 

Exhibit 10.1

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CREDIT AND SECURITY AGREEMENT

 

among

 

IGNITE RESTAURANT GROUP, INC.
as Borrower

 

THE LENDERS NAMED HEREIN
as Lenders

 

and

 

CREDIT SUISSE AG
as Administrative Agent

 

 

 

Credit Suisse Securities (USA) LLC
as Joint Lead Arranger and Joint Book Runner

 

KeyBanc Capital Markets, Inc.
as Joint Lead Arranger and Joint Book Runner

 

KeyBank National Association
as Syndication Agent

 

 

dated as of
August 13, 2014

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 
 

--------------------------------------------------------------------------------

 

  

TABLE OF CONTENTS

 

   

Page

           

ARTICLE I.

 

DEFINITIONS

     

Section 1.1.

Definitions

1

Section 1.2.

Accounting Terms

34

Section 1.3.

Terms Generally

34

Section 1.4.

Confirmation of Recitals

34

     

ARTICLE II.

 

AMOUNT AND TERMS OF CREDIT

 

Section 2.1.

Amount and Nature of Credit

34

Section 2.2.

Revolving Credit Commitment

35

Section 2.3.

Term Loan Commitment

38

Section 2.4.

Interest

39

Section 2.5.

Evidence of Indebtedness

41

Section 2.6.

Notice of Loans and Credit Events; Funding of Loans

41

Section 2.7.

Payment on Loans and Other Obligations

42

Section 2.8.

Prepayment

43

Section 2.9.

Commitment and Other Fees

44

Section 2.10.

Modifications to Commitments

45

Section 2.11.

Computation of Interest and Fees

49

Section 2.12.

Mandatory Payments

49

Section 2.13.

Loan Modification Offers

52

Section 2.14.

Specified Refinancing Debt

53

     

ARTICLE III.

   

ADDITIONAL PROVISIONS RELATING TO

EURODOLLAR LOANS; INCREASED CAPITAL; TAXES

 

Section 3.1.

Requirements of Law

54

Section 3.2.

Taxes

56

Section 3.3.

Funding Losses

58

Section 3.4.

Change of Lending Office

58

Section 3.5.

Eurodollar Rate Lending Unlawful; Inability to Determine Rate

58

Section 3.6.

Replacement of Lenders

59

Section 3.7.

Discretion of Lenders as to Manner of Funding

59

  

 
 

--------------------------------------------------------------------------------

 

 

ARTICLE IV.

 

CONDITIONS PRECEDENT

 

Section 4.1.

Conditions to Each Credit Event

60

Section 4.2.

Conditions to the First Credit Event

60

Section 4.3.

Post-Closing Conditions

63

     

ARTICLE V.

 

COVENANTS

 

Section 5.1.

Insurance

63

Section 5.2.

Money Obligations

64

Section 5.3.

Financial Statements and Information

64

Section 5.4.

Financial Records

66

Section 5.5.

Franchises; Change in Business

66

Section 5.6.

ERISA Pension and Benefit Plan Compliance

66

Section 5.7.

Financial Covenants

67

Section 5.8.

Borrowing

68

Section 5.9.

Liens

70

Section 5.10.

Regulations T, U and X

72

Section 5.11.

Investments, Loans and Guaranties

72

Section 5.12.

Merger and Sale of Assets

74

Section 5.13.

Acquisitions

75

Section 5.14.

Notice

76

Section 5.15.

Restricted Payments

76

Section 5.16.

Environmental Compliance

76

Section 5.17.

Affiliate Transactions

77

Section 5.18.

Use of Proceeds

77

Section 5.19.

Corporate Names and Locations of Collateral

77

Section 5.20.

[Reserved]

78

Section 5.21.

Subsidiary Guaranties, Security Documents and Pledge of Stock or Other Ownership
Interest

78

Section 5.22.

Collateral

79

Section 5.23.

Property Acquired Subsequent to the Closing Date and Right to Take Additional
Collateral

80

Section 5.24.

Restrictive Agreements

81

Section 5.25.

Other Covenants and Provisions

81

Section 5.26.

Amendment of Material Documents

82

Section 5.27.

Fiscal Year of Borrower

82

Section 5.28.

Advertising Materials

82

Section 5.29.

Lender Calls

82

Section 5.30.

Further Assurances

82

  

 
 

--------------------------------------------------------------------------------

 

 

ARTICLE VI.

     

REPRESENTATIONS AND WARRANTIES

 

Section 6.1.

Corporate Existence; Subsidiaries; Foreign Qualification

83

Section 6.2.

Corporate Authority

83

Section 6.3.

Compliance with Laws and Contracts

83

Section 6.4.

Litigation and Administrative Proceedings

84

Section 6.5.

Title to Assets

84

Section 6.6.

Liens and Security Interests

84

Section 6.7.

Tax Returns

85

Section 6.8.

Environmental Laws

85

Section 6.9.

Locations

85

Section 6.10.

Continued Business

85

Section 6.11.

Employee Benefits Plans

86

Section 6.12.

Consents or Approvals

86

Section 6.13.

Solvency

86

Section 6.14.

Financial Statements

86

Section 6.15.

Regulations

86

Section 6.16.

Material Agreements

87

Section 6.17.

Intellectual Property

87

Section 6.18.

Insurance

87

Section 6.19.

Deposit Accounts and Securities Accounts

87

Section 6.20.

Accurate and Complete Statements

87

Section 6.21.

Investment Company; Other Restrictions

88

Section 6.22.

Defaults

88

Section 6.23.

Leases

88

Section 6.24.

FCPA

88

Section 6.25.

Labor Matters

88

     

ARTICLE VII.

     

SECURITY

     

Section 7.1.

Security Interest in Collateral

88

Section 7.2.

Collections and Receipt of Proceeds by Borrower

89

Section 7.3.

Collections and Receipt of Proceeds by Administrative Agent

90

Section 7.4.

Administrative Agent’s Authority Under Pledged Notes

91

Section 7.5.

Commercial Tort Claims

92

Section 7.6.

Use of Inventory and Equipment

92

Section 7.7.

Electronic Chattel Paper and Transferable Records

92

Section 7.8.

Indemnity and Subrogation

92

Section 7.9.

Subordination

93

  

 
 

--------------------------------------------------------------------------------

 

 

ARTICLE VIII.

 

EVENTS OF DEFAULT

 

Section 8.1.

Payments

93

Section 8.2.

Special Covenants

93

Section 8.3.

Other Covenants

93

Section 8.4.

Representations and Warranties

93

Section 8.5.

Cross Default

93

Section 8.6.

ERISA Default

94

Section 8.7.

Change in Control

94

Section 8.8.

Judgments

94

Section 8.9.

Security

94

Section 8.10.

Validity of Loan Documents

94

Section 8.11.

Solvency

94

     

ARTICLE IX.

     

REMEDIES UPON DEFAULT

     

Section 9.1.

Optional Defaults

95

Section 9.2.

Automatic Defaults

96

Section 9.3.

Letters of Credit

96

Section 9.4.

Offsets

96

Section 9.5.

Equalization Provisions

97

Section 9.6.

Collateral

98

Section 9.7.

Other Remedies

101

Section 9.8.

Application of Proceeds

101

     

ARTICLE X.

     

THE ADMINISTRATIVE AGENT

     

Section 10.1.

Appointment and Authorization

102

Section 10.2.

Note Holders

103

Section 10.3.

Consultation With Counsel

103

Section 10.4.

Documents

103

Section 10.5.

Administrative Agent and Affiliates

103

Section 10.6.

Knowledge or Notice of Default

103

Section 10.7.

Action by Administrative Agent

104

Section 10.8.

Release of Collateral or Guarantor of Payment

104

Section 10.9.

Delegation of Duties

104

Section 10.10.

Indemnification of Administrative Agent

104

Section 10.11.

Successor Agent

105

Section 10.12.

Fronting Lender

105

Section 10.13.

[Reserved]

106

Section 10.14.

Administrative Agent May File Proofs of Claim

106

Section 10.15.

No Reliance on Administrative Agent’s Customer Identification Program

106

Section 10.16.

Other Agents

106

  

 
 

--------------------------------------------------------------------------------

 

 

ARTICLE XI.

     

MISCELLANEOUS

 

Section 11.1.

Lenders’ Independent Investigation

107

Section 11.2.

No Waiver; Cumulative Remedies

107

Section 11.3.

Amendments, Waivers and Consents

107

Section 11.4.

Notices

109

Section 11.5.

Costs, Expenses and Documentary Taxes

109

Section 11.6.

Indemnification

110

Section 11.7.

Obligations Several; No Fiduciary Obligations

110

Section 11.8.

Execution in Counterparts

110

Section 11.9.

Binding Effect; Borrower’s Assignment

111

Section 11.10.

Lender Assignments

111

Section 11.11.

Sale of Participations

112

Section 11.12.

Replacement of Affected Lenders

114

Section 11.13.

Patriot Act Notice

114

Section 11.14.

Severability of Provisions; Captions; Attachments

114

Section 11.15.

[Reserved]

114

Section 11.16.

Entire Agreement

114

Section 11.17.

Limitations on Liability of the Fronting Lender

114

Section 11.18.

General Limitation of Liability

115

Section 11.19.

No Duty

115

Section 11.20.

Legal Representation of Parties

115

Section 11.21.

Submission to Jurisdiction

116

 

 

     

Exhibit A

Form of Revolving Credit Note

 

Exhibit B

[Reserved]

 

Exhibit C

Form of Term Note

 

Exhibit D

Form of Notice of Loan

 

Exhibit E

Form of Compliance Certificate

 

Exhibit F

Form of Assignment and Acceptance Agreement

 

Exhibit G

Administrative Questionnaire

 

Schedule 1

Commitments of Lenders

 

Schedule 2

Guarantors of Payment

 

Schedule 2.2

Existing Letters of Credit

 

Schedule 3

Pledged Securities

 

Schedule 5.3

Quarterly Reporting Periods

 

Schedule 5.8

Indebtedness

 

Schedule 5.9

Liens

 

Schedule 5.11

Contingent Obligations Existing as of the Closing Date

 

Schedule 5.24

Existing Restrictive Agreements

 

  

 
 

--------------------------------------------------------------------------------

 

 

Schedule 6.1

Corporate Existence; Subsidiaries; Foreign Qualification

 

Schedule 6.4

Litigation and Administrative Proceedings

 

Schedule 6.5

Real Estate Owned by the Companies

 

Schedule 6.9(a)

Locations

 

Schedule 6.9(b)

Locations for which a Landlord’s Waiver was Requested under the Existing Credit
Agreement

 

Schedule 6.9(c)

Locations for which a Landlord’s Waiver was Requested under this Agreement

 

Schedule 6.16

Material Agreements

 

Schedule 6.17

Intellectual Property

 

Schedule 6.18

Insurance

 

Schedule 7.4

Pledged Notes

 

Schedule 7.5

Commercial Tort Claims

 

  

 
 

--------------------------------------------------------------------------------

 

   

This CREDIT AND SECURITY AGREEMENT (as the same may from time to time be
amended, restated or otherwise modified, this “Agreement”) is made effective as
of the 13th day of August, 2014 among:

 

(a) IGNITE RESTAURANT GROUP, INC., a Delaware corporation (the “Borrower”);

 

(b) the lenders listed on Schedule 1 hereto and each other Eligible Transferee,
as hereinafter defined, that from time to time becomes a party hereto pursuant
to Section 2.10(b), 2.10(c), 2.14 or 11.10 hereof (collectively, the “Lenders”
and, individually, each a “Lender”);

 

(c) CREDIT SUISSE AG, as administrative agent for the Lenders under this
Agreement (the “Administrative Agent”);

 

WITNESSETH:

 

WHEREAS, on the Closing Date, the Borrower will repay all indebtedness
outstanding under the Existing Credit Agreement and terminate the commitments
and discharge, terminate and release the guarantees and collateral provided
pursuant thereto (such transactions being collectively referred to herein as the
“Closing Date Refinancing”);

 

WHEREAS, it is the intent of the Borrower, the Administrative Agent and the
Lenders that the provisions of this Agreement be effective commencing on the
Closing Date; and

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders desire to
contract for the establishment of credits in the aggregate principal amounts
hereinafter set forth, to be made available to the Borrower upon the terms and
subject to the conditions hereinafter set forth.

 

NOW, THEREFORE, it is mutually agreed as follows:

 

ARTICLE I. DEFINITIONS

 

Section 1.1. Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Account” means an account, as that term is defined in the U.C.C.

 

“Account Debtor” means an account debtor, as that term is defined in the U.C.C.,
or any other Person obligated to pay all or any part of an Account in any manner
and includes (without limitation) any guarantor thereof.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person (other than a Company), or any
business or division of any Person (other than a Company), (b) the acquisition
of in excess of 50% of the outstanding capital stock (or other equity interest)
of any Person (other than a Company), or (c) the acquisition of another Person
(other than a Company) by a merger, amalgamation or consolidation or any other
combination with such Person.

 

 
 

--------------------------------------------------------------------------------

 

  

“Additional Commitment” means that term as defined in Section 2.10(b)(i) hereof.

 

“Additional Lender” means an Eligible Transferee that shall become a Lender
pursuant to Section 2.10(b) hereof.

 

“Additional Lender Assumption Agreement” means an additional lender assumption
agreement, in form and substance reasonably satisfactory to the Administrative
Agent, wherein an Additional Lender shall become a Lender.

 

“Additional Lender Assumption Effective Date” means that term as defined in
Section 2.10(b)(ii) hereof.

 

“Additional Term Loan Facility” means that term as defined in Section 2.10(b)(i)
hereof.

 

“Additional Term Loan Facility Amendment” means that term as defined in Section
2.10(c)(ii) hereof.

 

“Administrative Agent” means that term as defined in the first paragraph of this
Agreement.

 

“Administrative Agent Fee Letter” means that certain Administrative Agent Fee
Letter between the Borrower and the Administrative Agent, dated as of July 14,
2014.

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.

 

“Advantage” means any payment (whether made voluntarily or involuntarily, by
offset of any deposit or other indebtedness or otherwise) received by any Lender
(a) prior to an Equalization Event, in respect of the Applicable Debt, if such
payment results in that Lender having less than its pro rata share (based upon
its Applicable Commitment Percentage) of the Applicable Debt then outstanding,
and (b) on and after an Equalization Event, in respect of the Obligations, if
such payment results in that Lender having less than its pro rata share (based
upon its Equalization Percentage) of the Obligations then outstanding.

 

“Affected Class” means that term as defined in Section 2.13 hereof.

 

“Affected Lender” means a Defaulting Lender or an Insolvent Lender.

 

“Affiliate” means any Person, directly or indirectly, controlling, controlled by
or under common control with a Company and “control” (including the correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”) of a Person means the power, directly or indirectly, to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

 

“Agreement” means that term as defined in the first paragraph of this agreement.

 

 
2

--------------------------------------------------------------------------------

 

  

“Applicable Commitment Fee Rate” means:

 

(a) for the period from the Closing Date through the last day of the month in
which the Compliance Certificate for the Quarterly Reporting Period ending
December 31, 2014 is delivered to the Administrative Agent, 50 basis points; and

 

(b) commencing with the Consolidated financial statements of the Borrower for
the Quarterly Reporting Period ending December 31, 2014, the number of basis
points set forth in the following matrix, based upon the result of the
computation of the Leverage Ratio as set forth in the Compliance Certificate for
such Quarterly Reporting Period, shall be used to establish the number of basis
points that will go into effect on the first day of the month following the
delivery of such Compliance Certificate and, thereafter, as set forth in each
successive Compliance Certificate, as provided below:

 

Leverage Ratio

Applicable Commitment

Fee Rate

   

Greater than 3.00 to 1.00

50 basis points

   

Greater than 2.00 to 1.00 but less than or equal to 3.00 to 1.00

37.5 basis points

   

Less than or equal to 2.00 to 1.00

25 basis points

 

After the first day of the month following the delivery to the Administrative
Agent of the Compliance Certificate for the Quarterly Reporting Period ending
December 31, 2014, changes to the Applicable Commitment Fee Rate shall be
effective on the first day of each calendar month following the date upon which
the Administrative Agent should have received, pursuant to Section 5.3(c)
hereof, the Compliance Certificate. The above pricing matrix does not modify or
waive, in any respect, the requirements of Section 5.7 hereof, the rights of the
Administrative Agent and the Lenders to charge the Default Rate, or the rights
and remedies of the Administrative Agent and the Lenders pursuant to Articles
VIII and IX hereof. Notwithstanding anything herein to the contrary, (i) during
any period when the Borrower shall have failed to timely deliver the
Consolidated financial statements pursuant to Section 5.3(a) or (b) hereof, or
the Compliance Certificate pursuant to Section 5.3(c) hereof, until such time as
the appropriate Consolidated financial statements and Compliance Certificate are
delivered, the Applicable Commitment Fee Rate shall be the highest rate per
annum indicated in the above pricing grid regardless of the Leverage Ratio at
such time, and (ii) in the event that any financial information or certification
provided to the Administrative Agent in the Compliance Certificate is shown to
be inaccurate (regardless of whether this Agreement or the Commitment is in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Commitment Fee Rate for
any period (an “Applicable Commitment Fee Period”) than the Applicable
Commitment Fee Rate applied for such Applicable Commitment Fee Period, then (A)
the Borrower shall immediately deliver to the Administrative Agent a corrected
Compliance Certificate for such Applicable Commitment Fee Period, (B) the
Applicable Commitment Fee Rate shall be determined based on such corrected
Compliance Certificate, and (C) the Borrower shall immediately pay to the
Administrative Agent the accrued additional fees owing as a result of such
increased Applicable Commitment Fee Rate for such Applicable Commitment Fee
Period.

 

 
3

--------------------------------------------------------------------------------

 

  

“Applicable Commitment Percentage” means, for each Lender:

 

(a) with respect to the Revolving Credit Commitment, the percentage, if any, set
forth under such Lender’s name in the row titled “Revolving Credit Commitment
Percentage”, as set forth on Schedule 1 hereto, subject to assignments of
interests pursuant to Section 11.10 hereof; and

 

(b) with respect to the Term Loan Commitment (or, after the Term Loan Commitment
is no longer in effect, the outstanding portion of the Term Loan), the
percentage, if any, set forth under such Lender’s name in the row titled “Term
Loan Commitment Percentage”, as set forth on Schedule 1 hereto, subject to
assignments of interests pursuant to Section 11.10 hereof.

 

“Applicable Confidential Information” means information that cannot be disclosed
to any Lender or the Administrative Agent as a consequence of (a) a restriction
contained in an operating or similar agreement entered into in the ordinary
course of business prior to the Closing Date, so long as the Borrower shall have
used commercially reasonable efforts to obtain a waiver from such restriction to
permit such information to be provided to such Lender, the Administrative Agent
or Person, or (b) a restriction contained in an operating or similar agreement
entered into in the ordinary course of business and consistent with past
practices of the Borrower on or after the Closing Date so long as the Company
entering into such agreement used reasonable efforts to have such restriction
omitted from such agreement.

 

“Applicable Debt” means:

 

(a) with respect to the Revolving Credit Commitment, collectively, (i) all
Indebtedness incurred by the Borrower to the Revolving Lenders pursuant to this
Agreement and the other Loan Documents, and includes, without limitation, the
principal of and interest on all Revolving Loans and all obligations with
respect to Letters of Credit, (ii) each extension, renewal or refinancing of the
foregoing, in whole or in part, (iii) the commitment and other fees and amounts
payable hereunder in connection with the Revolving Credit Commitment, and (iv)
all Related Expenses incurred in connection with the foregoing; and

 

(b) with respect to the Term Loan Commitment, collectively, (i) all Indebtedness
incurred by the Borrower to the Term Lenders pursuant to this Agreement and the
other Loan Documents, and includes, without limitation, the principal of and
interest on the Term Loan, (ii) each extension, renewal or refinancing of the
foregoing in whole or in part, (iii) all prepayment and other fees and amounts
payable hereunder in connection with the Term Loan Commitment, and (iv) all
Related Expenses incurred in connection with the foregoing.

 

“Applicable Margin” means (a) with respect to Eurodollar Loans, 700 basis points
and (b) with respect to Base Rate Loans, 600 basis points.

 

“Approved Fund” means any Person (other than a natural Person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

 
4

--------------------------------------------------------------------------------

 

  

“Arrangers” shall mean Credit Suisse Securities (USA) LLC and KeyBanc Capital
Markets, Inc., each in its capacity as joint bookrunner and joint lead arranger
in respect of the Credit Facilities.

 

“Assignment Agreement” means an Assignment and Acceptance Agreement in the form
of the attached Exhibit F.

 

“Authorized Officer” means a Financial Officer or other individual authorized by
a Financial Officer in writing (with a copy to the Administrative Agent) to
handle certain administrative matters in connection with this Agreement.

 

“Available Basket Amount” means the total of (a) 50% of Consolidated Net
Earnings for the period consisting of each full Quarterly Reporting Period after
the Closing Date for which financial statements have been delivered pursuant to
Section 5.3(a) hereof, plus (b) the aggregate amount of Net Issuance Proceeds
from the issuance of, or issuances of, any capital stock during such period,
minus (c) the aggregate amount of any Restricted Payments made during such
period pursuant to Section 5.15(a) hereof.

 

“Bank Product Agreements” means those certain cash management services and other
agreements entered into from time to time between a Company and the
Administrative Agent or a Lender (or an affiliate of a Lender) in connection
with any of the Bank Products.

 

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees and expenses owing by a Company to the
Administrative Agent or any Lender (or an affiliate of a Lender) pursuant to or
evidenced by the Bank Product Agreements; provided, that for purposes of this
Agreement, the Bank Product Obligations shall not exceed $10,000,000 (and to the
extent the Bank Product Obligations would otherwise exceed $10,000,000, then any
such obligations, liabilities, contingent reimbursement obligations, fees and
expenses shall be excluded from this definition in reverse order based on the
date the relevant Bank Product Agreement was entered into as and to the extent
necessary so that the foregoing $10,000,000 limitation is observed in a manner
that gives priority to earlier Bank Product Agreements over later Bank Product
Agreements).

 

“Bank Products” means a service or facility extended to a Company by the
Administrative Agent or any Lender (or an affiliate of a Lender) for (a) credit
cards and credit card processing services, (b) debit cards, purchase cards and
stored value cards, (c) ACH transactions, and (d) cash management, including
controlled disbursement, accounts or services.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto, as
hereafter amended.

 

 
5

--------------------------------------------------------------------------------

 

  

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
Prime Rate, (b) one-half of one percent (.50%) in excess of the Federal Funds
Effective Rate, and (c)(i) 100.00 basis points in excess of (ii) the quotient
obtained (rounded upwards, if necessary, to the nearest 1/16th of 1%) by
dividing (a) the rate of interest per annum determined by the Administrative
Agent in accordance with its usual procedures (which determination shall be
conclusive absent manifest error) at approximately 11:00 a.m. (London time) on
such day (or, if such day is not a Business Day, as of the most recent Business
Day) by reference to the Intercontinental Exchange Benchmark Administration Ltd.
(or such other Person that takes over the administration of such rate) LIBOR
Rate for deposits in dollars (as set forth by any service selected by the
Administrative Agent that has been nominated by the Intercontinental Exchange
Benchmark Administration Ltd. (or such other Person that takes over the
administration of such rate) as an authorized information vendor for the purpose
of displaying such rates) for a one month interest period; provided that (1) to
the extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this clause (c)(ii), the rate per annum for purposes of this
clause (c)(ii) shall be the interest rate per annum determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in dollars are offered for one month interest periods to major banks in the
London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m. (London time) on such day by (b) 1.00 minus the Reserve
Percentage; provided, however, in no event shall the rate per annum determined
under this clause (c)(ii) for any day be less than 1.00% per annum. Any change
in the Base Rate shall be effective immediately from and after such change in
the Base Rate.

 

“Base Rate Loan” means a Revolving Loan described in Section 2.2(a) hereof, or a
portion of the Term Loan described in Section 2.3 hereof, that shall be
denominated in Dollars and on which the Borrower shall pay interest at the
Derived Base Rate.

 

“Borrower” means that term as defined in the first paragraph of this Agreement.

 

“Business Day” means a day that is not a Saturday, a Sunday or another day of
the year on which national banks are authorized or required to close in New York
City, New York, and, in addition, if the applicable Business Day relates to a
Eurodollar Loan, is a day of the year on which dealings in Dollar deposits are
carried on in the London interbank Eurodollar market.

 

“Capital Distribution” means a payment made, liability incurred or other
consideration given by a Company to any Person that is not a Company, (a) for
the purchase, acquisition, redemption, repurchase, payment or retirement of any
capital stock or other equity interest of such Company, or (b) as a dividend,
return of capital or other distribution (other than any stock dividend, stock
split or other equity distribution payable only in capital stock or other equity
of such Company) in respect of such Company’s capital stock or other equity
interest.

 

“Capital Expenditures” shall mean, for any period, (a) the additions to
property, plant and equipment and other capital expenditures of the Borrower and
its Subsidiaries that are (or should be) set forth in a consolidated statement
of cash flows of the Borrower for such period prepared in accordance with GAAP
on a Consolidated basis and (b) Capitalized Lease Obligations or Synthetic Lease
Obligations incurred by the Borrower and its Subsidiaries during such period,
but excluding in each case any such expenditure made to restore, replace or
rebuild property to the condition of such property immediately prior to any
damage, loss, destruction or condemnation of such property, to the extent such
expenditure is made with insurance proceeds, condemnation awards or damage
recovery proceeds relating to any such damage, loss, destruction or
condemnation.

 

 
6

--------------------------------------------------------------------------------

 

  

“Capitalized Lease Obligations” means obligations of the Companies for the
payment of rent for any real or personal property under leases or agreements to
lease that, in accordance with GAAP, have been or should be capitalized on the
books of the lessee and, for purposes hereof, the amount of any such obligation
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Collateral Account” means a commercial Deposit Account designated “cash
collateral account” and maintained by the Borrower with the Administrative Agent
(or its designee), without liability by the Administrative Agent (or such
designee) or the Lenders to pay interest thereon, from which account the
Administrative Agent (or such designee), on behalf of the Lenders, shall have
the exclusive right to withdraw funds until all of the Secured Obligations are
paid in full.

 

“Cash Security” means all cash, instruments, Deposit Accounts, Securities
Accounts and cash equivalents, in each case whether matured or unmatured,
whether collected or in the process of collection, upon which a Credit Party
presently has or may hereafter have any claim, wherever located, including but
not limited to any of the foregoing that are presently or may hereafter be
existing or maintained with, issued by, drawn upon, or in the possession of the
Administrative Agent or any Lender.

 

“Change in Control” means:

 

(a) the acquisition of ownership or voting control, directly or indirectly,
beneficially (within the meaning of Rules 13d-3 and 13d-5 of the Exchange Act)
or of record, on or after the Closing Date, by any Person or group (within the
meaning of Sections 13d and 14d of the Exchange Act) other than Sponsor, of
shares representing more than 25% of the aggregate ordinary Voting Power
represented by the issued and outstanding equity interests of the Borrower;

 

(b) the occupation of a majority of the seats (other than vacant seats) on the
board of directors or other governing body of the Borrower by Persons who were
neither (i) nominated by the board of directors or other governing body of the
Borrower nor (ii) appointed by directors so nominated or elected by a majority
of shareholders; or

 

(c) the occurrence of a change in control, or other term of similar import used
therein, as defined in any Material Indebtedness Agreement.

 

“Closing Date” means the effective date of this Agreement as set forth in the
first paragraph of this Agreement.

 

“Closing Date Refinancing” has the meaning assigned thereto in the recitals to
this Agreement.

 

“Closing Revolving Amount” means $30,000,000.

 

“Code” means the Internal Revenue Code of 1986, as amended, together with the
rules and regulations promulgated thereunder.

 

 
7

--------------------------------------------------------------------------------

 

  

“Collateral” means (a) all of the Borrower’s existing and future (i) personal
property, (ii) Accounts, Investment Property, instruments, contract rights,
chattel paper, documents, supporting obligations, letter-of-credit rights,
fixtures, Pledged Securities, Pledged Notes (if any), Commercial Tort Claims,
General Intangibles, Inventory, Equipment and all other goods, (iii) funds now
or hereafter on deposit in the Cash Collateral Account, if any, (iv) Cash
Security; and (b) books and records pertaining to, and Proceeds and products of
any of, the foregoing; provided that Collateral shall exclude (A) any fixed
asset (including Equipment) that is subject to a purchase money security
interest or capital lease permitted under this Agreement to the extent that and
only so long as the agreements with respect to such purchase money security
interest or capital lease, as the case may be, specifically prohibit additional
Liens, (B) licenses, contracts or other agreements which by the terms of such
licenses, contracts or other agreements prohibit the assignment of such
agreements (to the extent such prohibition is enforceable at law), (C) the
equity interests in JCSMM-NJ, so long as and to the extent that such equity
interests are subject to the Lien permitted pursuant to Section 5.9(s) hereof,
(D) property expressly excluded from the definition of Pledged Securities and
(E) any personal property of any Guarantor of Payment, to the extent that the
Administrative Agent and the Borrower reasonably agree that the cost of
obtaining a security interest therein, would be excessive in relation to the
practical benefit to the Secured Parties obtained thereby (the foregoing clauses
(A) through (E) of this proviso, “Excluded Collateral”).

 

“Commercial Tort Claim” means all commercial tort claims (as that term is
defined in the U.C.C.) set forth on Schedule 7.5 hereto and all other commercial
tort claims notified to the Administrative Agent by the Borrower pursuant to
Section 7.5 or by any Guarantor of Payment pursuant to the requirements of the
Security Agreement.

 

“Commitment” means the obligation hereunder of the Lenders, during the
Commitment Period, to make Loans and to participate in the issuance of Letters
of Credit pursuant to the Revolving Credit Commitment and the Term Loan
Commitment, up to in the aggregate the Total Commitment Amount.

 

“Commitment Increase Period” means (a) with respect to an increase to the
Revolving Credit Commitment pursuant to Section 2.10, the period from the
Closing Date to August 13, 2018 or such earlier date on which the Revolving
Credit Commitment shall have been terminated pursuant to Article IX hereof and
(b) with respect to an Additional Term Facility or Term Loan Increase pursuant
to Section 2.10, the period from the Closing Date to the Term Loan Maturity
Date.

 

“Commitment Period” means the period from the Closing Date to February 13, 2019,
or such earlier date on which the Revolving Credit Commitment shall have been
terminated pursuant to Article IX hereof.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, together with the rules and regulations
promulgated thereunder.

 

“Companies” means the Borrower and all Subsidiaries.

 

“Company” means the Borrower or a Subsidiary.

 

“Compliance Certificate” means a Compliance Certificate in the form of the
attached Exhibit E.

 

 
8

--------------------------------------------------------------------------------

 

  

“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid or to be paid, including borrowed funds, cash, deferred
payments, the issuance of securities or notes, the assumption or incurring of
liabilities (direct or contingent), the payment of consulting fees or fees for a
covenant not to compete and any other consideration paid or to be paid for such
Acquisition.

 

“Consolidated” means the resultant consolidation of the financial statements of
the Borrower and its Subsidiaries in accordance with GAAP, including principles
of consolidation consistent with those applied in preparation of the
consolidated financial statements referred to in Section 6.14 hereof.

 

“Consolidated Capital Expenditures” means, for any period, the amount of Capital
Expenditures of the Borrower, as determined on a Consolidated basis.

 

“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of the Borrower for such period, as determined on a Consolidated basis.

 

“Consolidated EBITDA” means, for any period, as determined on a Consolidated
basis:

 

(a) Consolidated Net Earnings for such period; plus

 

(b) without duplication, the aggregate amounts deducted in determining such
Consolidated Net Earnings in respect of:

 

(i) Consolidated Interest Expense;

 

(ii) Consolidated Income Tax Expense and franchise tax expense;

 

(iii) Consolidated Depreciation and Amortization Charges;

 

(iv) board of director fees, expenses and indemnities;

 

(v) non-cash expenses incurred in connection with stock-based compensation;

 

(vi) any non-cash loss or expense incurred due to the application of FAS No. 106
regarding post-retirement benefits, FASB ASC 815-10 regarding hedging activity,
FASB ASC 350 regarding impairment of goodwill, FASB ASC 480-10 regarding
accounting for financial instruments with debt and equity characteristics;

 

(vii) any other non-cash write downs (other than write downs of Accounts and
Inventory), write-offs (other than write-offs of Accounts and Inventory)
incurred;

 

(viii) any non-cash impairment charges accrued during such period;

 

 
9

--------------------------------------------------------------------------------

 

  

(ix) any non-cash charges or expenses resulting from purchase accounting
adjustments for such period (including pursuant to Section 338(h)(10) of the
Code);

 

(x) any non-cash charges incurred during such period relating to any
restructuring, special charges, reserves and severance payments, in each case
associated with restaurant closings and supported by documentation reasonably
acceptable to the Administrative Agent and the Required Lenders;

 

(xi) non-cash rent expense or deferred rent;

 

(xii) other non-cash losses or expenses (and minus any non-cash income or
gains), so long as no cash is reasonably expected to be paid in the future with
respect thereto, excluding any non-cash loss or expense relating to a
write-down, write off or reserve with respect to Accounts and Inventory, in an
aggregate amount not to exceed $250,000 in any four consecutive Quarterly
Reporting Periods and supported by documentation reasonably acceptable to the
Administrative Agent;

 

(xiii) fees and expenses paid or are payable in cash with respect to the Loan
Documents (including amounts incurred in connection with any amendments,
consents or waivers);

 

(xiv) fees and expenses in connection with proposed or actual debt incurrences,
amendments of debt, equity issuances, investments acquisitions or dispositions
(including, without limitation, any fees and expenses incurred in connection
with a failed or unconsummated debt incurrence, amendments of debt, equity
issuance, investments, acquisitions or dispositions) permitted pursuant to this
Agreement, and supported by documentation reasonably acceptable to the
Administrative Agent, in an aggregate amount not to exceed $5,000,000 in any
four consecutive Quarterly Reporting Periods;

 

(xv) any losses (and minus any gains) attributable to the early extinguishment
of Indebtedness permitted under this Agreement;

 

(xvi) any one-time cash charges and severance payments associated with temporary
and permanent restaurant closings in an aggregate amount not to exceed
$5,000,000 in any four consecutive Quarterly Reporting Periods;

 

(xvii) any non-cash expense recognized in connection with or arising from the
termination of any Hedge Agreement;

 

(xviii) any expense incurred to the extent the amount of such expense is
actually reimbursed during the same period by a third party and the amount of
such reimbursement is not included in the calculation of net income, including a
landlord, or pursuant to indemnification provisions in any agreement in
connection with an investment or acquisition permitted by this Agreement;

 

 
10

--------------------------------------------------------------------------------

 

  

(xix) start-up costs (such term used herein as defined in SOP 98-5 published by
the American Institute of Certified Public Accountants) related to the
acquisition, opening, conversion and organizing of new and converted unit
locations and restaurants, such costs to include, without limitation, the cost
of feasibility studies, staff-training and recruiting and travel costs for
employees engaged in such start-up activities (“Consolidated Restaurant
Pre-Opening Costs”) (provided that the average amount of Consolidated Restaurant
Pre-Opening Costs incurred per each single new or converted unit location or
restaurant during the measurement period shall not exceed $450,000, exclusive of
non-cash rent that is already excluded under subpart (xi) above);

 

(xx) Mac Acquisition integration and transaction costs in an aggregate amount
not to exceed $5,000,000;

 

(xxi) general and administrative expenses related to the integration of assets
purchased pursuant to the Mac Acquisition in an aggregate amount not to
exceed $1,778,750 for the four consecutive Quarterly Reporting Periods ending
June 30, 2014;

 

(xxii) other severance payments not associated with temporary and permanent
restaurant closings in an aggregate amount not to exceed $1,000,000 in any four
consecutive Quarterly Reporting Periods; and

 

(xxiii) other non-recurring or unusual items not to exceed $500,000 in the
aggregate during any four consecutive Quarterly Reporting Periods and supported
by documentation reasonably acceptable to the Administrative Agent; minus

 

(c) to the extent included in determining such Consolidated Net Earnings and
without duplication of any such amounts deducted in determining any add-back
under clause (b) above, (i) the interest income of the Borrower, as determined
on a Consolidated basis and (ii) all tax refunds based on the gross or net
income of the Borrower, as determined on a Consolidated basis.

 

 

 

To the extent that during such period any Credit Party shall have consummated an
Acquisition permitted hereunder, or any sale, transfer or other disposition of
any Person, business, property or assets, Consolidated EBITDA shall be
calculated on a pro forma basis with respect to such Person, business, property
or assets so acquired or disposed of in accordance with the definition of Pro
Forma Consolidated EBITDA.

 

“Consolidated Funded Indebtedness” means, at any date, all Indebtedness
(including, but not limited to, short-term, long-term and Subordinated
Indebtedness, if any) of the Borrower, as determined on a Consolidated basis.

 

“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the gross or net income of the Borrower (including, without
limitation, any additions to such taxes, and any penalties and interest with
respect thereto), as determined on a Consolidated basis.

 

 
11

--------------------------------------------------------------------------------

 

  

“Consolidated Interest Expense” means, for any period, the interest expense
(including, without limitation, the “imputed interest” portion of Capitalized
Lease Obligations, synthetic leases and asset securitizations, if any, and
excluding deferred financing costs) of the Borrower for such period, as
determined on a Consolidated basis; provided that for purposes of calculating
the Interest Coverage Ratio under Section 2.10(b)(i) and Section 5.7(c):

 

(1)     if the Borrower or any Subsidiary has incurred any Indebtedness since
the beginning of the relevant determination period that remains outstanding or
if the transaction giving rise to the need to calculate the Interest Coverage
Ratio is an incurrence of Indebtedness, or both, Consolidated Interest Expense
for such period shall be calculated after giving effect on a pro forma basis to
such Indebtedness as if such Indebtedness had been incurred on the first day of
such period; and

 

(2)     if the Borrower or any Subsidiary has repaid, repurchased, defeased or
otherwise discharged any Indebtedness since the beginning of the relevant
determination period or if any Indebtedness is to be repaid, repurchased,
defeased or otherwise discharged (in each case other than Indebtedness incurred
under any revolving credit facility unless such Indebtedness has been
permanently repaid, the lending commitments in respect thereof are terminated
and such Indebtedness has not been replaced) on the date of the transaction
giving rise to the need to calculate the Interest Coverage Ratio, Consolidated
Interest Expense for such period shall be calculated on a pro forma basis as if
such repayment, repurchase, defeasance or other discharge had occurred on the
first day of such period and as if the Borrower or such Subsidiary had not
earned the interest income (if any) actually earned during such period in
respect of cash or cash equivalents used to repay, repurchase, defease or
otherwise discharge such Indebtedness.

 

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date of determination had been the applicable rate for the
entire period (taking into account any Hedge Agreement applicable to such
Indebtedness if such Hedge Agreement has a remaining term in excess of 12
months).

 

“Consolidated Net Earnings” means, for any period, the net income (loss) of the
Borrower for such period, as determined on a Consolidated basis.

 

“Consolidated Net Worth” means, at any date, the stockholders’ equity of the
Borrower, determined as of such date on a Consolidated basis.

 

“Consolidated Rent Expense” means, for any period, the rent expense (excluding
cash payments made with respect to common-area maintenance and property taxes)
of the Borrower paid in cash for such period, as determined on a Consolidated
basis; provided that, to the extent that during such period any Credit Party
shall have consummated an Acquisition permitted hereunder, or any sale, transfer
or other disposition of any Person, business, property or assets, Consolidated
Rent Expense shall be calculated on a pro forma basis with respect to such
Person, business, property or assets so acquired or disposed of in accordance
with the definition of Pro Forma Consolidated Rent Expense.

 

 
12

--------------------------------------------------------------------------------

 

  

“Consolidated Unfunded Capital Expenditures” means, for any period, Consolidated
Capital Expenditures that are not directly financed by the Companies with
long-term Indebtedness (other than Revolving Loans) or Capitalized Lease
Obligations, as determined on a Consolidated basis.

 

“Consolidated Working Capital” means, at any date, (a) the current assets
(excluding cash) of the Borrower, minus (b) the current liabilities (excluding
the current maturities of long-term Indebtedness) of the Borrower; in each case,
as determined on a Consolidated basis.

 

“Control Agreement” means a Deposit Account Control Agreement or Securities
Account Control Agreement.

 

“Controlled Group” means a Company and each Person required to be aggregated
with a Company under Code Section 414(b) or (c), or, solely for purposes of Code
Section 412 and ERISA Section 302, under Code Section 414(m) or (o).

 

“Controlled Investment Affiliate” shall mean any Person that is controlled by
the Sponsor and is organized by the Sponsor primarily for the purpose of making
equity or debt investments in one or more companies. For purposes of this
definition, “control” of a Person means the power, directly or indirectly, to
direct or cause the direction of management and policies of such Person whether
by contract or otherwise.

 

“Credit Facilities” shall mean the term loan credit facility and the revolving
loan credit facility provided for herein.

 

“Credit Event” means the making of a Loan hereunder, the conversion of a Base
Rate Loan to a Eurodollar Loan hereunder, the continuation hereunder of a
Eurodollar Loan after the end of the applicable Interest Period, or the issuance
(or amendment or renewal) by the Fronting Lender of a Letter of Credit.

 

“Credit Exposure” means, at any time, with respect to a Specific Commitment, the
sum of (a) the aggregate principal amount of all Loans outstanding under such
Specific Commitment, and (b) the Letter of Credit Exposure, if any, applicable
to such Specific Commitment.

 

“Credit Party” means the Borrower, and any Subsidiary that is a Guarantor of
Payment.

 

“CS” means Credit Suisse AG and its successors and assigns.

 

“Customary Setoffs” means, as to any Securities Intermediary or depository
institution, as applicable, with respect to any Securities Account or Deposit
Account, as applicable, maintained with such Person, setoffs and chargebacks by
such Person against such Securities Account or Deposit Account, as applicable,
that directly relate to the maintenance and administration thereof, including,
without limitation, for the following purposes: (a) administrative and
maintenance fees and expenses; (b) items deposited in or credited to the account
and returned unpaid or otherwise uncollected or subject to an adjustment entry;
(c) adjustments or corrections of posting or encoding errors; (d) any ACH credit
or similar entries that are subsequently returned thereafter; (e) items subject
to a claim against the depository bank/securities intermediary for breach of
transfer, presentment, encoding, retention or other warranty under Federal
Reserve Regulations or Operating Circulars, ACH or other clearing house rules,
or applicable law (including, without limitation, Articles 3, 4 and 4A of the
U.C.C.); and (f) chargebacks in connection with merchant card transactions.

 

 
13

--------------------------------------------------------------------------------

 

  

“Default” means an event or condition that constitutes, or with the lapse of any
applicable grace period or the giving of notice or both would constitute, an
Event of Default.

 

“Default Rate” means (a) with respect to any Loan or other Obligation for which
a rate is specified, a rate per annum equal to 2% in excess of the rate
otherwise applicable thereto, and (b) with respect to any other amount, if no
rate is specified or available, a rate per annum equal to 2% in excess of the
Derived Base Rate from time to time in effect.

 

“Defaulting Lender” means a Lender, as reasonably determined by the
Administrative Agent, that (a) has failed (which failure has not been cured) to
fund any Loan or any participation interest in Letters of Credit required to be
made hereunder in accordance with the terms hereof (unless such Lender shall
have notified the Administrative Agent and the Borrower in writing of its good
faith determination that a condition under Section 4.1 hereof to its obligation
to fund any Loan shall not have been satisfied); (b) has notified the Borrower
or the Administrative Agent in writing that it does not intend to comply with
any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or generally under other agreements in which it
commits to extend credit; (c) has failed, within three Business Days after
receipt of a written request from the Administrative Agent or the Borrower to
confirm that it will comply with the terms of this Agreement relating to its
obligation to fund prospective Loans or participations in Letters of Credit, and
such request states that the requesting party has reason to believe that the
Lender receiving such request may fail to comply with such obligation, and
states such reason; or (d) has failed to pay to the Administrative Agent or any
other Lender when due an amount owed by such Lender to the Administrative Agent
or any other Lender pursuant to the terms of this Agreement, unless such amount
is subject to a good faith dispute or such failure has been cured. Any
Defaulting Lender shall cease to be a Defaulting Lender when the Administrative
Agent determines, in its reasonable discretion, that such Defaulting Lender is
no longer a Defaulting Lender based upon the characteristics set forth in this
definition.

 

“Deposit Account” means a deposit account, as that term is defined in the U.C.C.

 

“Deposit Account Control Agreement” means each Deposit Account Control Agreement
among the Borrower or a Guarantor of Payment, the Administrative Agent and a
depository institution, dated on or after the Closing Date, to be in form and
substance satisfactory to the Administrative Agent, as the same may from time to
time be amended, restated or otherwise modified.

 

“Derived Base Rate” means a rate per annum equal to the sum of the Applicable
Margin for Base Rate Loans plus the Base Rate.

 

“Derived Eurodollar Rate” means a rate per annum equal to the sum of the
Applicable Margin for Eurodollar Loans plus the Eurodollar Rate.

 

“Dodd-Frank Act” means the Dodd—Frank Wall Street Reform and Consumer Protection
Act (Pub.L. 111-203, H.R. 4173) signed into law on July 21, 2010, as amended
from time to time.

 

 
14

--------------------------------------------------------------------------------

 

  

“Dollar” or the $ sign means lawful money of the United States of America.

 

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

 

“Dormant Subsidiary” means a Company that (a) is not a Credit Party or the
direct or indirect equity holder of a Credit Party, (b) has aggregate assets of
less than $1,500,000, and (c) has no direct or indirect Subsidiaries with
aggregate assets, for such Company and all such Subsidiaries, of more than
$1,500,000.

 

“Electronic Chattel Paper” means “electronic chattel paper”, as that term is
defined in the U.C.C.

 

“Eligible Transferee” means (a) any Lender, any Affiliate of any Lender and any
Approved Fund, and (b) any commercial bank, insurance company, investment or
mutual fund or other Person (other than a natural Person) that extends credit or
buys loans of the type made hereunder in the ordinary course of its business;
provided that none of the Company, any Affiliate of Company, or any Person
acting at the direction of, or in concert with, any such Person, shall be an
Eligible Transferee.

 

“Engagement Letter” means that certain Engagement Letter between the Borrower
and the Arrangers, dated as of July 14, 2014.

 

“Environmental Laws” means all provisions of law (including the common law),
statutes, ordinances, codes, rules, guidelines, policies, procedures,
orders-in-council, regulations, permits, licenses, judgments, writs,
injunctions, decrees, orders, awards and standards promulgated by a Governmental
Authority or by any court, agency, instrumentality, regulatory authority or
commission of any of the foregoing concerning environmental health or safety and
protection of, or regulation of the discharge of substances into, the
environment.

 

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

 

“Equalization Event” means the earlier of (a) the occurrence of an Event of
Default under Section 8.11(b) hereof, or (b) the acceleration of the maturity of
the Obligations after the occurrence of an Event of Default.

 

“Equalization Maximum Amount” means that term as defined in Section 9.5(b)(i)
hereof.

 

“Equalization Percentage” means that term as defined in Section 9.5(b)(ii)
hereof.

 

“Equipment” means (i) equipment, as that term is defined in the U.C.C. and (ii)
whether or not included under clause (i), all machinery, equipment, furnishings,
movable trade fixtures and vehicles (along with all attachments, components,
parts, equipment and accessories installed thereon or affixed thereto).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated pursuant thereto.

 

 
15

--------------------------------------------------------------------------------

 

  

“ERISA Event” means (a) the existence of a condition or event with respect to a
Pension Plan that presents a risk of the imposition of any liability on a
Company under Title IV of ERISA (other than for PBGC premiums due but not
delinquent) or of the imposition of a Lien under Code Section 430 or ERISA
Section 303 or 4068 on the assets of a Company; (b) the application by a
Controlled Group member for a waiver from the minimum funding requirements of
Code Section 412 or ERISA Section 302; (c) the occurrence of a Reportable Event
with respect to any Pension Plan as to which notice is required to be provided
to the PBGC; (d) the withdrawal by a Controlled Group member from a
Multiemployer Plan in a “complete withdrawal” or a “partial withdrawal” (as such
terms are defined in ERISA Sections 4203 and 4205, respectively); (e) the
involvement of a Multiemployer Plan in any reorganization under ERISA Section
4241; (f) the failure of an ERISA Plan (and any related trust) that is intended
to be qualified under Code Sections 401 and 501 to be so qualified; or (g) the
taking by the PBGC of any steps to terminate a Pension Plan or appoint a trustee
to administer a Pension Plan, or the filing by a Controlled Group member of a
notice of intent to terminate a Pension Plan (or treatment of a plan amendment
as termination).

 

“ERISA Plan” means an “employee benefit plan” (within the meaning of ERISA
Section 3(3)), other than a Multiemployer Plan, that a Company sponsors,
maintains, contributes to, has liability with respect to or has an obligation to
contribute to such plan.

 

“Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

 

“Eurodollar” means a Dollar denominated deposit in a bank or branch outside of
the United States.

 

“Eurodollar Loan” means a Revolving Loan described in Section 2.2(a) hereof, or
a portion of the Term Loan described in Section 2.3 hereof, that shall be
denominated in Dollars and on which the Borrower shall pay interest at the
Derived Eurodollar Rate.

 

“Eurodollar Rate” means, with respect to a Eurodollar Loan, for any Interest
Period, a rate per annum equal to the quotient obtained (rounded upwards, if
necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of interest,
determined by the Administrative Agent in accordance with its usual procedures
(which determination shall be conclusive absent manifest error) as of
approximately 11:00 A.M. (London time) two Business Days prior to the beginning
of such Interest Period pertaining to such Eurodollar Loan, by reference to the
Intercontinental Exchange Benchmark Administration Ltd. (or such other Person
that takes over the administration of such rate) LIBOR Rate for deposits in
dollars (as set forth by any service selected by the Administrative Agent that
has been nominated by the Intercontinental Exchange Benchmark Administration
Ltd. (or such other Person that takes over the administration of such rate) as
an authorized information vendor for the purpose of displaying such rates) for a
period equal to such Interest Period; provided that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “Eurodollar Rate” shall be the interest rate per annum
determined by the Administrative Agent to be the average of the rates per annum
at which deposits in dollars are offered for such relevant Interest Period to
major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the beginning of such Interest Period; by (b) 1.00
minus the Reserve Percentage; provided, however, in no event shall the
Eurodollar Rate for any Interest Period be less than 1.00% per annum.

 

 
16

--------------------------------------------------------------------------------

 

  

“Event of Default” means an event or condition that shall constitute an event of
default as defined in Article VIII hereof.

 

“Excess Cash Flow” means, for any period, as determined on a Consolidated basis,
an amount equal to (a) the sum, without duplication, of (i) Consolidated EBITDA,
plus (ii) the decrease, if any, in Consolidated Working Capital as of the end of
such fiscal year of the Borrower over Consolidated Working Capital as of the end
of the prior fiscal year of the Borrower, plus (iii) the cash component, if any,
of any extraordinary gains during such period; minus (b) the sum, without
duplication, of (i) the aggregate amount of the scheduled or mandatory principal
payments made with respect to Consolidated Funded Indebtedness for such period,
(ii) Consolidated Interest Expenses paid in cash, (iii) Consolidated Income Tax
Expense paid in cash, (iv) Consolidated Unfunded Capital Expenditures, (v) the
increase, if any, in Consolidated Working Capital as of the end of such fiscal
year of the Borrower over Consolidated Working Capital as of the end of the
prior fiscal year of the Borrower, (vi) all cash charges added back to
“Consolidated EBITDA” pursuant to the definition thereof, (vii) costs, fees and
expenses incurred in connection with an Acquisition permitted by Section 5.13
hereof, to the extent the same are actually paid in cash by the Credit Parties
in such period, (viii) the cash component, if any, of any extraordinary losses
during such period, (ix) the purchase price (including adjustments thereto) of
Acquisitions permitted pursuant to Section 5.13 hereof, to the extent actually
paid in cash during such period from sources other than the proceeds of capital
stock or other equity interests issued by the Credit Parties or the proceeds of
any Consolidated Funded Indebtedness, (x) the amount of cash actually paid by
the Credit Parties for (A) joint venture equity Investments that are Permitted
Investments, or (B) Investments permitted pursuant to Section 5.11(xiii) hereof,
and (xi) the amount of cash payments actually made by the Borrower in such
period in connection with redemptions permitted pursuant to Section 5.15(b)
hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Deposit Account” means a Deposit Account that is a trust or “special
account” on the records of the financial institution where such Deposit Account
is located that is exclusively comprised of funds for (a) payroll (and related
payroll taxes), (b) 401(k) and other retirement plans and employee benefits,
including rabbi trusts for deferred compensation, (c) health care benefits, and
(d) escrow arrangements (e.g., environmental indemnity accounts).

 

“Excluded Swap Obligations” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Credit Party of, or the grant by such Credit Party of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Credit Party’s failure to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act, at the time such guarantee or grant of security interest of such
Credit Party becomes, or would become, effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is, or becomes, illegal.

  

 
17

--------------------------------------------------------------------------------

 

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) Taxes attributable to such Recipients
failure to comply with Section 3.2(c) or (d) or Section 11.10(f) and (c) any
U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Letter of Credit” means that term as defined in Section 2.2(b)(vii)
hereof.

 

“Existing Credit Agreement” shall mean that Amended and Restated Credit and
Security Agreement dated as of April 9, 2013, among the Borrower, the lenders
party thereto and Keybank National Association, as administrative agent, as
amended, supplemented or otherwise modified prior to the date hereof.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“Federal Securities Laws” has the meaning assigned thereto in Section 9.6.

 

“FLSA” means that term as defined in Section 5.2 hereof.

 

“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upward to the nearest 1/100 of 1%) announced by the Federal Reserve Bank of New
York (or any successor) on such day as being the weighted average of the rates
on overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank (or
any successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the Closing Date.

 

“Financial Officer” means any of the following officers: chief executive
officer, president, chief financial officer or treasurer. Unless otherwise
qualified, all references to a Financial Officer in this Agreement shall refer
to a Financial Officer of the Borrower.

 

“Foreign Subsidiary” means a Subsidiary that is organized under the laws of any
jurisdiction other than the United States, any State thereof or the District of
Columbia.

 

“Fronting Lender” means KeyBank.

 

“GAAP” means generally accepted accounting principles in the United States as
then in effect, which shall include the official interpretations thereof by the
Financial Accounting Standards Board, applied on a basis consistent with the
past accounting practices and procedures of the Borrower.

  

 
18

--------------------------------------------------------------------------------

 

 

“General Intangibles” means (a) general intangibles, as that term is defined in
the U.C.C.; and (b) choses in action, causes of action, intellectual property,
customer lists, corporate or other business records, inventions, designs,
patents, patent applications, service marks, registrations, trade names,
trademarks, copyrights, licenses, goodwill, computer software, rights to
indemnification and tax refunds.

 

“Governmental Authority” means any nation or government, any state, province or
territory or other political subdivision thereof, any governmental agency,
department, authority, instrumentality, regulatory body, court, central bank or
other governmental entity exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to government, any
securities exchange and any self-regulatory organization exercising such
functions.

 

“Guarantee” of or by any Person (the “guarantor”) shall mean the undertaking of
any obligation, contingent or otherwise, of such guarantor guaranteeing or
having the economic effect of guaranteeing any Indebtedness or other obligation
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness or other obligation, (b) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment of such Indebtedness or other obligation or (c) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation; provided, however, that
the term “Guarantee” shall not include endorsements for collection or deposit in
the ordinary course of business.

 

“Guarantor of Payment” means each of the Companies designated a “Guarantor of
Payment” on Schedule 2 hereto, each of which is executing and delivering a
Guaranty of Payment on the Closing Date, and any other Domestic Subsidiary
(i) that is a Material Domestic Subsidiary, (ii) to the extent required under
Section 5.23 or (iii) as the Borrower shall elect, in each case that shall
execute and deliver a Guaranty of Payment to the Administrative Agent, or become
a party by joinder to the Guaranty of Payment that was executed on the Closing
Date, subsequent to the Closing Date.

 

“Guaranty of Payment” means each Guaranty of Payment executed and delivered on
or after the Closing Date in connection with this Agreement by the Guarantors of
Payment, as the same may from time to time be amended, restated or otherwise
modified.

 

“Guaranty of Payment Joinder” means each Guaranty of Payment Joinder, executed
and delivered by a Guarantor of Payment for the purpose of adding such Guarantor
of Payment as a party to a previously executed Guaranty of Payment.

 

“Hedge Agreement” means any (a) hedge agreement, interest rate swap, cap, collar
or floor agreement, or other interest rate management device entered into by a
Company with any Person in connection with any Indebtedness of such Company, or
(b) currency swap agreement, forward currency purchase agreement or similar
arrangement or agreement designed to protect against fluctuations in currency
exchange rates entered into by a Company.

  

 
19

--------------------------------------------------------------------------------

 

 

“Indebtedness” means, for any Company, without duplication, (a) all obligations
to repay borrowed money, direct or indirect, incurred, assumed, or guaranteed,
(b) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(c) all obligations under conditional sales or other title retention agreements,
(d) solely for purposes of Section 5.8, all obligations (contingent or
otherwise) under any letter of credit or banker’s acceptance, (e) all net
obligations under any currency swap agreement, interest rate swap, cap, collar
or floor agreement or other interest rate management device or any Hedge
Agreement, (f) all Synthetic Leases, (g) all Capitalized Lease Obligations, (h)
all obligations of such Company with respect to asset securitization financing
programs, (i) all obligations to advance funds to, or to purchase assets,
property or services from, any other Person in order to maintain the financial
condition of such Person, (j) all indebtedness of the types referred to in
subparts (a) through (i) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which such Company is a general partner or joint venturer, unless such
indebtedness is expressly made non-recourse to such Company, (k) any other
transaction (including forward sale or purchase agreements) having the
commercial effect of a borrowing of money entered into by such Company to
finance its operations or capital requirements, and (l) any Guarantee of any
obligation described in subparts (a) through (k) above.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

“Insolvent Lender” means a Lender, as reasonably determined by the
Administrative Agent, that (a) has become or is not Solvent or is the subsidiary
of a Person that has become or is not Solvent; or (b) has become the subject of
a proceeding under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment, or is a subsidiary of a Person that has become
the subject of a proceeding under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be an Insolvent Lender solely by virtue of the ownership or acquisition or
control of an equity interest in such Lender or a parent company thereof by a
Governmental Authority or an instrumentality thereof so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any Insolvent Lender shall cease to be an
Insolvent Lender when the Administrative Agent determines, in its reasonable
discretion, that such Insolvent Lender is no longer an Insolvent Lender based
upon the characteristics set forth in this definition.

  

 
20

--------------------------------------------------------------------------------

 

 

“Intellectual Property Security Agreement” means each Intellectual Property
Security Agreement, executed and delivered on or after the Closing Date by the
Borrower or a Guarantor of Payment, wherein the Borrower or such Guarantor of
Payment, as the case may be, has granted to the Administrative Agent, for the
benefit of the Secured Parties, a security interest in all intellectual property
owned by the Borrower or such Guarantor of Payment, as the same may from time to
time be amended, restated or otherwise modified.

 

“Interest Adjustment Date” means the last day of each Interest Period.

 

“Interest Coverage Ratio” means, as of any date and as determined on a
Consolidated basis, the ratio of (a) Consolidated EBITDA for the most recently
completed four Quarterly Reporting Periods to (b) Consolidated Interest Expense
for such period.

 

“Interest Period” means, with respect to a Eurodollar Loan, the period
commencing on the date such Eurodollar Loan is made and ending on the last day
of such period, as selected by the Borrower pursuant to the provisions hereof,
and, thereafter (unless such Eurodollar Loan is converted to a Base Rate Loan),
each subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of such period, as selected by the
Borrower pursuant to the provisions hereof. The duration of each Interest Period
for a Eurodollar Loan shall be one month, two months, three months or six
months, in each case as the Borrower may select upon notice, as set forth in
Section 2.6 hereof; provided that, if the Borrower shall fail to so select the
duration of any Interest Period at least three Business Days prior to the
Interest Adjustment Date applicable to such Eurodollar Loan, the Borrower shall
be deemed to have converted such Eurodollar Loan to a Base Rate Loan at the end
of the then current Interest Period.

 

“Inventory” means inventory, as that term is defined in the U.C.C.

 

“Investment Property” means investment property, as that term is defined in the
U.C.C.; provided that (i) if the Uniform Commercial Code as in effect in another
jurisdiction would govern the perfection and priority of a security interest in
investment property, “investment property” shall be defined in accordance with
the law of that jurisdiction as in effect from time to time with respect to
provisions herein to the extent relating to perfection or priority and
(ii) notwithstanding anything to the contrary contained herein, Investment
Property shall not include any Excluded Collateral.

 

“ITU Application” means a trademark application filed with the United States
Patent and Trademark Office in Washington D.C. pursuant to 15 U.S.C. § 1051(b).

 

“JCSMM-NJ” means JCS Monmouth Mall — NJ, LLC, a Delaware limited liability
company.

 

“JCSMM-NJ LLC Agreement” means that certain Limited Liability Agreement of
JCSMM-NJ, as in effect on the date hereof.

 

“KeyBank” means KeyBank National Association, and its successors and assigns.

 

“Landlord’s Waiver” means a landlord’s waiver or mortgagee’s waiver, each in
form and substance reasonably satisfactory to the Administrative Agent,
delivered by the Borrower or a Guarantor of Payment in connection with this
Agreement, as such waiver may from time to time be amended, restated or
otherwise modified.

  

 
21

--------------------------------------------------------------------------------

 

 

“Lender” means that term as defined in the first paragraph of this Agreement
and, as the context requires, shall include the Fronting Lender.

 

“Lender Credit Exposure” means, for any Lender, at any time, the aggregate of
such Lender’s respective pro rata shares of the Revolving Credit Exposure and
the Term Loan Exposure.

 

“Letter of Credit” means a standby letter of credit that shall be issued by the
Fronting Lender for the account of the Borrower or a Guarantor of Payment,
including amendments thereto, if any, and shall have an expiration date no later
than the earlier of (a) 365 days after its date of issuance (provided that such
Letter of Credit may provide for the renewal thereof for additional one year
periods but not beyond the date referred to in clause (b) below), or (b) 30 days
prior to February 13, 2019.

 

“Letter of Credit Commitment” means the commitment of the Fronting Lender, on
behalf of the Revolving Lenders, to issue Letters of Credit in an aggregate face
amount of up to $15,000,000.

 

“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all issued and outstanding Letters of Credit, and (b) the
aggregate of the draws made on Letters of Credit that have not been reimbursed
by the Borrower or converted to a Revolving Loan pursuant to Section 2.2(b)(v)
hereof.

 

“Letter of Credit Fee” means, with respect to any Letter of Credit, for any day,
an amount equal to (a) the undrawn amount of such Letter of Credit, multiplied
by (b) the Applicable Margin for Revolving Loans that are Eurodollar Loans in
effect on such day divided by 360.

 

“Leverage Ratio” means, as determined on a Consolidated basis, the ratio of (a)
the sum of Consolidated Funded Indebtedness (as of the end of the most recently
completed Quarterly Reporting Period), to (b) Consolidated EBITDA (for the most
recently completed four Quarterly Reporting Periods).

 

“Lien” means any mortgage, deed of trust, security interest, lien (statutory or
other), charge, assignment, hypothecation, encumbrance on, pledge or deposit of,
or conditional sale, lease (other than Operating Leases), sale with a right of
redemption or other title retention agreement and any capitalized lease with
respect to any property (real or personal) or asset.

 

“Loan” means a Revolving Loan or a Term Loan.

 

“Loan Documents” means, collectively, this Agreement, each Note, each Guaranty
of Payment, each Guaranty of Payment Joinder, all documentation relating to each
Letter of Credit, each Security Document and the Administrative Agent Fee
Letter, as any of the foregoing may from time to time be amended, restated or
otherwise modified or replaced, and any other document delivered pursuant
thereto.

  

 
22

--------------------------------------------------------------------------------

 

 

“Loan Modification Agreement” shall mean a Loan Modification Agreement in form
and substance reasonably satisfactory to the Administrative Agent, the Borrower
and the Accepting Lenders party thereto.

 

“Loan Modification Offer” means that term as defined in Section 2.13 hereof.

 

“Mac” means Mac Parent LLC, a Delaware limited liability company.

 

“Mac Acquisition” means the Acquisition by the Borrower of Mac pursuant to the
Mac Acquisition Documents.

 

“Mac Acquisition Documents” means the Mac Purchase Agreement and each material
document executed and delivered in connection therewith.

 

“Mac Purchase Agreement” means that certain Purchase Agreement, dated as of
February 6, 2013 among Borrower, Mac, Restaurant Holdings LLC — Series A and the
additional Sellers party thereto.

 

“Management Fees” means management, consulting or other similar fees paid by any
Company to an equity holder (other than a Company) of a Company or of an
Affiliate.

 

“Mandatory Prepayment” means that term as defined in Section 2.12(c) hereof.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities (actual or contingent), operations, or financial condition
of the Companies taken as a whole, (b) the rights and remedies of the
Administrative Agent or the Lenders under any Loan Document, (c) the ability of
any Credit Party to perform its obligations under any Loan Document to which it
is a party, or (d) the legality, validity, binding effect or enforceability
against any Credit Party of any Loan Document to which it is a party.

 

“Material Domestic Subsidiary” means a Domestic Subsidiary which meets any of
the following conditions:

 

(a) the investments in and advances to such Domestic Subsidiary by other
Companies exceeds 2.5% of the total assets of the Borrower (as determined on a
Consolidated basis) as of the end of the most recently completed fiscal year of
the Borrower;

 

(b) the Companies share of such Domestic Subsidiary’s total assets exceeds 2.5%
of the total assets of the Borrower (as determined on a Consolidated Basis) as
of the end of the most recently completed fiscal year of the Borrower; or

 

(c) the Companies’ equity in the income from continuing operations before income
taxes, extraordinary items and cumulative effect of a change in accounting
principle of such Domestic Subsidiary, exclusive of amounts attributable to any
non-controlling interests, adjusted for a pro-forma G&A expense (proportionate
to consolidated G&A expense as a percentage of revenues) and other adjustments
as may be reasonably acceptable to the Administrative Agent, exceeds 5% of such
income of the Borrower and its Subsidiaries Consolidated for the most recently
completed fiscal year of the Borrower;

  

 
23

--------------------------------------------------------------------------------

 

 

provided that, with respect to Domestic Subsidiaries that are not classified as
Material Domestic Subsidiaries, if (i) the aggregate investments in and advances
to all such Domestic Subsidiaries by other Companies exceeds 5% of the total
assets of the Borrower (as determined on a Consolidated basis), (ii) the
aggregate share of the total assets of all such Domestic Subsidiaries exceeds 5%
of the total assets of the Borrower (as determined on a Consolidated Basis) as
of the end of the most recently completed fiscal year of the Borrower, or (iii)
the Companies’ equity in the income from continuing operations before income
taxes, extraordinary items and cumulative effect of a change in accounting
principle of all such Domestic Subsidiaries, exclusive of amounts attributable
to any non-controlling interests, adjusted for a pro-forma G&A expense
(proportionate to consolidated G&A expense as a percentage of revenues) and
other adjustments as may be reasonably acceptable to the Administrative Agent,
exceeds 10% of such income of the Borrower (as determined on a Consolidated
basis) for the most recently completed fiscal year of the Borrower; then, in
each case, the Borrower shall promptly designate one or more of such Domestic
Subsidiaries as Material Domestic Subsidiaries and cause each such Domestic
Subsidiary to become a Guarantor of Payment pursuant to Section 5.21 hereof.

 

“Material Indebtedness” means Indebtedness incurred in connection with a
Material Indebtedness Agreement.

 

“Material Indebtedness Agreement” means any debt instrument, lease (capital,
operating or otherwise), guaranty, contract, commitment, agreement or other
arrangement evidencing or entered into in connection with any Indebtedness of
any Company or the Companies equal to or in excess of the amount of $5,000,000.

 

“Material Recovery Determination Notice” means that term as defined in Section
2.12(c)(iii) hereof.

 

“Material Recovery Event” means (a) any casualty loss in respect of assets of a
Company covered by casualty insurance, and (b) any compulsory transfer or taking
under threat of compulsory transfer of any asset of a Company by any
Governmental Authority; provided that, in the case of either subpart (a) or (b),
the proceeds received by the Companies from such loss, transfer or taking
exceeds $500,000.

 

“Maximum Amount” means, for each Revolving Lender, the amount set forth under
such Revolving Lender’s name in the row titled “Maximum Amount” as set forth on
Schedule 1 hereto, subject to decreases pursuant to Section 2.10(a) hereof,
increases pursuant to Section 2.10(b) hereof and assignments of interests
pursuant to Section 11.10 hereof.

 

“Maximum Rate” means that term as defined in Section 2.4(e) hereof.

 

“Moody’s” means Moody’s Investors Service, Inc., and any successor to such
company.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in ERISA
Section 4001(a)(3) and in respect of which a Company or a Controlled Group
member is (or, if such plan was terminated, would under ERISA Section 4069 be
deemed to be) an “employer” as defined in ERISA Section 3(5).

 

“Net Issuance Proceeds” means, in respect of any issuance of equity (excluding
any secondary equity offering), cash proceeds received by any Company (including
cash proceeds as and when received in respect of non-cash proceeds received or
receivables in connection with such issuance), net of underwriting discounts and
reasonable out-of-pocket costs and expenses paid or incurred in connection
therewith in favor of any Person that is not an Affiliate of the Borrower.

  

 
24

--------------------------------------------------------------------------------

 

 

“Non-Consenting Lender” means that term as defined in Section 11.3(c) hereof.

 

“Non-U.S. Lender” means that term as defined in Section 3.2(c) hereof.

 

“Note” means a Revolving Credit Note or a Term Note, or any other promissory
note delivered pursuant to this Agreement.

 

“Notice of Loan” means a Notice of Loan in the form of the attached Exhibit D.

 

“Obligations” means, collectively, (a) all Indebtedness and other obligations
now owing or hereafter incurred by the Borrower to the Administrative Agent, the
Fronting Lender, or any Lender pursuant to this Agreement or any other Loan
Document, and includes the principal of and interest on all Loans, and all
obligations of the Borrower or any other Credit Party pursuant to Letters of
Credit; (b) each extension, renewal, consolidation or refinancing of any of the
foregoing, in whole or in part; (c) the commitment and other fees, and any
prepayment fees, payable pursuant to this Agreement or any other Loan Document;
(d) all fees and charges in connection with the Letters of Credit; (e) every
other liability, now or hereafter owing to the Administrative Agent or any
Lender by any Company pursuant to this Agreement or any other Loan Document; and
(f) all Related Expenses.

 

“OID” means that term as defined in Section 2.10(c) hereof

 

“Operating Leases” means all real or personal property leases under which any
Company is bound or obligated as a lessee or sublessee and which, under GAAP,
are not required to be capitalized on a balance sheet of such Company; provided
that Operating Leases shall not include any such lease (a) under which any
Company is also bound as the lessor or sublessor, or (b) arising incidental to
or as part of any Sale/Leaseback Transaction permitted pursuant to this
Agreement.

 

“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed on
or measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each such case imposed as a result of a present or former
connection between such Recipient and the jurisdiction imposing such Tax (other
than connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

  

 
25

--------------------------------------------------------------------------------

 

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise, ad valorem or property taxes, goods and services taxes,
harmonized sales taxes and other sales taxes, use taxes, value added taxes,
transfer taxes, charges or similar taxes or levies arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Loan Document, except any such taxes
that are Other Connection Taxes imposed with respect to an assignment (other
than an assignment made pursuant to Section 3.6 hereof).

 

“Overall Commitment Percentage” means, for any Lender, the percentage determined
by dividing (a) the sum, based upon such Lender’s Applicable Commitment
Percentages, of (i) the principal outstanding on the Term Loan, (ii) the
aggregate principal amount of Revolving Loans outstanding, and (iii) the Letter
of Credit Exposure; by (b) the sum of (A) the aggregate principal amount of all
Loans outstanding, plus (B) the Letter of Credit Exposure.

 

“Participant” means that term as defined in Section 11.11 hereof.

 

“Participant Register” means that term as defined in Section 11.11 hereof.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001, as
amended from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation, and its successor.

 

“Pension Plan” means a “pension plan” (within the meaning of ERISA Section 3(2))
subject to the provisions of Title IV of ERISA, Code Section 412 or ERISA
Section 303, other than a Multiemployer Plan, and in respect of which a Company
or a Controlled Group member is (or, if such plan was terminated, would under
ERISA Section 4069 be deemed to be) an “employer” as defined in ERISA
Section 3(5).

 

“Permitted Investment” means an investment of a Company made on or after the
Closing Date in the stock (or other debt or equity instruments) of a Person
(other than a Company), so long as (a) the Company making the investment is a
Credit Party; and (b) the aggregate amount of all such investments of all
Companies made on or after the Closing Date does not exceed (i) during any
fiscal year of the Borrower, an aggregate amount (as determined when each such
investment is made) of $10,000,000, and (ii) during the term of this Agreement,
an aggregate amount (as determined when each such investment is made) of
$30,000,000.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
unincorporated organization, corporation, limited liability company, unlimited
liability company, institution, trust, estate, Governmental Authority or any
other entity.

 

“Pledge Agreement” means each of the Pledge Agreements, relating to the Pledged
Securities, executed and delivered by the Borrower or a Guarantor of Payment, as
applicable, in favor of the Administrative Agent, for the benefit of the Secured
Parties, dated as of the Closing Date, and any other Pledge Agreement executed
by any other Subsidiary on or after the Closing Date, as any of the foregoing
may from time to time be amended, restated or otherwise modified.

 

“Pledged Collateral” has the meaning assigned thereto in Section 9.6.

  

 
26

--------------------------------------------------------------------------------

 

 

“Pledged Notes” means the promissory notes payable to the Borrower, as described
on Schedule 7.4 hereto, and any additional or future promissory notes that may
hereafter from time to time be payable to the Borrower.

 

“Pledged Securities” means all of the shares of capital stock or other equity
interest of a Subsidiary of a Credit Party, whether now owned or hereafter
acquired or created, and all proceeds thereof; provided that Pledged Securities
shall exclude (a) shares of capital stock or other equity interests of any
Foreign Subsidiary that is not a first-tier Foreign Subsidiary, (b) shares of
voting capital stock or other voting equity interests in any first-tier Foreign
Subsidiary in excess of 65% of the total outstanding shares of voting capital
stock or other voting equity interest of such first-tier Foreign Subsidiary and
(c) property expressly excluded from the definition of Collateral pursuant to
clause (C) of the proviso thereof. (Schedule 3 hereto lists, as of the Closing
Date, all of the Pledged Securities.)

 

“Prime Rate” means the interest rate established from time to time by the
Administrative Agent as the Administrative Agent’s prime rate, whether or not
such rate shall be publicly announced; the Prime Rate may not be the lowest
interest rate charged by the Administrative Agent for commercial or other
extensions of credit. Each change in the Prime Rate shall be effective
immediately from and after such change.

 

“Proceeds” means (a) proceeds, as that term is defined in the U.C.C., and any
other proceeds, and (b) whatever is received upon the sale, exchange, collection
or other disposition of Collateral or proceeds, whether cash or non-cash. Cash
proceeds include, without limitation, moneys, checks and Deposit Accounts.
Proceeds include, without limitation, any Account arising when the right to
payment is earned under a contract right, any insurance payable by reason of
loss or damage to the Collateral, and any return or unearned premium upon any
cancellation of insurance. Except as expressly authorized in this Agreement, the
right of the Administrative Agent and the Lenders to Proceeds specifically set
forth herein, or indicated in any financing statement, shall never constitute an
express or implied authorization on the part of the Administrative Agent or any
Lender to a Company’s sale, exchange, collection or other disposition of any or
all of the collateral securing the Obligations.

 

“Pro Forma Consolidated EBITDA” means, with respect to any target of an
Acquisition or disposition, Consolidated EBITDA for such target for the most
recently completed four consecutive Quarterly Reporting Periods (or other
appropriate annual period determined by the Administrative Agent and Borrower)
preceding the acquisition or disposition thereof, calculated on the same basis
as set forth for Consolidated EBITDA, and adjusted as determined by the Borrower
in good faith and on a factually supportable basis to reflect operating expense
reductions and other operating improvements or cost synergies reasonably
expected to result from such Acquisition or disposition, calculated on a basis
consistent with GAAP; provided that, with respect to Acquisitions, the aggregate
amount of all such adjustments for all Companies with respect to Acquisitions
shall be deemed to be (a) $2,047,884 for the four consecutive Quarterly
Reporting Periods ending June 30, 2014 and (b) $652,125 for the four consecutive
Quarterly Reporting Periods ending September 29, 2014. With respect to any
Acquisition consummated during such period, Pro Forma Consolidated EBITDA
allocated to each month prior to the acquisition thereof included in the
trailing four consecutive Quarterly Reporting Periods for which Consolidated
EBITDA is being calculated shall be added to Consolidated EBITDA, and with
respect to any disposition consummated within the period in question,
Consolidated EBITDA attributable to the Subsidiary, profit centers, or other
asset which is the subject of such disposition, from the beginning of such
period until the date of consummation of such disposition, shall be subtracted
from Consolidated EBITDA.

  

 
27

--------------------------------------------------------------------------------

 

 

“Pro Forma Consolidated Rent Expense” means, with respect to any target of an
Acquisition or disposition, Consolidated Rent Expense for such target for the
most recently completed four consecutive Quarterly Reporting Periods (or other
appropriate annual period determined by the Administrative Agent and Borrower)
preceding the acquisition or disposition thereof. With respect to any
Acquisition consummated during such period, Pro Forma Consolidated Rent Expense
allocated to each month prior to the acquisition thereof included in the
trailing four consecutive Quarterly Reporting Periods for which Consolidated
Rent Expense is being calculated shall be added to Consolidated Rent Expense,
and with respect to any disposition consummated within the period in question,
Consolidated Rent Expense attributable to the Subsidiary, profit centers, or
other asset which is the subject of such disposition, from the beginning of such
period until the date of consummation of such disposition, shall be subtracted
from Consolidated Rent Expense.

 

“Quarterly Reporting Period” means the period established by Borrower as a
fiscal quarter of Borrower, as more specifically set forth on Schedule 5.3
hereto, as such Schedule 5.3 shall from time to time be replaced pursuant to
Section 5.3(g) hereof.

 

“Recipient” means the Administrative Agent and any Lender.

 

“Refinancing” means, with respect to any Person, any modification, refinancing,
refunding, renewal, replacement, redemption, repurchase, defeasance, exchange
and/or extension (collectively to “Refinance” or a “Refinancing” or
“Refinanced”) of any Indebtedness of such Person.

 

“Refinancing Amendment” shall mean an amendment to this Agreement, in form and
substance reasonably satisfactory to the Administrative Agent, among the
Borrower, the Administrative Agent and the Lenders providing Specified
Refinancing Debt provided for thereby, and establishing and otherwise providing
for the incurrence of such Specified Refinancing Debt in accordance with
Section 2.14.

 

“Register” means that term as described in Section 11.10(i) hereof.

 

“Regularly Scheduled Payment Date” means each March 31, June 30, September 30
and December 31 after the Closing Date and prior to the Term Loan Maturity Date.

 

“Related Expenses” means any and all costs, liabilities and expenses (including,
without limitation, losses, damages, penalties, claims, actions, attorneys’
fees, legal expenses, judgments, suits and disbursements) (a) incurred by the
Administrative Agent, or imposed upon or asserted against the Administrative
Agent or any Lender, in any attempt by the Administrative Agent and the Lenders
to (i) obtain, preserve, perfect or enforce any Loan Document or any security
interest evidenced by any Loan Document; (ii) obtain payment, performance or
observance of any and all of the Obligations; or (iii) maintain, insure, audit,
collect, preserve, repossess or dispose of any of the collateral securing the
Obligations or any part thereof, including, without limitation, costs and
expenses for appraisals, assessments and audits of any Company or any such
collateral; or (b) incidental or related to subpart (a) above, including,
without limitation, interest thereupon from the date incurred, imposed or
asserted until paid at the Default Rate.

  

 
28

--------------------------------------------------------------------------------

 

 

“Related Writing” means each Loan Document and any other assignment, mortgage,
security agreement, guaranty agreement, subordination agreement, financial
statement, audit report or other writing furnished by any Credit Party, or any
of its officers, to the Administrative Agent or the Lenders pursuant to or
otherwise in connection with this Agreement.

 

“Reportable Event” means a reportable event as that term is defined in Title IV
of ERISA (except actions of general applicability by the Secretary of Labor
under ERISA Section 110) as to which the PBGC has not waived the requirement
that it be notified of such event.

 

“Repricing Event” means any amendment, waiver or other modification to this
Agreement which would have the effect of reducing the effective interest rate
margin for, or the weighted average yield (as reasonably determined by the
Administrative Agent consistent with generally accepted financial practices) of,
the Term Loan.

 

“Required Lenders” means the holders, based upon each Lender’s Applicable
Commitment Percentages, of more than 50% of an amount (the “Total Amount”) equal
to the sum of:

 

(a) (i) during the Commitment Period, the Revolving Amount, or (ii) after the
Commitment Period, the Revolving Credit Exposure; and

 

(b) the principal outstanding on the Term Loan;

 

provided that (i) the portion of the Total Amount held or deemed to be held by
any Defaulting Lender or Insolvent Lender shall be excluded for purposes of
making a determination of Required Lenders and (ii) at any time that a single
Lender (or a group of Lenders that are Affiliates) would otherwise constitute
Required Lenders, then one additional Lender that is not an Affiliate of such
single Lender (or such group of Lenders) shall be required to constitute
“Required Lenders” hereunder.

 

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination or policy statement or interpretation of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property.

 

“Reserve Percentage” means, for any day, that percentage (expressed as a
decimal) that is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any other banking authority, domestic or
foreign, to which the Administrative Agent or any Lender (including any branch,
Affiliate or other fronting office making or holding a Loan) is subject) for
determining the maximum reserve requirement (including, without limitation, all
basic, supplemental, marginal and other reserves and taking into account any
transitional adjustments or other scheduled changes in reserve requirements) in
respect of Eurocurrency Liabilities (as defined in Regulation D of the Board of
Governors of the Federal Reserve System of the United States of America). The
Eurodollar Rate and Base Rate (if applicable) shall be adjusted automatically on
and as of the effective date of any change in the Reserve Percentage.

  

 
29

--------------------------------------------------------------------------------

 

 

“Restaurant Level Profits” means, with respect to any Person or business, total
revenues of such Person or business less unit-level cash expenses of such Person
or business.

 

“Restricted Payment” means, with respect to any Company, (a) any Capital
Distribution, (b) any amount paid by such Company in repayment, redemption,
retirement or repurchase, directly or indirectly, of any principal amount of
Subordinated Indebtedness, or (c) any amount paid by such Company in respect of
Management Fees or other similar arrangement with any equity holder (other than
a Company) of a Company or any of its Affiliates.

 

“Revolving Amount” means the Closing Revolving Amount, as such amount may be
increased pursuant to Section 2.10(b) hereof, or decreased pursuant to Section
2.10(a) hereof.

 

“Revolving Credit Availability” means, at any time, the amount equal to the
Revolving Credit Commitment minus the Revolving Credit Exposure.

 

“Revolving Credit Commitment” means the obligation hereunder, during the
Commitment Period, of (a) each Revolving Lender to make Revolving Loans and (b)
the Fronting Lender to issue (and, without increasing the aggregate Revolving
Credit Commitment, each Revolving Lender to participate in) Letters of Credit
pursuant to the Letter of Credit Commitment; up to an aggregate principal amount
outstanding at any time equal to the Revolving Amount.

 

“Revolving Credit Exposure” means, at any time, the sum of (a) the aggregate
principal amount of all Revolving Loans outstanding and (b) the Letter of Credit
Exposure.

 

“Revolving Credit Note” means a Revolving Credit Note, in the form of the
attached Exhibit A, executed and delivered pursuant to Section 2.5(a) hereof.

 

“Revolving Lender” means a Lender with a Revolving Credit Commitment or
outstanding Revolving Credit Exposure.

 

“Revolving Loan” means a loan made to the Borrower by the Revolving Lenders in
accordance with Section 2.2(a) hereof.

 

“Sale/Leaseback Transaction” means any transaction involving the sale of fixed
assets owned by any Company that is in the possession of any customer or held
for rental to customers and the re-leasing of such fixed assets to any Company
(including the obtaining of financing for such sales) entered into in the
ordinary course of business, consistent with past practices.

 

“SEC” means the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principal functions.

 

“Secured Parties” means Lenders and affiliates of Lenders to whom (a) Bank
Product Obligations are owed by any Company under any Bank Product Agreements
and/or (b) any obligations or liabilities of any Company are owed under Hedge
Agreements.

 

“Secured Obligations” means, collectively, (a) the Obligations, (b) all
obligations and liabilities of the Companies owing to the Administrative Agent
or a Lender (or an entity that is an affiliate of the Administrative Agent or an
existing Lender) under Hedge Agreements (notwithstanding that such party may
cease to be the Administrative Agent, a Lender or an affiliate of any of the
foregoing, after entering into such Hedge Agreement), and (c) the Bank Product
Obligations owing to a Lender (or an entity that is an affiliate of a then
existing Lender) under Bank Product Agreements; provided that Secured
Obligations of a Credit Party shall not include Excluded Swap Obligations owing
from such Credit Party.

  

 
30

--------------------------------------------------------------------------------

 

 

“Securities Account” means a securities account, as that term is defined in the
U.C.C.

 

“Securities Account Control Agreement” means each Securities Account Control
Agreement among the Borrower or a Guarantor of Payment, the Administrative Agent
and a Securities Intermediary, dated on or after the Closing Date, to be in form
and substance reasonably satisfactory to the Administrative Agent, as the same
may from time to time be amended, restated or otherwise modified.

 

“Securities Intermediary” means a clearing corporation or a Person, including,
without limitation, a bank or broker, that in the ordinary course of its
business maintains Securities Accounts for others and is acting in that
capacity.

 

“Security Agreement” means each Security Agreement, executed and delivered by a
Guarantor of Payment in favor of the Administrative Agent, for the benefit of
the Secured Parties, dated as of the Closing Date, and any other Security
Agreement executed after the Closing Date, as the same may from time to time be
amended, restated or otherwise modified.

 

“Security Agreement Joinder” means each Security Agreement Joinder, executed and
delivered by a Guarantor of Payment for the purpose of adding such Guarantor of
Payment as a party to a previously executed Security Agreement.

 

“Security Documents” means each Security Agreement, each Security Agreement
Joinder, each Pledge Agreement, each Intellectual Property Security Agreement,
each Landlord’s Waiver, each Control Agreement, each U.C.C. Financing Statement
or similar filing as to a jurisdiction located outside of the United States of
America filed in connection herewith or perfecting any interest created in any
of the foregoing documents, and any other document pursuant to which any Lien is
granted by a Company or any other Person to the Administrative Agent, for the
benefit of the Secured Parties, as security for the Secured Obligations, or any
part thereof, and each other agreement executed or provided to the
Administrative Agent in connection with any of the foregoing, as any of the
foregoing may from time to time be amended, restated or otherwise modified or
replaced.

 

“Solvent” means, with respect to any Person, that (a) the fair value of such
Person’s assets is in excess of the total amount of such Person’s debts, as
determined in accordance with the Bankruptcy Code, (b) the present fair saleable
value of such Person’s assets is in excess of the amount that will be required
to pay such Person’s debts as such debts become absolute and matured, (c) such
Person is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
such liabilities mature in the normal course of business, (d) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond its ability to pay as such debts and liabilities mature, and (e) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which its property would constitute an
unreasonably small amount of capital. As used in this definition, the term
“debts” includes any legal liability, whether matured or unmatured, liquidated
or unliquidated, absolute, fixed or contingent, as determined in accordance with
the Bankruptcy Code.

  

 
31

--------------------------------------------------------------------------------

 

 

“Specific Commitment” means the Revolving Credit Commitment or the Term Loan
Commitment.

 

“Specified Refinancing Debt” means that term as defined in Section 2.14 hereof.

 

“Specified Refinancing Revolving Commitments” means that term as defined in
Section 2.14 hereof.

 

“Sponsor” means J.H. Whitney & Co. and its Controlled Investment Affiliates.

 

“Standard & Poor’s” means Standard & Poor’s Ratings Group, a division of
McGraw-Hill, Inc., and any successor to such company.

 

“Subordinated Indebtedness” means Indebtedness that (a) shall have been
subordinated (by written terms or written agreement reasonably satisfactory to
the Required Lenders) in favor of the prior payment in full of the Obligations
or (b) is secured by a Lien ranking junior in priority (by written terms or
written agreement) to any Lien securing the Credit Facilities.

 

“Subsidiary” means (a) a corporation more than 50% of the Voting Power of which
is owned, directly or indirectly, by the Borrower or by one or more other
subsidiaries of the Borrower or by the Borrower and one or more subsidiaries of
the Borrower, (b) a partnership, limited liability company or unlimited
liability company of which the Borrower, one or more other subsidiaries of the
Borrower or the Borrower and one or more subsidiaries of the Borrower, directly
or indirectly, is a general partner or managing member, as the case may be, or
otherwise has an ownership interest greater than 50% of all of the ownership
interests in such partnership, limited liability company or unlimited liability
company, or (c) any other Person (other than a corporation, partnership, limited
liability company or unlimited liability company) in which the Borrower, one or
more other subsidiaries of the Borrower or the Borrower and one or more
subsidiaries of the Borrower, directly or indirectly, has at least a majority
interest in the Voting Power or the power to elect or direct the election of a
majority of directors or other governing body of such Person.

 

“Swap Obligations” means, with respect to any Company, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Synthetic Lease” shall mean, as to any person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes, other than any such
lease under which such person is the lessor.

 

“Synthetic Lease Obligations” shall mean, as to any person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capitalized Lease Obligations.

  

 
32

--------------------------------------------------------------------------------

 

 

“Taxes” means any and all present or future taxes of any kind, including, but
not limited to, levies, imposts, duties, surtaxes, charges, fees, deductions or
withholdings now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority (together with any interest, penalties, fines,
additions to taxes or similar liabilities with respect thereto).

 

“Term Lender” means a Lender with a Term Loan Commitment or Term Loan Exposure.

 

“Term Loan” means the loan made to the Borrower by the Term Lenders in
accordance with Section 2.3 hereof.

 

“Term Loan Commitment” means the obligation hereunder of the Term Lenders to
make the Term Loan in the original principal amount of $165,000,000, with each
Term Lender’s obligation to fund a portion thereof being in the amount set forth
under such Term Lender’s name in the row titled “Term Loan Commitment Amount” as
set forth on Schedule 1 hereto, subject to assignments of interests pursuant to
Section 11.10 hereof.

 

“Term Loan Exposure” means, at any time, the outstanding principal amount of the
Term Loan.

 

“Term Loan Increase” means that term as defined in Section 2.10(b)(i) hereof.

 

“Term Loan Maturity Date” means February 13, 2019.

 

“Term Note” means a Term Note, in the form of the attached Exhibit C executed
and delivered pursuant to Section 2.5(c) hereof.

 

“Total Commitment Amount” means the principal amount of $195,000,000, as such
amount may be increased pursuant to Section 2.10(b) hereof, or decreased
pursuant to Section 2.10(a) hereof.

 

“Transactions” shall mean, collectively, (a) the Closing Date Refinancing, (b)
the execution, delivery and performance by the Credit Parties of the Loan
Documents to which they are a party and the making of the Loans hereunder and
(c) the payment of related fees and expenses.

 

“Treasury Rate” means, as of any date of a prepayment or assignment of all or
any portion of the Term Loan, the yield to maturity as of such date (as
determined by the Administrative Agent) of United States Treasury securities
with a constant maturity of a period most nearly equal to the period from the
date of such prepayment or assignment to the Term Loan Maturity Date (as
compiled and published in the most recent Federal Reserve Statistical Release
H.15 (519) that has become publicly available at least three Business Days prior
to such date (or, if such Statistical Release is no longer published, any
publicly available source of similar market data)).

 

“U.C.C.” means the Uniform Commercial Code, as in effect from time to time in
the State of New York.

 

“U.C.C. Financing Statement” means a financing statement filed or to be filed in
accordance with the Uniform Commercial Code, as in effect from time to time, in
the relevant state or states.

  

 
33

--------------------------------------------------------------------------------

 

 

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.

 

“Yield” means that term as defined in Section 2.10(c) hereof.

 

“Yield Differential” means that term as defined in Section 2.10(c) hereof.

 

Section 1.2. Accounting Terms.

 

(a) Any accounting term not specifically defined in this Article I shall have
the meaning ascribed thereto by GAAP.

 

(b) If any change in the rules, regulations, pronouncements, opinions or other
requirements of the Financial Accounting Standards Board (or any successor
thereto or agency with similar function) with respect to GAAP, or if the
Borrower adopts the International Financial Reporting Standards, and such change
or adoption results in a change in the calculation of any component (or
components in the aggregate) of the financial covenants set forth in Section 5.7
hereof or the related financial definitions, at the option of the Administrative
Agent, the Required Lenders or the Borrower, the parties hereto will enter into
good faith negotiations to amend such financial covenants and financial
definitions in such manner as the parties shall agree, each acting reasonably,
in order to reflect fairly such change or adoption so that the criteria for
evaluating the financial condition of the Borrower shall be the same in
commercial effect after, as well as before, such change or adoption is made (in
which case the method and calculating such financial covenants and definitions
hereunder shall be determined in the manner so agreed); provided that, until so
amended, such calculations shall continue to be computed in accordance with GAAP
as in effect prior to such change or adoption.

 

Section 1.3. Terms Generally. The foregoing definitions shall be applicable to
the singular and plural forms of the foregoing defined terms. Unless otherwise
defined in this Article I, terms that are defined in the U.C.C. are used herein
as so defined.

 

Section 1.4. Confirmation of Recitals. The Borrower, the Administrative Agent
and the Lenders hereby confirm the statements set forth in the recitals of this
Agreement.

 

ARTICLE II. AMOUNT AND TERMS OF CREDIT

 

Section 2.1. Amount and Nature of Credit.

 

(a) [Reserved]

 

(b) Subject to the terms and conditions of this Agreement, each Revolving
Lender, for itself and not for any other, severally agrees to make Revolving
Loans to the Borrower at the request of the Borrower and participate in Letters
of Credit, in each case during the Commitment Period, on such basis that,
immediately after the completion of any borrowing by the Borrower or the
issuance of a Letter of Credit:

 

(i) the aggregate outstanding principal amount of Revolving Loans made by such
Lender, when combined with such Lender’s pro rata share (determined by reference
to its Revolving Credit Commitment) of the Letter of Credit Exposure, shall not
be in excess of the Maximum Amount for such Revolving Lender; and

 

(ii) the aggregate outstanding principal amount of Revolving Loans made by such
Revolving Lender represent that percentage of the aggregate principal amount
then outstanding on all Revolving Loans that shall be such Lender’s Applicable
Commitment Percentage with respect to the Revolving Credit Commitment.

  

 
34

--------------------------------------------------------------------------------

 

 

Each borrowing of Revolving Loans shall be made by the Revolving Lenders pro
rata according to the respective Applicable Commitment Percentages of the
Revolving Lenders with respect to the Revolving Credit Commitment.

 

(c) The Loans may be made as Revolving Loans as described in Section 2.2(a)
hereof and as the Term Loan as described in Section 2.3 hereof, and Letters of
Credit may be issued in accordance with Section 2.2(b) hereof.

 

Section 2.2. Revolving Credit Commitment.

 

(a) Revolving Loans. Subject to the terms and conditions of this Agreement,
during the Commitment Period, the Revolving Lenders shall make a Revolving Loan
or Revolving Loans to the Borrower in such amount or amounts as the Borrower,
through an Authorized Officer, may from time to time request, but not exceeding
in aggregate principal amount at any time outstanding hereunder the Revolving
Credit Commitment, when such Revolving Loans are combined with the aggregate
outstanding Letter of Credit Exposure. The Borrower shall have the option,
subject to the terms and conditions set forth herein, to borrow Revolving Loans
by means of any combination of Base Rate Loans or Eurodollar Loans. Subject to
the provisions of this Agreement, the Borrower shall be entitled under this
Section 2.2(a) to borrow Revolving Loans, repay the same in whole or in part and
re-borrow Revolving Loans hereunder at any time and from time to time during the
Commitment Period. The aggregate outstanding amount of all Revolving Loans shall
be payable in full on the last day of the Commitment Period.

 

(b) Letters of Credit.

 

(i) Generally. Subject to the terms and conditions of this Agreement, during the
Commitment Period, the Fronting Lender shall, in its own name, on behalf of the
Revolving Lenders, issue such standby (and not trade or commercial) Letters of
Credit for the account of the Borrower or a Guarantor of Payment, as the
Borrower may from time to time request. The Borrower shall not request any
Letter of Credit (and the Fronting Lender shall not be obligated to issue any
Letter of Credit) if, after giving effect thereto, (A) the Letter of Credit
Exposure would exceed the Letter of Credit Commitment, or (B) the Revolving
Credit Exposure would exceed the Revolving Credit Commitment. The issuance of
each Letter of Credit shall confer upon each Revolving Lender the benefits and
liabilities of a participation consisting of an undivided pro rata interest in
the Letter of Credit to the extent of such Revolving Lender’s Applicable
Commitment Percentage.

  

 
35

--------------------------------------------------------------------------------

 

 

(ii) Request for Letter of Credit. Each request for a Letter of Credit shall be
delivered to the Administrative Agent and to the Fronting Lender by an
Authorized Officer not later than 11:00 A.M. (Eastern time) three Business Days
prior to the date of the proposed issuance of the Letter of Credit (or such
shorter period as may be acceptable to the Fronting Lender). Each such request
shall be in a form reasonably acceptable to the Administrative Agent and the
Fronting Lender and shall specify the face amount thereof, the account party,
the beneficiary, the requested date of issuance, amendment, renewal or
extension, the expiry date thereof, and the nature of the transaction or
obligation to be supported thereby. Concurrently with each such request, the
Borrower, and any Guarantor of Payment for whose account the Letter of Credit is
to be issued, shall execute and deliver to the Fronting Lender an appropriate
application and agreement, being in the standard form of the Fronting Lender for
such letters of credit, as amended to conform to the provisions of this
Agreement if required by the Administrative Agent.

 

(iii) [Reserved]

 

(iv) Letters of Credit Fees. With respect to each Letter of Credit and the
drafts thereunder, if any, whether issued for the account of the Borrower or a
Guarantor of Payment, the Borrower agrees to (A) pay to the Administrative
Agent, for the pro rata benefit of the Revolving Lenders, a non-refundable
commission based upon the undrawn amount of such Letter of Credit, which shall
be paid quarterly in arrears, on each Regularly Scheduled Payment Date and on
the expiration or termination date of the Revolving Credit Commitments, in an
amount equal to the aggregate sum of the Letter of Credit Fee for such Letter of
Credit for each day of such quarter; (B) pay to the Administrative Agent, for
the sole benefit of the Fronting Lender, an additional Letter of Credit fee,
which shall be paid on each date that such Letter of Credit shall be issued,
amended or renewed at the rate of 1/8% of the face amount of such Letter of
Credit; and (C) pay to the Administrative Agent, for the sole benefit of the
Fronting Lender, such other issuance, amendment, renewal, negotiation, draw,
acceptance, telex, courier, postage and similar transactional fees as are
customarily charged by the Fronting Lender in respect of the issuance and
administration of similar letters of credit under its fee schedule as in effect
from time to time.

 

(v) Refunding of Letters of Credit with Revolving Loans. Whenever a Letter of
Credit shall be drawn, the Borrower shall promptly reimburse the Fronting Lender
for the amount drawn. In the event that the amount drawn shall not have been
reimbursed by the Borrower within one Business Day of the date of the drawing of
such Letter of Credit, at the sole option of the Administrative Agent and the
Fronting Lender, the Borrower shall be deemed to have requested a Revolving
Loan, subject to the provisions of Sections 2.2(a) and 2.6 hereof (other than
the requirement set forth in Section 2.6(d) hereof), in the amount drawn. Such
Revolving Loan shall be evidenced by the Revolving Credit Notes (or, if a Lender
has not requested a Revolving Credit Note, by the records of the Administrative
Agent and such Lender). Each Revolving Lender agrees to make a Revolving Loan on
the date of such notice, subject to no conditions precedent whatsoever. Each
Revolving Lender acknowledges and agrees that its obligation to make a Revolving
Loan pursuant to Section 2.2(a) hereof when required by this Section 2.2(b)(v)
shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, the occurrence and
continuance of a Default or Event of Default, and that its payment to the
Administrative Agent, for the account of the Fronting Lender, of the proceeds of
such Revolving Loan shall be made without any offset, abatement, recoupment,
counterclaim, withholding or reduction whatsoever and whether or not the
Revolving Credit Commitment shall have been reduced or terminated. The Borrower
irrevocably authorizes and instructs the Administrative Agent to apply the
proceeds of any borrowing pursuant to this Section 2.2(b)(v) to reimburse, in
full (other than the Fronting Lender’s pro rata share of such borrowing), the
Fronting Lender for the amount drawn on such Letter of Credit. Each such
Revolving Loan shall be deemed to be a Base Rate Loan unless otherwise requested
by and available to the Borrower hereunder. Each Revolving Lender is hereby
authorized to record on its records relating to its Revolving Credit Note (or,
if such Lender has not requested a Revolving Credit Note, its records relating
to Revolving Loans) such Revolving Lender’s pro rata share of the amounts paid
and not reimbursed on the Letters of Credit.

  

 
36

--------------------------------------------------------------------------------

 

 

(vi) Participation in Letters of Credit. If, for any reason, the Administrative
Agent and the Fronting Lender shall be unable to or, in the opinion of the
Administrative Agent, it shall be impracticable to, convert any amount drawn
under a Letter of Credit to a Revolving Loan pursuant to the preceding
subsection, the Administrative Agent and the Fronting Lender shall have the
right to request that each Revolving Lender fund a participation in the amount
due with respect to such Letter of Credit, and the Administrative Agent shall
promptly notify each Revolving Lender thereof (by facsimile or email confirmed
by telephone, or telephone confirmed in writing). Upon such notice, but without
further action, the Fronting Lender hereby agrees to grant to each Revolving
Lender, and each Revolving Lender hereby agrees to acquire from the Fronting
Lender, an undivided participation interest in the amount due with respect to
such Letter of Credit in an amount equal to such Revolving Lender’s Applicable
Commitment Percentage (with respect to the Revolving Credit Commitment) of the
principal amount due with respect to such Letter of Credit. In consideration and
in furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Fronting Lender, such Revolving
Lender’s ratable share of the amount due with respect to such Letter of Credit
(determined in accordance with such Revolving Lender’s Applicable Commitment
Percentage (with respect to the Revolving Credit Commitment)). Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations in
the amount due under any Letter of Credit that is drawn but not reimbursed by
the Borrower pursuant to this subsection (vi) shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or
Event of Default, and that each such payment shall be made without any offset,
abatement, recoupment, counterclaim, withholding or reduction whatsoever and
whether or not the Revolving Credit Commitment shall have been reduced or
terminated. Each Revolving Lender shall comply with its obligation under this
subsection (vi) by wire transfer of immediately available funds, in the same
manner as provided in Section 2.6 hereof with respect to Revolving Loans. Each
Revolving Lender is hereby authorized to record on its records such Revolving
Lender’s pro rata share of the amounts paid and not reimbursed on the Letters of
Credit. In addition, each Lender agrees to risk participate in the Existing
Letters of Credit as provided in subsection (vii) below.

  

 
37

--------------------------------------------------------------------------------

 

 

(vii) Existing Letters of Credit. Schedule 2.2 hereto contains a description of
all letters of credit outstanding on, and to continue in effect after, the
Closing Date. Each such letter of credit issued by a bank that is or becomes a
Revolving Lender under this Agreement on the Closing Date (each, an “Existing
Letter of Credit”) shall constitute a “Letter of Credit” for all purposes of
this Agreement, issued, for purposes of Section 2.2(b)(vi) hereof, on the
Closing Date. The Borrower, the Administrative Agent and the Revolving Lenders
hereby agree that, from and after such date, the terms of this Agreement shall
apply to the Existing Letters of Credit, superseding any other agreement
theretofore applicable to them to the extent inconsistent with the terms hereof.
Notwithstanding anything to the contrary in any reimbursement agreement
applicable to the Existing Letters of Credit, the fees payable in connection
with each Existing Letter of Credit to be shared with the Revolving Lenders
shall accrue from the Closing Date at the rate provided in Section 2.2(b)(iv)
hereof.

 

(viii) Requests for Letters of Credit When One or More Revolving Lenders are
Affected Lenders. If a Letter of Credit is requested at such time that a
Revolving Lender is an Affected Lender hereunder, then (A) such Letter of Credit
shall be issued to the extent that the Administrative Agent and the Fronting
Lender shall have entered into satisfactory (to the Administrative Agent and the
Fronting Lender) arrangements with the Borrower or such Affected Lender to
eliminate or mitigate the reimbursement risk with respect to such Affected
Lender, or (B) the Fronting Lender shall issue a Letter of Credit in an amount
equal to (1) the amount of the requested Letter of Credit, less (2) the
Applicable Commitment Percentage (with respect to the Revolving Credit
Commitments) of such Affected Lender multiplied by the amount of the requested
Letter of Credit.

 

(ix) Letters of Credit Issued and Outstanding When One or More Revolving Lenders
are Affected Lenders. With respect to any Letters of Credit that have been
issued and are outstanding at the time any Revolving Lender is an Affected
Lender, the Administrative Agent (and the Fronting Lender) shall have the right
to request that the Borrower or such Affected Lender cash collateralize, in form
and substance reasonably satisfactory to the Administrative Agent (and the
Fronting Lender), such Letters of Credit so as to eliminate or mitigate the
reimbursement risk with respect to such Affected Lender.

 

(c) [Reserved]

 

Section 2.3. Term Loan Commitment. Subject to the terms and conditions of this
Agreement, the Term Lenders shall, and each Term Lender, for itself and not for
any other, severally agrees, solely with respect to its aggregate Term Loan
Commitment Amount, to, make the Term Loan to the Borrower on the Closing Date,
in the amount of the Term Loan Commitment (it being agreed that the Term Loan
made by the Term Lenders on the Closing Date shall be funded at 98.5% of the
principal amount thereof, and notwithstanding said discount all calculations
hereunder with respect to such Term Loan, including the accrual of interest and
the repayment or prepayment of principal, shall be based on 100% of the stated
principal amount thereof). The Term Loan shall be payable in consecutive
quarterly installments, in the amounts set forth in the table below, commencing
December 31, 2014, and continuing on each Regularly Scheduled Payment Date
thereafter, with the balance thereof payable in full on the Term Loan Maturity
Date.

  

 
38

--------------------------------------------------------------------------------

 

 

Regularly Scheduled

Payment Date

Amount

December 31, 2014

$412,500.00

March 31, 2015

$412,500.00

June 30, 2015

$412,500.00

September 30, 2015

$412,500.00

December 31, 2015

$412,500.00

March 31, 2016

$412,500.00

June 30, 2016

$412,500.00

September 30, 2016

$412,500.00

December 31, 2016

$412,500.00

March 31, 2017

$412,500.00

June 30, 2017

$412,500.00

September 30, 2017

$412,500.00

December 31, 2017

$412,500.00

March 31, 2018

$412,500.00

June 30, 2018

$412,500.00

September 30, 2018

$412,500.00

December 31, 2018

$412,500.00

The Borrower shall notify the Administrative Agent, in accordance with the
notice provisions of Section 2.6 hereof, whether the Term Loan will be a Base
Rate Loan or one or more Eurodollar Loans. The Term Loan may be a mixture of a
Base Rate Loan and one or more Eurodollar Loans and may, pursuant to Section
2.6(c) hereof, be converted from a Base Rate Loan to one or more Eurodollar
Loans, or from a Eurodollar Loan to a Base Rate Loan. Once the Term Loan is
made, any portion of the Term Loan repaid may not be re-borrowed. The Term Loan
Commitment shall terminate on the date that the Term Loan has been made.

 

Section 2.4. Interest.

 

(a) Revolving Loans.

 

(i) Base Rate Loan. The Borrower shall pay interest on the unpaid principal
amount of a Revolving Loan that is a Base Rate Loan outstanding from time to
time from the date thereof until paid at the Derived Base Rate from time to time
in effect. Interest on such Base Rate Loan shall be payable, commencing
September 30, 2014, and continuing on each Regularly Scheduled Payment Date
thereafter and at the maturity thereof.

 

(ii) Eurodollar Loans. The Borrower shall pay interest on the unpaid principal
amount of each Revolving Loan that is a Eurodollar Loan outstanding from time to
time, with the interest rate for any Interest Period to be fixed from the first
day of the Interest Period applicable thereto through the last day of the
Interest Period applicable thereto, at the Derived Eurodollar Rate. Interest on
any such Eurodollar Loan shall be payable on each Interest Adjustment Date with
respect to an Interest Period (provided that, if an Interest Period shall exceed
three months, the interest must also be paid every three months, commencing
three months from the beginning of such Interest Period).

  

 
39

--------------------------------------------------------------------------------

 

 

(b) [Reserved]

 

(c) Term Loan.

 

(i) Base Rate Loan. With respect to any portion of the Term Loan that is a Base
Rate Loan, the Borrower shall pay interest on the unpaid principal amount
thereof outstanding from time to time from the date thereof until paid,
commencing September 30, 2014, and continuing on each Regularly Scheduled
Payment Date thereafter and on the Term Loan Maturity Date, at the Derived Base
Rate from time to time in effect.

 

(ii) Eurodollar Loans. With respect to any portion of the Term Loan that is a
Eurodollar Loan, the Borrower shall pay interest on the unpaid principal amount
of such Eurodollar Loan outstanding from time to time, with the interest rate
for any Interest Period to be fixed from the first day of the Interest Period
applicable thereto through the last day of the Interest Period applicable
thereto, at the Derived Eurodollar Rate. Interest on such Eurodollar Loan shall
be payable on each Interest Adjustment Date with respect to an Interest Period
(provided that, if an Interest Period shall exceed three months, the interest
must also be paid every three months, commencing three months from the beginning
of such Interest Period).

 

(d) Default Rate. Anything herein to the contrary notwithstanding, if an Event
of Default shall occur, upon the election of the Required Lenders, (i) the
principal of each Loan then due and payable and the unpaid interest on the Loans
shall bear interest, until paid, at the Default Rate, (ii) the fee for the
aggregate undrawn amount of all issued and outstanding Letters of Credit shall
be increased by 2% in excess of the rate otherwise applicable thereto, and (iii)
in the case of any other amount not paid when due from the Borrower hereunder or
under any other Loan Document, such amount shall bear interest at the Default
Rate; provided that, (A) during an Event of Default under Section 8.11(b)
hereof, the applicable Default Rate shall apply without any election or action
on the part of the Administrative Agent or any Lender, and (B) if any such Event
of Default is waived in writing by the Required Lenders (and no other Event of
Default shall exist), any increase in interest rates or fees instituted pursuant
to this Section 2.4(d) shall be rescinded as of the date of such waiver.

 

(e) Limitation on Interest. In no event shall the rate of interest hereunder
exceed the maximum rate allowable by law. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (i) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof, and (iii) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations.

  

 
40

--------------------------------------------------------------------------------

 

 

Section 2.5. Evidence of Indebtedness.

 

(a) Revolving Loans. Upon the request of a Revolving Lender, to evidence the
obligation of the Borrower to repay the portion of the Revolving Loans held by
such Revolving Lender and to pay interest thereon, the Borrower shall execute a
Revolving Credit Note, payable to the order of such Revolving Lender in the
principal amount equal to its Applicable Commitment Percentage (with respect to
the Revolving Credit Commitment) of the Revolving Amount, or, if less, the
aggregate unpaid principal amount of Revolving Loans held by such Revolving
Lender; provided that the failure of a Revolving Lender to request a Revolving
Credit Note shall in no way detract from the Borrower’s obligations to such
Revolving Lender hereunder.

 

(b) [Reserved]

 

(c) Term Loan. Upon the request of a Term Lender, to evidence the obligation of
the Borrower to repay the portion of the Term Loan held by such Term Lender and
to pay interest thereon, the Borrower shall execute a Term Note, payable to the
order of such Term Lender in the principal amount of the portion of the Term
Loan held by such Term Lender; provided that the failure of such Term Lender to
request a Term Note shall in no way detract from the Borrower’s obligations to
such Term Lender hereunder.

 

Section 2.6. Notice of Loans and Credit Events; Funding of Loans.

 

(a) Notice of Loans and Credit Events. The Borrower, through an Authorized
Officer, shall provide to the Administrative Agent a Notice of Loan prior to (i)
12:00 P.M. (Eastern time) on the proposed date of borrowing of, or conversion of
a Loan to, a Base Rate Loan and (ii) 12:00 P.M. (Eastern time) three Business
Days prior to the proposed date of borrowing of, continuation of, or conversion
of a Loan to, a Eurodollar Loan. An Authorized Officer of the Borrower may
verbally request a Loan, so long as a Notice of Loan is received by the end of
the same Business Day, and, if the Administrative Agent or any Lender provides
funds or initiates funding based upon such verbal request, the Borrower shall
bear the risk with respect to any information regarding such funding that is
later determined to have been incorrect. The Borrower shall comply with the
notice provisions set forth in Section 2.2(b) hereof with respect to Letters of
Credit.

 

(b) Funding of Loans. The Administrative Agent shall notify the appropriate
Lenders of the date, amount and Interest Period (if applicable) promptly upon
the receipt of a Notice of Loan, and, in any event, by 2:00 P.M. (Eastern time)
on the date such Notice of Loan is received in the case of a borrowing of a Base
Rate Loan.. On the date that the Credit Event set forth in such Notice of Loan
is to occur, each applicable Lender shall provide to the Administrative Agent,
not later than 3:00 P.M. (Eastern time), the amount in Dollars, in federal or
other immediately available funds, required of it. If the Administrative Agent
shall elect to advance the proceeds of such Loan prior to receiving funds from
such Lender, the Administrative Agent shall have the right, upon prior notice to
the Borrower, to debit any account of the Borrower or otherwise receive such
amount from the Borrower, promptly after demand, in the event that such Lender
shall fail to reimburse the Administrative Agent in accordance with this
subsection (b). The Administrative Agent shall also have the right to receive
interest from such Lender at the Federal Funds Effective Rate in the event that
such Lender shall fail to provide its portion of the Loan on the date requested
and the Administrative Agent shall elect to provide such funds.

  

 
41

--------------------------------------------------------------------------------

 

 

(c) Conversion and Continuation of Loans.

 

(i) At the request of the Borrower to the Administrative Agent, subject to the
notice and other provisions of this Agreement, the appropriate Lenders shall
convert a Base Rate Loan to one or more Eurodollar Loans at any time and shall
convert a Eurodollar Loan to a Base Rate Loan on any Interest Adjustment Date
applicable thereto.

 

(ii) At the request of the Borrower to the Administrative Agent, subject to the
notice and other provisions of this Agreement, the appropriate Lenders shall
continue one or more Eurodollar Loans as of the end of the applicable Interest
Period as a new Eurodollar Loan with a new Interest Period.

 

(d) Minimum Amount for Loans. Each request for:

 

(i) a Base Rate Loan shall be in an amount of not less than $500,000, increased
by increments of $100,000;

 

(ii) a Eurodollar Loan shall be in an amount of not less than $1,000,000,
increased by increments of $250,000; and

 

(iii) [Reserved]

 

(e) Interest Periods. The Borrower shall not request that Eurodollar Loans be
outstanding for more than ten different Interest Periods at the same time.

 

Section 2.7. Payment on Loans and Other Obligations.

 

(a) Payments Generally. Each payment made hereunder by a Credit Party shall be
made without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever.

 

(b) Payments from Borrower. All payments (including prepayments) to the
Administrative Agent of the principal of or interest on each Loan or other
payment, including but not limited to principal, interest, fees or any other
amount owed by the Borrower under this Agreement, shall be made in Dollars. All
payments described in this subsection (b) shall be remitted to the
Administrative Agent (or the Fronting Lender, as appropriate), at the address of
the Administrative Agent for notices referred to in Section 11.4 hereof (or the
Fronting Lender, as appropriate), for the account of the appropriate Lenders not
later than 12:00 P.M. (Eastern time) on the due date thereof in immediately
available funds. Any such payments received by the Administrative Agent (or the
Fronting Lender) after 12:00 P.M. (Eastern time) shall be deemed to have been
made and received on the next Business Day (in the Administrative Agent’s
discretion) for purposes of calculating interest thereon.

 

(c) Payments to Lenders. Upon the Administrative Agent’s receipt of payments
hereunder, the Administrative Agent shall promptly distribute to the appropriate
Lenders (except with respect to Letters of Credit, certain of which payments
shall be paid to the Fronting Lender) their respective ratable shares, if any,
of the amount of principal, interest, and commitment and other fees received by
the Administrative Agent for the account of such Lender. Payments received by
the Administrative Agent shall be delivered to the Lenders in immediately
available funds. Each Lender shall record any principal, interest or other
payment, the principal amounts of Base Rate Loans, Eurodollar Loans and Letters
of Credit, all prepayments and the applicable dates, including Interest Periods,
with respect to the Loans made, and payments received by such Lender, by such
method as such Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of the Borrower under
this Agreement or any Note. The aggregate unpaid amount of Loans, types of
Loans, Interest Periods and similar information with respect to the Loans and
Letters of Credit set forth on the records of the Administrative Agent shall be
rebuttably presumptive evidence with respect to such information, including the
amounts of principal, interest and fees owing to each Lender.

  

 
42

--------------------------------------------------------------------------------

 

 

(d) Timing of Payments. Except as otherwise provided herein, whenever any
payment to be made hereunder, including, without limitation, any payment to be
made on any Loan, shall be stated to be due on a day that is not a Business Day,
such payment shall be made on the next Business Day and such extension of time
shall in each case be included in the computation of the interest payable on
such Loan; provided that, with respect to a Eurodollar Loan, if the next
Business Day shall fall in the succeeding calendar month, such payment shall be
made on the preceding Business Day and the relevant Interest Period shall be
adjusted accordingly.

 

(e) Affected Lender. To the extent that the Administrative Agent receives any
payments or other amounts for the account of a Revolving Lender that is an
Affected Lender, at the discretion of the Administrative Agent, such Affected
Lender shall be deemed to have requested that the Administrative Agent use such
payment or other amount (or any portion thereof, at the discretion of the
Administrative Agent) first, to cash collateralize its unfunded risk
participation in the Letters of Credit pursuant to Section 2.2(b)(vi) hereof,
and, with respect to any Defaulting Lender, second, to fulfill its obligations
to make Loans.

 

Section 2.8. Prepayment.

 

(a) Right to Prepay.

 

(i) The Borrower shall have the right at any time or from time to time to
prepay, on a pro rata basis for all of the appropriate Lenders, all or any part
of the principal amount of the Loans then outstanding without premium or penalty
(except as set forth in Sections 2.8(a)(iv) and 3.3 below), as designated by the
Borrower. The proceeds of any such prepayment shall be distributed on a pro rata
basis to the holders of the applicable Loans being prepaid. Such payment shall
include interest accrued on the amount so prepaid to the date of such prepayment
and any amount payable under Article III hereof with respect to the amount being
prepaid. Each prepayment of the Term Loan and any Additional Term Loan Facility
(if any) shall be applied to the remaining payments of principal of such
facility on a pro rata basis.

 

(ii) [Reserved]

 

(iii) [Reserved]

  

 
43

--------------------------------------------------------------------------------

 

 

(iv) If (A) prior to the third anniversary of the Closing Date, the Borrower
makes a prepayment of the Term Loan pursuant to Section 2.8(a)(i) or Section
2.12(c)(ii), (iii) or (iv) (including any prepayment made as a result of the
requirements of subclause (v) in the first proviso to Section 2.14(a)) or (B)
prior to the third anniversary of the Closing Date the Borrower, in connection
with a Repricing Event, requests the Administrative Agent to replace a Lender
pursuant to Section 11.3(c) hereof, except, in each case, any such prepayment or
replacement accomplished together with the substantially concurrent Refinancing
of all outstanding Loans and Commitments hereunder in connection with a Change
of Control, then if such prepayment or replacement occurs (i) at any time prior
to the date that is eighteen months after the Closing Date, the Borrower shall
pay to the Administrative Agent for the ratable account of the applicable
Lenders a prepayment premium in an amount equal to the then present value of the
required interest payments not yet made (assuming for this purpose an interest
rate equal to the Eurodollar Rate for a Eurodollar Loan with a one month
Interest Period made on the date of such prepayment or assignment plus the
Applicable Margin with respect thereto) on the principal amount of the Term Loan
so prepaid or assigned that but for such prepayment or assignment would have
been payable through the Term Loan Maturity Date pursuant to Section 2.4(c)(ii),
calculated using a discount rate equal to the Treasury Rate as of the date of
such prepayment or assignment plus 50 basis points and (ii) at any time on or
after the date that is eighteen months after the Closing Date and prior to the
third anniversary of the Closing Date, the Borrower shall pay to the
Administrative Agent for the ratable account of the applicable Lenders a
prepayment premium in an amount equal to 1.00% of the principal amount of the
Term Loan so prepaid or assigned, as applicable.

 

(b) Notice of Prepayment. The Borrower shall give the Administrative Agent
irrevocable written notice of prepayment of (i) a Base Rate Loan by no later
than 12:00 P.M. (Eastern time) on the Business Day on which such prepayment is
to be made, and (ii) a Eurodollar Loan by no later than 1:00 P.M. (Eastern time)
three Business Days before the Business Day on which such prepayment is to be
made.

 

(c) Minimum Amount for Eurodollar Loans. Each prepayment of a Eurodollar Loan
shall be in the principal amount of not less than $1,000,000, or the principal
amount of such Loan, except in the case of a mandatory payment pursuant to
Section 2.12(c) or Article III hereof.

 

Section 2.9. Commitment and Other Fees.

 

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent, for the
ratable account of the Revolving Lenders, as a consideration for the Revolving
Credit Commitment, (a) a commitment fee, for each day from the Closing Date
through the last day of the Commitment Period, in an amount equal to (i) (A) the
Revolving Amount at the end of such day, minus (B) the Revolving Credit Exposure
at the end of such day, multiplied by (ii) the Applicable Commitment Fee Rate in
effect on such day divided by 360. The commitment fee shall be payable quarterly
in arrears, commencing on September 30, 2014 and continuing on each Regularly
Scheduled Payment Date thereafter, and upon the expiration or termination of the
Revolving Credit Commitment.

  

 
44

--------------------------------------------------------------------------------

 

 

(b) Revolving Upfront Fee. The Borrower shall pay to the Administrative Agent on
the Closing Date, for the ratable account of the Revolving Lenders, an upfront
fee equal to 1.00% of the Revolving Amount as of the Closing Date.

 

(c) Administrative Agent Fee. The Borrower shall pay to the Administrative
Agent, for its sole benefit, the annual administrative fees set forth in the
Administrative Agent Fee Letter or as otherwise agreed to in writing between the
Borrower and the Administrative Agent.

 

Section 2.10. Modifications to Commitments.

 

(a) Optional Reduction of Revolving Credit Commitment. The Borrower may at any
time and from time to time permanently reduce in whole or ratably in part the
Revolving Amount to an amount not less than the then existing Revolving Credit
Exposure, by giving the Administrative Agent not fewer than three Business Days’
written notice of such reduction, provided that any such partial reduction shall
be in an aggregate amount, for all of the Lenders, of not less than $5,000,000,
increased in increments of $500,000. The Administrative Agent shall promptly
notify each Revolving Lender of the date of each such reduction and such
Revolving Lender’s proportionate share thereof. After each such partial
reduction, the commitment fees payable under Section 2.9(a) shall be calculated
upon the Revolving Amount as so reduced. If the Borrower reduces in whole the
Revolving Credit Commitment, on the effective date of such reduction (the
Borrower having prepaid in full the unpaid principal balance, if any, of the
Revolving Loans, together with all interest (if any) and commitment and other
fees accrued and unpaid with respect thereto, and provided that no Letter of
Credit Exposure shall exist), all of the Revolving Credit Notes shall be
delivered to the Administrative Agent and shall be marked “Canceled” and
redelivered to the Borrower. Any partial reduction in the Revolving Amount shall
be effective during the remainder of the Commitment Period. Upon each decrease
of the Revolving Amount, the Maximum Amount and the Total Commitment Amount
shall be decreased by the same amount.

 

(b) Increase in Commitment.

 

(i) At any time during the Commitment Increase Period, the Borrower may request
by written notice to the Administrative Agent (A) an increase to the Revolving
Amount, (B) to add an additional term loan facility to this Agreement (the
“Additional Term Loan Facility”) (which Additional Term Loan Facility shall be
subject to subsection (c) below) or (C) to increase the aggregate principal
amount of the Term Loan made on the Closing Date (a “Term Loan Increase”);
provided that the aggregate amount of all increases and additions (revolver and
term) made pursuant to this subsection (b) shall not exceed $50,000,000 and
provided, further, that no such increase or addition shall be permitted if (I)
the Leverage Ratio would, after giving effect to the making of any loans to be
made on the date of effectiveness thereof (in each case assuming the Revolving
Amount is fully drawn on such effective date) and other appropriate pro forma
adjustments in accordance with this Agreement, exceed the lesser of
(x) 3.90:1.00 and (y) the maximum Leverage Ratio then permitted under Section
5.7(a) or (II) the covenant contained in Section 5.7(c) would not be satisfied
on a pro forma basis for the most recent determination period, after giving
effect to the making of any loans to be made on the date of effectiveness
thereof (in each case assuming the Revolving Amount is fully drawn on such
effective date) and other appropriate pro forma adjustments in accordance with
this Agreement. Each such request for an increase or addition shall be in an
amount of at least $10,000,000, increased by increments of $1,000,000, and may
be made by either (1) increasing, for one or more Revolving Lenders, with their
prior written consent, their respective Revolving Credit Commitments, (2) adding
a new commitment for one or more then existing Lenders, with their prior written
consent, with respect to any Term Loan Increase or Additional Term Loan
Facility, or (3) including one or more Additional Lenders, each with a new
commitment under the Revolving Credit Commitment or with respect to a Term Loan
Increase or an Additional Term Loan Facility, as a party to this Agreement (each
an “Additional Commitment” and, collectively, the “Additional Commitments”), as
described below. Upon receipt of written notice from the Borrower requesting any
such increase or addition, the Administrative Agent shall promptly notify the
applicable Lenders of such request. At the time of sending such notice to the
applicable Lenders, the Borrower (in consultation with the Administrative Agent)
shall specify the time period within which each applicable Lender is requested
to respond (which shall in no event be less than five Business Days from the
date of delivery of such notice). Each applicable Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Revolving Amount, or provide a portion of the relevant Additional
Term Loan Facility or Term Loan Increase, and, if so, the amount thereof. Any
applicable Lender so approached to provide all or a portion of an increase to
the Revolving Amount or provide a portion of the relevant Additional Term Loan
Facility or Term Loan Increase, may elect or decline the same, in its sole
discretion. Any applicable Lender not responding within such time period shall
be deemed to have declined the same. The Administrative Agent shall notify the
Borrower of the applicable Lenders’ responses to each request made under this
Section. To achieve the full amount of a requested increase or addition, the
Borrower may if necessary after receipt of responses from the applicable Lenders
also invite one or more Additional Lenders to become Lenders pursuant to a
joinder agreement to this Agreement in form and substance satisfactory to the
Administrative Agent.

  

 
45

--------------------------------------------------------------------------------

 

 

(ii) During the Commitment Increase Period, all of the Lenders agree that the
Administrative Agent, in its reasonable discretion, may permit one or more
Additional Commitments upon satisfaction of the following requirements: (A) each
Additional Lender, if any, shall execute an Additional Lender Assumption
Agreement, (B) each Additional Commitment from an Additional Lender, if any,
shall be in an amount of at least $1,000,000, (C) the Administrative Agent shall
provide to the Borrower and each Lender a revised Schedule 1 to this Agreement,
including revised Applicable Commitment Percentages for each of the Lenders, if
appropriate, on or prior to the date of the effectiveness of such Additional
Commitments (each an “Additional Lender Assumption Effective Date”), and (D) the
Borrower shall execute and deliver to the Administrative Agent and the
applicable Lenders such replacement or additional Notes as shall be required by
the Administrative Agent (and requested by such Lender or Lenders). The Lenders
hereby authorize the Administrative Agent to execute each Additional Lender
Assumption Agreement on behalf of the Lenders.

 

(iii) On each Additional Lender Assumption Effective Date (except in the case of
an Additional Term Loan Facility), as appropriate, the relevant Lenders shall
make adjustments among themselves with respect to the Loans then outstanding and
amounts of principal, interest, commitment fees and other amounts paid or
payable with respect thereto as shall be necessary, in the opinion of the
Administrative Agent, in order to reallocate among the applicable Lenders such
outstanding amounts, based on the revised Applicable Commitment Percentages and
to otherwise carry out fully the intent and terms of this Section 2.10(b) (and
the Borrower shall pay to the applicable Lenders any amounts that would be
payable pursuant to Section 3.3 hereof if such adjustments among the applicable
Lenders would cause a prepayment of one or more Eurodollar Loans). In connection
therewith, it is understood and agreed that the Maximum Amount of any Lender
will not be increased (or decreased except pursuant to subsection (a) hereof)
without the prior written consent of such Lender. The Borrower shall not request
any increase or addition pursuant to subsection (b)(i) if a Default or an Event
of Default shall then exist, or, after giving pro forma effect to any such
increase or addition, would exist. The terms applicable to the Revolving Loans
(and Revolving Credit Commitments) in respect of an increase to the Revolving
Amount and the terms applicable to the portion of the Term Loan in respect of a
Term Loan Increase, in each case pursuant to this Section 2.10, shall be
substantially identical to the terms then applicable to existing Revolving Loans
(and Revolving Credit Commitments) or to the existing portion of the Term Loan,
as the case may be; provided however that the initial issue price of the loans
subject to a Term Loan Increase need not be so identical so long as such issue
price is not less than the issue price that would produce a Yield Differential
as between the Term Loan issued on the Closing Date and the loans to be issued
as part of such Term Loan Increase.

  

 
46

--------------------------------------------------------------------------------

 

 

(iv) Notwithstanding anything herein to the contrary, at the time of any such
increase or addition contemplated by this Section 2.10(b), the Administrative
Agent, the Credit Parties and the Lenders providing such increase or addition
shall enter into an amendment to evidence such increase or addition and such
amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent to effect the
provisions of this Section 2.10(b) (including, without limitation, amendments to
the definitions in this Agreement to designate “classes” or “tranches” of loans,
borrowings and commitments, and related terms, and to Section 9.8 hereof for the
purpose of treating such increases pari passu with the other loans established
hereunder). The Administrative Agent and the Lenders hereby consent to the
transactions contemplated by this Section 2.10(b) and hereby waive the
requirements of any provision of this Agreement or any other Loan Document that
may otherwise prohibit the transactions contemplated by this Section 2.10(b).
Upon each increase of the Revolving Amount, Term Loan Increase or addition of
the Additional Term Loan Facility, the Total Commitment Amount shall be
increased by an amount equal to the amount of such increase or addition.

 

(c) Additional Term Loan Facility.

 

(i) The loans under any Additional Term Loan Facility (A) shall rank pari passu
in right of payment with the other loans made hereunder, shall be secured on a
pari passu basis by the same collateral securing the other loans made hereunder
and shall be guaranteed by each Guarantor of Payment, (B) shall not mature
earlier than the Term Loan Maturity Date (but, subject to clause (D) below, may
have amortization prior to such date), (C) except in the case of matters not
prohibited by clauses (B), (D) and (E), shall be treated substantially the same
as (and in any event no more favorably than) the Term Loan except with respect
to any terms applicable thereto that are otherwise reasonably satisfactory to
the Administrative Agent, (D) shall have a weighted average life to maturity no
shorter than the remaining weighted average life to maturity of any other term
loans provided for hereunder and (E) shall have such interest rate and original
issue discount as may be agreed by the Borrower and the providers of the
Additional Term Loan Facility; provided if the initial Yield on such loans
exceeds the Yield applicable to the Term Loan at such time by more than 50 basis
points (the amount of such excess above 50 basis points being referred to herein
as the “Yield Differential”), then the Applicable Margin then in effect for the
Term Loan shall automatically be increased by the Yield Differential, effective
upon the making of such loans under the Additional Term Loan Facility; provided
that if such increase is required due to the application of a higher interest
rate floor on such Additional Term Facility, such increase shall be effected
solely by establishing or increasing, as applicable, an interest rate floor with
respect to the Term Loan. Notwithstanding anything to the contrary contained
herein, such amendment shall become effective without any further consent of any
other party to the Loan Documents. For purposes of this Section 2.10(c), “Yield”
shall mean, as reasonably determined by the Administrative Agent:

 

(x) with respect to the loans under the Additional Term Loan Facility, the sum
of (i) the margin above the Eurodollar Rate on such loans and (ii) if such loans
are initially made at a discount or the Lenders making the same receive a fee
(excluding, in any case, all arrangement, structuring and underwriting fees not
generally paid to Lenders providing such loans) directly or indirectly from the
Borrower or any other Subsidiary for doing so (the amount of such discount or
fee, expressed as a percentage of such loans, being referred to herein as
“OID”), the amount of such OID divided by the lesser of (A) the weighted average
life to maturity of such loans and (B) four; for purposes of this clause (x), if
such loans include an interest rate floor greater than the interest rate floor
applicable to the Term Loan, such increased amount shall be equated to the
applicable margin above the Eurodollar Rate for purposes of determining whether
an increase to the Applicable Margin for the Term Loan shall be required; and

  

 
47

--------------------------------------------------------------------------------

 

 

(y) with respect to the Term Loan, the sum of (i) the Applicable Margin then in
effect for Eurodollar Loans of such Term Loan plus (ii) the amount of OID
initially paid in respect of the Term Loan divided by four.

 

(ii) The Additional Term Loan Facility may be added hereunder pursuant to an
amendment or restatement (the “Additional Term Loan Facility Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Lender providing a commitment with respect to the Additional Term
Loan Facility, each Additional Lender providing a commitment with respect to the
Additional Term Loan Facility, and the Administrative Agent. Notwithstanding
anything herein to the contrary, the Additional Term Loan Facility Amendment
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent to effect the provisions of
Section 2.10(b) and (c) hereof (including, without limitation, amendments to the
definitions in this Agreement to designate “classes” or “tranches” of loans,
borrowings and commitments, and related terms, and to Section 9.8 hereof for the
purpose of treating such Additional Term Loan Facility pari passu with the other
loans established hereunder). The Administrative Agent and the Lenders hereby
consent to the transactions contemplated by this Section 2.10(c) and hereby
waive the requirements of any provision of this Agreement or any other Loan
Document that may otherwise prohibit the transactions contemplated by this
Section 2.10(c).

  

 
48

--------------------------------------------------------------------------------

 

 

Section 2.11. Computation of Interest and Fees. With the exception of Base Rate
Loans, interest on Loans, Letter of Credit fees, Related Expenses and commitment
and other fees and charges hereunder shall be computed on the basis of a year
having 360 days and calculated for the actual number of days elapsed. With
respect to Base Rate Loans, interest shall be computed on the basis of a year
having 365 days or 366 days, as the case may be, and calculated for the actual
number of days elapsed.

 

Section 2.12. Mandatory Payments.

 

(a) Revolving Credit Exposure. If, at any time, the Revolving Credit Exposure
shall exceed the Revolving Credit Commitment, the Borrower shall, as promptly as
practicable, but in no event later than the next Business Day, pay an aggregate
principal amount of the Revolving Loans sufficient to bring the Revolving Credit
Exposure within the Revolving Credit Commitment (and, if necessary, cash
collateralize Letters of Credit pursuant to arrangements to be specified by the
Administrative Agent).

 

(b) [Reserved]

 

(c) Mandatory Prepayments. The Borrower shall, until the Term Loan is paid in
full, make mandatory prepayments of the Term Loan (each a “Mandatory
Prepayment”) in accordance with the following provisions:

 

(i) Excess Cash Flow. If the ratio of (A) Consolidated Funded Indebtedness (as
of the end of the most recently completed fiscal year of the Borrower); to (B)
Consolidated EBITDA (for the most recently completed fiscal year of the
Borrower), calculated for a fiscal year of the Borrower (commencing with the
fiscal year ending December 31, 2015), is:

 

(1) greater than or equal to 3.00 to 1.00, then the Borrower shall, on or before
April 15th of the year following such fiscal year, make a Mandatory Prepayment
in an amount of not less than 50% of the Excess Cash Flow (if any) for such
fiscal year; or

 

(2) less than 3.00 to 1.00 but greater than or equal to 2.00 to 1.00, then the
Borrower shall, on or before April 15th of the year following such fiscal year,
make a Mandatory Prepayment in an amount not less than 25% of the Excess Cash
Flow (if any) for such fiscal year; or

  

 
49

--------------------------------------------------------------------------------

 

 

(3) less than 2.00 to 1.00, then the Borrower shall not be required hereunder to
make a Mandatory Prepayment with respect to the Excess Cash Flow (if any) for
such fiscal year;

 

provided that, notwithstanding anything in this Section 2.12(c)(i) to the
contrary, the amount of any such Mandatory Prepayment required to be made
pursuant to this Section 2.12(c)(i) for a particular fiscal year of the Borrower
shall be reduced by the total of (y) the aggregate principal amount of all
voluntary prepayments made pursuant to Section 2.8(a) hereof on the principal
outstanding on the Term Loan during such fiscal year (so long as such voluntary
prepayments were applied in the manner set forth in Section 2.12(e) hereof), and
(z) the aggregate principal amount of all voluntary prepayments made pursuant to
Section 2.8(a) hereof on the principal outstanding on any Revolving Loans in
such fiscal year (so long as such voluntary prepayments were simultaneously
accompanied by a corresponding permanent reduction in the Revolving Credit
Commitment pursuant to Section 2.10(a) hereof).

 

(ii) Sale of Assets. Upon the sale or other disposition of any assets by a
Company (permitted pursuant to Section 5.12 hereof) to any Person other than to
another Company or in the ordinary course of business, and, to the extent the
proceeds of such sale or other disposition are in excess of $500,000 during any
fiscal year of the Borrower and are not to be reinvested (or are not designated
pursuant to contract or written agreement to be reinvested) in fixed assets or
other similar assets within 270 days of such sale or other disposition, the
Borrower shall make a Mandatory Prepayment, on the date of such sale or other
disposition, in an amount equal to 100% of the cash proceeds of such disposition
net of amounts required to pay taxes and reasonable costs applicable to such
sale or disposition; provided that, notwithstanding anything in this subpart
(ii) to the contrary, if the aggregate fair market value of all assets sold or
disposed of by the Companies, together, shall exceed the basket limitations set
forth Section 5.12(f)(iii) hereof (without taking into account the proviso to
Section 5.12(f)) (any such amount in excess of such basket limitations to be
referred to herein as the “Excess Proceeds”), the Borrower shall (with no
reinvestment rights or minimum threshold with respect thereto) make a Mandatory
Prepayment, on the date of such sale or other disposition, in an amount equal to
100% of the cash Excess Proceeds of such sale or disposition net of amounts
required to pay taxes and reasonable costs applicable to such sale or
disposition.

 

(iii) Material Recovery Event. Within 60 days after a Material Recovery Event,
the Borrower shall notify the Administrative Agent of the Borrower’s
determination as to whether or not to replace, rebuild or restore the affected
property or use the insurance proceeds to construct or purchase property in
another location for a similar use (a “Material Recovery Determination Notice”).
If the Borrower decides not to replace, rebuild or restore such property or
decides not to use the insurance proceeds to construct or purchase property in
another location for a similar use, or if the Borrower has not delivered the
Material Recovery Determination Notice within 60 days after such Material
Recovery Event, then the proceeds of insurance paid in connection with such
Material Recovery Event, when received, shall be paid as a Mandatory Prepayment.
If the Borrower decides to replace, rebuild or restore such property (or
construct or purchase property in another location for a similar use), then any
such replacement, rebuilding, construction, purchase or restoration must be (A)
commenced within 180 days of the date of the Material Recovery Event, and (B)
substantially completed within 12 months of such commencement date or such
longer period of time necessary to complete the work with reasonable diligence
and approved in writing by the Administrative Agent, in its reasonable
discretion, with such casualty insurance proceeds and other funds available to
the Companies for replacement, rebuilding or restoration of such property. Any
amounts of such insurance proceeds in connection with such Material Recovery
Event not applied to the costs of replacement or restoration shall be applied as
a Mandatory Prepayment.

  

 
50

--------------------------------------------------------------------------------

 

 

(iv) Additional Indebtedness. If, at any time, any of the Companies shall incur
Indebtedness not permitted pursuant to Section 5.8 hereof (which Indebtedness
shall not be incurred without the prior written consent of the Administrative
Agent and the Required Lenders), the Borrower shall make a Mandatory Prepayment,
on the date that such Indebtedness is incurred, in an amount equal to 100% of
the net cash proceeds of such Indebtedness, net of costs and expenses related
thereto.

 

(d) Application of Mandatory Prepayments.

 

(i) Involving a Company Prior to an Event of Default. So long as no Event of
Default shall have occurred and be continuing, each Mandatory Prepayment
required to be made pursuant to subsection (c) hereof shall be applied on a pro
rata basis to the remaining principal amortization payments of the Term Loan and
the Additional Term Loan Facility (if any) (ratably according to the outstanding
principal amount thereunder), until paid in full.

 

(ii) Involving a Company After an Event of Default. If a Mandatory Prepayment is
required to be made pursuant to subsection (c) hereof at the time that an Event
of Default shall have occurred and be continuing, then such Mandatory Prepayment
shall be paid by the Borrower to the Administrative Agent to be applied to the
following, on a pro rata basis among: (A) the Revolving Credit Exposure (with
payments to be made in the following order: first, Revolving Loans and second,
to be held by the Administrative Agent in a special account as security for any
Letter of Credit Exposure pursuant to subpart (iii) hereof), (B) the unpaid
principal balance of the Term Loan, and (C) the unpaid principal balance of the
Additional Term Loan Facility (if any). Unless otherwise agreed by the Revolving
Lenders, the Revolving Credit Commitment shall be permanently reduced by the
amount of such Mandatory Prepayment allocated thereto, whether or not there
shall thereafter be any Revolving Credit Exposure thereunder.

 

(iii) Involving Letters of Credit. Any amounts to be distributed for application
to a Revolving Lender’s liabilities with respect to any Letter of Credit
Exposure as a result of a Mandatory Prepayment shall be held by the
Administrative Agent in an interest bearing trust account (the “Special Trust
Account”) as collateral security for such liabilities until a drawing on any
Letter of Credit, at which time such amounts, together with interest accrued
thereon, shall be released by the Administrative Agent and applied to such
liabilities. If any such Letter of Credit shall expire without having been drawn
upon in full, the amounts held in the Special Trust Account with respect to the
undrawn portion of such Letter of Credit, together with interest accrued
thereon, shall be applied by the Administrative Agent in accordance with the
provisions of subparts (i) and (ii) above.

  

 
51

--------------------------------------------------------------------------------

 

 

(e) Mandatory Payments Generally. Unless otherwise designated by the Borrower,
each Mandatory Prepayment made with respect to a Specific Commitment pursuant to
subsection (a) or (c) hereof shall be applied in the following order: (i) first,
to the outstanding Base Rate Loans, and (ii) second, to the outstanding
Eurodollar Loans, provided that, in each case, if the outstanding principal
amount of any Eurodollar Loan shall be reduced to an amount less than the
minimum amount set forth in Section 2.6(d) hereof as a result of such
prepayment, then such Eurodollar Loan shall be converted into a Base Rate Loan
on the date of such prepayment. Any prepayment of a Eurodollar Loan pursuant to
this Section 2.12 shall be subject to the prepayment provisions set forth in
Article III hereof. Each Mandatory Prepayment made with respect to the Term Loan
and the Additional Term Loan Facility (if any) shall be applied to the remaining
payments of principal on a pro rata basis.

 

Section 2.13. Loan Modification Offers. (a) The Borrower may, by written notice
to the Administrative Agent from time to time, make one or more offers (each, a
“Loan Modification Offer”) to all the Term Lenders, Revolving Lenders or the
Lenders of one or more “classes” or “tranches” of loans and/or commitments
provided for hereunder in order to provide for: (i) an extension (and not, for
clarity, a shortening) of the final maturity date and/or amortization applicable
to the applicable loans and/or commitments of the Accepting Lenders (as defined
below), (ii) a change in the Applicable Margin and/or the Eurodollar Rate
“floor” set forth in the definition of “Eurodollar Rate” with respect to the
applicable loans and/or commitments of the Accepting Lenders, (iii) a change in
any fees payable to (or the inclusion of additional fees to be payable to) the
Accepting Lenders and (iv) a change in the participation of prepayments of such
“class” or “tranche” of Accepting Lenders to less than a pro rata basis (but not
greater than a pro rata basis) with respect to any voluntary or mandatory
prepayments hereunder. Notwithstanding anything herein to the contrary, the
Borrower and the Administrative Agent shall be entitled to enter into such
amendments to this Agreement and the other Loan Documents as shall be necessary
or appropriate, in the reasonable judgment of the Administrative Agent and
without the consent of any other Lenders, to provide the rights and benefits of
this Agreement and other Loan Documents to each new “class” or “tranche” of
loans, borrowings and commitments, and related terms resulting from any Loan
Modification Offer consummated in accordance with this Section 2.13 (including,
without limitation, amendments to the definitions in this Agreement to designate
“classes” or “tranches” of loans, borrowings and commitments, and related
terms), to which amendments the Administrative Agent and the Lenders hereby
consent and with respect to which the Administrative Agent and the Lenders waive
the requirements of any provision of this Agreement or any other Loan Document
that may otherwise prohibit the transactions contemplated by this Section 2.13.
Any such notice of a Loan Modification Offer shall set forth (i) the terms and
conditions of the requested amendment and (ii) the date on which such amendment
is requested to become effective (which shall not be less than five Business
Days nor more than 30 Business Days after the date of such notice, unless
otherwise agreed to by the Administrative Agent). Any Lender wishing to accept
such Loan Modification Offer shall notify the Administrative Agent in writing on
or prior to the date specified in such Loan Modification Offer specifying the
amount of its “class” or “tranche” of loans or commitments (such “class” or
“tranche”, the “Affected Class”) which it has elected to request be subject to
such amendment (subject to any minimum denomination requirements set forth in
such Loan Modification Offer). Such amendments shall become effective only with
respect to the loans and/or commitments of the Lenders of the Affected Class
that accept the applicable Loan Modification Offer (such Lenders, the “Accepting
Lenders”) and, in the case of any Accepting Lender, only with respect to such
Lender’s loans and/or commitments of such Affected Class as to which such
Lender’s acceptance has been made.

  

 
52

--------------------------------------------------------------------------------

 

 

Section 2.14. Specified Refinancing Debt.

 

(a) The Borrower may, from time to time, and subject to the prior consent of the
Administrative Agent, add one or more new term loan facilities and/or new
revolving credit facilities to be provided for under this Agreement (“Specified
Refinancing Debt”) pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Borrower, to Refinance all
or any portion of any Loans or Commitments (used or unused), or “class” or
“tranche” thereof, provided for herein, in each case pursuant to a Refinancing
Amendment; provided that such Specified Refinancing Debt (i) will rank pari
passu in right of payment with and shall be unsecured or secured on a pari passu
basis (or junior basis) by the same collateral securing the other Loans and
Commitments hereunder, (ii) shall not be an obligation of, or otherwise
Guaranteed by, any Subsidiary that is not a Credit Party, (iii) shall mature no
earlier than, and shall have a weighted average life to maturity that is not
less than the remaining weighted average life to maturity of, the Loans (or
Commitments, if applicable) being Refinanced thereby, (iv) shall have terms and
conditions (excluding pricing and optional prepayment terms and, subject to
clause (iii) above, final maturity and principal amortization terms)
substantially identical to, or no more favorable (taken as a whole) to the
Lenders providing such Specified Refinancing Debt than, those applicable to the
Loans (or Commitments, if applicable) being Refinanced thereby (provided that
the applicable Lenders may (x) agree to yield protection terms that are less
favorable (but not more favorable) than the terms applicable to the other
“classes” or “tranches” of Loans and/or Commitments hereunder, (y) agree to
participate on a less than (but not greater than) pro rata basis in respect of
any prepayments or repayments of Loans under this Agreement and (z) in the case
of Specified Refinancing Debt consisting of term loans, agree to different
initial Interest Periods) and (v) shall be used, substantially concurrently with
the incurrence thereof, solely for the pro rata payment of the Loans (or
Commitments, if applicable) being Refinanced thereby and to pay accrued
interest, fees, discounts, premiums and expenses payable in connection therewith
(and, in the case of Revolving Loans, a corresponding amount of the applicable
predecessor Revolving Credit Commitments shall be permanently reduced); provided
however, that such Specified Refinancing Debt shall not have a principal or
commitment amount greater than that applicable to the Loans being Refinanced
(except to the extent such debt is incurred to fund accrued interest on the
Loans being Refinanced or fees, discounts, premiums or expenses payable in
connection therewith).

 

(b) The Borrower and each Person that agrees to provide Specified Refinancing
Debt (each of which, if not already a Lender hereunder, shall be reasonably
acceptable to the Administrative Agent) shall execute and deliver to the
Administrative Agent a Refinancing Amendment and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Specified
Refinancing Debt and the terms and conditions thereof (including, if applicable,
intercreditor terms and conditions); provided that no Refinancing Amendment
shall become effective unless (i) on the date of such effectiveness, the
Borrower satisfies the conditions set forth in the applicable Refinancing
Amendment, including the delivery of customary closing deliverables to the
extent reasonably requested by the Administrative Agent, and (ii) on the date of
such effectiveness (or such later date as the Administrative Agent in its sole
discretion may permit) the Administrative Agent shall have received any
documents and/or amendments as it shall reasonably request to evidence that the
Borrower and the other Companies are in compliance with Section 5.23. Each of
the parties hereto hereby agrees that, upon the effectiveness of any Refinancing
Amendment, this Agreement shall be deemed amended to the extent necessary to
reflect the existence and terms of the Specified Refinancing Debt evidenced
thereby; provided that, in the case of any Specified Refinancing Debt consisting
of revolving credit commitments (“Specified Refinancing Revolving Commitments”),
all borrowings and all prepayments of revolving loans hereunder (which shall
include loans made from Specified Refinancing Revolving Commitments) shall
continue to be made on a ratable basis among all Revolving Lenders (including
any lenders holding Specified Refinancing Revolving Commitments), based on the
relative amounts of their Revolving Credit Commitments (including Specified
Refinancing Revolving Commitments), until the termination or expiration of the
original Revolving Credit Commitments.

  

 
53

--------------------------------------------------------------------------------

 

 

(c) Notwithstanding anything herein to the contrary, the Specified Refinancing
Debt documentation may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent to effect the
provisions of this Section 2.14 (including, without limitation, amendments to
the definitions in this Agreement to designate “classes” or “tranches” of loans,
borrowings and commitments, and related terms, and to Section 9.8 hereof for the
purpose of treating such increases pari passu with the other loans established
hereunder). The Administrative Agent and the Lenders hereby consent to the
transactions contemplated by this Section 2.14 (including, for the avoidance of
doubt, payment of any interest and customary fees in respect of any Refinancing
Amendment on such terms as may be set forth therein) and hereby waive the
requirements of any provision of this Agreement or any other Loan Document that
may otherwise prohibit the transactions contemplated by this Section 2.14.

 

ARTICLE III. ADDITIONAL PROVISIONS RELATING TO
EURODOLLAR LOANS; INCREASED CAPITAL; TAXES

 

Section 3.1. Requirements of Law.

 

(a) If, after the Closing Date, (i) the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof by a
Governmental Authority, or (ii) the compliance by any Lender with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority:

 

(A) shall subject any Lender to any Tax with respect to this Agreement, any
Letter of Credit or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes and Excluded Taxes which are governed by Section 3.2 hereof);

 

(B) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or

  

 
54

--------------------------------------------------------------------------------

 

 

(C) shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining Eurodollar Loans or issuing
or participating in Letters of Credit, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall pay to
such Lender, promptly after receipt of a written request therefor, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable. If any Lender becomes entitled to claim any
additional amounts pursuant to this subsection (a), such Lender shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.

 

(b) If any Lender shall have determined that, after the Closing Date, the
adoption of or any change in any Requirement of Law regarding capital adequacy
or liquidity, or liquidity requirements, or in the interpretation or application
thereof by a Governmental Authority or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any
Governmental Authority shall have the effect of reducing the rate of return on
such Lender’s or such corporation’s capital as a consequence of its obligations
hereunder, or under or in respect of any Letter of Credit, to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration the policies of such Lender or
such corporation with respect to capital adequacy and liquidity), then from time
to time, upon submission by such Lender to the Borrower (with a copy to the
Administrative Agent) of a written request therefor (which shall include the
method for calculating such amount), the Borrower shall promptly pay or cause to
be paid to such Lender such additional amount or amounts as will compensate such
Lender or such corporation for such reduction.

 

(c) For purposes of this Section 3.1, the Dodd-Frank Act, any requests, rules,
guidelines or directives concerning capital adequacy promulgated by the Bank for
International Settlements, or the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor or similar authority) under Basel III,
and any rules, regulations, orders, requests, guidelines and directives adopted,
promulgated or implemented in connection with any of the foregoing, regardless
of the date adopted, issued, promulgated or implemented, are deemed to have been
introduced and adopted after the Closing Date.

 

(d) A certificate as to any additional amounts payable pursuant to this Section
3.1 submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive absent manifest error. In determining any such
additional amounts, such Lender may use any method of averaging and attribution
that it (in its reasonable discretion) shall deem applicable. The obligations of
the Borrower pursuant to this Section 3.1 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
The Borrower shall not be required to compensate a Lender pursuant to this
Section 3.1 for any increased costs or reductions to the extent such Lender
notifies the Borrower thereof more than 180 days after such Lender becomes aware
of such right to additional compensation (except that, if the circumstances
giving rise to such increased costs or reductions are retroactive, then the 180
day period referred to above shall be extended to include the period of
retroactive effect thereof).

  

 
55

--------------------------------------------------------------------------------

 

 

Section 3.2. Taxes.

 

(a) All payments made by any Credit Party under any Loan Document shall be made
free and clear of, and without deduction or withholding for or on account of,
any Taxes, except as required by applicable law. If any Indemnified Taxes are
required to be deducted or withheld from any amounts payable to the
Administrative Agent or any Lender hereunder, the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after deducting,
withholding and payment of all Indemnified Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in the Loan
Documents.

 

(b) Whenever any Taxes are required to be withheld and paid by a Credit Party,
such Credit Party shall timely withhold and pay such taxes to the relevant
Governmental Authorities. As promptly as possible thereafter, the Borrower shall
send to the Administrative Agent for its own account or for the account of the
relevant Lender, as the case may be, a certified copy of an original official
receipt received by such Credit Party showing payment thereof or other evidence
of payment reasonably acceptable to the Administrative Agent or such Lender. If
such Credit Party shall fail to pay any Indemnified Taxes when due to the
appropriate Governmental Authority or fails to remit to the Administrative Agent
the required receipts or other required documentary evidence, such Credit Party
and the Borrower shall indemnify the Administrative Agent and the appropriate
Lenders on demand for any incremental Indemnified Taxes paid or payable by the
Administrative Agent or such Lender as a result of any such failure.

 

(c) Each Lender that is not (i) a citizen or resident of the United States of
America, (ii) a corporation, partnership or other entity created or organized in
or under the laws of the United States of America (or any jurisdiction thereof),
or (iii) an estate or trust that is subject to federal income taxation
regardless of the source of its income (any such Person, a “Non-U.S. Lender”)
shall deliver to the Borrower and the Administrative Agent two copies of either
U.S. Internal Revenue Service Form W-8BEN, Form W-8BEN-E, Form W-8IMY or Form
W-8ECI, or, in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a statement with respect to such interest
and two copies of a Form W-8BEN, W-8BEN-E, or any subsequent versions thereof or
successors thereto, properly completed and duly executed by such Non-U.S. Lender
claiming complete exemption from, or a reduced rate of, U.S. federal withholding
tax on all payments by Credit Parties under this Agreement and the other Loan
Documents. Such forms shall be delivered by each Non-U.S. Lender on or before
the date it becomes a party to this Agreement or such other Loan Document. In
addition, each Non-U.S. Lender shall deliver such forms or appropriate
replacements promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify
the Borrower at any time it determines that such Lender is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the U.S. taxing authorities for such
purpose). Notwithstanding any other provision of this subsection (c), a Non-U.S.
Lender shall not be required to deliver any form pursuant to this subsection (c)
that such Non-U.S. Lender is not legally able to deliver.

 

(d) Any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent ), executed originals of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax.

  

 
56

--------------------------------------------------------------------------------

 

 

(e) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (e), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

(f) A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under any Loan Document shall use reasonable efforts to deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by the Borrower, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate;
provided that such Lender is legally entitled to complete, execute and deliver
such documentation and in such Lender’s judgment such completion, execution or
submission would not materially prejudice the legal position of such Lender.

 

(g) If the Administrative Agent or any Lender determines, in its reasonable
discretion, that it has received a refund of Taxes or Other Taxes for which it
has been indemnified by the Borrower or with respect to which the Borrower has
paid additional amounts pursuant to this Section 3.2, it shall pay over such
refund to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid by the Borrower under this Section 3.2 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Government Authority with respect to such
refund); provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Government
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Government Authority. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

 

(h) The agreements in this Section 3.2 shall survive the termination of the Loan
Documents and the payment of the Loans and all other amounts payable hereunder.

  

 
57

--------------------------------------------------------------------------------

 

 

Section 3.3. Funding Losses. The Borrower agrees to indemnify each Lender,
promptly after receipt of a written request therefor, and to hold each Lender
harmless from, any loss or expense that such Lender may sustain or incur as a
consequence of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of Eurodollar Loans after the Borrower has given a notice
(including a written or verbal notice that is subsequently revoked) requesting
the same in accordance with the provisions of this Agreement, (b) default by the
Borrower in making any prepayment of or conversion from Eurodollar Loans after
the Borrower has given a notice (including a written or verbal notice that is
subsequently revoked) thereof in accordance with the provisions of this
Agreement, (c) the making of a prepayment of a Eurodollar Loan on a day that is
not the last day of an Interest Period applicable thereto, (d) any conversion of
a Eurodollar Loan to a Base Rate Loan on a day that is not the last day of an
Interest Period applicable thereto, or (e) any compulsory assignment of such
Lender’s interests, rights and obligations under this Agreement pursuant to
Section 11.3(c) or 11.12 hereof. Such indemnification shall be in an amount
equal to the excess, if any, of (i) the amount of interest that would have
accrued on the amounts so prepaid, or not so borrowed, converted or continued,
for the period from the date of such prepayment or of such failure to borrow,
convert or continue to the last day of such Interest Period (or, in the case of
a failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest for such Loans provided for herein over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the appropriate London interbank market, along with any
administration fee charged by such Lender. A certificate as to any amounts
payable pursuant to this Section 3.3 submitted to the Borrower (with a copy to
the Administrative Agent) by any Lender shall be conclusive absent manifest
error. The obligations of the Borrower pursuant to this Section 3.3 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

Section 3.4. Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 3.1 or 3.2(a)
hereof with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office (or an affiliate of such Lender, if practical
for such Lender) for any Loans affected by such event with the object of
avoiding the consequences of such event; provided that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage; and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of the Borrower or the rights of any Lender pursuant to Section
3.1 or 3.2(a) hereof.

 

Section 3.5. Eurodollar Rate Lending Unlawful; Inability to Determine Rate.

 

(a) If any Lender shall determine (which determination shall, upon notice
thereof to the Borrower and the Administrative Agent, be conclusive and binding
on the Borrower) that, after the Closing Date, (i) the introduction of or any
change in or in the interpretation of any law makes it unlawful, or (ii) any
Governmental Authority asserts that it is unlawful, for such Lender to make or
continue any Loan as, or to convert (if permitted pursuant to this Agreement)
any Loan into, a Eurodollar Loan, the obligations of such Lender to make,
continue or convert into any such Eurodollar Loan shall, upon such
determination, be suspended until such Lender shall notify the Administrative
Agent that the circumstances causing such suspension no longer exist, and all
outstanding Eurodollar Loans payable to such Lender shall automatically convert
(if conversion is permitted under this Agreement) into a Base Rate Loan, or be
repaid (if no conversion is permitted) at the end of the then current Interest
Periods with respect thereto or sooner, if required by law or such assertion.

  

 
58

--------------------------------------------------------------------------------

 

 

(b) If the Administrative Agent or the Required Lenders determine that for any
reason adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Loan, or that the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Loan does not adequately and fairly reflect the cost to
the Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain such Eurodollar Loan shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a borrowing of, conversion to or continuation of such Eurodollar Loan or,
failing that, will be deemed to have converted such request into a request for a
borrowing of a Base Rate Loan in the amount specified therein.

 

Section 3.6. Replacement of Lenders. The Borrower shall be permitted to replace
any Lender that requests reimbursement for amounts owing pursuant to Section 3.1
or 3.2(a) hereof, or asserts its inability to make a Eurodollar Loan pursuant to
Section 3.5 hereof; provided that (a) such replacement does not conflict with
any Requirement of Law, (b) no Default or Event of Default shall have occurred
and be continuing at the time of such replacement, (c) prior to any such
replacement, such Lender shall have taken no action under Section 3.4 hereof so
as to eliminate the continued need for payment of amounts owing pursuant to
Section 3.1 or 3.2(a) hereof or, if it has taken any action, such request has
still been made, (d) the replacement financial institution shall purchase, at
par, all Loans and other amounts owing to such replaced Lender on or prior to
the date of replacement and assume all commitments and obligations of such
replaced Lender, (e) the Borrower shall be liable to such replaced Lender under
Section 3.3 hereof if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(f) the replacement Lender, if not already a Lender, shall be reasonably
satisfactory to the Administrative Agent, (g) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of Section
11.10 hereof (provided that the Borrower (or the succeeding Lender, if such
Lender is willing) shall be obligated to pay the assignment fee referred to
therein), and (h) until such time as such replacement shall be consummated, the
Borrower shall pay all additional amounts (if any) required pursuant to Section
3.1 or 3.2(a) hereof, as the case may be; provided that a Lender shall not be
required to make any such assignment if, prior thereto, as a result of a waiver
by such Lender or otherwise, the circumstances entitling the Borrower to replace
such Lender cease to apply.

 

Section 3.7. Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of such Lender’s Loans in any
manner such Lender deems to be appropriate; it being understood, however, that
for the purposes of this Agreement all determinations hereunder shall be made as
if such Lender had actually funded and maintained each Eurodollar Loan during
the applicable Interest Period for such Loan through the purchase of deposits
having a maturity corresponding to such Interest Period and bearing an interest
rate equal to the Eurodollar Rate for such Interest Period.

  

 
59

--------------------------------------------------------------------------------

 

 

ARTICLE IV. CONDITIONS PRECEDENT

 

Section 4.1. Conditions to Each Credit Event. The obligation of the Lenders and
the Fronting Lender to participate in any Credit Event shall be conditioned, in
the case of each Credit Event, upon the following:

 

(a) all conditions precedent as listed in Section 4.2 hereof required to be
satisfied prior to the first Credit Event shall have been satisfied prior to or
as of the first Credit Event;

 

(b) the Borrower shall have submitted a Notice of Loan (or with respect to a
Letter of Credit, complied with the provisions of Section 2.2(b)(ii) hereof) and
otherwise complied with Section 2.6 hereof;

 

(c) no Default or Event of Default shall then exist or immediately after such
Credit Event would exist; and

 

(d) each of the representations and warranties contained in Article VI hereof
shall be (i) with respect to representations and warranties that contain a
materiality qualification, true and correct, and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
true and correct in all material respects, in each case, as if made on and as of
the date of such Credit Event (except to the extent that any thereof expressly
relate to a specific earlier date, in which case such representations and
warranties are (A) with respect to representations and warranties that contain a
materiality qualification, true and correct as of such earlier date, and (B)
with respect to representations and warranties that do not contain a materiality
qualification, true and correct in all material respects as of such earlier
date.

 

Each request by the Borrower for a Credit Event shall be deemed to be a
representation and warranty by the Borrower as of the date of such request as to
the satisfaction of the conditions precedent specified in subsections (c) and
(d) above.

 

Section 4.2. Conditions to the First Credit Event. The Borrower shall cause the
following conditions to be satisfied on or prior to the Closing Date. The
obligation of the Lenders and the Fronting Lender to participate in the first
Credit Event is subject to the Borrower satisfying each of the following
conditions prior to or concurrently with such Credit Event:

 

(a) Notes as Requested. The Borrower shall have executed and delivered to (i)
each Revolving Lender requesting a Revolving Credit Note such Revolving Lender’s
Revolving Credit Note and (ii) each Term Lender requesting a Term Note such Term
Lender’s Term Note.

 

(b) Subsidiary Documents. Each Guarantor of Payment shall have executed and
delivered to the Administrative Agent (i) a Guaranty of Payment, in form and
substance satisfactory to the Administrative Agent, and (ii) a Security
Agreement and such other documents or instruments, as may be required by the
Administrative Agent to create or perfect the Liens of the Administrative Agent
in the assets of such Guarantor of Payment, all to be in form and substance
satisfactory to the Administrative Agent.

  

 
60

--------------------------------------------------------------------------------

 

 

(c) Pledge Agreements. The Borrower and each Guarantor of Payment that has a
Subsidiary shall have (i) executed and delivered to the Administrative Agent,
for the benefit of the Secured Parties, a Pledge Agreement, in form and
substance satisfactory to the Administrative Agent and the Lenders, with respect
to the Pledged Securities, (ii) executed and delivered to the Administrative
Agent, for the benefit of the Secured Parties, appropriate transfer powers for
each of the Pledged Securities that are certificated, and (iii) delivered to the
Administrative Agent, for the benefit of the Secured Parties, the Pledged
Securities (to the extent such Pledged Securities are certificated), except,
with respect to clauses (ii) and (iii) of this Section 4.2(c), as otherwise
provided in Section 4.3(b).

 

(d) Intellectual Property Security Agreements. The Borrower and each Guarantor
of Payment that owns federally registered intellectual property shall have
executed and delivered to the Administrative Agent, for the benefit of the
Secured Parties, an Intellectual Property Security Agreement, in form and
substance satisfactory to the Administrative Agent and the Lenders.

 

(e) Lien Searches. With respect to the property owned or leased by the Borrower
and each Guarantor of Payment, and any other property securing the Obligations,
the Borrower shall have caused to be delivered to the Administrative Agent (i)
the results of Uniform Commercial Code lien searches, reasonably satisfactory to
the Administrative Agent and the Lenders, (ii) the results of federal and state
tax lien and judicial lien searches, reasonably satisfactory to the
Administrative Agent and the Lenders, and (iii) Uniform Commercial Code
termination statements reflecting termination of all U.C.C. Financing Statements
previously filed by any Person and not expressly permitted pursuant to Section
5.9 hereof.

 

(f) Officer’s Certificate, Resolutions, Organizational Documents. The Borrower
shall have delivered to the Administrative Agent an officer’s certificate (or
comparable domestic or foreign documents) certifying the names of the officers
of each Credit Party authorized to sign the Loan Documents, together with the
true signatures of such officers and certified copies of (i) the resolutions of
the board of directors (or comparable domestic or foreign documents) of such
Credit Party evidencing approval of the execution, delivery and performance of
the Loan Documents and the execution and performance of other Related Writings
to which such Credit Party is a party, and the consummation of the transactions
contemplated thereby, and (ii) the Organizational Documents of such Credit
Party.

 

(g) Good Standing and Full Force and Effect Certificates. The Borrower shall
have delivered to the Administrative Agent a good standing certificate or full
force and effect certificate (or comparable document, if neither certificate is
available in the applicable jurisdiction), as the case may be, for each Credit
Party, issued on or about the Closing Date by the Secretary of State in the
state or states where such Credit Party is incorporated or formed or qualified
as a foreign entity.

 

(h) Legal Opinion. The Borrower shall have delivered to the Administrative Agent
an opinion of counsel for the Borrower and each other Credit Party, in form and
substance reasonably satisfactory to the Administrative Agent and the Lenders.

 

(i) Insurance Policies. The Borrower shall have delivered to the Administrative
Agent certificates of insurance on ACORD 25 and 27 or 28 form and proof of
endorsements satisfactory to the Administrative Agent and the Lenders, providing
for adequate personal property and liability insurance for each Company, with
the Administrative Agent, on behalf of the Lenders, listed as lender’s loss
payee and additional insured, as appropriate.

  

 
61

--------------------------------------------------------------------------------

 

 

(j) Administrative Agent Fee Letter and Other Fees. The Borrower shall have (i)
paid all fees required to be paid to the Administrative Agent, the lead
arrangers, the syndication agent and the Lenders on the Closing Date, including
as set forth on the Administrative Agent Fee Letter, and (ii) paid all legal
fees and expenses of the Administrative Agent in connection with the preparation
and negotiation of the Loan Documents for which an invoice has been received by
the Borrower prior to the Closing Date.

 

(k) Closing Certificate. The Borrower shall have delivered to the Administrative
Agent and the Lenders an officer’s certificate certifying that, as of the
Closing Date, (i) all conditions precedent set forth in this Article IV have
been satisfied, (ii) no Default or Event of Default exists or immediately after
the first Credit Event will exist, and (iii) each of the representations and
warranties contained in Article VI hereof are (A) with respect to
representations and warranties that contain a materiality qualification, true
and correct, and (B) with respect to representations and warranties that do not
contain a materiality qualification, true and correct in all material respects,
in each case, as of the Closing Date (except to the extent that any thereof
expressly relate to a specific earlier date, in which case such representations
and warranties are (1) with respect to representations and warranties that
contain a materiality qualification, true and correct as of such earlier date,
and (2) with respect to representations and warranties that do not contain a
materiality qualification, true and correct in all material respects as of such
earlier date)

 

(l) Letter of Direction. The Borrower shall have delivered to the Administrative
Agent a letter of direction authorizing the Administrative Agent, on behalf of
the Lenders, to disburse the proceeds of the Loans, which letter of direction
includes the authorization to transfer funds under this Agreement and the wire
instructions that set forth the locations to which such funds shall be sent.

 

(m) Miscellaneous. The Borrower shall have provided to the Administrative Agent
and the Lenders such other items and shall have satisfied such other conditions
as may be reasonably required by the Administrative Agent or the Lenders.

 

(n) Solvency Certificate. The Administrative Agent shall have received a
certificate, in form and substance reasonably satisfactory to the Administrative
Agent, from a Financial Officer of the Borrower to the effect that the Borrower
and its Subsidiaries, on a Consolidated basis after giving effect to the
Transactions, are Solvent.

 

(o) Closing Date Refinancing. Prior to or, pursuant to arrangements reasonably
satisfactory to the Administrative Agent, substantially contemporaneously with
the initial funding of the Term Loan on the Closing Date, (i) the Closing Date
Refinancing shall have been consummated, (ii) all commitments under the Existing
Credit Agreement shall have been terminated and (iii) all Guarantees and Liens
granted in respect of the Existing Credit Agreement shall have been released.
The Administrative Agent shall have received (x) a payoff letter with respect to
the Existing Credit Agreement, and (y) release letters and similar documents
(including, in the case of Liens, Uniform Commercial Code termination
statements) reasonably requested by the Administrative Agent with respect to the
release and termination of obligations and Liens granted in respect of the
Existing Credit Agreement.

  

 
62

--------------------------------------------------------------------------------

 

 

Section 4.3. Post-Closing Conditions. On or before each of the dates specified
in this Section 4.3 (unless a longer period is agreed to in writing by the
Administrative Agent, in its reasonable discretion), the Borrower shall satisfy
each of the items specified in the subsections below:

 

(a) Control Agreements. Within 30 days of the Closing Date, the Borrower shall
have delivered to the Administrative Agent an executed Control Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, for each
Deposit Account and each Securities Account maintained by the Borrower or a
Guarantor of Payment; provided that the Borrower shall not be required to
deliver a Control Agreement for a Deposit Account or Securities Account pursuant
to this Section 4.3(a) if the Borrower would not be required to deliver a
Control Agreement for such Deposit Account or Securities Account pursuant to
Section 5.22(a) hereof.

 

(b) Share Certificates and Corresponding Powers. Within 2 Business Days after
the Closing Date, the Borrower shall have delivered to the Administrative Agent
the Pledged Securities (to the extent such Pledged Securities are certificated)
required by Section 4.2(c)(ii) and (iii).

 

ARTICLE V. COVENANTS

 

Section 5.1. Insurance. Each Credit Party shall, and shall cause each of its
Subsidiaries to, at all times maintain insurance upon its Inventory, Equipment
and other personal and real property in such form, written by such companies, in
such amounts, for such periods, and against such risks as is customarily carried
by businesses of the size and character of the business of the Credit Parties,
with provisions reasonably satisfactory to the Administrative Agent for, with
respect to Credit Parties, payment of all losses thereunder to the
Administrative Agent, for the benefit of the Secured Parties and such Credit
Party as their interests may appear (with lender’s loss payable endorsement in
favor of the Administrative Agent, for the benefit of the Secured Parties, other
than with respect to business interruption insurance) and including the
Administrative Agent as additional insured. If required by the Administrative
Agent, the Borrower shall deposit the policies with (or otherwise deliver such
policies to) the Administrative Agent. The Credit Parties will use commercially
reasonable efforts to cause any such policies of insurance to provide for no
fewer than 30 days prior written notice of cancellation to the Administrative
Agent and the Lenders (provided that it is understood and agreed that if the
insurance carriers decline such request to provide notice of cancellation, the
Credit Parties shall be deemed to have fulfilled their obligations hereunder).
Any sums received by the Administrative Agent, for the benefit of the Secured
Parties, in payment of insurance losses, returns, or unearned premiums under the
policies shall be delivered to the Credit Parties for the purpose of replacing,
repairing, or restoring the insured property within 180 days of the receipt of
such proceeds; provided that if such proceeds are not so reinvested, the same
shall be applied upon the Obligations whether or not the same is then due and
payable. The Borrower hereby authorizes the Administrative Agent to act as
attorney-in-fact for the Borrower in obtaining, adjusting, settling and
canceling such insurance and indorsing any drafts. In the event of failure to
provide such insurance as herein provided, the Administrative Agent may, at its
option, provide such insurance and the Borrower shall pay to the Administrative
Agent, upon demand, the cost thereof. Should the Borrower fail to pay such sum
to the Administrative Agent upon demand, interest shall accrue thereon, from the
date of demand until paid in full, at the Default Rate. Within ten days of the
Administrative Agent’s written request, the Borrower shall furnish to the
Administrative Agent such information about the insurance of the Credit Parties
as the Administrative Agent may from time to time reasonably request, which
information shall be prepared in form and detail reasonably satisfactory to the
Administrative Agent and certified by a Financial Officer.

  

 
63

--------------------------------------------------------------------------------

 

 

Section 5.2. Money Obligations. Each Company shall pay in full (a) prior in each
case to the date when penalties would attach, all material taxes, assessments
and governmental charges and levies (except only those so long as and to the
extent that the same shall be contested in good faith by appropriate and timely
proceedings and for which adequate provisions have been established in
accordance with GAAP) for which it may be or become liable or to which any or
all of its properties may be or become subject; (b) all of its material wage
obligations to its employees in compliance with the Fair Labor Standards Act (29
U.S.C. §§ 206-207) (the “FLSA”) or any comparable provisions; and (c) except
where the failure to do so could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, all of its other
obligations calling for the payment of money (except only those so long as and
to the extent that the same shall be contested in good faith and for which
adequate provisions have been established in accordance with GAAP) before such
payment becomes overdue.

 

Section 5.3. Financial Statements and Information.

 

(a) Quarterly Financials. The Borrower shall deliver to the Administrative Agent
for distribution to the Lenders, within 45 days after the end of each of the
first three Quarterly Reporting Periods of each fiscal year of the Borrower,
balance sheets of the Borrower as of the end of such period and statements of
income (loss), stockholders’ equity and cash flow for the Quarterly Reporting
Period and fiscal year to date periods, all prepared on a Consolidated basis, in
form and detail reasonably satisfactory to the Administrative Agent and the
Lenders and certified by a Financial Officer (provided that the financial
statements delivered pursuant to this subsection (a) shall not be required to
have footnote disclosures and are subject to normal quarter-end and year-end
adjustments).

 

(b) Annual Audit Report. The Borrower shall deliver to the Administrative Agent
for distribution to the Lenders, within 90 days after the end of each fiscal
year of the Borrower, an annual audit report of the Borrower for that year
prepared on a Consolidated basis, in form and detail reasonably satisfactory to
the Administrative Agent and the Lenders and certified by an unqualified opinion
of an independent public accountant reasonably satisfactory to the
Administrative Agent, which report shall include balance sheets and statements
of income (loss), stockholders’ equity and cash-flow for that period.

 

(c) Compliance Certificate. The Borrower shall deliver to the Administrative
Agent for distribution to the Lenders, concurrently with the delivery of the
financial statements set forth in subsections (a) and (b) above, a Compliance
Certificate.

 

(d) Management Reports. Promptly after receipt thereof, the Borrower shall
deliver to the Administrative Agent for distribution to the Lenders, a copy of
any final (i) management report, (ii) letter or (iii) similar writing furnished
to a Company by the accountants in respect of the systems, operations, financial
condition or properties of the Borrower (on a Consolidated basis).

  

 
64

--------------------------------------------------------------------------------

 

 

(e) Pro-Forma Projections. The Borrower shall deliver to the Administrative
Agent for distribution to the Lenders, within 60 days after the end of each
fiscal year of the Borrower, annual pro-forma projections of the Borrower
prepared on a Consolidated basis for the then current fiscal year, in form and
detail reasonably acceptable to the Administrative Agent.

 

(f) SEC Reporting; Electronic Delivery; Final Statements. Notwithstanding
anything to the contrary contained in this Agreement, all financial statements
and reports required hereunder (including, without limitation, those required
pursuant to Section 5.3(a) and (b) hereof) shall, upon notice of such filing
from the Borrower to the Administrative Agent, be deemed delivered to the
Administrative Agent and the Lenders upon delivery of such financial statements
and reports to the SEC pursuant to the Borrower’s public company reporting
requirements (and such financial statements and reports shall be readily
available to the Administrative Agent and Lenders). In addition, upon the filing
of the Borrower’s 10-Q report with the SEC for any fiscal quarter, such report
shall be deemed to satisfy the requirements of Section 5.3(a) hereof, and upon
the filing of the Borrower’s 10-K report with the SEC for any fiscal year, such
report shall be deemed to satisfy the requirements of Section 5.3(b) hereof (to
the extent, in the case of the audit opinion, the audit opinion included therein
meets the requirements of Section 5.3(b)). All financial statements and reports
required to be delivered pursuant to this Section 5.3 may, at the Borrower’s
option, be delivered via electronic mail in accordance with Section 11.4 hereof.
It is understood and agreed that notwithstanding anything to the contrary
contained in this Agreement, all requirements to deliver financial statements,
reports and other financial information hereunder shall refer the final versions
of such statements, reports or information (and not any “draft”, “interim” or
“preliminary” versions of the same).

 

(g) Reporting Periods. If, at any time, the information set forth on Schedule
5.3 hereto becomes inaccurate, or does not set forth each Quarterly Reporting
Period for the following fiscal year of the Borrower, the Borrower shall
promptly deliver to the Administrative Agent a replacement Schedule 5.3 that
includes such additional or corrected information, in form and substance
satisfactory to Lender.

 

(h) Financial Information of the Companies. The Borrower shall deliver to the
Administrative Agent for distribution to the Lenders, promptly after the written
request of the Administrative Agent or any Lender, such other information (other
than Applicable Confidential Information) about the financial condition,
properties and operations of any Company as the Administrative Agent or such
Lender may from time to time reasonably request, which information shall be
submitted in form and detail reasonably satisfactory to the Administrative Agent
or such Lender and certified by a Financial Officer of the Company or Companies
in question; provided that (i) in no event shall the Borrower be required to
provide interim drafts of financial statements or reports, and (ii) so long as
no Default of Event of Default exists, no information regarding same-store sales
by brand or unit-level sales shall be required to be disclosed to the
Administrative Agent or any Lender unless and until such information is publicly
reported by the Borrower in the Borrower’s filings with the SEC.

  

 
65

--------------------------------------------------------------------------------

 

 

The Borrower hereby acknowledges and agrees that all financial statements
furnished pursuant to paragraphs (a) and (b) above are hereby deemed to be
Borrower materials suitable for distribution, and to be made available, to
public Lenders and may be treated by the Administrative Agent and the Lenders as
if the same had been marked “PUBLIC”.

 

Section 5.4. Financial Records. The Borrower shall at all times maintain true
and complete records and books of account for the Companies (on Consolidated
basis), including, without limiting the generality of the foregoing, appropriate
provisions for possible losses and liabilities, all in accordance with GAAP, and
at all reasonable times (during normal business hours and upon notice to such
Company) permit the Administrative Agent or any Lender, or any representative of
the Administrative Agent or such Lender, to examine such Company’s books and
records and to make excerpts therefrom and transcripts thereof; provided that,
unless an Event of Default has occurred and is continuing, (A) the
Administrative Agent (or any lender) shall be limited to one such inspection
during each fiscal year of the Borrower, and (B) such inspection shall be at the
sole expense of the Administrative Agent or such Lender, as the case may be.

 

Section 5.5. Franchises; Change in Business.

 

(a) Each Company (other than a Dormant Subsidiary) shall preserve and maintain
at all times its existence, and its rights and franchises necessary for its
business, except as otherwise permitted pursuant to Section 5.12 hereof.

 

(b) No Company shall engage in any business if, as a result thereof, the general
nature of the business of the Companies taken as a whole would be substantially
changed from the general nature of the business the Companies are engaged in on
the Closing Date.

 

Section 5.6. ERISA Pension and Benefit Plan Compliance. Except to the extent
such event or occurrence could not reasonably be expected to have a Material
Adverse Effect, (a) the Borrower shall furnish to the Administrative Agent and
the Lenders as soon as possible and in any event within 30 days after any
Company knows or has reason to know that a Controlled Group member has filed any
notice of intent to terminate any Pension Plan, a copy of such notice, (b) the
Borrower shall furnish to the Administrative Agent and the Lenders as soon as
possible and in any event within 30 days after any Company knows or has reason
to know that an application for a waiver from the minimum funding requirements
of Code Section 412 or ERISA Section 302 has been filed with respect to any
Pension Plan or Multiemployer Plan, a notice (which may be made by telephone if
promptly confirmed in writing) describing such waiver request and any action
that a Controlled Group member proposes to take with respect thereto, together
with copy of any notice filed with the PBGC or IRS pertaining thereto, and (c)
the Borrower shall furnish to the Administrative Agent and the Lenders as soon
as possible and in any event within 30 days after any Company knows or has
reason to know that any Reportable Event with respect to any ERISA Plan has
occurred, a copy of the notice of such Reportable Event given to the PBGC if a
copy of such notice is available to such Company. The Borrower shall promptly
notify the Administrative Agent of any material taxes assessed against a Company
by the Internal Revenue Service with respect to any ERISA Plan or of any
material increase in a Company’s liability under an ERISA Plan. As used in this
Section 5.6, “material” means the measure of a matter of significance that shall
be determined as being an amount equal to 5% of Consolidated Net Worth.

  

 
66

--------------------------------------------------------------------------------

 

 

Section 5.7. Financial Covenants.

 

(a) Leverage Ratio. The Borrower shall not permit the Leverage Ratio as of the
end of any Quarterly Reporting Period occurring during any of the periods set
forth below to exceed the ratio set forth opposite such period:

 

Period


Ratio

Closing Date

through

September 29, 2014

5.75

to

1.00

September 30, 2014

through

December 29, 2014

5.75

to

1.00

December 30, 2014

through

March 30, 2015

5.50

to

1.00

March 31, 2015

through

June 29, 2015

5.50

to

1.00

June 30, 2015

through

September 28, 2015

5.25

to

1.00

September 29, 2015

through

December 28, 2015

5.25

to

1.00

December 29, 2015

through

March 28, 2016

5.00

to

1.00

March 29, 2016

through

June 27, 2016

4.75

to

1.00

June 28, 2016

through

September 26, 2016

4.25

to

1.00

September 27, 2016

through

January 2, 2017

4.00

to

1.00

January 3, 2017

through

April 3, 2017

4.00

to

1.00

April 4, 2017

through

July 3, 2017

3.75

to

1.00

July 4, 2017

through

October 2, 2017

3.75

to

1.00

October 3, 2017

through

January 1, 2018

3.50

to

1.00

January 2, 2018

through

April 2, 2018

3.50

to

1.00

April 3, 2018

through

July 2, 2018

3.25

to

1.00

July 3, 2018

through

October 1, 2018

3.25

to

1.00

October 2, 2018

through

December 31, 2018

3.25

to

1.00

January 1, 2019

through

the Term Loan Maturity Date

3.00

to

1.00

 

(b) Capital Expenditures. The Borrower shall not permit the aggregate amount of
Capital Expenditures made by the Borrower and the Subsidiaries in any period set
forth below to exceed the amount set forth below for such period:

 

Period

Amount

Closing Date through December 29, 2014

$29,500,000

December 30, 2014 through December 28, 2015

$45,500,000

December 29, 2015 through January 2, 2017

$45,800,000

January 3, 2017 through January 1, 2018

$52,500,000

January 2, 2018 through December 31, 2018

$53,700,000

January 1, 2019 through the Term Loan Maturity Date

$58,600,000

  

 
67

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, the amount of permitted Capital Expenditures set
forth above in respect of any period set forth above (commencing with the period
ending on December 31, 2015) shall be increased by 50% of (a) the amount of
unused permitted Capital Expenditures for the immediately preceding period set
forth above less (b) an amount (if any) equal to unused Capital Expenditures
previously carried forward to such preceding period set forth above.

 

(c)      Interest Coverage Ratio. The Borrower shall not permit the Interest
Coverage Ratio as of the end of any Quarterly Reporting Period occurring during
any of the periods set forth below (with respect to the four Quarterly Reporting
Periods then ended) to be less than the ratio set forth opposite such period:

 

Period


Ratio

Closing Date

through

September 29, 2014

2.00

to

1.00

September 30, 2014

through

December 29, 2014

2.00

to

1.00

December 30, 2014

through

March 30, 2015

2.00

to

1.00

March 31, 2015

through

June 29, 2015

2.00

to

1.00

June 30, 2015

through

September 28, 2015

2.25

to

1.00

September 28, 2015

through

December 28, 2015

2.25

to

1.00

December 29, 2015

through

March 28, 2016

2.25

to

1.00

March 29, 2016

through

June 27, 2016

2.50

to

1.00

June 28, 2016

through

September 26, 2016

2.75

to

1.00

September 27, 2016

through

January 2, 2017

2.75

to

1.00

January 3, 2017

through

April 3, 2017

3.00

to

1.00

April 4, 2017

through

July 3, 2017

3.00

to

1.00

July 4, 2017

through

October 2, 2017

3.25

to

1.00

October 3, 2017

through

January 1, 2018

3.25

to

1.00

January 2, 2018

through

April 2, 2018

3.25

to

1.00

April 3, 2018

through

July 2, 2018

3.50

to

1.00

July 3, 2018

through

October 1, 2018

3.50

to

1.00

October 2, 2018

through

December 31, 2018

3.50

to

1.00

January 1, 2019

through

the Term Loan Maturity Date

3.75

to

1.00

 

Section 5.8. Borrowing. No Company shall create, incur or have outstanding any
Indebtedness of any kind; provided that this Section 5.8 shall not apply to the
following:

 

(a) the Loans, the Letters of Credit and any other Indebtedness under this
Agreement;

 

(b) any loans granted to, or Capitalized Lease Obligations entered into by, any
Company for the purchase or lease of fixed assets (and refinancings of such
loans or Capitalized Lease Obligations), which loans and Capitalized Lease
Obligations shall only be secured by the fixed assets being purchased or leased,
so long as the aggregate principal amount of all such loans and Capitalized
Lease Obligations for all Companies shall not exceed $10,000,000 at any time
outstanding;

  

 
68

--------------------------------------------------------------------------------

 

 

(c) the Indebtedness existing on the Closing Date, in addition to the other
Indebtedness permitted to be incurred pursuant to this Section 5.8, as set forth
in Schedule 5.8 hereto (and any extension, renewal or refinancing thereof but
only to the extent that the principal amount thereof does not increase after the
Closing Date);

 

(d) loans to, and guaranties of Indebtedness of, a Company from a Company so
long as each such Company is a Credit Party;

 

(e) Indebtedness under any Hedge Agreement, so long as such Hedge Agreement
shall have been entered into in the ordinary course of business and not for
speculative purposes;

 

(f) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guaranties and similar obligations not incurred in
connection with the borrowing of money, in each case provided in the ordinary
course of business, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business;

 

(g) unsecured Indebtedness resulting from the financing of insurance premiums
(with the insurance company providing such financing) in the ordinary course of
business and consistent with past business practices of such Company;

 

(h) Indebtedness in respect of bank overdrafts or returned items incurred in the
ordinary course of business;

 

(i) unsecured Indebtedness arising from agreements of the Borrower or any
Subsidiary of the Borrower providing for indemnification, customary working
capital adjustments of purchase price or similar obligations, in each case
incurred or assumed in connection with the disposition of any Subsidiary or
assets permitted under Section 5.12 hereof or any investment permitted under
Sections 5.11 hereof;

 

(j) payment obligations in connection with self-insurance or similar obligations
provided by any Credit Party in the ordinary course of business, and obligations
owed to any Person in connection with workers’ compensation, health, disability
or other employee benefits or property, casualty or liability insurance provided
by such Person to any Credit Party pursuant to reimbursement or indemnification
obligations to such Person, in each case, in the ordinary course of business;

 

(k) Indebtedness arising from agreements of any Credit Party providing for
indemnification, customary working capital adjustments of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any Subsidiary or assets permitted under Section 5.12(f) hereof
or any investment permitted under Sections 5.11(ix) hereof or 5.11(x) hereof;

 

(l) unsecured Indebtedness of Foreign Subsidiaries in an aggregate principal
amount for all Foreign Subsidiaries not to exceed $1,000,000 at any time
outstanding, so long as no Credit Party is liable, directly or indirectly, for
such Indebtedness;

  

 
69

--------------------------------------------------------------------------------

 

 

(m) unsecured obligations under any deferred compensation plan of the Borrower
or any of its Subsidiaries to the extent constituting Indebtedness, so long as
(i) such obligations are funded into a Rabbi trust within 30 days of the date
such compensation is deferred, and (ii) the aggregate amount of such deferred
compensation obligations are not, at any time, in excess of the funds held in
such trusts; and

 

(n) other unsecured Indebtedness, in addition to the Indebtedness listed above,
in an aggregate principal amount for all Companies not to exceed $2,000,000 at
any time outstanding.

 

Section 5.9. Liens. No Company shall create, assume or suffer to exist (upon the
happening of a contingency or otherwise) any Lien upon any of its property or
assets, whether now owned or hereafter acquired; provided that this Section 5.9
shall not apply to the following:

 

(a) Liens for taxes that are not delinquent, that remain payable without penalty
or that are being actively contested in good faith by appropriate proceedings
and for which adequate reserves shall have been established in accordance with
GAAP;

 

(b) other statutory Liens, including, without limitation, statutory Liens of
landlords, carriers, warehousers, utilities, mechanics, repairmen, workers and
materialmen, incurred in the ordinary course of its business or incidental to
the ownership of its property and assets, which Liens are not delinquent for
more than 90 days or remain payable without penalty or which are being contested
in good faith and by appropriate proceedings diligently prosecuted, which
proceedings have the effect of preventing the forfeiture or sale of the property
subject thereto and for which adequate reserves in accordance with GAAP are
being maintained;

 

(c) any Lien granted to the Administrative Agent, for the benefit of the Secured
Parties (and affiliates thereof);

 

(d) the Liens existing on the Closing Date as set forth in Schedule 5.9 hereto
and replacements, extensions, renewals, refundings or refinancings thereof, but
only to the extent that the amount of debt secured thereby shall not be
increased;

 

(e) purchase money Liens on fixed assets securing the loans and Capitalized
Lease Obligations pursuant to Section 5.8(b) hereof, provided that such Lien is
limited to the purchase price and only attaches to the property being acquired;

 

(f) easements, rights-of-way, reservations, conditions, zoning, title exceptions
and other restrictions, building codes, use laws or minor defects or
irregularities in title of real property not interfering in any material respect
with the use of such property in the business of any Company;

 

(g) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.8 hereof;

 

(h) licenses, leases or subleases granted to third parties in accordance with
any applicable terms of the Loan Documents and not interfering in any material
respect with the ordinary course of business of any Company, or resulting in a
material diminution in the value of any Collateral;

 

(i) Liens incurred by a Company consisting of prepayments and security deposits
in connection with leases, subleases, licenses, sublicenses, use an occupancy
agreements, utility services and similar transactions entered into by the
applicable Company in the ordinary course of business and not required as a
result of any breach of any agreement or default in payment of any obligation;

  

 
70

--------------------------------------------------------------------------------

 

 

(j) Liens incurred in connection with the incurrence of Indebtedness for the
purchase of real property in an amount not to exceed $1,000,000 at any time
outstanding;

 

(k) Liens (other than any Lien imposed by ERISA) consisting of pledges, deposits
or bonds required in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other social security legislation or to
secure the performance of tenders, statutory, regulatory or contractual
obligations, surety, stay, customs and appeals bonds, bids, leases, governmental
contract, trade contracts, performance and return of money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money)
or to secure liability to insurance carriers;

 

(l) Liens in favor of collecting banks arising under Section 4-208 of the
Uniform Commercial Code from time to time in effect in any applicable
jurisdiction;

 

(m) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Company in the
ordinary course of business;

 

(n) Liens arising by operation of law or contract on insurance policies and
proceeds thereof to secure premiums payable thereunder;

 

(o) Liens incurred by any Company attaching solely to cash earnest money
deposits made by any Company in connection with any letter of intent or purchase
agreement;

 

(p) Liens incurred by the Companies arising under Section 2-504 of the Uniform
Commercial Code from time to time in effect in any applicable jurisdiction;

 

(q) Liens on property, and only such property, which is the subject of any
unconsummated asset purchase agreement in connection with an asset disposition
permitted hereunder, which Liens arise solely under Article 2 of the U.C.C. and
secure the obligation of the Credit Parties under such agreement;

 

(r) precautionary filings of financing statements under the Uniform Commercial
Code from time to time in effect in any applicable jurisdiction in respect of
operating leases or consignments entered into by the Companies in the ordinary
course of business;

 

(s) the Lien of VNO MM License LLC, a Delaware limited liability company, on the
equity interests of JCSMM-NJ, to the extent required by the JCSMM-NJ LLC
Agreement; or

 

(t) other Liens, in addition to the Liens listed above, securing amounts, in the
aggregate for all Companies, not to exceed $2,000,000 at any time.

 

No Company shall enter into any contract or agreement (other than a contract or
agreement entered into in connection with the purchase or lease of fixed assets
that prohibits Liens on such fixed assets) that would prohibit the
Administrative Agent or the Lenders from acquiring a security interest, mortgage
or other Lien on, or a collateral assignment of, any of the property or assets
of such Company.

  

 
71

--------------------------------------------------------------------------------

 

 

Section 5.10. Regulations T, U and X. No Company shall take any action that
would result in any non-compliance of the Loans or Letters of Credit with
Regulations T, U or X, or any other applicable regulation, of the Board of
Governors of the Federal Reserve System.

 

Section 5.11. Investments, Loans and Guaranties. No Company shall (a) create,
acquire or hold any Subsidiary, (b) make or hold any investment in any stocks,
bonds or securities of any kind, (c) be or become a party to any joint venture
or other partnership, (d) make or keep outstanding any advance or loan to any
Person, or (e) be or become a Guarantor of any kind (other than a Guarantor of
Payment under the Loan Documents); provided that this Section 5.11 shall not
apply to the following:

 

(i) any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels or similar transaction in the normal
course of business;

 

(ii) any investment in direct obligations of the United States of America or in
certificates of deposit issued by a member bank (having capital resources in
excess of $500,000,000) of the Federal Reserve System;

 

(iii) any investment in commercial paper or securities that at the time of such
investment is assigned the highest quality rating in accordance with the rating
systems employed by either Moody’s or Standard & Poor’s;

 

(iv) the holding of each of the Subsidiaries listed on Schedule 6.1 hereto, and
the creation, acquisition and holding of and any investment in any new
Subsidiary after the Closing Date so long as such new Subsidiary shall have been
created, acquired or held, and investments made, in accordance with the terms
and conditions of this Agreement;

 

(v) loans to, investments in and guaranties of the Indebtedness (permitted under
Section 5.8(d) hereof) of, a Company from or by a Company so long as each such
Company is a Credit Party;

 

(vi) investments acquired by a Company in connection with the settlement of
delinquent accounts in the ordinary course of business or in connection with the
bankruptcy or reorganization of suppliers or customers;

 

(vii) extensions of trade credit by a Company in the ordinary course of business
if payable or dischargeable in accordance with customary terms;

 

(viii) any advance or loan to an employee (other than an executive officer) of a
Company made in the ordinary course of such Company’s business, so long as all
such advances and loans from all Companies aggregate not more than the maximum
principal sum of $250,000 at any time outstanding;

 

(ix) investments in Deposit Accounts and Securities Accounts opened in the
ordinary course of business and in compliance with terms of the Loan Documents;

  

 
72

--------------------------------------------------------------------------------

 

 

(x) any Permitted Investments, so long as, both prior to and after giving pro
forma effect to any such Permitted Investment, (A) the Leverage Ratio is less
than 3.75 to 1.00, and (B) no Default or Event of Default shall exist;

 

(xi) to the extent constituting an investment, Consolidated Capital
Expenditures;

 

(xii) to the extent constituting an investment, prepayments and deposits to
suppliers, prepaid expenses or lease, utility and other similar deposits made in
the ordinary course of business;

 

(xiii) other investments (valued at cost at the time of each investment) made
after the Closing Date in an aggregate amount not to exceed $2,000,000 at any
time outstanding;

 

(xiv) endorsements for collection or deposit in the ordinary course of business;

 

(xv) contingent obligations of the Companies and their Subsidiaries existing as
of the Closing Date and listed on Schedule 5.11 hereof, including extension and
renewals thereof which do not increase the amount of such contingent obligation
as of the date of such extension or renewal;

 

(xvi) contingent obligations of the Companies and their Subsidiaries incurred in
the ordinary course of business with respect to surety and appeal bonds,
performance bonds and other similar obligations;

 

(xvii) contingent obligations of the Companies and their Subsidiaries arising
under indemnity agreements to title insurers to cause such title insurers to
issue the Administrative Agent title insurance policies;

 

(xviii) contingent obligations of the Companies and their Subsidiaries arising
with respect to customary indemnification obligations in favor of purchasers in
connection with dispositions permitted under Section 5.12(f) hereof;

 

(xix) contingent obligations arising under Letters of Credit;

 

(xx) indemnities, product warranties and other contingent obligations provided
by the Companies in the ordinary course of business;

 

(xxi) investments received by one or more Companies as the non-cash portion of
consideration received in connection with transactions permitted pursuant to
Section 5.12(f) hereof;

 

(xxii) investments made by any Company that is not a Credit Party that are
consistent with the past practices of the Companies;

 

(xxiii) investments in liquor licenses acquired by the Companies in the ordinary
course of business;

 

(xxiv) guaranties of payment and performance obligations (but not guaranties of
Indebtedness) of a Company, in its capacity as a franchisor, owing to a
franchisee under a franchise agreement, so long as such obligations are incurred
by such Company in the ordinary course of business in its capacity as a
franchisor; or

  

 
73

--------------------------------------------------------------------------------

 

 

(xxv) other contingent obligations not related to the incurring of Indebtedness
and not exceeding $1,000,000 in the aggregate at any time outstanding.

 

For purposes of this Section 5.11, the amount of any investment in equity
interests shall be based upon the initial amount invested and shall not include
any appreciation in value but shall take into account repayments, redemptions,
return of capital and any other return on such investment.

 

Section 5.12. Merger and Sale of Assets. No Company shall merge, amalgamate or
consolidate with any other Person, or sell, lease or transfer or otherwise
dispose of any assets to any Person other than in the ordinary course of
business, except that, if no Default or Event of Default shall then exist or
immediately thereafter shall begin to exist:

 

(a) a Company (other than the Borrower) may merge with (i) the Borrower
(provided that the Borrower shall be the continuing or surviving Person) or (ii)
any one or more Guarantors of Payment (provided that at least one Guarantor of
Payment shall be the continuing or surviving Person);

 

(b) a Company (other than the Borrower) may sell, lease, transfer or otherwise
dispose of any of its assets to (i) the Borrower or (ii) any Guarantor of
Payment;

 

(c) a Company (other than a Credit Party) may merge with or sell, lease,
transfer or otherwise dispose of any of its assets to any other Company;

 

(d) a Company may enter into Sale/Leaseback Transactions in connection with the
development of a restaurant, so long as the aggregate amount of all
Sale/Leaseback Transactions for all Companies, (i) during any fiscal year of
Borrower, does not exceed $10,000,000, and (ii) during the term of this
Agreement, does not exceed $30,000,000 in the aggregate;

 

(e) a Company may sell, lease, transfer or otherwise dispose of any assets
(including, without limitation, intellectual property) that are obsolete or no
longer useful in such Company’s business;

 

(f) a Company may sell or dispose of its assets (not otherwise permitted
hereunder ) for fair market value so long as (i) at the time of any sale or
disposition, no Event of Default shall exist or shall result from such sale or
disposition, (ii) not less than 75% of the aggregate sales price from such sale
or disposition shall be paid in cash, (iii) the aggregate fair market value of
all assets so sold by the Companies, together, shall not exceed (A) $15,000,000
per fiscal year of the Borrower, and (B) $30,000,000 in the aggregate during the
term of this Agreement, and (iv) after giving effect to such sale or
disposition, the Companies are in compliance on a pro forma basis with the
covenant set forth in Section 5.7(a) hereof, recomputed for the most recent
Quarterly Reporting Period for which financial statements have been delivered
pursuant to Section 5.3 hereof; provided that, notwithstanding anything in this
subsection (f) to the contrary, a Company may sell or dispose of its assets in
excess of the basket limitations set forth in subpart (iii) above, so long as
both before and immediately after giving effect to such sale or disposition, (1)
each of the conditions set forth in subparts (i), (ii) and (iv) above are
satisfied, and (2) the Borrower shall have demonstrated, on a pro forma basis
after giving effect to such sale or disposition and any prepayment of the Loans
by the Borrower with the proceeds of such sale or disposition, that the Leverage
Ratio is less than or equal to the Leverage Ratio in effect immediately prior to
such sale or disposition.

  

 
74

--------------------------------------------------------------------------------

 

 

(g) a Company may grant licenses, sublicenses, leases or subleases to third
parties in the ordinary course of business not interfering in any material
respect with the business of the Companies;

 

(h) a Company may make dispositions resulting from any casualty or other insured
damage to, or any taking under power of eminent domain or by condemnation or
similar proceeding of, any property or asset of such Company, or any disposition
of property or assets subject to an insurance claim or condemnation proceeding;

 

(i) with respect to a merger, amalgamation or consolidation, Acquisitions may be
effected in accordance with the provisions of Section 5.13 hereof;

 

(j) a Company may conduct trade-ins and exchanges of equipment with third
parties in the ordinary course of business to the extent substantially
comparable (or better) equipment useful in the operation of the business of any
Company is obtained in exchange therefor; and

 

(k) a Company may make dispositions resulting from sales or discounting in the
ordinary course of business of past due Accounts in connection with the
collection or compromise thereof;

 

provided that nothing in this Section 5.12 shall be construed to limit the
trading of cash equivalents or the termination of Hedge Agreements by any
Company in the ordinary course of business.

 

Section 5.13. Acquisitions. No Company shall effect an Acquisition; provided
that a Company may effect any Acquisition so long as such Acquisition meets all
of the following requirements:

 

(i) in the case of an Acquisition that involves a merger, amalgamation or other
combination including the Borrower, the Borrower shall be the surviving entity;

 

(ii) in the case of an Acquisition that involves a merger, amalgamation or other
combination including a Credit Party (other than the Borrower), a Credit Party
shall be the surviving entity;

 

(iii) the business to be acquired shall be similar, or related to, or incidental
or complimentary to the lines of business of the Companies;

 

(iv) no Default or Event of Default shall exist prior to or, after giving pro
forma effect to such Acquisition, thereafter shall begin to exist;

 

(v) such Acquisition is not actively opposed by the board of directors (or
similar governing body) of the selling Persons or the Persons whose equity
interests are to be acquired;

 

(vi) if applicable to the business to be acquired, then such business has
Restaurant Level Profits, subject to pro forma adjustments reasonably acceptable
to the Administrative Agent and the Required Lenders, for the most recent four
quarters prior to the acquisition date for which financial statements are
available, greater than $0.00;

  

 
75

--------------------------------------------------------------------------------

 

 

(vii) both prior to and after giving pro forma effect to such Acquisition, the
Leverage Ratio would not exceed the maximum Leverage Ratio then permitted under
Section 5.7(a);

 

(viii) the aggregate Consideration (exclusive of proceeds used for such
Acquisition from (1) new issuances of equity, (2) Revolving Loans made in
conjunction with an increase in the Revolving Credit Commitment pursuant to
Section 2.10(b) hereof and (3) any Term Loan Increase or Additional Term Loan
Facility provided pursuant to Section 2.10(b) hereof) (A) paid for all
Acquisitions for all Companies, during any fiscal year of the Borrower, does not
exceed $25,000,000; and (B) paid for all Acquisitions for all Companies, during
the term of this Agreement, does not exceed $75,000,000;

 

(ix) [reserved]; and

 

(x) after giving effect to such Acquisition, the Revolving Credit Availability
shall be not less than $10,000,000.

 

Section 5.14. Notice. The Borrower shall cause a Financial Officer to promptly
notify the Administrative Agent and the Lenders, in writing, whenever any of the
following shall have occurred:

 

(a) a Default or Event of Default has occurred hereunder;

 

(b) the Borrower learns of a litigation or proceeding against the Borrower
before a court, administrative agency or arbitrator that, if successful, could
reasonably be expected to have a Material Adverse Effect; and

 

(c) the Borrower learns that there has occurred or begun to exist any event,
condition or thing that could reasonably be expected to have a Material Adverse
Effect.

 

Section 5.15. Restricted Payments. No Company shall make or commit itself to
make any Restricted Payment at any time, except that:

 

(a) so long as no Default or Event of Default shall then exist or, after giving
pro forma effect to such payment, thereafter shall begin to exist, the Borrower
may pay or commit itself to pay, in cash to shareholders of the Borrower,
Capital Distributions in an aggregate amount not to exceed the aggregate
Available Basket Amount at the time of the making of such Restricted Payment, so
long as the Leverage Ratio is less than 3.00 to 1.00 both prior to and after
giving pro forma effect to any such payment; and

 

(b) so long as no Default or Event of Default shall then exist or, after giving
pro forma effect to such payment, thereafter shall begin to exist, the Borrower
may repurchase its capital stock for payment of withholding taxes in connection
with employee stock option incentive plans.

 

Section 5.16. Environmental Compliance. Each Company shall comply in all
respects with any and all Environmental Laws and Environmental Permits
including, without limitation, all Environmental Laws in jurisdictions in which
such Company owns or operates a facility or site, arranges for disposal or
treatment of hazardous substances, solid waste or other wastes, accepts for
transport any hazardous substances, solid waste or other wastes or holds any
interest in real property or otherwise, except where the failure to comply would
not result in a material expenditure or loss to such Company. The Borrower shall
furnish to the Administrative Agent and the Lenders, within ten Business Days
after receipt thereof, a copy of any notice any Company may receive from any
Governmental Authority or private Person, or otherwise, that any material
litigation or proceeding pertaining to any environmental, health or safety
matter has been filed or is threatened against such Company, including as
relates to any real property in which such Company holds any interest or any
past or present operation of such Company. No Company shall allow the release or
disposal of hazardous waste, solid waste or other wastes on, under or to any
real property in which any Company holds any ownership interest or performs any
of its operations, in violation of any Environmental Law, except where the
release or disposal or the failure to comply would not result in a material
expenditure or loss to such Company. As used in this Section 5.16, “litigation
or proceeding” means any demand, claim, notice, suit, suit in equity action,
administrative action, investigation or inquiry whether brought by any
Governmental Authority or private Person, or otherwise. The Borrower shall
defend, indemnify and hold the Administrative Agent and the Lenders harmless
against all costs, expenses, claims, damages, penalties and liabilities of every
kind or nature whatsoever (including attorneys’ fees) arising out of or
resulting from the noncompliance of any Company with any Environmental Law. Such
indemnification shall survive any termination of this Agreement.

  

 
76

--------------------------------------------------------------------------------

 

 

Section 5.17. Affiliate Transactions. No Company shall, directly or indirectly,
enter into or permit to exist any transaction or series of transactions
(including, without limitation, the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate (other than a
Company that is a Credit Party or a Foreign Subsidiary) on terms that shall be
less favorable to such Company than those that might be obtained at the time in
a transaction with a Person that is not an Affiliate; provided that the
foregoing shall not prohibit (a) the payment of customary and reasonable
directors’ fees to directors who are not employees of a Company or an Affiliate,
(b) transactions with Affiliates expressly permitted by this Agreement, (c) any
issuances by the Companies of awards or grants of equity securities, stock
options and stock ownership plans approved by such Companies’ board of
directors, (d) customary indemnities to, and expense reimbursements of, officers
and directors of the Companies, and (e) any issuance of stock permitted by this
Agreement.

 

Section 5.18. Use of Proceeds. The Borrower shall (i) use the proceeds of the
Loans made on the Closing Date to consummate the Transactions and to the extent
proceeds remain after the foregoing uses, for working capital and other general
corporate purposes of the Companies, including Acquisitions permitted hereunder
and (ii) use the proceeds of the Loans made after the Closing Date, for working
capital and other general corporate purposes of the Companies, including
Acquisitions permitted hereunder.

 

Section 5.19. Corporate Names and Locations of Collateral. No Company shall (a)
change its corporate name, or (b) change its state, province or other
jurisdiction, or form of organization, or extend or continue its existence in or
to any other jurisdiction (other than its jurisdiction of organization at the
date of this Agreement); unless, in each case, the Borrower shall have provided
the Administrative Agent with at least 30 days prior written notice thereof. The
Borrower shall also provide the Administrative Agent with at least 30 days prior
written notification of any change in the location of any Company’s chief
executive office. In the event of any of the foregoing or if otherwise deemed
appropriate by the Administrative Agent, the Borrower hereby authorizes the
Administrative Agent to file new U.C.C. Financing Statements describing the
Collateral and otherwise in form and substance sufficient for recordation
wherever necessary or appropriate, as determined in the Administrative Agent’s
reasonable discretion, to perfect or continue perfected the security interest of
the Administrative Agent, for the benefit of the Secured Parties, in the
Collateral. The Borrower shall pay all filing and recording fees and taxes in
connection with the filing or recordation of such U.C.C. Financing Statements
and security interests and shall promptly reimburse the Administrative Agent
therefor if the Administrative Agent pays the same. Such amounts not so paid or
reimbursed shall be Related Expenses hereunder.

  

 
77

--------------------------------------------------------------------------------

 

 

Section 5.20. [Reserved]

 

Section 5.21. Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership Interest.

 

(a) Guaranties and Security Documents. Each Material Domestic Subsidiary
created, acquired or held subsequent to the Closing Date, shall promptly execute
and deliver to the Administrative Agent, for the benefit of the Secured Parties,
a Guaranty of Payment (or a Guaranty of Payment Joinder) of all of the
Obligations, a Security Agreement (or a Security Agreement Joinder) or a Pledge
Agreement, such agreements to be prepared by the Administrative Agent and in
form and substance acceptable to the Administrative Agent, along with any such
other supporting documentation, Security Documents, corporate governance and
authorization documents, and an opinion of counsel as may be deemed necessary or
advisable by the Administrative Agent.

 

(b) Pledge of Stock or Other Ownership Interest. With respect to the creation or
acquisition of a Domestic Subsidiary or first-tier Foreign Subsidiary of the
Borrower or a Domestic Subsidiary, the Borrower shall deliver, or cause the
applicable Credit Party to deliver, to the Administrative Agent, for the benefit
of the Secured Parties, all of the share certificates (or other evidence of
equity) owned by a Credit Party pursuant to the terms of a Pledge Agreement
prepared by the Administrative Agent and in form and substance reasonably
satisfactory to the Administrative Agent, and executed by the appropriate Credit
Party; provided that no such pledge shall include (i) shares of capital stock or
other equity interests of any Foreign Subsidiary that is not a first-tier
Foreign Subsidiary, and (ii) shares of voting capital stock or other voting
equity interests in any first-tier Foreign Subsidiary in excess of 65% of the
total outstanding shares of voting capital stock or other voting equity interest
of such first-tier Foreign Subsidiary.

 

(c) Perfection or Registration of Interest in Foreign Shares. With respect to
any foreign shares pledged to the Administrative Agent, for the benefit of the
Secured Parties, on or after the Closing Date, the Administrative Agent shall at
all times, in the discretion of the Administrative Agent or the Required
Lenders, have the right to perfect, at the Borrower’s cost, payable upon request
therefor (including, without limitation, any foreign counsel, or foreign notary,
filing, registration or similar, fees, costs or expenses), its security interest
in such shares in the respective foreign jurisdiction. Such perfection may
include the requirement that the applicable Credit Party promptly execute and
deliver to the Administrative Agent a separate pledge document (prepared by the
Administrative Agent and in form and substance satisfactory to the
Administrative Agent), covering such equity interests, that conforms to the
requirements of the applicable foreign jurisdiction, together with an opinion of
local counsel as to the perfection of the security interest provided for
therein, and all other documentation necessary or desirable to effect the
foregoing and to permit the Administrative Agent to exercise any of its rights
and remedies in respect thereof.

  

 
78

--------------------------------------------------------------------------------

 

 

Section 5.22. Collateral. The Borrower shall:

 

(a) promptly notify the Administrative Agent in writing upon the acquisition or
creation by any Credit Party of a Deposit Account or Securities Account not
listed on the notice provided to the Administrative Agent pursuant to Section
6.19 hereof, and, within 30 days of the creation of such Deposit Account or
Securities Account (unless a longer period is agreed to in writing by the
Administrative Agent), provide for the execution of a Deposit Account Control
Agreement or Securities Account Control Agreement with respect thereto, if
required by the Administrative Agent or the Required Lenders; provided that a
Control Agreement shall not be required for (i) an Excluded Deposit Account, or
(ii) other Deposit Accounts or Securities Accounts, so long as (A) the balance
of any such Deposit Account or Securities Account does not exceed $250,000 at
any time, and (B) the aggregate balance in all Deposit Accounts and Securities
Accounts that are not subject to a Control Agreement does not exceed $750,000 at
any time;

 

(b) use commercially reasonable efforts to deliver to the Administrative Agent
an assignment of the Landlord’s Waivers for the locations listed on Schedule
6.9(c) hereto obtained in connection with the Existing Credit Agreement.

 

(c) promptly notify the Administrative Agent in writing whenever the Equipment
or Inventory of a Company with a value in excess of $250,000 is located at a
location of a third party (other than another Company) that is not listed on
Schedule 6.9(a) hereto and use commercially reasonable efforts to deliver a
bailee’s waiver, processor’s waiver, Landlord’s Waiver or similar document or
notice that may be required by the Administrative Agent or the Required Lenders
(it being understood and agreed that no Company shall be required to make any
concessions or payments to any landlord to induce such landlord to deliver a
Landlord’s Waiver);

   

(d) promptly notify the Administrative Agent and the Lenders in writing of any
information that the Borrower has or may receive with respect to the Collateral
that might reasonably be determined to materially and adversely affect the value
thereof or the rights of the Administrative Agent and the Lenders with respect
thereto;

 

(e) maintain the Borrower’s Equipment in good operating condition and repair,
ordinary wear and tear, casualty and condemnation excepted, except where the
failure to do so would not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect on the Borrower;

 

(f) deliver to the Administrative Agent, to hold as security for the Secured
Obligations, within ten Business Days after the written request of the
Administrative Agent, all certificated Investment Property and any tangible
chattel paper owned by a Credit Party, in suitable form for transfer by
delivery, or accompanied by duly executed instruments of transfer or assignment
in blank, all in form and substance reasonably satisfactory to the
Administrative Agent, or in the event such Investment Property is in the
possession of a Securities Intermediary or credited to a Securities Account,
execute with the related Securities Intermediary a Securities Account Control
Agreement over such Securities Account in favor of the Administrative Agent, for
the benefit of the Secured Parties, in form and substance reasonably
satisfactory to the Administrative Agent;

  

 
79

--------------------------------------------------------------------------------

 

 

(g) provide to the Administrative Agent, on a quarterly basis (as necessary), a
list of any patents, trademarks or copyrights that have been federally
registered by the Borrower or a Domestic Subsidiary during such quarter, and
provide for the execution of an appropriate Intellectual Property Security
Agreement by the Borrower or such Domestic Subsidiary, as applicable; and

 

(h) upon request of the Administrative Agent, promptly take such action and
promptly make, execute and deliver all such additional and further items, deeds,
assurances, instruments and any other writings as the Administrative Agent may
from time to time deem reasonably necessary or appropriate, including, without
limitation, chattel paper, to carry into effect the intention of this Agreement,
or so as to completely vest in and ensure to the Administrative Agent and the
Lenders their respective rights hereunder and in or to the Collateral.

 

The Borrower hereby authorizes the Administrative Agent, on behalf of the
Lenders, to file U.C.C. Financing Statements or other appropriate notices with
respect to the Collateral that describe the Collateral as “all assets” of the
Borrower or words of similar effect or of a lesser scope or greater detail. If
certificates of title or applications for title are issued or outstanding with
respect to any of the Inventory or Equipment of the Borrower, the Borrower
shall, upon request of the Administrative Agent, (i) execute and deliver to the
Administrative Agent a short form security agreement, prepared by the
Administrative Agent and in form and substance reasonably satisfactory to the
Administrative Agent, and (ii) deliver such certificate or application to the
Administrative Agent and cause the interest of the Administrative Agent, for the
benefit of the Secured Parties, to be properly noted thereon. All Related
Expenses are payable to the Administrative Agent upon demand therefor.

 

Section 5.23. Property Acquired Subsequent to the Closing Date and Right to Take
Additional Collateral. The Borrower shall provide the Administrative Agent with
prompt written notice with respect to any owned real property with a value in
excess of $1,000,000 or personal property (other than Accounts, Inventory,
Equipment and General Intangibles and other personal property acquired in the
ordinary course of business or any Investment Property that constitutes
securities of a Foreign Subsidiary not required to be pledged pursuant to this
Agreement) acquired by any Company subsequent to the Closing Date. In addition
to and without limiting any other right that the Administrative Agent and the
Lenders may have pursuant to this Agreement, the Security Documents or
otherwise, upon written request of the Administrative Agent, whenever made, the
Borrower shall, and shall cause each Guarantor of Payment to, grant to the
Administrative Agent, for the benefit of the Secured Parties, as additional
security for the Secured Obligations, a first Lien on any owned real property
with a value in excess of $1,000,000 and any personal property of the Borrower
and each Guarantor of Payment (other than for leased equipment or equipment
subject to a purchase money security interest in which the lessor or purchase
money lender of such equipment holds a first priority security interest, in
which case, the Administrative Agent shall have the right to obtain a security
interest that is junior only to such lessor or purchase money lender),
including, without limitation, such property acquired subsequent to the Closing
Date, in which the Administrative Agent does not have a first priority Lien;
provided that, if, at any time, the Companies own real property that is not
subject to a mortgage and that has an aggregate value of greater than
$3,000,000, the Borrower shall promptly cause one or more Companies to grant to
the Administrative Agent, for the benefit of the Secured Parties, a first
priority security interest in such real property, so that the aggregate amount
of owned real property of the Companies that is not subject to a mortgage is
less than or equal to $3,000,000 and if the applicable Company is not a
Guarantor of Payment and is a Material Domestic Subsidiary, cause such Company
to become a Guarantor of Payment. The Borrower agrees that, within ten days
after the date of such written request, to secure all of the Secured Obligations
by delivering, or causing the applicable Guarantor of Payment to deliver, to the
Administrative Agent security agreements, intellectual property security
agreements, pledge agreements, mortgages (or deeds of trust, if applicable) or
other documents, instruments or agreements or such thereof as the Administrative
Agent may require. The Borrower shall pay all recordation, legal and other
expenses in connection therewith.

  

 
80

--------------------------------------------------------------------------------

 

 

Section 5.24. Restrictive Agreements. Except as set forth in this Agreement, the
Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary to (a) make,
directly or indirectly, any Capital Distribution to the Borrower, (b) make,
directly or indirectly, loans or advances or capital contributions to the
Borrower or (c) transfer, directly or indirectly, any of the properties or
assets of such Subsidiary to the Borrower; except for such encumbrances or
restrictions existing under or by reason of (i) applicable law, (ii) customary
non-assignment provisions in leases or other agreements entered in the ordinary
course of business and consistent with past practices, (iii) customary
restrictions in security agreements or mortgages securing Indebtedness, or
capital leases, of a Company to the extent such restrictions shall only restrict
the transfer of the property subject to such security agreement, mortgage or
lease, (iv) restrictions with respect to a Subsidiary imposed pursuant to an
agreement which has been entered into in connection with the disposition of all
or substantially all of the assets or capital stock of such Subsidiary, (v)
customary restrictions in agreements executed by Foreign Subsidiaries in
connection with foreign financing arrangements, (vi) any agreement in effect (or
any amendment or replacement thereof containing terms no more restrictive than
those contained in such agreement being amended or replaced) on the date hereof
and set forth on Schedule 5.24 hereof, or (vii) any agreement assumed in
connection with any Acquisition permitted hereunder or otherwise approved by the
Required Lenders, which encumbrance or restriction is not applicable to any
Person, or the properties or assets of any Person, other than the Person or the
properties or assets of the Person so acquired.

 

Section 5.25. Other Covenants and Provisions. In the event that any Company
shall enter into, or shall have entered into, any Material Indebtedness
Agreement (specifically excluding any Material Indebtedness Agreement that is an
operating lease), wherein the financial covenants and defaults contained therein
shall be more restrictive than the financial covenants and defaults set forth
herein, then the Companies shall immediately be bound hereunder (without further
action) by such more restrictive financial covenants and defaults with the same
force and effect as if such financial covenants and defaults were written
herein. In addition to the foregoing, the Borrower shall provide prompt written
notice to the Administrative Agent of the creation or existence of any Material
Indebtedness Agreement that has such more restrictive provisions, and shall,
within 15 days thereafter (if requested by the Administrative Agent or the
Lenders), execute and deliver to the Administrative Agent an amendment to this
Agreement that incorporates such more restrictive provisions, with such
amendment to be in form and substance satisfactory to the Administrative Agent
and the Required Lenders.

  

 
81

--------------------------------------------------------------------------------

 

 

Section 5.26. Amendment of Material Documents. No Company shall (a) permit any
waiver, supplement, modification, amendment, termination or release of any
Material Indebtedness Agreement pursuant to which Material Indebtedness that is
(x) expressly subordinated in right of payment to the Obligations or (y) secured
by a junior priority security interest in the Collateral of the Borrower or any
other Company is outstanding if the effect of such waiver, supplement,
modification, amendment, termination or release would materially increase the
obligations of the obligor or confer additional material rights on the holder of
such Indebtedness in a manner adverse to the Borrower, any other Company or the
Lenders or (b) without the prior written consent of the Administrative Agent,
(x) amend its Organizational Documents in any manner adverse to the Lenders or
(y) amend its Organizational Documents to change its name or state, province or
other jurisdiction of organization, or its form of organization or

 

Section 5.27. Fiscal Year of Borrower. The Borrower shall not change the date of
its fiscal year end without the prior written consent of the Administrative
Agent and the Required Lenders.

 

Section 5.28. Advertising Materials. After the Closing Date, the Administrative
Agent or any Lender, with the prior written consent of the Borrower, may (a)
place customary advertisements in financial and other newspapers and periodicals
or on a home page or similar place for dissemination of information on the
Internet or worldwide web as the Administrative Agent or any Lender may choose,
and (b) circulate similar promotional materials, including in the form of a
“tombstone” or otherwise describing the names of the Companies, and the amount,
type and Closing Date of the Transactions.

 

Section 5.29. Lender Calls. No later than 10 Business Days after the delivery of
any annual audit report pursuant to Section 5.3(b), upon the request of the
Administrative Agent or Required Lenders after such delivery, the chief
financial officer (or other officer with similar duties) of the Borrower shall
participate in one conference call per fiscal year with the Administrative Agent
and the Lenders to discuss in reasonable detail such annual audit report and the
financial condition and results of operations of the Borrower and its
Subsidiaries, as well as to answer any reasonable questions from the
Administrative Agent or any Lender.

 

Section 5.30. Further Assurances. The Borrower shall, and shall cause each other
Credit Party to, promptly upon request by the Administrative Agent, or the
Required Lenders through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or the Required Lenders through the Administrative Agent,
may reasonably require from time to time in order to carry out more effectively
the purposes of the Loan Documents.

  

 
82

--------------------------------------------------------------------------------

 

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification. Each
Company is duly organized, validly existing and in good standing (or comparable
concept in the applicable jurisdiction) under the laws of its state or
jurisdiction of incorporation or organization, and is duly qualified and
authorized to do business and is in good standing (or comparable concept in the
applicable jurisdiction) as a foreign entity in the jurisdictions set forth
opposite its name on Schedule 6.1 hereto, which are all of the states or
jurisdictions where the character of its property or its business activities
makes such qualification necessary, except where a failure to so qualify would
not reasonably be expected to have a Material Adverse Effect. Each Foreign
Subsidiary is validly existing under the laws of its jurisdiction of
organization. Schedule 6.1 hereto sets forth, as of the Closing Date, each
Subsidiary of the Borrower (and whether such Subsidiary is a Material Domestic
Subsidiary), its state (or jurisdiction) of formation, its relationship to the
Borrower, including the percentage of each class of stock or other equity
interest owned by a Company, each Person that owns the stock or other equity
interest of each Company, the location of its chief executive office and its
principal place of business. Except as set forth on Schedule 6.1 hereto, the
Borrower, directly or indirectly, owns all of the equity interests of each of
its Subsidiaries.

 

Section 6.2. Corporate Authority. Each Credit Party has the right and power and
is duly authorized and empowered to enter into, execute and deliver the Loan
Documents to which it is a party and to perform and observe the provisions of
the Loan Documents. The Loan Documents to which each Credit Party is a party
have been duly authorized and approved by such Credit Party’s board of directors
or other governing body, as applicable, and are the legal, valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally and general equitable
principles (whether considered at equity or law). The execution, delivery and
performance of the Loan Documents do not conflict with, result in a breach in
any of the provisions of, constitute a default under, or result in the creation
of a Lien (other than Liens permitted under Section 5.9 hereof) upon any assets
or property of any Company under the provisions of, such Company’s
Organizational Documents or any material agreement to which such Company is a
party.

 

Section 6.3. Compliance with Laws and Contracts. Each Company:

 

(a) holds material permits, certificates, licenses, orders, registrations,
franchises, authorizations, and other approvals from any Governmental Authority
necessary for the conduct of its business and is in compliance with all
applicable laws relating thereto, except where the failure to do so would not
have a Material Adverse Effect;

 

(b) is in compliance with all federal, state, local, or foreign applicable
statutes, rules, regulations, and orders including, without limitation, those
relating to environmental protection, occupational safety and health, and equal
employment practices, except where the failure to be in compliance would not
have a Material Adverse Effect;

  

 
83

--------------------------------------------------------------------------------

 

 

(c) is not in violation of or in default under any material agreement to which
it is a party or by which its assets are subject or bound, except with respect
to any violation or default that would not have a Material Adverse Effect;

 

(d) has ensured that no Person who owns a controlling interest in a Company or
otherwise controls a Company is (i) listed on the Specially Designated Nationals
and Blocked Person List maintained by the Office of Foreign Assets Control
(“OFAC”), Department of the Treasury, or any other similar lists maintained by
OFAC pursuant to any authorizing statute, executive order or regulation, (ii) a
Person designated under Section 1(b), (c) or (d) of Executive Order No. 13224
(September 23, 2001), any related enabling legislation or any other similar
executive orders or (iii) currently subject to any sanctions administered by the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.

 

(e) is in compliance with all applicable Bank Secrecy Act (“BSA”) and anti-money
laundering laws and regulations; and

 

(f) is in compliance with the Patriot Act.

 

Section 6.4. Litigation and Administrative Proceedings. Except as disclosed on
Schedule 6.4 hereto, there are (a) no lawsuits, actions, investigations,
examinations or other proceedings pending or, to the knowledge of any Company,
threatened against any Company, or in respect of which any Company may have any
liability, in any court or before or by any Governmental Authority, arbitration
board, or other tribunal, that, in each case, could reasonably be expected to
have a Material Adverse Effect, (b) no orders, writs, injunctions, judgments, or
decrees of any court or Governmental Authority to which any Company is a party
or by which the property or assets of any Company are bound that could
reasonably be expected to have a Material Adverse Effect, and (c) no grievances,
disputes, or controversies outstanding with any union or other organization of
the employees of any Company, or threats of work stoppage, strike, or pending
demands for collective bargaining that could reasonably be expected to have a
Material Adverse Effect not fully covered by insurance and which is likely to
result in any material adverse change in the Borrower’s or any Subsidiary’s
business, operations, properties or assets or its condition, financial or
otherwise.

 

Section 6.5. Title to Assets. Each Company has good title to and ownership of
all property it purports to own that is material to the ordinary conduct of its
business, which property is free and clear of all Liens, except those permitted
under Section 5.9 hereof. As of the Closing Date, the Companies own the real
estate listed on Schedule 6.5 hereto.

 

Section 6.6. Liens and Security Interests. On and after the Closing Date, except
for Liens permitted pursuant to Section 5.9 hereof, (a) there is and will be no
U.C.C. Financing Statement or similar notice of Lien outstanding covering any
personal property of any Company; (b) there is and will be no mortgage
outstanding covering any real property of any Company; and (c) no real or
personal property of any Company is subject to any Lien of any kind. The
Administrative Agent, for the benefit of the Secured Parties, upon the filing of
the U.C.C. Financing Statements and taking such other actions necessary to
perfect its Lien against collateral of the corresponding type as authorized
hereunder will have a valid, enforceable and perfected first Lien securing the
Obligations on such collateral. No Company has entered into any contract or
agreement (other than a contract or agreement entered into in connection with
the purchase or lease of fixed assets that prohibits Liens on such fixed assets
or a contract or agreement entered into in the ordinary course of business that
does not permit Liens on, or collateral assignment of, the property relating to
such contract or agreement, in each case to the extent permitted under this
Agreement) that exists on (or will exist after) the Closing Date that would
prohibit the Administrative Agent or the Lenders from acquiring a Lien on, or a
collateral assignment of, any of the property or assets of any Company.

  

 
84

--------------------------------------------------------------------------------

 

 

Section 6.7. Tax Returns. All federal, state and local tax returns and other
reports required by law to be filed in respect of the income, business,
properties and employees of each Company have been filed and all taxes,
assessments, fees and other governmental charges that are due and payable have
been paid, except as otherwise permitted herein or where the failure to do so
does not and will not cause or result in a Material Adverse Effect. The
provision for taxes on the books of each Company is adequate for all years not
closed by applicable statutes and for the current fiscal year.

 

Section 6.8. Environmental Laws. Each Company is in compliance with all
Environmental Laws, including, without limitation, all Environmental Laws in all
jurisdictions in which any Company owns or operates, or has owned or operated, a
facility or site, arranges or has arranged for disposal or treatment of
hazardous substances, solid waste or other wastes, accepts or has accepted for
transport any hazardous substances, solid waste or other wastes or holds or has
held any interest in real property or otherwise, except where the release,
transport, treatment or disposal (or arrangement for any of the foregoing) or
the failure to comply would not result in a material expenditure or loss to such
Company. No litigation or proceeding arising under, relating to or in connection
with any Environmental Law or Environmental Permit is pending or, to the
knowledge of each Company, threatened, against any Company, any real property in
which any Company holds or has held an interest or any past or present operation
of any Company. No release, threatened release or disposal of hazardous waste,
solid waste or other wastes is occurring, or has occurred (other than those that
are currently being remediated in accordance with Environmental Laws), on, under
or to any real property in which any Company holds any interest or performs any
of its operations, in violation of any Environmental Law, except where the
release or disposal or the failure to comply would not result in a material
expenditure or loss to such Company. As used in this Section 6.8, “litigation or
proceeding” means any demand, claim, notice, suit, suit in equity, action,
administrative action, investigation or inquiry whether brought by any
Governmental Authority or private Person, or otherwise.

 

Section 6.9. Locations. As of the Closing Date, the Credit Parties have places
of business or maintain their Accounts, Inventory and Equipment at the locations
(including third party locations) set forth on Schedule 6.9(a) hereto, and each
Credit Party’s chief executive office is set forth on Schedule 6.9(a) hereto.
Schedule 6.9(a) hereto further specifies whether each location, as of the
Closing Date, (a) is owned by the Credit Parties, or (b) is leased by a Credit
Party from a third party. Schedule 6.9(b) hereto specifies those locations
leased by a Credit Party from a third party where a Landlord’s Waiver was
requested under the Existing Credit Agreement. Schedule 6.9(c) hereto specifies
those locations leased by a Credit Party from a third party where a Landlord’s
Waiver has been requested under this Agreement.

 

Section 6.10. Continued Business. There exists no actual, pending, or, to the
Borrower’s knowledge, any threatened termination, cancellation or limitation of,
or any modification or change in the business relationship of any Company and
any customer or supplier, or any group of customers or suppliers, whose
purchases or supplies, individually or in the aggregate, are material to the
business of any Company, and there exists no present condition or state of facts
or circumstances that would have a Material Adverse Effect or prevent a Company
from conducting such business or the transactions contemplated by this Agreement
in substantially the same manner in which it was previously conducted.

  

 
85

--------------------------------------------------------------------------------

 

 

Section 6.11. Employee Benefits Plans. Except to the extent not reasonably
expected to have a Material Adverse Effect, (a) no ERISA Event has occurred or
is expected to occur, (b) each ERISA Plan and any associated trust operationally
complies in all material respects with the applicable requirements of Code
Section 401(a), (c) each ERISA Plan and any associated trust has received a
favorable determination letter from the Internal Revenue Service stating that
the ERISA Plan qualifies under Code Section 401(a), and (d) there are no
existing or pending (or, to the knowledge of a Company, threatened) claims,
actions, suits, audits or investigations with respect to an ERISA Plan or
Pension Plan, other than routine claims for benefits.

 

Section 6.12. Consents or Approvals. No consent, approval or authorization of,
or filing, registration or qualification with, any Governmental Authority or any
other Person is required to be obtained or completed by any Company in
connection with the execution, delivery or performance of any of the Loan
Documents, that has not already been obtained or completed.

 

Section 6.13. Solvency. The Borrower, on a Consolidated basis, has received
consideration that is the reasonably equivalent value of the obligations and
liabilities that the Borrower, on a Consolidated basis, has incurred to the
Administrative Agent and the Lenders, taking into consideration the rights of
contribution from other Persons. The Borrower, on a Consolidated basis, is not
insolvent as defined in any applicable state, federal or relevant foreign
statute, nor will the Borrower, on a Consolidated basis, be rendered insolvent
by the execution and delivery of the Loan Documents to the Administrative Agent
and the Lenders, taking into consideration the rights of contribution from other
Persons. The Borrower, on a Consolidated basis, is not engaged or about to
engage in any business or transaction for which the assets retained by it are or
will be an unreasonably small amount of capital, taking into consideration the
obligations to the Administrative Agent and the Lenders incurred hereunder, as
well as the rights of contribution from other Persons. The Borrower, on a
Consolidated basis, does not intend to, nor does it believe that it will, incur
debts beyond its ability to pay such debts as they mature.

 

Section 6.14. Financial Statements. The audited Consolidated financial
statements of the Borrower for the fiscal year ended December 31, 2013,
furnished to the Administrative Agent and the Lenders, are true and complete,
have been prepared in accordance with GAAP, and fairly present the financial
condition of the Companies as of the date of such financial statements and the
results of their operations for the period then ending. Since the date of such
statements, there has been no material adverse change in any Company’s financial
condition, properties or business or any change in any Company’s accounting
procedures.

 

Section 6.15. Regulations. No Company is engaged principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System of the United States of
America). Neither the granting of any Loan (or any conversion thereof) or Letter
of Credit nor the use of the proceeds of any Loan or Letter of Credit will
violate, or be inconsistent with, the provisions of Regulation T, U or X or any
other Regulation of such Board of Governors.

  

 
86

--------------------------------------------------------------------------------

 

 

Section 6.16. Material Agreements. Except as disclosed on Schedule 6.16 hereto,
as of the Closing Date, no Company is a party to any (a) debt instrument
(excluding the Loan Documents); (b) lease (capital, operating or otherwise),
whether as lessee or lessor thereunder; (c) contract, commitment, agreement, or
other arrangement involving the purchase or sale of any inventory by it, or the
license of any right to or by it; (d) contract, commitment, agreement, or other
arrangement with any of its “Affiliates” (as such term is defined in the
Exchange Act) other than a Company; (e) management or employment contract or
contract for personal services with any of its Affiliates that is not otherwise
terminable at will or on less than 90 days’ notice without liability; (f)
collective bargaining agreement; or (g) other contract, agreement,
understanding, or arrangement with a third party; that, as to subsections (a)
through (g) above, if violated, breached, or terminated for any reason, would
have or would be reasonably expected to have a Material Adverse Effect.

 

Section 6.17. Intellectual Property. Each Company owns, or has the right to use,
all of the patents, patent applications, industrial designs, designs,
trademarks, service marks, copyrights and licenses, and rights with respect to
the foregoing, necessary for the conduct of its business without any known
conflict with the rights of others. Schedule 6.17 hereto sets forth all
federally registered patents, federally registered trademarks, federally
registered copyrights and federally registered service marks owned by each
Company as of the Closing Date and all license agreements as of the Closing Date
pursuant to which each Company licenses federally registered intellectual
property (other than so-called “off-the-shelf” products, “shrink wrap” software
or other software licensed to any Company in the ordinary course of business).

 

Section 6.18. Insurance. Each Company maintains with financially sound and
reputable insurers insurance with coverage and limits as required by law and as
is customary with Persons engaged in the same businesses as the Companies.
Schedule 6.18 hereto sets forth all insurance carried by the Companies on the
Closing Date, setting forth in detail the amount and type of such insurance.

 

Section 6.19. Deposit Accounts and Securities Accounts. The Borrower has
provided to the Administrative Agent a list of all banks, other financial
institutions and Securities Intermediaries at which the Borrower and any
Guarantor of Payment maintain Deposit Accounts or Securities Accounts as of the
Closing Date, which list correctly identifies the name, address and telephone
number of each such financial institution or Securities Intermediary, the name
in which the account is held, a description of the purpose of the account, and
the complete account number therefor.

 

Section 6.20. Accurate and Complete Statements. Neither the Loan Documents nor
any written statement made by any Company in connection with any of the Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained therein or in the Loan
Documents not misleading. After due inquiry by the Borrower, there is no known
fact that any Company has not disclosed to the Administrative Agent and the
Lenders that has or is likely to have a Material Adverse Effect.

  

 
87

--------------------------------------------------------------------------------

 

 

Section 6.21. Investment Company; Other Restrictions. No Company is (a) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or (b) subject to
any foreign, federal, state or local statute or regulation limiting its ability
to incur Indebtedness.

 

Section 6.22. Defaults. No Default or Event of Default exists, nor will any
begin to exist immediately after the execution and delivery hereof.

 

Section 6.23. Leases. The Borrower and each Subsidiary (a) have valid leasehold
interests in all of the leases material to the operation of their respective
business, in each case free and clear of liens prohibited hereby and (b) have
complied with all obligations under all leases to which the Borrower or such
Subsidiary, as applicable, is a party, except any violations that could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, and all such leases are valid and subsisting and are in full
force.

 

Section 6.24. FCPA. No part of the proceeds of any Loan will be used, directly
or indirectly, or otherwise made available (i) for any payments to any officer
or employee of a Governmental Authority, or any Person Controlled by a
Governmental Authority, or any political party, official of a political party,
candidate for political office, or anyone else acting in an official capacity,
in order to obtain, retain or direct business or obtain any improper advantage,
in violation of the United States Foreign Corrupt Practices Act of 1977, as
amended, or the Laws of any other jurisdiction applicable to the Borrower and
the Subsidiaries from time to time concerning or relating to bribery or
corruption or (ii) to any Person, for the purpose of financing the activities of
any Person described in Section 6.3(d).

 

Section 6.25. Labor Matters. The hours worked by and payments made to employees
of the Borrower and the Subsidiaries have not been in violation of the FLSA or
any other applicable Federal, state, local or foreign law dealing with such
matters, except any violations that could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. All payments due
from the Borrower or any Subsidiary, or for which any claim may be made against
the Borrower or any other Subsidiary, on account of wages and employee health
and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of the Borrower or such Subsidiary, except any payments
the failure to make or accrue could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

ARTICLE VII. SECURITY

 

Section 7.1. Security Interest in Collateral. In consideration of and as
security for the full and complete payment of all of the Secured Obligations,
the Borrower hereby grants to the Administrative Agent, for the benefit of the
Secured Parties (and affiliates thereof that hold Secured Obligations), a
security interest in the Collateral. The Borrower and the Administrative Agent,
on behalf of the Lenders, hereby acknowledge and agree that, with respect to any
ITU Application included within the Collateral, to the extent such an ITU
Application would, under the Trademark Act, be deemed to be transferred in
violation of 15 U.S.C. § 1060(a) as a result of the security interest granted
herein, or otherwise invalidated or made unenforceable as a result of the
execution or performance of this Agreement, no security interest shall be deemed
to have been granted in such ITU Application (notwithstanding the provisions of
this Agreement or any other Loan Document) until such time as the circumstances
that would give rise to such violation, invalidation or unenforceability no
longer exist.

  

 
88

--------------------------------------------------------------------------------

 

 

Section 7.2. Collections and Receipt of Proceeds by Borrower.

 

(a) Prior to the exercise by the Administrative Agent and the Required Lenders
of their rights under Article IX hereof, any cash, cash equivalents or other
property received and retained by the Borrower as a result of (i) the lawful
collection and enforcement of all of the Borrower’s Accounts or (ii) Proceeds of
all of the Borrower’s Accounts and Inventory (or constituting such Proceeds), in
each case shall be deemed to be held in trust for the Administrative Agent and
the Lenders.

 

(b) Upon written notice to the Borrower from the Administrative Agent after the
occurrence and during the continuance of an Event of Default, a Cash Collateral
Account shall be opened by the Borrower at the main office of the Administrative
Agent (or such other office or the office of a designee as shall be designated
by the Administrative Agent) and all such lawful collections of the Borrower’s
Accounts and such Proceeds of the Borrower’s Accounts and Inventory shall be
remitted daily by the Borrower to the Administrative Agent (or such designee) in
the form in which they are received by the Borrower, either by mailing or by
delivering such collections and Proceeds to the Administrative Agent (or such
designee), appropriately endorsed for deposit in the Cash Collateral Account. In
the event that such notice is given to the Borrower from the Administrative
Agent, the Borrower shall not commingle such collections or Proceeds with any of
the Borrower’s other funds or property, but shall hold such collections and
Proceeds separate and apart therefrom upon an express trust for the
Administrative Agent, for the benefit of the Secured Parties. In such case, the
Administrative Agent may, in its sole discretion, and shall, at the request of
the Required Lenders, at any time and from time to time after the occurrence and
during the continuance of an Event of Default, apply or cause to be applied all
or any portion of the account balance in the Cash Collateral Account as a credit
against (i) the outstanding principal or interest of the Loans, or (ii) any
other Secured Obligations in accordance with this Agreement. If any remittance
shall be dishonored, or if, upon final payment, any claim with respect thereto
shall be made against the Administrative Agent on its warranties of collection,
the Administrative Agent may charge or cause to be charged the amount of such
item against the Cash Collateral Account or any other Deposit Account maintained
by the Borrower with the Administrative Agent (or such designee) or with any
other Lender, and, in any event, retain the same and the Borrower’s interest
therein as additional security for the Secured Obligations. The Administrative
Agent may, in its sole discretion, at any time and from time to time, release or
cause to be released funds from the Cash Collateral Account to the Borrower for
use in the Borrower’s business. The balance in the Cash Collateral Account may
be withdrawn by the Borrower upon termination of this Agreement and payment in
full of all of the Secured Obligations.

 

(c) After the occurrence and during the continuance of an Event of Default, at
the Administrative Agent’s written request, the Borrower shall cause all
remittances representing collections and Proceeds of Collateral to be mailed to
a lockbox at a location reasonably acceptable to the Administrative Agent, to
which the Administrative Agent shall have access for the processing of such
items in accordance with the provisions, terms and conditions of the customary
lockbox agreement of the Administrative Agent.

  

 
89

--------------------------------------------------------------------------------

 

 

(d) Borrower hereby constitutes and appoints the Administrative Agent, or the
Administrative Agent’s designated agent, as attorney-in-fact for the Borrower
with authority and power to endorse, after the occurrence and during the
continuance of an Event of Default, any and all instruments, documents, and
chattel paper. Such authority and power, being coupled with an interest, shall
be (i) irrevocable until all of the Secured Obligations are paid in full, (ii)
exercisable by the Administrative Agent at any time and without any request upon
the Borrower by the Administrative Agent to so endorse, and (iii) exercisable in
the name of the Administrative Agent or the Borrower. The Borrower hereby waives
presentment, demand, notice of dishonor, protest, notice of protest, and any and
all other similar notices with respect thereto, regardless of the form of any
endorsement thereof. Neither the Administrative Agent nor the Lenders shall be
bound or obligated to take any action to preserve any rights therein against
prior parties thereto.

 

Section 7.3. Collections and Receipt of Proceeds by Administrative Agent. The
Borrower hereby constitutes and appoints the Administrative Agent, or the
Administrative Agent’s designated agent, as the Borrower’s attorney-in-fact to
exercise, at any time, after the occurrence and during the continuance of an
Event of Default, all or any of the following powers which, being coupled with
an interest, shall be irrevocable until the complete and full payment of all of
the Secured Obligations:

 

(a) to receive, retain, acquire, take, endorse, assign, deliver, accept, and
deposit, in the name of the Administrative Agent or the Borrower, any and all of
the Borrower’s cash, instruments, chattel paper, documents, Proceeds of
Accounts, Proceeds of Inventory, collection of Accounts, and any other writings
relating to any of the Collateral. The Borrower hereby waives presentment,
demand, notice of dishonor, protest, notice of protest, and any and all other
similar notices with respect thereto, regardless of the form of any endorsement
thereof. The Administrative Agent shall not be bound or obligated to take any
action to preserve any rights therein against prior parties thereto;

 

(b) to transmit to Account Debtors, on any or all of the Borrower’s Accounts,
notice of assignment to the Administrative Agent, for the benefit of the Secured
Parties, thereof and the security interest therein, and to request from such
Account Debtors at any time, in the name of the Administrative Agent or the
Borrower, information concerning the Borrower’s Accounts and the amounts owing
thereon;

 

(c) to transmit to purchasers of any or all of the Borrower’s Inventory, notice
of the Administrative Agent’s security interest therein, and to request from
such purchasers at any time, in the name of the Administrative Agent or the
Borrower, information concerning the Borrower’s Inventory and the amounts owing
thereon by such purchasers;

 

(d) to notify and require Account Debtors on the Borrower’s Accounts and
purchasers of the Borrower’s Inventory to make payment of their indebtedness
directly to the Administrative Agent;

 

(e) to enter into or assent to such amendment, compromise, extension, release or
other modification of any kind of, or substitution for, the Accounts, or any
thereof, as the Administrative Agent, in its reasonable discretion, may deem to
be advisable;

  

 
90

--------------------------------------------------------------------------------

 

 

(f) to enforce the Accounts or any thereof, or any other Collateral, by suit or
otherwise, to maintain any such suit or other proceeding in the name of the
Administrative Agent or the Borrower, and to withdraw any such suit or other
proceeding. The Borrower agrees to lend every assistance requested by the
Administrative Agent in respect of the foregoing, all at no cost or expense to
the Administrative Agent and including, without limitation, the furnishing of
such witnesses and of such records and other writings as the Administrative
Agent may require in connection with making legal proof of any Account. The
Borrower agrees to reimburse the Administrative Agent in full for all court
costs and attorneys’ fees and every other cost, expense or liability, if any,
incurred or paid by the Administrative Agent in connection with the foregoing,
which obligation of the Borrower shall constitute Obligations, shall be secured
by the Collateral and shall bear interest, until paid, at the Default Rate;

 

(g) to take or bring, in the name of the Administrative Agent or the Borrower,
all steps, actions, suits, or proceedings deemed by the Administrative Agent
necessary or desirable to effect the receipt, enforcement, and collection of the
Collateral; and

 

(h) to accept all collections in any form relating to the Collateral, including
remittances that may reflect deductions, and to deposit the same into the
Borrower’s Cash Collateral Account or, at the option of the Administrative
Agent, to apply them as a payment against the Loans or any other Secured
Obligations in accordance with this Agreement.

 

Section 7.4. Administrative Agent’s Authority Under Pledged Notes. For the
better protection of the Administrative Agent and the Lenders hereunder, the
Borrower has executed (or will execute, with respect to future Pledged Notes) an
appropriate endorsement on (or separate from) each Pledged Note in a form
reasonably acceptable to the Administrative Agent and has delivered (or will
deliver, with respect to future Pledged Notes) such Pledged Note to the
Administrative Agent, for the benefit of the Secured Parties to hold as security
for the Secured Obligations. The Borrower irrevocably authorizes and empowers
the Administrative Agent, for the benefit of the Secured Parties, to (a) ask
for, demand, collect and receive all payments of principal of and interest on
the Pledged Notes; (b) compromise and settle any dispute arising in respect of
the foregoing; (c) execute and deliver vouchers, receipts and acquittances in
full discharge of the foregoing; (d) exercise, in the Administrative Agent’s
discretion, any right, power or privilege granted to the holder of any Pledged
Note by the provisions thereof including, without limitation, the right to
demand security or to waive any default thereunder; (e) endorse the Borrower’s
name to each check or other writing received by the Administrative Agent as a
payment or other proceeds of or otherwise in connection with any Pledged Note;
(f) enforce delivery and payment of the principal and/or interest on the Pledged
Notes, in each case by suit or otherwise as the Administrative Agent may desire;
and (g) enforce the security, if any, for the Pledged Notes by instituting
foreclosure proceedings, by conducting public or other sales or otherwise, and
to take all other steps as the Administrative Agent, in its discretion, may deem
advisable in connection with the forgoing; provided, however, that nothing
contained or implied herein or elsewhere shall obligate the Administrative Agent
to institute any action, suit or proceeding or to make or do any other act or
thing contemplated by this Section 7.4 or prohibit the Administrative Agent from
settling, withdrawing or dismissing any action, suit or proceeding or require
the Administrative Agent to preserve any other right of any kind in respect of
the Pledged Notes and the security, if any, therefor.

  

 
91

--------------------------------------------------------------------------------

 

 

Section 7.5. Commercial Tort Claims. Set forth on Schedule 7.5 is a list of all
Commercial Tort Claims of the Companies in existence on the Closing Date. If the
Borrower shall at any time hold or acquire a Commercial Tort Claim, the Borrower
shall promptly notify the Administrative Agent thereof in a writing signed by
the Borrower, that sets forth the details thereof and grants to the
Administrative Agent (for the benefit of the Secured Parties) a Lien thereon and
on the Proceeds thereof, all upon the terms of this Agreement, with such writing
to be prepared by and in form and substance reasonably satisfactory to the
Administrative Agent.

 

Section 7.6. Use of Inventory and Equipment. Until the exercise by the
Administrative Agent and the Required Lenders of their rights under Article IX
hereof, the Borrower may (a) retain possession of and use its Inventory and
Equipment in any lawful manner not inconsistent with this Agreement or with the
terms, conditions, or provisions of any policy of insurance thereon; (b) sell or
lease its Inventory in the ordinary course of business or as otherwise permitted
by this Agreement; and (c) use and consume any raw materials or supplies, the
use and consumption of which are necessary in order to carry on the Borrower’s
business.

 

Section 7.7. Electronic Chattel Paper and Transferable Records. If any Guarantor
of Payment at any time holds or acquires an interest in any Electronic Chattel
Paper or any “transferable record,” as that term is defined in Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act, or in
Section 16 of the Uniform Electronic Transactions Act as in effect in any
relevant jurisdiction, such Guarantor of Payment shall promptly notify the
Administrative Agent thereof and, at the request of the Administrative Agent,
shall take such action as the Administrative Agent may reasonably request to
vest in the Administrative Agent control under U.C.C. Section 9-105 of such
Electronic Chattel Paper or control under Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or, as the case may be,
Section 16 of the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record. The Administrative Agent agrees with
such Guarantor of Payment that the Administrative Agent will arrange, pursuant
to procedures reasonably satisfactory to the Administrative Agent and so long as
such procedures will not result in the Administrative Agent’s loss of control,
for the Guarantor of Payment to make alterations to the Electronic Chattel Paper
or transferable record permitted U.C.C. Section 9-105 or, as the case may be,
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or Section 16 of the Uniform Electronic Transactions Act for a party in
control to allow without loss of control, unless an Event of Default has
occurred and is continuing or would occur after taking into account any action
by such Guarantor of Payment with respect to such Electronic Chattel Paper or
transferable record.

 

Section 7.8. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors of Payment may have under applicable
law (but subject to Section 7.9), the Borrower agrees that (a) in the event a
payment in respect of any Secured Obligation shall be made by any Guarantor of
Payment under any Loan Document, the Borrower shall indemnify such Guarantor of
Payment for the full amount of such payment and such Guarantor of Payment shall
be subrogated to the rights of the Person to whom such payment shall have been
made to the extent of such payment and (b) in the event any assets of any
Guarantor of Payment shall be sold pursuant to this Agreement or any Security
Document to satisfy in whole or in part any Secured Obligation, the Borrower
shall indemnify such Guarantor of Payment in an amount equal to the greater of
the book value or the fair market value of the assets so sold.

  

 
92

--------------------------------------------------------------------------------

 

 

Section 7.9. Subordination. (a)Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors of Payment under Section 7.8 and
all other rights of the Guarantors of Payment of indemnity, contribution or
subrogation under applicable law or otherwise shall be fully subordinated to the
indefeasible payment in full in cash of the Secured Obligations. No failure on
the part of the Borrower to make the payments required by Section 7.8 (or any
other payments required under applicable law or otherwise) shall in any respect
limit the obligations and liabilities of any Credit Party with respect to its
obligations hereunder, and each Credit Party shall remain liable for the full
amount of the obligations of such Credit Party hereunder and under any other
Loan Document.

 

(a) The Borrower agrees that all Indebtedness and other monetary obligations
owed by it to, or to it by, any other Guarantor of Payment or any other
Subsidiary shall be fully subordinated to the indefeasible payment in full in
cash of the Secured Obligations.

 

ARTICLE VIII. EVENTS OF DEFAULT

 

Any of the following specified events shall constitute an Event of Default (each
an “Event of Default”):

 

Section 8.1. Payments. If (a) the interest on any Loan, any commitment or other
fee, or any other Obligation not listed in subpart (b) hereof, shall not be paid
in full when due and payable or within three Business Days thereafter, or (b)
the principal of any Loan or any reimbursement obligation under any Letter of
Credit that has been drawn shall not be paid in full when due and payable.

 

Section 8.2. Special Covenants. If any Company shall fail or omit to perform and
observe Section 5.7, 5.8, 5.9, 5.11, 5.12, 5.13, 5.15 or 5.25 hereof.

 

Section 8.3. Other Covenants. If any Company shall fail or omit to perform and
observe any agreement or other provision (other than those referred to in
Section 8.1 or 8.2 hereof) contained or referred to in this Agreement or any
other Related Writing that is on such Company’s part to be complied with, and
that Default shall not have been fully corrected within 30 days after the
earlier of (a) any Financial Officer of such Company becomes aware of the
occurrence thereof, or (b) the giving of written notice thereof to the Borrower
by the Administrative Agent or the Required Lenders that the specified Default
is to be remedied.

 

Section 8.4. Representations and Warranties. If any representation, warranty or
statement made in or pursuant to this Agreement or any other Related Writing or
any other material information furnished by any Company to the Administrative
Agent or the Lenders, or any thereof, shall be false or erroneous in any
material respect on or as of the date made or deemed to be made.

 

Section 8.5. Cross Default. If any Company shall default in the payment of
principal or interest due and owing under any Material Indebtedness Agreement
beyond any period of grace provided with respect thereto or in the performance
or observance of any other agreement, term or condition contained in any
agreement under which such obligation is created, if the effect of such default
is to allow the acceleration of the maturity of such Indebtedness or to permit
the holder thereof to cause such Indebtedness to become due prior to its stated
maturity.

  

 
93

--------------------------------------------------------------------------------

 

 

Section 8.6. ERISA Default. The occurrence of one or more ERISA Events that (a)
the Required Lenders determine could reasonably be expected to have a Material
Adverse Effect, or (b) results in a material Lien on any of the assets of any
Company (except for any Liens expressly permitted pursuant to Section 5.9
hereof).

 

Section 8.7. Change in Control. If any Change in Control shall occur.

 

Section 8.8. Judgments. There is entered against any Company:

 

(a) a final judgment or order for the payment of money by a court of competent
jurisdiction, that remains unpaid or unstayed and undischarged for a period
(during which execution shall not be effectively stayed) of 60 days after the
date on which the right to appeal has expired, provided that such occurrence
shall constitute an Event of Default only if the aggregate of all such judgments
for all such Companies, shall exceed $3,000,000 (less any amount that will be
covered by the proceeds of insurance and is not subject to dispute by the
insurance provider); or

 

(b) any one or more non-monetary final judgments that are not covered by
insurance, or, if covered by insurance, for which the insurance company has not
agreed to or acknowledged coverage, and that, in either case, the Required
Lenders reasonably determine have, or could be expected to have, individually or
in the aggregate, a Material Adverse Effect and, in either case, (i) enforcement
proceedings are commenced by the prevailing party or any creditor upon such
judgment or order, or (ii) there is a period of ten consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect.

 

Section 8.9. Security. If any Lien granted in this Agreement or any other Loan
Document in favor of the Administrative Agent, for the benefit of the Secured
Parties, shall be determined to be (a) void, voidable or invalid, or is
subordinated or not otherwise given the priority contemplated by this Agreement
or the Security Documents and the Borrower (or the appropriate Credit Party) has
failed to promptly execute appropriate documents to correct such matters, or (b)
unperfected as to any Collateral with an aggregate value in excess of $3,000,000
(as determined by the Administrative Agent, in its reasonable discretion) and
the Borrower (or the appropriate Credit Party) has failed to promptly execute
appropriate documents to correct such matters.

 

Section 8.10. Validity of Loan Documents. If (a) any material provision, in the
sole opinion of the Administrative Agent, of any Loan Document shall at any time
cease to be valid, binding and enforceable against any Credit Party; (b) the
validity, binding effect or enforceability of any Loan Document against any
Credit Party shall be contested by any Credit Party; (c) any Credit Party shall
deny that it has any or further liability or obligation under any Loan Document;
or (d) any Loan Document shall be terminated, invalidated or set aside, or be
declared ineffective or inoperative or in any way cease to give or provide to
the Administrative Agent and the Lenders the benefits purported to be created
thereby.

 

Section 8.11. Solvency.

 

(a) Solvency of Certain Companies. If any Company (other than a Material
Domestic Subsidiary, a Credit Party or a Dormant Subsidiary) shall engage in or
permit to occur (whether voluntarily or involuntarily) any of the activities set
forth in Section 8.11(b) hereof.

  

 
94

--------------------------------------------------------------------------------

 

 

(b) Solvency of the Companies. If any Company that is a Material Domestic
Subsidiary or a Credit Party shall (i) except as permitted pursuant to Section
5.12 hereof, discontinue business; (ii) generally not pay its debts as such
debts become due; (iii) make a general assignment for the benefit of creditors;
(iv) apply for or consent to the appointment of an interim receiver, a receiver,
a receiver and manager, an administrator, a sequestrator, a monitor, a
custodian, a trustee, an interim trustee, a liquidator, an agent or any other
similar official of all or a substantial part of its assets or of such Company;
(v) be adjudicated a debtor or insolvent or have entered against it an order for
relief under the Bankruptcy Code, or under any other bankruptcy insolvency,
liquidation, winding-up, corporate or similar statute or law, foreign, federal,
state or provincial, in any applicable jurisdiction, now or hereafter existing,
as any of the foregoing may be amended from time to time, or other applicable
statute for jurisdictions outside of the United States, as the case may be; (vi)
file a voluntary petition under the Bankruptcy Code or seek relief under any
bankruptcy or insolvency or analogous law in any jurisdiction outside of the
United States, or file a proposal or notice of intention to file such petition;
(vii) have an involuntary proceeding under the Bankruptcy Code filed against it
and the same shall not be controverted within ten days, or shall continue
undismissed for a period of 60 days from commencement of such proceeding or
case; (viii) file a petition, an answer, an application or a proposal seeking
reorganization or an arrangement with creditors or seeking to take advantage of
any other law (whether federal, provincial or state, or, if applicable, other
jurisdiction) relating to relief of debtors, or admit (by answer, by default or
otherwise) the material allegations of a petition filed against it in any
bankruptcy, reorganization, insolvency or other proceeding (whether federal,
provincial or state, or, if applicable, other jurisdiction) relating to relief
of debtors; (ix) suffer or permit to continue unstayed and in effect for 30
consecutive days any judgment, decree or order entered by a court of competent
jurisdiction, that approves a petition or an application or a proposal seeking
its reorganization or appoints an interim receiver, a receiver and manager, an
administrator, custodian, trustee, interim trustee or liquidator of all or a
substantial part of its assets, or of such Company; (x) have an administrative
receiver appointed over the whole or substantially the whole of its assets, or
of such Company; or (xi) have a moratorium declared in respect of any of its
Indebtedness, or any analogous procedure or step is taken in any jurisdiction.

 

ARTICLE IX. REMEDIES UPON DEFAULT

 

Notwithstanding any contrary provision or inference herein or elsewhere:

 

Section 9.1. Optional Defaults. If any Event of Default referred to in Section
8.1, 8.2, 8.3, 8.4, 8.5, 8.6, 8.7, 8.8, 8.9, 8.10 or 8.11(a) hereof shall occur,
the Administrative Agent may, with the consent of the Required Lenders, and
shall, at the written request of the Required Lenders, give written notice to
the Borrower to:

 

(a) terminate the Commitment, if not previously terminated, and, immediately
upon such election, the obligations of the Lenders, and each thereof, to make
any further Loan, and the obligation of the Fronting Lender to issue any Letter
of Credit, immediately shall be terminated; and/or

 

(b) accelerate the maturity of all of the Obligations (if the Obligations are
not already due and payable), whereupon all of the Obligations shall become and
thereafter be immediately due and payable in full without any presentment or
demand and without any further or other notice of any kind, all of which are
hereby waived by the Borrower.

  

 
95

--------------------------------------------------------------------------------

 

 

Section 9.2. Automatic Defaults. If any Event of Default referred to in Section
8.11(b) hereof shall occur:

 

(a) all of the Commitment shall automatically and immediately terminate, if not
previously terminated, and no Lender thereafter shall be under any obligation to
grant any further Loan, nor shall the Fronting Lender be obligated to issue any
Letter of Credit; and

 

(b) the principal of and interest then outstanding on all of the Loans, and all
of the other Obligations, shall thereupon become and thereafter be immediately
due and payable in full (if the Obligations are not already due and payable),
all without any presentment, demand or notice of any kind, which are hereby
waived by the Borrower.

 

Section 9.3. Letters of Credit. If the maturity of the Obligations shall be
accelerated pursuant to Section 9.1 or 9.2 hereof, the Borrower shall
immediately deposit with the Administrative Agent, as security for the
obligations of the Borrower and any Guarantor of Payment to reimburse the
Administrative Agent and the Revolving Lenders for any then outstanding Letters
of Credit, cash equal to one 105% of the sum of the aggregate undrawn balance of
any then outstanding Letters of Credit. The Borrower hereby authorizes the
Administrative Agent and the Lenders, at their option, to deduct any and all
such amounts from any deposit balances then owing by any Lender (or any
affiliate of such Lender, wherever located) to or for the credit or account of
any Company, as security for the obligations of the Borrower and any Guarantor
of Payment to reimburse the Administrative Agent and the Revolving Lenders for
any then outstanding Letters of Credit.

 

Section 9.4. Offsets.

 

(a) If there shall occur or exist any Event of Default referred to in Section
8.11(b) hereof or if the maturity of the Obligations is accelerated pursuant to
Section 9.1 or 9.2 hereof, each Lender shall have the right at any time to set
off against, and to appropriate and apply toward the payment of, any and all of
the Obligations then owing by the Borrower or a Guarantor of Payment to such
Lender (including, without limitation, any participation purchased or to be
purchased pursuant to Section 2.2(b) or 9.5 hereof), whether or not the same
shall then have matured, any and all deposit (general or special) balances and
all other indebtedness then held or owing by such Lender (including, without
limitation, by branches and agencies or any affiliate of such Lender, wherever
located) to or for the credit or account of the Borrower or any Guarantor of
Payment, all without notice to or demand upon the Borrower or any other Person,
all such notices and demands being hereby expressly waived by the Borrower.

 

(b) Notwithstanding anything in this Agreement to the contrary, if a Lender acts
as a Securities Intermediary or a depository institution for a Credit Party, and
the applicable Securities Accounts or Deposit Accounts of such Credit Party with
such Lender (or an affiliate of a Lender) are not subject to a Control
Agreement, then such Lender agrees that such accounts are subject to the Lien of
the Administrative Agent (to the extent granted pursuant to the Security
Documents) and it will not set off against or appropriate toward the payment of,
any Indebtedness owing to such Lender that does not constitute Obligations
(other than Customary Setoffs with respect to such Deposit Accounts or
Securities Accounts).

  

 
96

--------------------------------------------------------------------------------

 

 

Section 9.5. Equalization Provisions.

 

(a) Equalization Within Commitments Prior to an Equalization Event. Each
Revolving Lender agrees with the other Revolving Lenders that, if it at any time
shall obtain any Advantage over the other Revolving Lenders, or any thereof, in
respect of the Applicable Debt (except as to Letters of Credit prior to the
Administrative Agent’s giving of notice to participate and amounts under Article
III hereof), such Revolving Lender, upon written request of the Administrative
Agent, shall purchase from the other Revolving Lenders, for cash and at par,
such additional participation in the Applicable Debt as shall be necessary to
nullify the Advantage. Each Term Lender agrees with the other Term Lenders that,
if at any time it shall obtain any Advantage over the other Term Lenders, or any
thereof, in respect of the Applicable Debt (except as to amounts under Article
III hereof), such Term Lender shall purchase from the other Term Lenders, for
cash and at par, such additional participation in the Applicable Debt as shall
be necessary to nullify the Advantage.

 

(b) Equalization Between Commitments After an Equalization Event. After the
occurrence of an Equalization Event, each Lender agrees with the other Lenders
that, if such Lender at any time shall obtain any Advantage over the other
Lenders or any thereof determined in respect of the Obligations (including
Letters of Credit but excluding amounts under Article III hereof) then
outstanding, such Lender shall purchase from the other Lenders, for cash and at
par, such additional participation in the Obligations as shall be necessary to
nullify the Advantage in respect of the Obligations. For purposes of determining
whether or not, after the occurrence of an Equalization Event, an Advantage in
respect of the Obligations shall exist, the Administrative Agent shall, as of
the date that the Equalization Event occurs:

 

(i) add the Revolving Credit Exposure and the Term Loan Exposure to determine
the equalization maximum amount (the “Equalization Maximum Amount”); and

 

(ii) determine an equalization percentage (the “Equalization Percentage”) for
each Lender by dividing the aggregate amount of its Lender Credit Exposure by
the Equalization Maximum Amount.

 

After the date of an Equalization Event, the Administrative Agent shall
determine whether an Advantage exists among the Lenders by using the
Equalization Percentage. Such determination shall be conclusive absent manifest
error.

 

(c) Recovery of Amount. If any such Advantage resulting in the purchase of an
additional participation as set forth in subsection (a) or (b) hereof shall be
recovered in whole or in part from the Lender receiving the Advantage, each such
purchase shall be rescinded, and the purchase price restored (but without
interest unless the Lender receiving the Advantage is required to pay interest
on the Advantage to the Person recovering the Advantage from such Lender)
ratably to the extent of the recovery.

  

 
97

--------------------------------------------------------------------------------

 

 

(d) Application and Sharing of Set-Off Amounts. Each Lender further agrees with
the other Lenders that:

 

(i) if it at any time shall receive any payment for or on behalf of the Borrower
on any Indebtedness owing by the Borrower to that Lender (whether by voluntary
payment, by realization upon security, by reason of offset of any deposit or
other Indebtedness, by counterclaim or cross action, by enforcement of any right
under any Loan Document, or otherwise); or

 

(ii) if any Lender (or affiliate of a Lender) (A) maintains Deposit Accounts or
Securities Accounts of the Borrower or any Domestic Subsidiary, and (B)
exercises a right of offset or takes other action against such Deposit Accounts
or Securities Accounts;

 

then such Lender will apply all such payments (other than Customary Setoffs with
respect to the Deposit Accounts or Securities Accounts referenced in subpart (b)
above) first to any and all Indebtedness owing by the Borrower to that Lender
pursuant to this Agreement (including, without limitation, any participation
purchased or to be purchased pursuant to this Section 9.5 or any other section
of this Agreement), and to the extent not prohibited by law, to the remainder of
the Obligations (and the Secured Obligations in accordance with Section 9.8
hereof). Each Credit Party agrees that any Lender so purchasing a participation
from the other Lenders, or any thereof, pursuant to this Section 9.5, or
exercising its rights under this provision, may exercise all of its rights of
payment (including the right of set-off) with respect to such participation or
otherwise as fully as if such Lender were a direct creditor of such Credit Party
in the amount of such participation.

 

Section 9.6. Collateral. The Administrative Agent and the Lenders shall at all
times have the rights and remedies of a secured party under the U.C.C., in
addition to the rights and remedies of a secured party provided elsewhere within
this Agreement, in any other Related Writing executed by the Borrower or
otherwise provided in law or equity. Upon the occurrence and during the
continuance of an Event of Default and at all times thereafter, the
Administrative Agent may require the Borrower to assemble the Collateral, which
the Borrower agrees to do, and make it available to the Administrative Agent and
the Lenders at a reasonably convenient place to be designated by the
Administrative Agent. The Administrative Agent may, with or without notice to or
demand upon the Borrower and with or without the aid of legal process, make use
of such force as may be necessary to enter any premises where the Collateral, or
any part thereof, may be found and to take possession thereof (including
anything found in or on the Collateral that is not specifically described in
this Agreement, each of which findings shall be considered to be an accession to
and a part of the Collateral) and for that purpose may pursue the Collateral
wherever the same may be found, without liability for trespass or damage caused
thereby to the Borrower. After any delivery or taking of possession of the
Collateral, or any portion thereof, pursuant to this Agreement, then, with or
without resort to the Borrower personally or any other Person or property, all
of which the Borrower hereby waives, and upon such terms and in such manner as
the Administrative Agent may deem advisable, the Administrative Agent, in its
discretion, may sell, assign, transfer and deliver any of the Collateral at any
time, or from time to time. Any purchaser at any such sale of Collateral shall
hold the property sold absolutely free from any claim or right on the part of
the Borrower, and the Borrower hereby waives (to the extent permitted by law)
all rights of redemption, stay and appraisal that the Borrower now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted. No prior notice need be given to the Borrower or to any other
Person in the case of any sale of Collateral that the Administrative Agent
determines to be perishable or to be declining speedily in value or that is
customarily sold in any recognized market, but in any other case the
Administrative Agent shall give the Borrower not fewer than ten days prior
notice of either the time and place of any public sale of the Collateral or of
the time after which any private sale or other intended disposition thereof is
to be made. The Borrower waives advertisement of any such sale and (except to
the extent specifically required by the preceding sentence) waives notice of any
kind in respect of any such sale. At any such public sale, the Administrative
Agent or the Lenders may purchase the Collateral, or any part thereof, free from
any right of redemption, all of which rights the Borrower hereby waives and
releases. After deducting all Related Expenses, and after paying all claims, if
any, secured by Liens having precedence over this Agreement, the Administrative
Agent may apply the net proceeds of each such sale to or toward the payment of
the Secured Obligations, whether or not then due, in such order and by such
division as the Administrative Agent, in its reasonable discretion, may deem
advisable. Any excess, to the extent permitted by law, shall be paid to the
Borrower, and the Borrower shall remain liable for any deficiency. In addition,
the Administrative Agent shall at all times have the right to obtain new
appraisals of the Borrower or the Collateral, the cost of which shall be paid by
the Borrower.

  

 
98

--------------------------------------------------------------------------------

 

 

At any such sale, the Collateral, or portion thereof, to be sold may be sold in
one lot as an entirety or in separate parcels, as the Administrative Agent may
(in its sole and absolute discretion) determine. The Administrative Agent shall
not be obligated to make any sale of any Collateral if it shall determine not to
do so, regardless of the fact that notice of sale of such Collateral shall have
been given. The Administrative Agent may, without notice or publication, adjourn
any public or private sale or cause the same to be adjourned from time to time
by announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent and the other Secured Parties shall not
incur any liability in case any such purchaser or purchasers shall fail to take
up and pay for the Collateral so sold and, in case of any such failure, such
Collateral may be sold again upon like notice. For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Administrative Agent shall be free to carry out such sale
pursuant to such agreement and the Borrower shall not be entitled to the return
of the Collateral or any portion thereof subject thereto, notwithstanding the
fact that after the Administrative Agent shall have entered into such an
agreement all Events of Default shall have been remedied and the Secured
Obligations paid in full.

 

In addition, upon the occurrence and during the continuance of an Event of
Default, it is agreed that the Administrative Agent shall have the right, with
respect to any Collateral consisting of intellectual property, to cause the
Security Interest to become an assignment, transfer and conveyance of any of or
all such Collateral by the Borrower to the Administrative Agent (other than in
violation of any then-existing licensing arrangements to the extent that waivers
cannot be obtained). In addition, for the purpose of enabling the Administrative
Agent to exercise rights and remedies under this Agreement at such time as the
Administrative Agent shall be lawfully entitled to exercise such rights and
remedies, the Borrower hereby grants to the Administrative Agent an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to the Borrower) to use, license or sublicense any of the
Collateral consisting of intellectual property now owned or hereafter acquired
by the Borrower, and wherever the same may be located (other than in violation
of any then-existing licensing arrangements to the extent that waivers cannot be
obtained), and including in such license reasonable access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof, and, to the extent
permitted by applicable law, the right to prosecute and maintain all
intellectual property and the right to sue for infringement of the intellectual
property. The Borrower further agrees to cooperate with the Administrative Agent
in any attempt to prosecute or maintain the intellectual property or sue for
infringement of the intellectual property. The use of such license by the
Administrative Agent may be exercised, at the option of the Administrative
Agent, only upon the occurrence and during the continuation of an Event of
Default; provided that any license, sublicense or other transaction entered into
by the Administrative Agent in accordance herewith shall be binding upon the
Borrower notwithstanding any subsequent cure of an Event of Default.

  

 
99

--------------------------------------------------------------------------------

 

 

In view of the position of the Guarantors of Payment in relation to the Pledged
Securities and Pledged Notes (collectively, “Pledged Collateral”), or because of
other current or future circumstances, a question may arise under the Securities
Act of 1933 as now or hereafter in effect or any similar statute hereafter
enacted analogous in purpose or effect (such Act and any such similar statute as
from time to time in effect being called the “Federal Securities Laws”) with
respect to any disposition of the Pledged Collateral permitted hereunder. The
Borrower understands that compliance with the Federal Securities Laws might very
strictly limit the course of conduct of the Administrative Agent if the
Administrative Agent were to attempt to dispose of all or any part of the
Pledged Collateral, and might also limit the extent to which or the manner in
which any subsequent transferee of any Pledged Collateral could dispose of the
same. Similarly, there may be other legal restrictions or limitations affecting
the Administrative Agent in any attempt to dispose of all or part of the Pledged
Collateral under applicable Blue Sky or other state securities laws or similar
laws analogous in purpose or effect. The Borrower acknowledges and agrees that
in light of such restrictions and limitations, the Administrative Agent, in its
sole and absolute discretion, may and shall be authorized to (a) proceed to make
such a sale whether or not a registration statement for the purpose of
registering such Pledged Collateral or part thereof shall have been filed under
the Federal Securities Laws or, to the extent applicable, Blue Sky or other
state securities laws, (b) limit the purchasers to those who will agree, among
other things, to acquire such Pledged Collateral for their own account for
investment, and not with a view to the distribution or resale thereof, and upon
consummation of any such sale may assign, transfer and deliver to the purchaser
or purchasers thereof the Pledged Collateral so sold and (c) approach and
negotiate with a limited number of potential purchasers (including a single
potential purchaser) to effect such sale. The Borrower acknowledges and agrees
that any such sale might result in prices and other terms less favorable to the
seller than if such sale were a public sale without such restrictions. In the
event of any such sale, the Administrative Agent shall incur no responsibility
or liability for selling all or any part of the Pledged Collateral at a price
that the Administrative Agent, in its sole and absolute discretion, may in good
faith deem reasonable under the circumstances, notwithstanding the possibility
that a substantially higher price might have been realized if the sale were
deferred until after registration as aforesaid or if more than a limited number
of potential purchasers (or a single purchaser) were approached. The provisions
of this paragraph will apply notwithstanding the existence of a public or
private market upon which the quotations or sales prices may exceed
substantially the price at which the Administrative Agent sells.

  

 
100

--------------------------------------------------------------------------------

 

 

Section 9.7. Other Remedies. The remedies in this Article IX are in addition to,
and not in limitation of, any other right, power, privilege, or remedy, either
in law, in equity, or otherwise, to which the Lenders may be entitled. The
Administrative Agent shall exercise the rights under this Article IX and all
other collection efforts on behalf of the Lenders and no Lender shall act
independently with respect thereto, except as otherwise specifically set forth
in this Agreement.

 

Section 9.8. Application of Proceeds.

 

(a) Payments Prior to Exercise of Remedies. Prior to the exercise by the
Administrative Agent, on behalf of the Lenders, of remedies under this Agreement
or the other Loan Documents, all monies received by the Administrative Agent
shall be applied, unless otherwise required by the terms of the other Loan
Documents or by applicable law, as follows (provided that the Administrative
Agent shall have the right at all times to apply any payment received from the
Borrower first to the payment of all obligations (to the extent not paid by the
Borrower) incurred by the Administrative Agent pursuant to Sections 11.6 and
11.7 hereof and to the payment of Related Expenses):

 

(i) with respect to payments received in connection with the Revolving Credit
Commitment, to the Revolving Lenders; and

 

(ii) with respect to payments received in connection with the Term Loan, to the
Term Lenders.

 

(b) Payments Subsequent to Exercise of Remedies. After the exercise by the
Administrative Agent or the Required Lenders of remedies under this Agreement or
the other Loan Documents, all monies received by the Administrative Agent shall
be applied, unless otherwise required by the terms of the other Loan Documents
or by applicable law, as follows:

 

(i) first, to the payment of all obligations (to the extent not paid by the
Borrower) incurred by the Administrative Agent pursuant to Sections 11.5 and
11.6 hereof and to the payment of Related Expenses to the Administrative Agent;

 

(ii) second, to the payment pro rata of (A) interest then accrued and payable on
the outstanding Loans, (B) any fees then accrued and payable to the
Administrative Agent, (C) any fees then accrued and payable to the Fronting
Lender or the holders of the Letter of Credit Commitment in respect of the
Letter of Credit Exposure, (D) any commitment fees, amendment fees and similar
fees shared pro rata among the Lenders under this Agreement that are then
accrued and payable, (E) to the extent not paid by the Borrower, to the
obligations incurred by the Lenders (other than the Administrative Agent)
pursuant to Sections 11.5 and 11.6 hereof, and (F) any fees premiums and
scheduled periodic payments due in respect of Indebtedness under any Hedge
Agreement entered into with the Administrative Agent or a Lender (or an entity
that is an affiliate of the Administrative Agent or a Lender);

  

 
101

--------------------------------------------------------------------------------

 

 

(iii) third, for payment of (A) principal outstanding on the Loans and the
Letter of Credit Exposure, on a pro rata basis to the Lenders, based upon each
such Lender’s Overall Commitment Percentage, provided that the amounts payable
in respect of the Letter of Credit Exposure shall be held and applied by the
Administrative Agent as security for the reimbursement obligations in respect
thereof, and, if any Letter of Credit shall expire without being drawn, then the
amount with respect to such Letter of Credit shall be distributed to the
Lenders, on a pro rata basis in accordance with this subpart (iii), (B) the
Indebtedness under any Hedge Agreement entered into with the Administrative
Agent or a Lender (or an entity that is an affiliate of the Administrative Agent
or a Lender), other than Indebtedness of a Credit Party that constitutes
Excluded Swap Obligations of such Credit Party, with such amount referenced in
this subpart (B) to be based upon the net termination obligation of the Borrower
under such Hedge Agreement, and (C) the Bank Product Obligations owing to a
Lender (or an entity that is an affiliate of a then existing Lender) under Bank
Product Agreements; with such payment to be pro rata among (A), (B) and (C) of
this subpart (iii);

 

(iv) fourth, to any remaining Secured Obligations; and

 

(v) finally, any remaining surplus after all of the Secured Obligations have
been paid in full, to the Borrower or to whomsoever shall be lawfully entitled
thereto.

 

Notwithstanding the foregoing, the proceeds of any collection, sale, foreclosure
or realization upon any Collateral of any Guarantor of Payment, including any
collateral consisting of cash, shall not be applied to any Excluded Swap
Obligation of such Guarantor of Payment and shall instead be applied to other
Secured Obligations.

 

ARTICLE X. THE ADMINISTRATIVE AGENT

 

The Lenders authorize CS and CS hereby agrees to act as agent for the Lenders in
respect of this Agreement upon the terms and conditions set forth elsewhere in
this Agreement, and upon the following terms and conditions:

 

Section 10.1. Appointment and Authorization. Each Lender hereby irrevocably
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers hereunder as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. Neither the Administrative Agent nor any of its
affiliates, directors, officers, attorneys or employees shall (a) be liable for
any action taken or omitted to be taken by it or them hereunder or in connection
herewith, except for its or their own gross negligence or willful misconduct (as
determined by a final judgment of a court of competent jurisdiction), or be
responsible in any manner to any of the Lenders for the effectiveness,
enforceability, genuineness, validity or due execution of this Agreement or any
other Loan Documents, (b) be under any obligation to any Lender to ascertain or
to inquire as to the performance or observance of any of the terms, covenants or
conditions hereof or thereof on the part of the Borrower or any other Company,
or the financial condition of the Borrower or any other Company, or (c) be
liable to any of the Companies for consequential damages resulting from any
breach of contract, tort or other wrong in connection with the negotiation,
documentation, administration or collection of the Loans or Letters of Credit or
any of the Loan Documents. Notwithstanding any provision to the contrary
contained in this Agreement or in any other Loan Document, the Administrative
Agent shall not have any duty or responsibility except those expressly set forth
herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in other Loan Documents with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

  

 
102

--------------------------------------------------------------------------------

 

 

Section 10.2. Note Holders. The Administrative Agent may treat the payee of any
Note as the holder thereof (or, if there is no Note, the holder of the interest
as reflected on the books and records of the Administrative Agent) until written
notice of transfer shall have been filed with the Administrative Agent, signed
by such payee and in form reasonably satisfactory to the Administrative Agent.

 

Section 10.3. Consultation With Counsel. The Administrative Agent may consult
with legal counsel selected by the Administrative Agent and shall not be liable
for any action taken or suffered in good faith by the Administrative Agent in
accordance with the opinion of such counsel.

 

Section 10.4. Documents. The Administrative Agent shall not be under any duty to
examine into or pass upon the validity, effectiveness, genuineness or value of
any Loan Document or any other Related Writing furnished pursuant hereto or in
connection herewith or the value of any collateral obtained hereunder, and the
Administrative Agent shall be entitled to assume that the same are valid,
effective and genuine and what they purport to be.

 

Section 10.5. Administrative Agent and Affiliates. CS and its affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Companies and
Affiliates as though CS were not the Administrative Agent hereunder and without
notice to or consent of any Lender. Each Lender acknowledges that, pursuant to
such activities, CS or its affiliates may receive information regarding any
Company or any Affiliate (including information that may be subject to
confidentiality obligations in favor of such Company or such Affiliate) and
acknowledges that the Administrative Agent shall be under no obligation to
provide such information to other Lenders. With respect to Loans and Letters of
Credit (if any), CS and its affiliates shall have the same rights and powers
under this Agreement as any other Lender and may exercise the same as though CS
were not the Administrative Agent, and the terms “Lender” and “Lenders” include
CS and its affiliates, to the extent applicable, in their individual capacities.

 

Section 10.6. Knowledge or Notice of Default. The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that, unless and until the Administrative
Agent shall have received such directions, the Administrative Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as it shall deem advisable, in
its discretion, for the protection of the interests of the Lenders.

  

 
103

--------------------------------------------------------------------------------

 

 

Section 10.7. Action by Administrative Agent. Subject to the other terms and
conditions hereof, so long as the Administrative Agent shall be entitled,
pursuant to Section 10.6 hereof, to assume that no Default or Event of Default
shall have occurred and be continuing, the Administrative Agent shall be
entitled to use its discretion with respect to exercising or refraining from
exercising any rights that may be vested in it by, or with respect to taking or
refraining from taking any action or actions that it may be able to take under
or in respect of, this Agreement. The Administrative Agent shall incur no
liability under or in respect of this Agreement by acting upon any notice,
certificate, warranty or other paper or instrument believed by it to be genuine
or authentic or to be signed by the proper party or parties, or with respect to
anything that it may do or refrain from doing in the reasonable exercise of its
judgment, or that may seem to it to be necessary or desirable in the premises.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent’s acting or refraining from acting hereunder in accordance with the
instructions of the Required Lenders.

 

Section 10.8. Release of Collateral or Guarantor of Payment. In the event of a
merger, transfer of assets or other disposition of assets permitted pursuant to
Section 5.12 hereof (or otherwise permitted pursuant to this Agreement) where
the proceeds of such merger, transfer or other transaction are applied in
accordance with the terms of this Agreement to the extent required to be so
applied, or in the event of a merger, consolidation, dissolution or similar
event, permitted pursuant to this Agreement, the Administrative Agent, at the
request and expense of the Borrower, is hereby authorized by the Lenders to (a)
release the relevant Collateral so disposed of from this Agreement or any other
Loan Document, (b) release a Guarantor of Payment in connection with such
permitted transfer or event whereby such Guarantor of Payment is no longer a
Material Domestic Subsidiary, (c) release Collateral held by released Guarantors
of Payment under clause (b) and (d) duly assign, transfer and deliver to the
affected Person (without recourse and without any representation or warranty)
such Collateral as is then (or has been) so transferred or released and as may
be in possession of the Administrative Agent and has not theretofore been
released pursuant to this Agreement.

 

Section 10.9. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct, as determined by a final judgment of a
court of competent jurisdiction.

 

Section 10.10. Indemnification of Administrative Agent. The Lenders agree to
indemnify the Administrative Agent (to the extent not reimbursed by the
Borrower) ratably, according to their respective Overall Commitment Percentages,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including attorneys’ fees
and expenses) or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by or asserted against the Administrative Agent in its
capacity as agent in any way relating to or arising out of this Agreement or any
other Loan Document or any action taken or omitted by the Administrative Agent
with respect to this Agreement or any other Loan Document, provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
attorneys’ fees and expenses) or disbursements resulting from the Administrative
Agent’s gross negligence or willful misconduct as determined by a final and
nonappealable judgment of a court of competent jurisdiction, or from any action
taken or omitted by the Administrative Agent in any capacity other than as agent
under this Agreement or any other Loan Document. No action taken in accordance
with the directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 10.10. The
undertaking in this Section 10.10 shall survive repayment of the Loans,
cancellation of the Notes, if any, expiration or termination of the Letters of
Credit, termination of the Commitment, any foreclosure under, or modification,
release or discharge of, any or all of the Loan Documents, termination of this
Agreement and the resignation or replacement of the Administrative Agent.

  

 
104

--------------------------------------------------------------------------------

 

 

Section 10.11. Successor Agent. The Administrative Agent may resign as agent
hereunder by giving not fewer than 30 days prior written notice to the Borrower
and the Lenders. If the Administrative Agent shall resign under this Agreement,
then either (a) the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders (with the consent of the Borrower so long as an
Event of Default does not exist and which consent shall not be unreasonably
withheld), or (b) if a successor agent shall not be so appointed and approved
within the 30 day period following the Administrative Agent’s notice to the
Lenders of its resignation, then the Administrative Agent shall appoint a
successor agent that shall serve as agent until such time as the Required
Lenders appoint a successor agent. If no successor agent has accepted
appointment as the Administrative Agent by the date that is 30 days following a
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. Upon its appointment, such
successor agent shall succeed to the rights, powers and duties as agent, and the
term “Administrative Agent” means such successor effective upon its appointment,
and the former agent’s rights, powers and duties as agent shall be terminated
without any other or further act or deed on the part of such former agent or any
of the parties to this Agreement. After any retiring Administrative Agent’s
resignation as the Administrative Agent, the provisions of this Article X shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Administrative Agent under this Agreement and the other Loan
Documents.

 

Section 10.12. Fronting Lender. The Fronting Lender shall act on behalf of the
Lenders with respect to any Letters of Credit issued by the Fronting Lender and
the documents associated therewith. The Fronting Lender shall have all of the
benefits and immunities (a) provided to the Administrative Agent in this Article
X with respect to any acts taken or omissions suffered by the Fronting Lender in
connection with the Letters of Credit and the applications and agreements for
letters of credit pertaining to such Letters of Credit as fully as if the term
“Administrative Agent”, as used in this Article X, included the Fronting Lender
with respect to such acts or omissions, and (b) as additionally provided in this
Agreement with respect to the Fronting Lender.

  

 
105

--------------------------------------------------------------------------------

 

 

Section 10.13. [Reserved]

 

Section 10.14. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, (a) the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise, to (i)
file and prove a claim for the whole amount of the principal and interest owing
and unpaid in respect of the Loans, and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders and the Administrative Agent)
allowed in such judicial proceedings, and (ii) collect and receive any monies or
other property payable or deliverable on any such claims and to distribute the
same; and (b) any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent and,
in the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

Section 10.15. No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s or its affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other anti-terrorism law, including any programs
involving any of the following items relating to or in connection with the
Borrower, its Affiliates or agents, the Loan Documents or the transactions
hereunder: (a) any identity verification procedures, (b) any record keeping, (c)
any comparisons with government lists, (d) any customer notices or (e) any other
procedures required under the CIP Regulations or such other laws.

 

Section 10.16. Other Agents. (a) The Administrative Agent shall have the
continuing right from time to time to designate one or more Lenders (or its or
their affiliates) as “syndication agent”, “co-syndication agent”, “documentation
agent”, “co-documentation agent”, “book runner”, “lead arranger”, “joint lead
arranger”, “arrangers” or other designations for purposes hereof, but no such
designation shall have any substantive effect and no such Lender or affiliate
shall have any additional powers, duties, responsibilities or liabilities as a
result thereof.

  

 
106

--------------------------------------------------------------------------------

 

 

(b) Notwithstanding any other provision of this Agreement or any other Loan
Document, each Person named on the cover page hereof as a Joint Book Runner,
Joint Lead Arranger, and/or Syndication Agent is named as such for recognition
purposes only, and in its capacity as such shall have no powers, duties,
responsibilities or liabilities with respect to this Agreement or any other Loan
Document. Without limiting the generality of the foregoing, no such Person, in
its capacity as a Joint Book Runner, Joint Lead Arranger or Syndication Agent
shall, by reason of this Agreement or any other Loan Document, have any
fiduciary relationship in respect of any Lender, Credit Party or any other
Person.

 

ARTICLE XI. MISCELLANEOUS

 

Section 11.1. Lenders’ Independent Investigation. Each Lender, by its signature
to this Agreement, acknowledges and agrees that the Administrative Agent has
made no representation or warranty, express or implied, with respect to the
creditworthiness, financial condition, or any other condition of any Company or
with respect to the statements contained in any information memorandum furnished
in connection herewith or in any other oral or written communication between the
Administrative Agent and such Lender. Each Lender represents that it has made
and shall continue to make its own independent investigation of the
creditworthiness, financial condition and affairs of the Companies in connection
with the extension of credit hereunder, and agrees that the Administrative Agent
has no duty or responsibility, either initially or on a continuing basis, to
provide any Lender with any credit or other information with respect thereto
(other than such notices as may be expressly required to be given by the
Administrative Agent to the Lenders hereunder), whether coming into its
possession before the first Credit Event hereunder or at any time or times
thereafter. Each Lender further represents that it has reviewed each of the Loan
Documents.

 

Section 11.2. No Waiver; Cumulative Remedies. No omission or course of dealing
on the part of the Administrative Agent, any Lender or the holder of any Note
(or, if there is no Note, the holder of the interest as reflected on the books
and records of the Administrative Agent) in exercising any right, power or
remedy hereunder or under any of the other Loan Documents shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder or under any of the Loan
Documents. The remedies herein provided are cumulative and in addition to any
other rights, powers or privileges held under any of the Loan Documents or by
operation of law, by contract or otherwise.

 

Section 11.3. Amendments, Waivers and Consents.

 

(a) General Rule. No amendment, modification, termination, or waiver of any
provision of any Loan Document nor consent to any variance therefrom (other than
pursuant to Section 2.10(b), 2.10(c), 2.13 or 2.14 hereof), shall be effective
unless the same shall be in writing and signed by the Required Lenders and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

  

 
107

--------------------------------------------------------------------------------

 

 

(b) Exceptions to the General Rule. Notwithstanding the provisions of subsection
(a) of this Section 11.3:

 

(i) Unanimous Consent Requirements. Except in any such case as otherwise
provided under Section 2.10(b), 2.10(c), 2.13 or 2.14 hereof, with respect to
(A) any increase in the Commitment hereunder, (B) the extension of the stated
maturity of the Loans, the payment date of interest or scheduled principal
hereunder, or the payment date of commitment fees payable hereunder, (C) any
reduction in the stated rate of interest on the Loans (provided that the
institution of the Default Rate or post default interest and a subsequent
removal of the Default Rate or post default interest shall not constitute a
decrease in interest rate pursuant to this Section 11.3), or in any amount of
interest or scheduled principal due on any Loan, or any reduction in the stated
rate of commitment fees payable hereunder or any change in the manner of pro
rata application of any payments made by the Borrower to the Lenders hereunder,
(D) any change in any percentage voting requirement, voting rights, or the
Required Lenders definition in this Agreement, relating to Lenders or any
“class” of Lenders, (E) the release of the Borrower or all or substantially all
of the Guarantors of Payment or of all or substantially all of the collateral
securing the Secured Obligations, except as specifically permitted hereunder, or
(F) any amendment to this Section 11.3 or Section 9.5 or 9.8 hereof, in each
case, unanimous consent of the Lenders adversely affected thereby shall be
required (it being understood that, with the consent of only the Administrative
Agent, the provisions of this Section 11.3 and the definition of the term
“Required Lenders” may be amended to include references to any new class of
loans created in accordance with this Agreement (or to lenders extending such
loans) on substantially the same basis as the corresponding references relating
to the existing “classes” of Loans or Lenders), subject to subpart (ii) below.

 

(ii) Provisions Relating to Special Rights and Duties. No provision of this
Agreement affecting the Administrative Agent in its capacity as such shall be
amended, modified or waived without the consent of the Administrative Agent. The
Administrative Agent Fee Letter may be amended or modified by the Administrative
Agent and the Borrower with respect to the annual administrative fees set forth
therein without the consent of any other Lender (or affiliate thereof). No
provision of this Agreement relating to the rights or duties of the Fronting
Lender in its capacity as such shall be amended, modified or waived without the
consent of the Fronting Lender.

 

(c) Replacement of Non-Consenting Lender. If, in connection with any proposed
amendment, waiver or consent hereunder, the consent of all Lenders (or all
adversely affected Lenders) is required, but only the consent of Required
Lenders is obtained (any Lender withholding consent as described in this
subsection (c) being referred to as a “Non-Consenting Lender”), then, so long as
the Administrative Agent is not the Non-Consenting Lender, the Administrative
Agent may (and shall, if requested by the Borrower), at the sole expense of the
Borrower, upon notice to such Non-Consenting Lender and the Borrower, require
such Non-Consenting Lender to assign and delegate, without recourse (in
accordance with the restrictions contained in Section 11.10 hereof) all of its
interests, rights and obligations under this Agreement to an Eligible Transferee
acceptable to the Administrative Agent and the Borrower that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that such Non-Consenting Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from such financial institution (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts,
including any premium payable to it under Section 2.8(a) if the relevant
amendment, waiver or consent constituted a Repricing Event and any breakage
compensation payable under Article III hereof).

  

 
108

--------------------------------------------------------------------------------

 

 

(d) Generally. Notice of any amendment, modification, termination, or waiver of
any provision of any Loan Document pursuant to this Section 11.3 shall be made
available by the Administrative Agent to the Lenders in such manner as the
Administrative Agent shall determine, including by posting such notice on
SyndTrak, IntraLinks, LendAmend or another similar electronic system. Each
Lender or other holder of a Note, or if there is no Note, the holder of the
interest as reflected on the books and records of the Administrative Agent (or
interest in any Loan or Letter of Credit) shall be bound by any amendment,
waiver or consent obtained as authorized by this Section 11.3, regardless of its
failure to agree thereto.

 

Section 11.4. Notices. All notices, requests, demands and other communications
provided for hereunder shall be in writing and, if to the Borrower, mailed or
delivered to it, addressed to it at the address specified on the signature pages
of this Agreement, if to a Lender, mailed or delivered to it, addressed to the
address of such Lender specified on the signature pages of this Agreement or in
the Administrative Questionnaire provided to the Administrative Agent in the
case of any Person becoming a Lender after the date hereof, or, as to each
party, at such other address as shall be designated by such party in a written
notice to each of the other parties. All notices, statements, requests, demands
and other communications provided for hereunder shall be deemed to be given or
made when delivered (if received during normal business hours on a Business Day,
such Business Day or otherwise the following Business Day), or two Business Days
after being deposited in the mails with postage prepaid by registered or
certified mail, addressed as aforesaid, or sent by facsimile or electronic
communication, in each case of facsimile or electronic communication with
telephonic confirmation of receipt. All notices from the Borrower to the
Administrative Agent or the Lenders pursuant to any of the provisions hereof
shall not be effective until received by the Administrative Agent or the
Lenders, as the case may be. For purposes of Article II hereof, the
Administrative Agent shall be entitled to rely on telephonic instructions from
any person that the Administrative Agent in good faith believes is an Authorized
Officer, and the Borrower shall hold the Administrative Agent and each Lender
harmless from any loss, cost or expense resulting from any such reliance.

 

Section 11.5. Costs, Expenses and Documentary Taxes. The Borrower agrees to pay
on demand all costs and expenses of any Arranger and the Administrative Agent
and all Related Expenses, including but not limited to (a) bank meeting,
administration, travel and out-of-pocket expenses, including but not limited to
attorneys’ fees and expenses, of any Arranger and the Administrative Agent in
connection with the preparation, negotiation and closing of the Loan Documents
and the administration of the Loan Documents, and the collection and
disbursement of all funds hereunder and the other instruments and documents to
be delivered hereunder, (b) expenses of any Arranger and the Administrative
Agent reasonable incurred in connection with the administration of the Loan
Documents and the other instruments and documents to be delivered hereunder
(including any amendment, waiver or modification thereof), and (c) the
reasonable fees and out-of-pocket expenses of special counsel for the
Administrative Agent, with respect to the foregoing, and of local counsel, if
any, who may be retained by said special counsel with respect thereto. The
Borrower also agrees to pay on demand all costs and expenses (including Related
Expenses) of the Arrangers, the Administrative Agent and the Lenders, including
reasonable attorneys’ fees and expenses, in connection with the restructuring or
enforcement of the Obligations, this Agreement or any other Related Writing. In
addition, the Borrower shall pay any and all Other Taxes, assessments, charges
and fees payable or determined to be payable in connection with the execution
and delivery of the Loan Documents, and the other instruments and documents to
be delivered hereunder, and agrees to hold the Arrangers, the Administrative
Agent and each Lender harmless from and against any and all liabilities with
respect to or resulting from any delay in paying or failure to pay such taxes or
fees. All obligations provided for in this Section 11.5 shall survive any
termination of this Agreement.

  

 
109

--------------------------------------------------------------------------------

 

 

Section 11.6. Indemnification. The Borrower agrees to defend, indemnify and hold
harmless the Arrangers, the Administrative Agent and the Lenders (and their
respective affiliates, officers, directors, attorneys, agents and employees)
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including attorneys’
fees) or disbursements of any kind or nature whatsoever that may be imposed on,
incurred by or asserted against any Arranger, the Administrative Agent or any
Lender in connection with any investigative, administrative or judicial
proceeding (whether or not such Arranger, such Lender or the Administrative
Agent shall be designated a party thereto) or any other claim by any Person
relating to or arising out of any Loan Document or any actual or proposed use of
proceeds of the Loans or any of the Obligations, or any activities of any
Company or its Affiliates; provided that no Lender nor the Administrative Agent
nor any Arranger shall have the right to be indemnified under this Section 11.6
for its own (or its respective affiliates’, officers’, directors’, attorneys’,
agents’ or employees’) gross negligence or willful misconduct, as determined by
a final and nonappealable judgment of a court of competent jurisdiction. This
Section 11.6 shall not apply with respect to Taxes other than Taxes that
represent losses, claims or damages arising from a non-Tax claim. All
obligations provided for in this Section 11.6 shall survive any termination of
this Agreement.

 

Section 11.7. Obligations Several; No Fiduciary Obligations. The obligations of
the Lenders hereunder are several and not joint. Nothing contained in this
Agreement and no action taken by the Administrative Agent or the Lenders
pursuant hereto shall be deemed to constitute the Administrative Agent or the
Lenders a partnership, association, joint venture or other entity. No default by
any Lender hereunder shall excuse the other Lenders from any obligation under
this Agreement; but no Lender shall have or acquire any additional obligation of
any kind by reason of such default. The relationship between the Borrower and
the Lenders with respect to the Loan Documents and the other Related Writings is
and shall be solely that of debtor and creditors, respectively, and neither the
Administrative Agent nor any Lender shall have any fiduciary obligation toward
any Credit Party with respect to any such documents or the transactions
contemplated thereby.

 

Section 11.8. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
and by facsimile or other electronic signature, each of which counterparts when
so executed and delivered shall be deemed to be an original and all of which
taken together shall constitute but one and the same agreement.

  

 
110

--------------------------------------------------------------------------------

 

 

Section 11.9. Binding Effect; Borrower’s Assignment. This Agreement shall become
effective when it shall have been executed by the Borrower, the Administrative
Agent and each Lender as of the date hereof and thereafter shall be binding upon
and inure to the benefit of the Borrower, the Administrative Agent and each of
the Lenders and their respective successors and permitted assigns, except that
the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Administrative Agent
and all of the Lenders.

 

Section 11.10. Lender Assignments.

 

(a) Assignments of Commitments. Subject to Section 11.10(b), each Lender shall
have the right at any time or times to assign to an Eligible Transferee (other
than to a Defaulting Lender), without recourse, all or a percentage of its
interests, rights and obligations under this Agreement (including all or a
percentage of its Commitment and the Loans at the time owing to it).

 

(b) Prior Consent. No assignment may be consummated pursuant to this Section
11.10 without the prior written consent of the Borrower and the Administrative
Agent (other than an assignment by any Lender to any Affiliate of such Lender or
to another Lender or an Affiliate of another Lender or an Approved Fund), which
consent of the Borrower and the Administrative Agent shall not be unreasonably
withheld; provided that (i) the consent of the Borrower shall not be required
if, at the time of the proposed assignment, any Default or Event of Default
shall then exist, (ii) [reserved] and (iii) the Borrower shall be deemed to have
granted its consent unless the Borrower has expressly objected to such
assignment within three Business Days after notice thereof. Anything herein to
the contrary notwithstanding, any Lender may at any time make a collateral
assignment of all or any portion of its rights under the Loan Documents to a
Federal Reserve Bank, and no such assignment shall release such assigning Lender
from its obligations hereunder.

 

(c) Minimum Amount. Each such assignment shall be in a minimum amount of the
lesser of $1,000,000 of the assignor’s Commitment, Loans and other interests
herein, or the entire amount of the assignor’s Commitment, Loans and other
interests herein.

 

(d) Assignment Fee. Either the assignor or the assignee shall remit to the
Administrative Agent, for its own account, an administrative fee of $3,500
(unless waived or reduced by the Administrative Agent in its sole discretion).

 

(e) Assignment Agreement. Unless the assignment shall be due to merger of the
assignor or a collateral assignment for regulatory purposes, the assignor shall
(i) cause the assignee to execute and deliver to the Borrower and the
Administrative Agent an Assignment Agreement, and (ii) execute and deliver, or
cause the assignee to execute and deliver, as the case may be, to the
Administrative Agent such additional amendments, assurances and other writings
as the Administrative Agent may reasonably require.

  

 
111

--------------------------------------------------------------------------------

 

 

(f) Non-U.S. Assignee. If the assignment is to be made to an assignee that is
organized under the laws of any jurisdiction other than the United States or any
state thereof, the assignor Lender shall cause such assignee, at least five
Business Days prior to the effective date of such assignment, (i) to represent
to the assignor Lender (for the benefit of the assignor Lender, the
Administrative Agent and the Borrower) that under applicable law and treaties no
taxes will be required to be withheld by the Administrative Agent, the Borrower
or the assignor with respect to any payments to be made to such assignee in
respect of the Loans hereunder, (ii) to furnish to the assignor Lender (and, in
the case of any assignee registered in the Register (as defined below), the
Administrative Agent and the Borrower) either U.S. Internal Revenue Service Form
W-8ECI, Form W-8IMY or U.S. Internal Revenue Service Form W-8BEN, as applicable
(wherein such assignee claims entitlement to complete exemption from U.S.
federal withholding tax on all payments hereunder), and (iii) to agree (for the
benefit of the assignor, the Administrative Agent and the Borrower) to provide
to the assignor Lender (and, in the case of any assignee registered in the
Register, to the Administrative Agent and the Borrower) a new Form W-8ECI or
Form W-8BEN, as applicable, upon the expiration or obsolescence of any
previously delivered form and comparable statements in accordance with
applicable U.S. laws and regulations and amendments duly executed and completed
by such assignee, and to comply from time to time with all applicable U.S. laws
and regulations with regard to such withholding tax exemption.

 

(g) Deliveries by Borrower. Upon satisfaction of all applicable requirements
specified in subsections (a) through (f) above, the Borrower shall execute and
deliver (i) to the Administrative Agent, the assignor and the assignee, any
consent or release (of all or a portion of the obligations of the assignor)
required to be delivered by the Borrower in connection with the Assignment
Agreement, and (ii) to the assignee, if requested, and the assignor, if
applicable, an appropriate Note or Notes. After delivery of the new Note or
Notes, the assignor’s Note or Notes, if any, being replaced shall be returned to
the Borrower marked “replaced”.

 

(h) Effect of Assignment. Upon satisfaction of all applicable requirements set
forth in subsections (a) through (g) above, and any other condition contained in
this Section 11.10, (i) the assignee shall become and thereafter be deemed to be
a “Lender” for the purposes of this Agreement, (ii) the assignor shall be
released from its obligations hereunder to the extent that its interest has been
assigned, (iii) in the event that the assignor’s entire interest has been
assigned, the assignor shall cease to be and thereafter shall no longer be
deemed to be a “Lender” and (iv) the signature pages hereto and Schedule 1
hereto shall be automatically amended, without further action, to reflect the
result of any such assignment.

 

(i) Administrative Agent to Maintain Register. Administrative Agent shall
maintain at the address for notices referred to in Section 11.4 hereof a copy of
each Assignment Agreement delivered to it and a register (the “Register”) for
the recordation of the names and addresses of the Lenders and the Commitment of,
and principal amount of the Loans owing to, each Lender from time to time. The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register as the owner of the Loan recorded therein
for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

 

Section 11.11. Sale of Participations. Any Lender may at any time sell
participations to one or more Eligible Transferees (each a “Participant”) in all
or a portion of its interests, rights or obligations under this Agreement and
the other Loan Documents (including, without limitation, all or a portion of the
Commitment and the Loans and participations owing to it and the Note, if any,
held by it) without the consent of the Borrower or the Administrative Agent;
provided that:

 

(a) any such Lender’s obligations under this Agreement and the other Loan
Documents shall remain unchanged;  

 

 
112

--------------------------------------------------------------------------------

 

  

(b) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations;

 

(c) the parties hereto shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and each of the other Loan Documents;

 

(d) such Participant shall be entitled to the cost protection provisions of
Article III to the same extent as if such Participant were a Lender (but no such
Participant shall be entitled to any greater payment thereunder than the Lender
that sold the participation to such Participant (except to the extent of any
change in law after the date of such participation)); and

 

(e) no Participant (unless such Participant is itself a Lender) shall be
entitled to require such Lender to take or refrain from taking action under this
Agreement or under any other Loan Document, except that such Lender may agree
with such Participant that such Lender will not, without such Participant’s
consent, take action of the type described as follows:

 

(i) increase the portion of the participation amount of any Participant over the
amount thereof then in effect, or extend the Commitment Period, without the
written consent of each Participant affected thereby; or

 

(ii) reduce the principal amount of or extend the time for any payment of
principal of any Loan, or reduce the rate of interest or extend the time for
payment of interest on any Loan, or reduce the commitment fee, without the
written consent of each Participant affected thereby.

 

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

  

 
113

--------------------------------------------------------------------------------

 

 

Section 11.12. Replacement of Affected Lenders. Each Lender agrees that, during
the time in which any Lender is an Affected Lender and at the sole expense of
the Borrower, upon notice by the Borrower to such Affected Lender and the
Administrative Agent, such Affected Lender shall assign and delegate, without
recourse (in accordance with the restrictions contained in Section 11.10
hereof), all of its interests, rights and obligations under this Agreement to an
Eligible Transferee, approved by the Borrower (unless an Event of Default shall
exist) and the Administrative Agent, that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that such Affected Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder (recognizing that any Affected Lender
may have given up its rights under this Agreement to receive payment of fees and
other amounts pursuant to Section 2.7(e) and (f) hereof), from such Eligible
Transferee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts, including any breakage
compensation under Article III hereof).

 

Section 11.13. Patriot Act Notice. Each Lender, and the Administrative Agent
(for itself and not on behalf of any other party), hereby notifies the Credit
Parties that, pursuant to the requirements of the Patriot Act, such Lender and
the Administrative Agent are required to obtain, verify and record information
that identifies the Credit Parties, which information includes the name and
address of each of the Credit Parties and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Credit
Parties in accordance with the Patriot Act. The Borrower shall provide, to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or a Lender in order to assist
the Administrative Agent or such Lender in maintaining compliance with the
Patriot Act.

 

Section 11.14. Severability of Provisions; Captions; Attachments. Any provision
of this Agreement that shall be prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. The several captions to sections and subsections herein are
inserted for convenience only and shall be ignored in interpreting the
provisions of this Agreement. Each schedule or exhibit attached to this
Agreement shall be incorporated herein and shall be deemed to be a part hereof.

 

Section 11.15. [Reserved]

 

Section 11.16. Entire Agreement. This Agreement, any Note and any other Loan
Document or other agreement, document or instrument attached hereto or executed
on or as of the Closing Date integrate all of the terms and conditions mentioned
herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof
(except with respect to (i) the Administrative Agent Fee Letter, which shall
remain in full force and effect after the Closing Date and (ii) those provisions
of the Engagement Letter expressly stated to survive the execution hereof, which
shall remain in full force and effect after the Closing Date).

 

Section 11.17. Limitations on Liability of the Fronting Lender. The Borrower
assumes all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letters of Credit. Neither
the Fronting Lender nor any of its officers or directors shall be liable or
responsible for (a) the use that may be made of any Letter of Credit or any acts
or omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by the Fronting Lender
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
account party on such Letter of Credit shall have a claim against the Fronting
Lender, and the Fronting Lender shall be liable to such account party, to the
extent of any direct, but not consequential, damages suffered by such account
party that such account party proves were caused by (i) the Fronting Lender’s
willful misconduct or gross negligence (as determined by a final judgment of a
court of competent jurisdiction) in determining whether documents presented
under a Letter of Credit comply with the terms of such Letter of Credit, or (ii)
the Fronting Lender’s willful failure to make lawful payment under any Letter of
Credit after the presentation to it of documentation strictly complying with the
terms and conditions of such Letter of Credit. In furtherance and not in
limitation of the foregoing, the Fronting Lender may accept documents that
appear on their face to be in order, without responsibility for further
investigation.

  

 
114

--------------------------------------------------------------------------------

 

 

Section 11.18. General Limitation of Liability. No claim may be made by any
Credit Party, any Lender, the Administrative Agent, the Fronting Lender or any
other Person against the Administrative Agent, the Fronting Lender, or any other
Lender or the affiliates, directors, officers, employees, attorneys or agents of
any of them for any damages other than actual compensatory damages in respect of
any claim for breach of contract or any other theory of liability arising out of
or related to the transactions contemplated by this Agreement or any of the
other Loan Documents, or any act, omission or event occurring in connection
therewith; and the Borrower, each Lender, the Administrative Agent and the
Fronting Lender hereby, to the fullest extent permitted under applicable law,
waive, release and agree not to sue or counterclaim upon any such claim for any
special, consequential or punitive damages, whether or not accrued and whether
or not known or suspected to exist in their favor.

 

Section 11.19. No Duty. All attorneys, accountants, appraisers, consultants and
other professional persons (including the firms or other entities on behalf of
which any such Person may act) retained by the Administrative Agent or any
Lender with respect to the transactions contemplated by the Loan Documents shall
have the right to act exclusively in the interest of the Administrative Agent or
such Lender, as the case may be, and shall have no duty of disclosure, duty of
loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Borrower, any other Companies, or any other Person, with
respect to any matters within the scope of such representation or related to
their activities in connection with such representation. The Borrower agrees, on
behalf of itself and its Subsidiaries, not to assert any claim or counterclaim
against any such persons with regard to such matters, all such claims and
counterclaims, now existing or hereafter arising, whether known or unknown,
foreseen or unforeseeable, being hereby waived, released and forever discharged.

 

Section 11.20. Legal Representation of Parties. The Loan Documents were
negotiated by the parties with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.

  

 
115

--------------------------------------------------------------------------------

 

 

Section 11.21. Submission to Jurisdiction.

 

(a) Governing Law. This Agreement, each of the Notes and any other Related
Writing shall be governed by and construed in accordance with the laws of the
State of New York and the respective rights and obligations of the Borrower, the
Administrative Agent, and the Lenders shall be governed by New York law, without
regard to principles of conflicts of laws.

 

(b) Submission to Jurisdiction. The Borrower hereby irrevocably submits to the
non-exclusive jurisdiction of any New York state or federal court sitting in New
York County, New York, over any action or proceeding arising out of or relating
to this Agreement, the Obligations or any other Related Writing, and the
Borrower hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such New York state or federal court.
The Borrower, on behalf of itself and its Subsidiaries, hereby irrevocably
waives, to the fullest extent permitted by law, any objection it may now or
hereafter have to the laying of venue in any action or proceeding in any such
court as well as any right it may now or hereafter have to remove such action or
proceeding, once commenced, to another court on the grounds of forum non
conveniens or otherwise. The Borrower agrees that a final, non-appealable
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

(c) JURY TRIAL WAIVER. TO THE EXTENT PERMITTED BY LAW, THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE
IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG
THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY THEREOF, ARISING
OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS RELATED THERETO.

 

[Remainder of page left intentionally blank]

 

 
116

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the parties have executed and delivered this Credit and
Security Agreement as of the date first set forth above.

 

 

 

Address:

9900 Westpark Drive
Suite 300

Houston, Texas 77063

IGNITE RESTAURANT GROUP, INC.

  Attention: Edward Engel

By:

/s/ Edward W. Engel

  

 
117

--------------------------------------------------------------------------------

 

 

Address:

Credit Suisse AG

Eleven Madison Avenue

23rd Floor

New York, NY 10010

Credit Suisse AG, Cayman Islands Branch
as the Administrative Agent and as a Lender

   

By:

/s/ Nupur Kumar       Nupur Kumar       Authorized Signatory               /s/
Samuel Miller       Samuel Miller       Authorized Signatory

  

 
118

--------------------------------------------------------------------------------

 

 

Address:

KEYBANK NATIONAL ASSOCIATION

127 PUBLIC SQUARE

CLEVELAND, OH 4414

KEYBANK NATIONAL ASSOCIATION

 

as a Lender

         

By:

/s/ Marianne T. Meil       Marianne T. Meil       Sr. Vice President

  

 
119

--------------------------------------------------------------------------------

 

  



Address:

DBD CREDIT FUNDING LLC

 

DBD CREDIT FUNDING LLC

 

c/o Fortress Investment Group

1345 Avenueof the Americas, 46th Floor

New York, NY 10105

     

By:

/s/ Scott Silvers     Name: Scott Silvers     Title: Authorized Signatory



   

 

 

 

 

Signature Page to

Credit and Security Agreement

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

COMMITMENTS OF LENDERS

 

 

Credit Suisse

AG

KeyBank

National

Association

DBD Credit

Funding Llc

Total

Overall Commitment Percentage

53.85%

10.26%

35.90%

100%

Revolving Credit Commitment Percentage

33.33%

66.67%

0.00%

100%

Term Loan Commitment Percentage

57.58%

0.00%

42.42%

100%

Term Loan Commitment Amount

$95,000,000

$0

$70,000,000

$165,000,000

Revolving Loan Amount

$10,000,000

$20,000,000

0

$30,000,000

Total Commitment Amount

$105,000,000 

$20,000,000

$70,000,000

$195,000,000

 

 

F-1

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A
FORM OF
REVOLVING CREDIT NOTE

 

 

$

 

[Date]

 

FOR VALUE RECEIVED, the undersigned, IGNITE RESTAURANT GROUP, INC., a Delaware
corporation (the “Borrower”), promises to pay, on the last day of the Commitment
Period, as defined in the Credit Agreement (as hereinafter defined), to the
order of (“Lender”) at the office of CREDIT SUISSE AG, as the Administrative
Agent, as hereinafter defined, 11 Madison Avenue, 23rd Floor, New York, NY,
10010 the principal sum of

 

[●] AND 00/100 DOLLARS

 

or the aggregate unpaid principal amount of all Revolving Loans, as defined in
the Credit Agreement, made by Lender to the Borrower pursuant to Section 2.2(a)
of the Credit Agreement, whichever is less, in lawful money of the United States
of America.

 

As used herein, “Credit Agreement” means the Credit and Security Agreement dated
as of August 13, 2014, among the Borrower, the Lenders, as defined therein, and
Credit Suisse AG, as administrative agent for the Lenders (the “Administrative
Agent”), as the same may from time to time be amended, restated or otherwise
modified. Each capitalized term used herein that is defined in the Credit
Agreement and not otherwise defined herein shall have the meaning ascribed to it
in the Credit Agreement.

 

The Borrower also promises to pay interest on the unpaid principal amount of
each Revolving Loan from time to time outstanding, from the date of such
Revolving Loan until the payment in full thereof, at the rates per annum that
shall be determined in accordance with the provisions of Section 2.4(a) of the
Credit Agreement. Such interest shall be payable on each date provided for in
such Section 2.4(a); provided that interest on any principal portion that is not
paid when due shall be payable on demand.

 

The portions of the principal sum hereof from time to time representing Base
Rate Loans and Eurodollar Loans, interest owing thereon and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of the Borrower under
this Note or the Credit Agreement.

 

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.

 

This Note is one of the Revolving Credit Notes referred to in the Credit
Agreement and is entitled to the benefits thereof. Reference is made to the
Credit Agreement for a description of the right of the undersigned to anticipate
payments hereof, the right of the holder hereof to declare this Note due prior
to its stated maturity, and other terms and conditions upon which this Note is
issued.

 

Except as expressly provided in the Credit Agreement, the Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of New York,
without regard to conflicts of laws provisions.

  

 
E-1

--------------------------------------------------------------------------------

 

 

JURY TRIAL WAIVER. THE BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

  

   

IGNITE RESTAURANT GROUP, INC.

         

By:

     

Name:

     

Title:

 

  

 
E-2

--------------------------------------------------------------------------------

 

  

EXHIBIT B
[Reserved]

 

 

 
E-3

--------------------------------------------------------------------------------

 

  

EXHIBIT C
FORM OF
TERM NOTE

 

 

$

 

August 13, 2014

 

FOR VALUE RECEIVED, the undersigned, IGNITE RESTAURANT GROUP, INC., a Delaware
corporation (the “Borrower”), promises to pay to the order of (“Lender”) at the
office of CREDIT SUISSE AG, as the Administrative Agent, as hereinafter defined,
11 Madison Avenue, 23rd Floor, New York, NY, 10010 the principal sum of

[●] AND 00/100 DOLLARS

 

in lawful money of the United States of America in consecutive principal
payments as set forth in the Credit Agreement (as hereinafter defined).

 

As used herein, “Credit Agreement” means the Credit and Security Agreement dated
as of August 13, 2014, among the Borrower, the Lenders, as defined therein, and
Credit Suisse AG, as administrative agent for the Lenders (the “Administrative
Agent”), as the same may from time to time be amended, restated or otherwise
modified. Each capitalized term used herein that is defined in the Credit
Agreement and not otherwise defined herein shall have the meaning ascribed to it
in the Credit Agreement.

 

The Borrower also promises to pay interest on the unpaid principal amount of the
Term Loan from time to time outstanding, from the date of the Term Loan until
the payment in full thereof, at the rates per annum that shall be determined in
accordance with the provisions of Section 2.4(c) of the Credit Agreement. Such
interest shall be payable on each date provided for in such Section 2.4(c);
provided that interest on any principal portion that is not paid when due shall
be payable on demand.

 

The portions of the principal sum hereof from time to time representing Base
Rate Loans and Eurodollar Loans, interest owing thereon, and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of the Borrower under
this Note or the Credit Agreement.

 

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.

 

This Note is one of the Term Notes referred to in the Credit Agreement and is
entitled to the benefits thereof. Reference is made to the Credit Agreement for
a description of the right of the undersigned to anticipate payments hereof, the
right of the holder hereof to declare this Note due prior to its stated
maturity, and other terms and conditions upon which this Note is issued.

 

Except as expressly provided in the Credit Agreement, the Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of New York,
without regard to conflicts of laws provisions.

  

 
E-4

--------------------------------------------------------------------------------

 

 

JURY TRIAL WAIVER. THE BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

 

   

IGNITE RESTAURANT GROUP, INC.

         

By:

     

Name:

     

Title:

 

   

 
E-5

--------------------------------------------------------------------------------

 

 

EXHIBIT D
FORM OF
NOTICE OF LOAN

 

, 20

 

Credit Suisse AG, as the Administrative Agent
11 Madison Avenue

23rd Floor

New York, NY 10010


 

Ladies and Gentlemen:

 

The undersigned, on behalf of IGNITE RESTAURANT GROUP, INC., a Delaware
corporation, (the “Borrower”) refers to the Credit and Security Agreement, dated
as of August [●], 2014 (“Credit Agreement”, the terms defined therein being used
herein as therein defined), among the undersigned, the Lenders, as defined in
the Credit Agreement, and CREDIT SUISSE AG, as administrative agent for the
Lenders (the “Administrative Agent”), and hereby gives you notice, pursuant to
Section 2.6 of the Credit Agreement that the Borrower hereby requests [a Loan
(the “Proposed Loan”)][an interest change with respect to a portion of a Term
Loan (the “Term Loan Interest Change”)][an interest change with respect to an
outstanding Revolving Loan (the “Revolving Loan Interest Change”)], and in
connection therewith sets forth below the information relating to the [Proposed
Loan][Term Loan Interest Change][Revolving Loan Interest Change] as required by
Section 2.6 of the Credit Agreement:

 

(a) The Business Day of the [Proposed Loan][Term Loan Interest Change]
[Revolving Loan Interest Change] is , 20 .

 

(b) The amount of the [Proposed Loan][Term Loan Interest Change] [Revolving Loan
Interest Change] is $ .

 

(c) The [Proposed Loan is to be]:
a Revolving Loan / the Term Loan.
(Check one.)

 

(d) The [Proposed Loan][Term Loan Interest Change][Revolving Loan Interest
Change] is to be a Base Rate Loan / Eurodollar Loan
(Check one.)

 

(e) If the [Proposed Loan][Term Loan Interest Change][Revolving Loan Interest
Change] is a Eurodollar Loan, the Interest Period requested is one month , two
months , three months , or six months .
(Check one.)

 

The undersigned hereby certifies on behalf of the Borrower that the following
statements are true on the date hereof, and will be true on the date of the
[Proposed Loan][Term Loan Interest Change][Revolving Loan Interest Change]:

 

(i) subject to Section 4.2 of the Credit Agreement, the representations and
warranties contained in each Loan Document are (A) with respect to
representations and warranties that contain a materiality qualification, true
and correct, and (B) with respect to representations and warranties that do not
contain a materiality qualification, true and correct in all material respects,
in each case, as of the date hereof (except to the extent that any thereof
expressly relate to a specific earlier date, in which case such representations
and warranties are (1) with respect to representations and warranties that
contain a materiality qualification, true and correct as of such earlier date,
and (2) with respect to representations and warranties that do not contain a
materiality qualification, true and correct in all material respects as of such
earlier date), before and after giving effect to the [Proposed Loan][Term Loan
Interest Change][Revolving Loan Interest Change] and the application of the
proceeds therefrom, as though made on and as of such date;

  

 
E-6

--------------------------------------------------------------------------------

 

 

(ii) no event has occurred and is continuing, or would result from such
[Proposed Loan][Term Loan Interest Change][Revolving Loan Interest Change], or
the application of proceeds therefrom, that constitutes a Default or Event of
Default; and

 

(iii) the conditions set forth in Section 2.6 and Article IV of the Credit
Agreement have been satisfied.

 

 

   

IGNITE RESTAURANT GROUP, INC.

         

By:

     

Name:

     

Title:

 

 

 

  

 
E-7

--------------------------------------------------------------------------------

 

 

EXHIBIT E
FORM OF
COMPLIANCE CERTIFICATE

 

For the Quarterly Reporting Period ended

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

(1) I am the duly elected [President] or [Chief Financial Officer] of IGNITE
RESTAURANT GROUP, INC., a Delaware corporation (the “Borrower”);

 

(2) I am familiar with the terms of that certain Credit and Security Agreement,
dated as of August 13, 2014, among the Borrower, the lenders party thereto
(together with their respective successors and assigns, collectively, the
“Lenders”), as defined in the Credit Agreement, CREDIT SUISSE AG, as the
Administrative Agent (as the same may from time to time be amended, restated or
otherwise modified, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), and the terms of the other Loan Documents, and I
have made, or have caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of the Borrower and its
Subsidiaries during the accounting period covered by the attached financial
statements;

 

(3) The review described in paragraph (2) above did not disclose, and I have no
knowledge of, the existence of any condition or event that constitutes or
constituted a Default or Event of Default, at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate;

 

(4) As of the date hereof, each of the representations and warranties contained
in each Loan Document are (i) with respect to representations and warranties
that contain a materiality qualification, true and correct, and (ii) with
respect to representations and warranties that do not contain a materiality
qualification, true and correct in all material respects, in each case, as of
the date hereof (except to the extent that any thereof expressly relate to a
specific earlier date, in which case such representations and warranties are (A)
with respect to representations and warranties that contain a materiality
qualification, true and correct as of such earlier date, and (B) with respect to
representations and warranties that do not contain a materiality qualification,
true and correct in all material respects as of such earlier date); and

 

(5) Set forth on Attachment I hereto are calculations of the financial covenants
set forth in Sections 5.7 of the Credit Agreement, and the calculation of Excess
Cash Flow, which calculations show compliance with the terms thereof.

 

IN WITNESS WHEREOF, I have signed this certificate the day of , 20 .

 

 

   

IGNITE RESTAURANT GROUP, INC.

         

By:

     

Name:

     

Title:

 

  

 
E-8

--------------------------------------------------------------------------------

 

 

EXHIBIT F
FORM OF
ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This Assignment and Acceptance Agreement (this “Assignment Agreement”) between
(the “Assignor”) and (the “Assignee”) is dated as of , 20 . The parties hereto
agree as follows:

 

1. Preliminary Statement. Assignor is a party to a Credit and Security
Agreement, dated as of August 13, 2014 (as the same may from time to time be
amended, restated or otherwise modified, the “Credit Agreement”), among IGNITE
RESTAURANT GROUP, INC., a Delaware corporation (the “Borrower”), the lenders
party thereto (together with their respective successors and assigns,
collectively, the “Lenders” and, individually, each a “Lender”) and CREDIT
SUISSE AG, as administrative agent for the Lenders (the “Administrative Agent”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings attributed to them in the Credit Agreement.

 

2. Assignment and Assumption. Assignor hereby sells and assigns to Assignee, and
Assignee hereby purchases and assumes from Assignor, an interest in and to
Assignor’s rights and obligations under the Credit Agreement, effective as of
the Assignment Effective Date (as hereinafter defined), equal to the percentage
interest specified on Annex 1 hereto (hereinafter, the “Assigned Percentage”) of
Assignor’s right, title and interest in and to, as applicable, (a) the
Commitment, (b) any Loan made by Assignor that is outstanding on the Assignment
Effective Date, (c) Assignor’s interest in any Letter of Credit outstanding on
the Assignment Effective Date, (d) any Note delivered to Assignor pursuant to
the Credit Agreement, and (e) the Credit Agreement and the other Related
Writings. After giving effect to such sale and assignment and on and after the
Assignment Effective Date, Assignee shall be deemed to have one or more
Applicable Commitment Percentages under the Credit Agreement equal to the
Applicable Commitment Percentages set forth in subparts II.A and II.B on Annex 1
hereto and an Assigned Amount as set forth on subparts I.A and I.B of Annex 1
hereto (hereinafter, the “Assigned Amount”).

 

3. Assignment Effective Date. The Assignment Effective Date (the “Assignment
Effective Date”) shall be [ , ] (or such other date agreed to by the
Administrative Agent). On or prior to the Assignment Effective Date, Assignor
shall satisfy the following conditions:

 

(a) receipt by the Administrative Agent of this Assignment Agreement, including
Annex 1 hereto, properly executed by Assignor and Assignee and accepted and
consented to by the Administrative Agent and, if necessary pursuant to the
provisions of Section 11.10(b) of the Credit Agreement, by the Borrower;

 

(b) receipt by the Administrative Agent from Assignor of a fee of $3,500, if
required by Section 11.10(d) of the Credit Agreement;

 

(c) receipt by the Administrative Agent from Assignee of an administrative
questionnaire, or other similar document, which shall include (i) the address
for notices under the Credit Agreement, (ii) the address of its Lending Office,
(iii) wire transfer instructions for delivery of funds by the Administrative
Agent, and (iv) such other information as the Administrative Agent shall
request; and

 

(d) receipt by the Administrative Agent from Assignor or Assignee of any other
information required pursuant to Section 11.10 of the Credit Agreement or
otherwise necessary to complete the transaction contemplated hereby.

 

4. Payment Obligations. In consideration for the sale and assignment of Loans
hereunder, Assignee shall pay to Assignor, on the Assignment Effective Date, the
amount agreed to by Assignee and Assignor. Any interest, fees and other payments
accrued prior to the Assignment Effective Date with respect to the Assigned
Amount shall be for the account of Assignor. Any interest, fees and other
payments accrued on and after the Assignment Effective Date with respect to the
Assigned Amount shall be for the account of Assignee. Each of Assignor and
Assignee agrees that it will hold in trust for the other party any interest,
fees or other amounts which it may receive to which the other party is entitled
pursuant to the preceding sentence and to pay the other party any such amounts
which it may receive promptly upon receipt thereof.

  

 
E-9

--------------------------------------------------------------------------------

 

 

5. Credit Determination; Limitations on Assignor’s Liability. Assignee
represents and warrants to Assignor, the Borrower, the Administrative Agent and
the Lenders (a) that it is capable of making and has made and shall continue to
make its own credit determinations and analysis based upon such information as
Assignee deemed sufficient to enter into the transaction contemplated hereby and
not based on any statements or representations by Assignor; (b) Assignee
confirms that it meets the requirements to be an assignee as set forth in
Section 11.10 of the Credit Agreement; (c) if applicable, Assignee confirms that
it is able to fund the Loans and the Letters of Credit as required by the Credit
Agreement; (d) Assignee agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement and the
other Related Writings are required to be performed by it as a Lender
thereunder; and (e) Assignee represents that it has reviewed each of the Loan
Documents. It is understood and agreed that the assignment and assumption
hereunder are made without recourse to Assignor and that Assignor makes no
representation or warranty of any kind to Assignee and shall not be responsible
for (i) the due execution, legality, validity, enforceability, genuineness,
sufficiency or collectability of the Credit Agreement or any other Related
Writings, (ii) any representation, warranty or statement made in or in
connection with the Credit Agreement or any of the other Related Writings, (iii)
the financial condition or creditworthiness of the Borrower or any Guarantor of
Payment, (iv) the performance of or compliance with any of the terms or
provisions of the Credit Agreement or any of the other Related Writings, (v) the
inspection of any of the property, books or records of the Borrower, or (vi) the
validity, enforceability, perfection, priority, condition, value or sufficiency
of any collateral securing or purporting to secure the Loans or Letters of
Credit. Neither Assignor nor any of its officers, directors, employees, agents
or attorneys shall be liable for any mistake, error of judgment, or action taken
or omitted to be taken in connection with the Loans, the Letters of Credit, the
Credit Agreement or the Related Writings, except for its or their own gross
negligence or willful misconduct. Assignee appoints the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under the
Credit Agreement as are delegated to the Administrative Agent by the terms
thereof.

 

6. Indemnity. Assignee agrees to indemnify and hold harmless Assignor against
any and all losses, cost and expenses (including, without limitation, attorneys’
fees) and liabilities incurred by Assignor in connection with or arising in any
manner from Assignee’s performance or non-performance of obligations assumed
under this Assignment Agreement.

 

7. Subsequent Assignments. After the Assignment Effective Date, Assignee shall
have the right, pursuant to Section 11.10 of the Credit Agreement, to assign the
rights which are assigned to Assignee hereunder, provided that (a) any such
subsequent assignment does not violate any of the terms and conditions of the
Credit Agreement, any of the other Related Writings, or any law, rule,
regulation, order, writ, judgment, injunction or decree and that any consent
required under the terms of the Credit Agreement or any of the other Related
Writings has been obtained, (b) the assignee under such assignment from Assignee
shall agree to assume all of Assignee’s obligations hereunder in a manner
satisfactory to Assignor, and (c) Assignee is not thereby released from any of
its obligations to Assignor hereunder.

 

8. Reductions of Aggregate Amount of Commitments. If any reduction in the Total
Commitment Amount occurs between the date of this Assignment Agreement and the
Assignment Effective Date, the percentage of the Total Commitment Amount
assigned to Assignee shall remain the percentage specified in Section 1 hereof
and the dollar amount of the Commitment of Assignee shall be recalculated based
on the reduced Total Commitment Amount.

 

9. Acceptance of the Administrative Agent; Notice by Assignor. This Assignment
Agreement is conditioned upon the acceptance and consent of the Administrative
Agent and, if necessary pursuant to Section 11.10 of the Credit Agreement, upon
the acceptance and consent of the Borrower; provided that the execution of this
Assignment Agreement by the Administrative Agent and, if necessary, by the
Borrower is evidence of such acceptance and consent.

 

10. Entire Agreement. This Assignment Agreement embodies the entire agreement
and understanding between the parties hereto and supersedes all prior agreements
and understandings between the parties hereto relating to the subject matter
hereof.

 

11. Governing Law. This Assignment Agreement shall be governed by the laws of
the State of New York, without regard to conflicts of laws.

  

 
E-10

--------------------------------------------------------------------------------

 

 

12. Notices. Notices shall be given under this Assignment Agreement in the
manner set forth in the Credit Agreement. For the purpose hereof, the addresses
of the parties hereto (until notice of a change is delivered) shall be the
address set forth under each party’s name on the signature pages hereof.

 

13. Counterparts. This Assignment Agreement may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.

 

[Remainder of page intentionally left blank.]

 

 

 
E-11

--------------------------------------------------------------------------------

 

  

JURY TRIAL WAIVER. EACH OF THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW,
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG THE ADMINISTRATIVE AGENT, ANY OF
THE LENDERS, AND THE BORROWER, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS ASSIGNMENT AGREEMENT OR ANY NOTE OR OTHER AGREEMENT,
INSTRUMENT OR DOCUMENT EXECUTED OR DELIVERED IN CONNECTION THEREWITH OR THE
TRANSACTIONS RELATED HERETO.

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

 

 

   

ASSIGNOR:

           

Address:

               

Attn:

   

By:

   

Phone:

   

Name:

   

Fax:

   

Title:

 

 

 

   

ASSIGNEE:

           

Address:

               

Attn:

   

By:

   

Phone:

   

Name:

   

Fax:

   

Title:

 

 

 

Accepted and Consented to this day of , 20 :

 

Accepted and Consented to this day of , 20 :

     

CREDIT SUISSE AG

 

IGNITE RESTAURANT GROUP, INC.

as the Administrative Agent

         

By:

   

By:

 

Name:

   

Name:

 

Title:

   

Title:

 

  

 
E-12

--------------------------------------------------------------------------------

 

 

ANNEX 1
TO
ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

On and after the Assignment Effective Date, after giving effect to all other
assignments being made by Assignor on the Assignment Effective Date, the
Commitment of Assignee, and, if this is less than an assignment of all of
Assignor’s interest, Assignor, shall be as follows:

 

 

I.

INTEREST BEING ASSIGNED TO ASSIGNEE

   

A.

Revolving Credit Commitment

     

Applicable Commitment Percentage of Revolving Credit Commitment

   

%

     

Assigned Amount

 

$

         

B.

Term Loan

     

Applicable Commitment Percentage of Term Loan Commitment / outstanding portion
of the Term Loan

   

%

     

Assigned Amount

 

$

       

 

 

II.

ASSIGNEE’S COMMITMENT (as of the Assignment Effective Date)

   

A.

Revolving Credit Commitment

     

Applicable Commitment Percentage of Revolving Credit Commitment

   

%

     

Assigned Amount

 

$

         

B.

Term Loan

     

Applicable Commitment Percentage of Term Loan Commitment / outstanding portion
of the Term Loan

   

%

     

Assigned Amount

 

$

       

 

 

III.

ASSIGNOR’S COMMITMENT (as of the Assignment Effective Date)

   

A.

Revolving Credit Commitment

     

Applicable Commitment Percentage of Revolving Credit Commitment

   

%

     

Assigned Amount

 

$

         

B.

Term Loan

     

Applicable Commitment Percentage of Term Loan Commitment / outstanding portion
of the Term Loan

     

%

     

Assigned Amount

 

$

     

 

 

E-13

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 2

Guarantors of Payment

 

Guarantors of Payment:

 

Crab Addison, Inc.

Joe’s Crab Shack-San Diego, Inc.

Joe’s Crab Shack - Redondo Beach, Inc.

Joe’s Crab Shack - Kansas, Inc.

BHTT Entertainment, Inc.

Ignite Restaurants - New Jersey, Inc.

Joe’s Crab Shack - Alabama Private Club, Inc.

Joe’s Crab Shack - Maryland, Inc.

Joe’s Crab Shack - Hunt Valley MD, Inc.

Joe’s Crab Shack - Anne Arundel MD, Inc.

JCS Monmouth Mall - NJ, LLC

Joe’s Crab Shack - Abingdon MD, Inc.

Brick House Development, LLC

Mac Management Blocker LLC

Mac Parent LLC

Mac Holding LLC

Mac Acquisition LLC

Mac Acquisition of New Jersey LLC

Mac Acquisition of Kansas LLC

Mac Acquisition of Anne Arundel County LLC

Mac Acquisition of Howard County LLC

Mac Acquisition of Frederick County LLC

Mac Acquisition of Montgomery County LLC

Mac Acquisition of Baltimore County LLC

Mac Acquisition IP LLC

JCS Development, LLC

RMG Development, LLC

 

 
 

--------------------------------------------------------------------------------

 

  

Schedule 2.2

Existing Letters of Credit

 

Letter of

Credit Issuer

Letter of Credit

Number

Account Party

Type of Letter

of Credit

Amount

KEYBANK

NATIONAL

ASSOCIATION

S322441000

Zurich American

Insurance

Company

Irrevocable

Standby Letter of

Credit

$3,680,000

KEYBANK

NATIONAL

ASSOCIATION

S322666000A

Travelers

Insurance

Irrevocable

Standby Letter of

Credit

$2,300,000

KEYBANK

NATIONAL

ASSOCIATION

S322680000A

Great Hills

Insurance

Irrevocable

Standby Letter of

Credit

$556,750

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 3

Pledged Securities

 

Company or

Subsidiary

Issuer and Type
of Organization

# of
Shares/Equity

Interests
Owned and

Pledged

Total
Shares/Equity

Interests
Outstanding

Certificate No.

(if any)

Ignite Restaurant

Group, Inc.

Crab Addison, Inc. /

Texas corporation

1,000 shares of Common Stock

1,000

4

Ignite Restaurant

Group, Inc.

Joe’s Crab Shack-San Diego Inc. /

California corporation

1,000 shares of Common Stock

1,000

2

Ignite Restaurant

Group, Inc.

Joe’s Crab Shack - Redondo Beach Inc. /

California corporation

1,000 shares of Common Stock

1,000

2

Ignite Restaurant

Group, Inc.

Joe’s Crab Shack - Kansas, Inc. /

Kansas corporation

1,000 shares of Common Stock

1,000

3

Ignite Restaurant

Group, Inc.

BHTT Entertainment, Inc. /

Texas corporation

1,000 shares of Common Stock

1,000

1

Ignite Restaurant

Group, Inc.

Ignite Restaurants - New Jersey, Inc. /

New Jersey corporation

1,000 shares of Common Stock

1,000

1

Ignite Restaurant

Group, Inc.

Joe’s Crab Shack - Alabama Private Club, Inc. /

Alabama corporation

100 shares of Common Stock

100

2

Crab Addison, Inc.

Joe’s Crab Shack - Maryland, Inc. /

Maryland corporation

997 shares of Common Stock

1,000

 

4

Crab Addison, Inc.

Joe’s Crab Shack – Abingdon MD, Inc. /

Maryland corporation

700 shares of Common Stock

1,000

1

Crab Addison, Inc.

Joe’s Crab Shack – Abingdon MD, Inc. /

Maryland corporation

100 shares of Common Stock

1,000

10

Crab Addison, Inc.

Joe’s Crab Shack – Hunt Valley MD, Inc. /

Maryland corporation

970 shares of Common Stock

1,000

1

 

 

 
 

--------------------------------------------------------------------------------

 

 

Crab Addison, Inc.

Joe’s Crab Shack – Anne Arundel MD, Inc. /

Maryland corporation

970 shares of Common Stock

1,000

1

BHTT Entertainment, Inc.

Brick House Development, LLC /

Delaware limited liability company

100% of membership interest

N/A

N/A

Ignite Restaurant Group, Inc.

Mac Management Blocker LLC /

Delaware limited liability company

100% of membership interest

N/A

N/A

Ignite Restaurant Group, Inc.

Mac Parent LLC /

Delaware limited liability company

15.6% of membership interests

N/A

N/A

Mac Management Blocker LLC

Mac Parent LLC /

Delaware limited liability company

84.4% of membership interest

N/A

N/A

Mac Parent LLC

Mac Holding LLC /

Delaware limited liability company

100% of membership interest

N/A

2

Mac Holding LLC

Mac Acquisition LLC /

Delaware limited liability company

100% of membership interest

N/A

3

Mac Acquisition LLC

Mac Acquisition of New Jersey LLC /

New Jersey limited liability company

100% of membership interest

N/A

1

Mac Acquisition LLC

Mac Acquisition of Kansas LLC /

Kansas limited liability company

100% of membership interest

N/A

2

Mac Acquisition LLC

Mac Acquisition of Anne Arundel County LLC /

Maryland limited liability company

100% of Class A membership interest

N/A

N/A

Mac Acquisition LLC

Mac Acquisition of Howard County LLC /

Maryland limited liability company

100% of Class A membership interest

N/A

N/A

Mac Acquisition LLC

Mac Acquisition of Frederick County LLC /

Maryland limited liability company

100% of Class A membership interest

N/A

N/A

  

 
 

--------------------------------------------------------------------------------

 

 

Mac Acquisition LLC

Mac Acquisition of Montgomery County LLC /

Maryland limited liability company

100% of Class A membership interest

N/A

N/A

Mac Acquisition LLC

Mac Acquisition of Baltimore County LLC /

Maryland limited liability company

100% of Class A membership interest

N/A

N/A

Mac Acquisition LLC

Mac Acquisition IP LLC

100% of membership interest

N/A

2

Crab Addison, Inc.

JCS Development, LLC /

Delaware limited liability company

100% of membership interests.

N/A

N/A

Mac Acquisition, LLC

RMG Development, LLC /

Delaware limited liability company

100% of membership interest

N/A

N/A

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 5.3

Financial Reporting Periods and Quarterly Reporting Periods

 

Fiscal Quarters

                                          2014 Fiscal Year     2015    

Qtr Begins

 

Qtr Ends

       

Qtr Begins

 

Qtr Ends

Q1

 

12/31/2013

 

3/31/2014

   

Q1

 

12/30/2014

 

3/30/2015

Q2

 

4/1/2014

 

6/30/2014

   

Q2

 

3/31/2015

 

6/29/2015

Q3

 

7/1/2014

 

9/29/2014

   

Q3

 

6/30/2015

 

9/28/2015

Q4

 

9/30/2014

 

12/29/2014

   

Q4

 

9/29/2015

 

12/28/2015

                                               

2016 (53 Weeks)

   

2017

   

Qtr Begins

 

Qtr Ends

       

Qtr Begins

 

Qtr Ends

Q1

 

12/29/2015

 

3/28/2016

   

Q1

 

1/3/2017

 

4/3/2017

Q2

 

3/29/2016

 

6/27/2016

   

Q2

 

4/4/2017

 

7/3/2017

Q3

 

6/28/2016

 

9/26/2016

   

Q3

 

7/4/2017

 

10/2/2017

Q4

 

9/27/2016

 

1/2/2017

   

Q4

 

10/3/2017

 

1/1/2018

                                               

2018

   

2019

   

Qtr Begins

 

Qtr Ends

       

Qtr Begins

 

Qtr Ends

Q1

 

1/2/2018

 

4/2/2018

   

Q1

 

1/1/2019

 

4/1/2019

Q2

 

4/3/2018

 

7/2/2018

   

Q2

 

4/2/2019

 

7/1/2019

Q3

 

7/3/2018

 

10/1/2018

   

Q3

 

7/2/2019

 

9/30/2019

Q4

 

10/2/2018

 

12/31/2018

   

Q4

 

10/1/2019

 

12/30/2019

                                               

Fiscal Years

                                         

 

 

Year Begins

 

Year Ends

 

           

 

       

 

           

2014

 

12/31/2013

 

12/29/2014

 

           

2015

 

12/30/2014

 

12/28/2015

 

           

2016

 

12/29/2015

 

1/2/2017

 

           

2017

 

1/3/2017

 

1/1/2018

 

           

2018

 

1/2/2018

 

12/31/2018

 

           

2019

 

1/1/2019

 

12/30/2019

 

           

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 5.8

Indebtedness

 

 

●

Indebtedness in the principal amount of $482.335.56 incurred pursuant to a
Commercial Insurance Premium Finance and Security Agreement with BankDirect
Capital Finance titled Loan Number 409576 for 2014 insurance payable in 3
monthly installments of $160,778.52 starting 8/1/2014.

 

 

●

Indebtedness in the principal amount of $184,075.96 incurred pursuant to a
Commercial Insurance Premium Finance and Security Agreement with BankDirect
Capital Finance titled Loan Number 405548 for 2014 insurance payable in 4
monthly installments of $46,018.99 starting 8/1/2014.

 

 

●

Indebtedness in the principal amount of $127,305.00 incurred pursuant to a
Commercial Insurance Premium Finance and Security Agreement with BankDirect
Capital Finance titled Quote Number 1055813.1 for 2014-2015 insurance payable in
10 monthly installments of $12,829.32 starting 8/25/2014.

 

 

●

Indebtedness pursuant to the Existing Letters of Credit set forth on Schedule
2.2.

  

 
 

--------------------------------------------------------------------------------

 

  

Schedule 5.9

Liens

 

 

●

UCC-1 #181467002 filed March 11, 2013 with the Maryland Department of
Assessments & Taxation listing Joe’s Crab Shack - Maryland, Inc., as debtor, and
GB Mall Limited Partnership t/a Beltway Plaza Shopping Center, as secured party,
covering all fixtures and personal property in or about the restaurant premises
(as more particularly described in such financing statement) during the lease
term.

 

 

●

UCC-1 #12-0038625592 filed December 12, 2012 with the Texas Secretary of State
listing Crab Addison, Inc., as debtor, and EKLECCO NEWCO LLC, as secured party,
covering all inventory, equipment and merchandise on the premises in which
tenant has any interest and in all proceeds arising therefrom.

 

 
 

--------------------------------------------------------------------------------

 

  

Schedule 5.11

Contingent Obligations Existing as of the Closing Date

 

None.

 

 
 

--------------------------------------------------------------------------------

 

  

Schedule 5.24

Restrictive Agreements

 

Limited Liability Company Agreement of JCS Monmouth Mall - NJ, LLC, dated as of
May 10, 2011, among Crab Addison, Inc., a Texas corporation and VNO MM License
LLC, a Delaware limited liability company.

  

 
 

--------------------------------------------------------------------------------

 

  

Schedule 6.1

Corporate Existence; Subsidiaries; Foreign Qualification

 

Company or

Subsidiary

Type of
Organization

Jurisdiction of
Organization/
Formation

Foreign

Qualification

Material Domestic

Subsidiary (as

defined in the

Credit Agreement)

Owner

Ownership

Percentage

Ignite Restaurant

Group, Inc.

Corporation

DE

CA, NE, TX

     

Crab Addison, Inc.

Corporation

TX

AL, AZ, CA, CO, DE, FL, GA, ID, IL, IN, IA, KY, LA, MD, MA, MI, MN, MO, NE, NV,
NJ, NY, NC, OH, OK, PA, SC, TN, UT, VA, WA

Yes

Ignite Restaurant Group, Inc.

100%

Joe’s Crab Shack-

San Diego Inc.

Corporation

CA

None

No

Ignite Restaurant Group, Inc.

100%

Joe’s Crab Shack-

Redondo Beach Inc.

Corporation

CA

None

No

Ignite Restaurant Group, Inc.

100%

Joe’s Crab Shack -

Kansas, Inc.

Corporation

KS

None

No

Ignite Restaurant Group, Inc.

100%

BHTT Entertainment, Inc.

Corporation

TX

CO, FL, IL, KY, MO, NJ, NY, OH, PA

Yes

Ignite Restaurant Group, Inc.

100%

Ignite Restaurants -

New Jersey, Inc.

Corporation

NJ

None

Yes

Ignite Restaurant Group, Inc.

100%

  

 
 

--------------------------------------------------------------------------------

 

 

Company or

Subsidiary

Type of
Organization Jurisdiction of
Organization/
Formation

Foreign

Qualification

Material Domestic

Subsidiary (as

defined in the

Credit Agreement)

Owner

Ownership

Percentage

Joe’s Crab Shack -

Alabama Private Club, Inc.

Non-Profit

Corporation

AL

None

No

Ignite Restaurant Group, Inc.

100%

Joe’s Crab Shack -

Corporation

MD

None

 

Crab Addison, Inc.

99.7%

Maryland, Inc.         No

James F. Mazany

0.1%

         

Edward W. Engel

0.1%

         

Michael J. Dixon

0.1%

Joe’s Crab Shack-

Corporation

MD

None

 

Crab Addison, Inc.

97.0%

Hunt Valley MD, Inc.         No

James F. Mazany

1.0%

         

Edward W. Engel

1.0%

         

Jonathan M. Herbst

1.0%

Joe’s Crab Shack -

Corporation

MD

None

 

Crab Addison, Inc.

97.0%

Anne Arundel MD, Inc.         No

James F. Mazany

1.0%

         

Edward W. Engel

1.0%

         

Kimberly J. Castle

1.0%

JCS Monmouth Mall -

Limited Liability

DE

NJ

 

Crab Addison, Inc.

99.0%

NJ, LLC Company     No

VNO MM License LLC, a

Delaware limited liability

company

1.0%

Joe’s Crab Shack -

Corporation

MD

None

 

Crab Addison, Inc.

80.0%

Abingdon MD, Inc.       No

Christina N. Armstrong

10.0%

         

Stephanie R. DuVall

10.0%

Brick House Development, LLC

Limited Liability

Company

DE

None

No

BHTT Entertainment, Inc.

100%

Mac Management Blocker LLC

Limited Liability

Company

DE

None

No

Ignite Restaurant Group, Inc.

100%

Mac Parent LLC

Limited Liability

Company

DE

None

No

Ignite Restaurant Group, Inc.

15.6%

         

Mac Management Blocker LLC

84.4%

  

 
 

--------------------------------------------------------------------------------

 

 

Company or

Subsidiary

Type of
Organization Jurisdiction of
Organization/
Formation

Foreign

Qualification

Material Domestic

Subsidiary (as

defined in the

Credit Agreement)

Owner

Ownership

Percentage

Mac Holding LLC

Limited Liability

Company

DE

None

No

Mac Parent LLC

100%

Mac Acquisition LLC

Limited Liability

Company

DE

AL, AZ, AR, CA, CO, FL, GA, IL, IN, IA, KY, LA, ME, MD, MA, MI, MN, MO, NE, NV,
NJ, NM, NY, NC, OH, OK, PA, SC, TN, TX, UT, VA, WA

No

Mac Holding LLC

100%

Mac Acquisition of

New Jersey LLC

Limited Liability

Company

NJ

None

No

Mac Acquisition LLC

100%

Mac Acquisition of

Kansas LLC

Limited Liability

Company

KS

None

No

Mac Acquisition LLC

100%

 

 

 

 

 

Mac Acquisition LLC

100.0% of

Class A

Membership

Rights

         

Cindy Castle-Belhert

50.0% of

Class B

Membership

Rights

 

Mac Acquisition of

Anne Arundel County LLC

 

Limited Liability

Company

MD  None No

Laura C. Richard

50.0% of

Class B

Membership

Rights

Mac Acquisition of

Howard County LLC

Limited Liability

Company

MD

None

No

Mac Acquisition LLC

100.0% of

Class A

Membership

Rights

         

Kathlyn McCann

100.0% of

Class B

Membership

Rights

  

 
 

--------------------------------------------------------------------------------

 

 

Company or

Subsidiary

Type of
Organization Jurisdiction of
Organization/
Formation

Foreign

Qualification

Material Domestic

Subsidiary (as

defined in the

Credit Agreement)

Owner

Ownership

Percentage

Mac Acquisition of

Frederick County LLC

Limited Liability

Company

MD

None

No

Mac Acquisition LLC

100.0%

of Class A

Membership

Rights

Mac Acquisition of

Montgomery County LLC

Limited Liability

Company

MD

None

No

Mac Acquisition LLC

100.0% of

Class A

Membership

Rights

 

 

 

 

 

Mac Acquisition LLC

100.0% of

Class A

Membership

Rights

         

Timothy D. Norris

50.0% of

Class B

Membership

Rights

 

Mac Acquisition of

Baltimore County LLC

 

Limited Liability

Company

MD None No

Laura C. Richard

50.0% of

Class B

Membership

Rights

Mac Acquisition IP LLC

Limited Liability

Company

DE

None

No

Mac Acquisition LLC

100%

JCS Development, LLC

Limited Liability

Company

DE

None

No

Crab Addison, Inc.

100%

RMG Development, LLC

Limited Liability

Company

DE

None

No

Mac Acquisition, LLC

100%

    

 

*The chief executive office and principal place of business for each of the
entities listed above is 9900 Westpark Dr., Ste 300, Houston, TX 77063.

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 6.4

Litigation and Administrative Proceedings

  

Roberto Martinez v. Joe’s Crab Shack, Inc. Roberto Martinez (“Martinez”), a
former kitchen manager at Joe’s Crab Shack restaurant in Ventura, California,
filed a class action lawsuit against the Company in Los Angeles Superior Court
in September 2007 in which he contended that he and all other managerial
employees in California were misclassified as exempt employees and are entitled
to unpaid overtime, as well as compensation for missed meal and rest breaks,
penalties, costs and attorneys’ fees. Defendants are vigorously contesting this
matter. At this stage in the matter, it is impossible to predict with any
certainty whether Ignite’s petition will be granted, a class will be certified,
whether the plaintiffs and the class will prevail, or the damages they might
recover were they to prevail.

  

Chaz Campton Securities Litigation. On July 20, 2012, a putative class action
complaint was filed in the U.S. District Court for the Southern District of
Texas against Ignite following Ignite’s announced intention to restate its
financial statement for the fiscal years ended December 28, 2009, January 3,
2011 and January 2, 2012 and the related interim periods. The complaint lodged
against Ignite, certain of its current directors and officers and the
underwriters in the initial public offering (“IPO”) was based on allegations
related to the Company’s disclosures in its registration statement and
prospectus for its IPO. On July 4, 2014, the parties reached an agreement in
principle to settle all pending claims, subject to submission and approval by
the court. Until such time as the proposed settlement is submitted to the court,
the parties are subject to a confidentiality agreement.

 

Hart - New York Wage-Hour Collective Action. Plaintiffs are six former tipped
employees of Joe’s Crab Shack restaurants located in Arizona, Illinois,
Maryland, Missouri and New York. They filed a Complaint in the United States
District Court, Western District of New York, on August 28, 2013 alleging that
they were not paid the minimum wage required by the Fair Labor Standards Act
(“FLSA”), as well as the wage-hour laws of the respective states in which they
worked. Plaintiffs claim that they were paid the subminimum wage permitted to be
paid to tipped employees, that Defendants should be prohibited from applying the
statutory “tip credit” for the difference between the subminimum and the minimum
wage because they worked at non-tipped functions more than 20 percent of their
time. Plaintiffs purport to bring their FLSA claim as a collective action
representing a nationwide class of tipped employees, and each of their state law
claims as a Rule 23 class action seeking to represent separate subclasses of
tipped employees under the wage and hour laws of the states in which they
worked. The Defendants are vigorously contesting this matter. At this early
stage, it is impossible to predict with any certainty whether a conditional
collective action or class will be certified, whether the Plaintiffs will
prevail on their individual or class claims, or the damages they might recover
were they to prevail in achieving class status and on the merits.

  

Moreno – San Francisco Litigation. Nine former kitchen staff employees at the
Joe’s Crab Shack restaurant in San Francisco, California filed suit in San
Francisco County Superior Court in August, 2013 alleging wrongful termination
claims in addition to a variety of putative class claims on behalf of all
kitchen staff employees at that one restaurant, alleging, inter alia, unpaid
overtime, meal period violations, rest period violations, wage statement
violations, and violations of a San Francisco ordinance. They also brought
representative claims on behalf of all kitchen staff employees seeking penalties
under the Private Attorneys General Act (“PAGA”) for those same alleged
violations. The Company has tendered this matter to its insurance carrier and
intends to defend this matter vigorously. At this stage in the matter, it is
impossible to predict with any certainty whether a class will be certified,
whether the Plaintiffs in the class will prevail on any of their individual,
class or representative claims, or the damages they might recover were they to
prevail.      

 

 
 

--------------------------------------------------------------------------------

 

  

Schedule 6.5

Real Estate Owned by the Companies

 

None.

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 6.9(a)

Locations

 

9900 Westpark Dr., Ste 300, Houston, TX 77063

 

 

IGNITE RESTAURANT GROUP, INC.

     

Locations by Brand

                       

Romano's Macaroni Grill

172

     

Joe's Crab Shack

 

136

     

Brick House Tavern + Tap

20

                   

TOTAL PORTFOLIO:

 

328

                   

last updated 7/14

         

 

 

Corporate - Romano's Macaroni Grill

       

Except as otherwies indicated, the Tenant of all leases is Mac Acquisition , LLC

 

 

Restaurant Name

#

Address

City

State

ZIP

1

Birmingham

31174

241 Summit Blvd

Birmingham

AL

35243

2

Huntsville

31231

5901 University Drive NW

Huntsville

AL

35806

3

Mobile

31298

3250 Airport Blvd. Suite B-6

Mobile

AL

36606

 

 

3

Alabama Total

 

 

 

4

Little Rock

31050

11100 W Markham

Little Rock

AR

72211

 

 

1

Arkansas Total

 

 

 

5

Palm Valley

31246

1828 N.Litchfield Road

Goodyear

AZ

85395

6

Deer Valley

31178

2949 W. Agua Fria Fwy

Phoenix

AZ

85027

7

Desert Ridge

31233

21001 N. Tatum Blvd.

Phoenix

AZ

85050

8

Gold Dust

31042

7245 E. Gold Dust

Scottsdale

AZ

85253

9

Tucson

31163

Florida Total

Tucson

AZ

85711

  

 
 

--------------------------------------------------------------------------------

 

 

10

North Tucson

31301

2265 W. Ina Rd.

Tucson

AZ

85741

 

 

6

Arizona Total

 

 

 

11

Aliso Viejo

31145

26641 Aliso Creek Rd.

Aliso Viejo

CA

92656

12

Anaheim Hills

31257

8150 E. Santa Ana Canyon Rd.

Anaheim Hills

CA

92808

13

Bakersfield

31286

8850 Rosedale Highway

Bakersfield

CA

99312

14

Cerritos

31197

12875 Towne Center Drive

Cerritos

CA

90703

15

Otay Ranch

31339

2015 Birch Road, Suite 2500

Chula Vista

CA

91915

16

Puente Hills

31302

17603 Colima Road E

City of Industry

CA

91748

17

Corona

31294

3591 Grand Oaks

Corona

CA

92881

18

El Segundo

31290

2321 Rosecrans Ave

El Segundo

CA

90245

19

Elk Grove

31252

8295 Laguna Boulevard

Elk Grove

CA

95758

20

North County Fair

31285

202 East Via Rancho Pkwy

Escondido

CA

92025

21

Folsom

31245

2739 E. Bidwell St.

Folsom

CA

95630

22

Fresno

31161

7650 N. Blackstone

Fresno

CA

93650

23

Huntington Beach

31120

7901 Edinger Ave.

Huntington Beach

CA

92647

24

Tustin

31148

13652 Jamboree Road

Irvine

CA

92602

25

Northridge

31203

19400 Plummer Street

Northridge

CA

91324

26

Oceanside

31283

2655 Vista Way

Oceanside

CA

92054

27

Redlands

31324

27490 Lugonia Ave.

Redlands

CA

92374

28

Roseville

31078

2010 Douglas Blvd.

Roseville

CA

95661

29

Santa Clarita

31121

25720 The Old Rd. N

Santa Clarita

CA

91381

30

Seal Beach

31255

12380 Seal Beach Blvd

Seal Beach

CA

90740

31

Simi Valley

31307

2920 Tapo Canyon Rd.

Simi Valley

CA

93063

32

Stockton

31287

5420 Pacific Ave.

Stockton

CA

95207

33

Temecula

31251

41221A Margarita Road

Temecula

CA

92591

34

Torrance

31126

25352 Crenshaw Blvd.

Torrance

CA

90505

35

Ventura

31260

4880 Telephone Road

Ventura

CA

93003

36

Milpitas

31346

110 Ranch Dr.

Milpitas

CA

95035

37

El Cerrito

31347

8000 El Cerrito

El Cerrito

CA

94530

38

San Mateo

31348

31 Hillsdale Blvd. W

San Mateo

CA

94403

  

 
 

--------------------------------------------------------------------------------

 

 

 

 

28

California Total

 

 

 

39

North Aurora

31296

14241 E Alameda Ave

Aurora

CO

80012

40

Colorada Springs

31196

2510 Tenderfoot Hill Street

Colorado Springs

CO

80906

41

Ft. Collins

31292

4627 S Timberline Road

Ft. Collins

CO

80528

42

Denver West

31167

14245 W. Colfax Ave.

Golden

CO

80401

43

Arapahoe

31017

7979 E. Arapahoe

Greenwood Village

CO

80112

44

Southwest

31142

8156 W. Bowles Ave.

Littleton

CO

80123

45

Church Ranch

31314

10411 Town Center Drive

Westminster

CO

80021

 

 

7

Colorado Total

 

 

 

46

Wilmington

31143

4157 Concord Pike

Wilmington

DE

19803

 

 

1

Deleware Total

 

 

 

47

Altamonte Springs

31018

884 West State Road 436

Altamonte Springs

FL

32714

48

Boca Raton

31054

2004 NW Executive Ctr. Dr.

Boca Raton

FL

33431

49

Brandon

31022

132 Brandon Town Center Dr.

Brandon

FL

33511

50

Ft. Myers

31336

13721 S. Tamiami Trail

Ft. Myers

FL

33912

52

Kissimmee

31060

5320 W. Irlo Bronson Hwy.

Kissimmee

FL

34746

53

Hunter's Creek

31316

3286 N. John Young Parkway

Kissimmee

FL

34741

54

Lake Buena Vista

31081

12148 Apopka-Vineland Rd.

Lake Buena Vista

FL

32836

55

Kendall

31003

12100 SW 88th St.

Miami

FL

33186

56

Beacon Center

31132

8700 NW Terrace 18

Miami

FL

33172

57

Waterford Lakes

31214

315 N. Alafaya Trail

Orlando

FL

32828

58

Oviedo

31345

7123 Red Bug Lake Road

Oviedo

FL

32765

59

W. Pembroke

31133

13620 Pines Blvd.

Pembroke Pines

FL

33027

60

Pensacola

31334

5100 N. 9th Ave. Suite F645

Pensacola

FL

32504

61

Plantation

31011

100 N. University

Plantation

FL

33317

62

Tyrone Square

31238

2302 Tyrone Boulevard N.

St. Petersburg

FL

33710

63

Tallahassee

31328

1498 Apalachee Parkway

Tallahassee

FL

32301

64

Carrollwood

31039

14904 N. Dale Mabry Highway

Tampa

FL

33618

65

Dale Mabry

31264

1580 N. Dale Mabry Highway

Tampa

FL

33607

  

 
 

--------------------------------------------------------------------------------

 

 

66

Wellington

31244

2535 South State Road 7

Wellington

FL

33414

67

Winter Garden

31340

3143 Daniels Road

Winter Garden

FL

34787

 

 

21

Florida Total

 

 

 

68

Windward Parkway

31289

5045 Windward Pkwy

Alpharetta

GA

30004

69

Augusta

31211

275 Robert C Daniels Jr. Pkwy

Augusta

GA

30909

70

Mall of Georgia

31216

3207 Buford Drive

Buford

GA

30519

71

West Cobb

31299

3625 Dallas Hwy SW

Marietta

GA

30064

72

Savannah

31275

7804 Abercorn St #70A

Savannah

GA

31406

73

Webb Gin

31337

1350 Scenic Hwy, Suite 900

Snellville

GA

30078

 

 

6

Georgia Total

 

 

 

74

Des Moines

31153

4502 University Ave.

W. Des Moines

IA

50311

 

 

1

Iowa Total

 

 

 

75

Hoffman Estates

31049

2575 W. Higgins

Hoffman Estates

IL

60195

76

Wheaton

31041

21 Blanchard Circle

Wheaton

IL

60004

 

 

2

Illinois Total

 

 

 

77

Traders Pointe

31319

5720 W. 86th Street

Indianapolis

IN

46278

 

 

1

Indiana Total

 

 

 

78

Kansas City

31010

9292 Metcalf

Overland Park

KS

66212

 

 

1

Kansas Total

 

 

 

79

Louisville

31015

401 S. Hurstborne Pkwy.

Louisville

KY

40222

 

 

1

Kentucky Total

 

 

 

80

Mandeville

31205

3410 US Hwy 190

Mandeville

LA

70471

81

Shreveport

31322

7031 Youree Drive

Shreveport

LA

71105

 

 

2

Louisana Total

 

 

 

82

Burlington

31173

50 South Avenue

Burlington

MA

01803

83

Reading

31315

48 Walkers Brook Drive

Reading

MA

01867

 

 

2

Massachusetts Total

 

 

 

  

 
 

--------------------------------------------------------------------------------

 

 

84

Annapolis-* Tenant is Mac Acquisition of Anne Arundel County, LLC

31089

178 Jennifer Rd.

Annapolis

MD

21401

85

Columbia

31159

6181 Columbia Crossing Circle

Columbia

MD

21045

86

Frederick

31279

5201 Buckeyestown Pike

Frederick

MD

21704

87

Gaithersburg

31198

211 Rio Blvd

Gaithersburg

MD

20878

88

Cockeysville

31104

9701 Beaver Dam Rd.

Timonium

MD

21093

 

 

5

Maryland Total

 

 

 

89

S. Portland

31127

415 Philbrook Ave.

S. Portland

ME

04106

 

 

1

Maine Total

 

 

 

90

Ann Arbor

31141

3010 S. State

Ann Arbor

MI

48108

91

Auburn Hills

31199

2111 North Squirrel Rd.

Auburn Hills

MI

48326

92

Grand Rapids

31281

5525 28th Street SE

Grand Rapids

MI

49512

93

Livonia

31053

39300 Seven Mile Rd.

Livonia

MI

48152

94

Shelby

31185

14331 Hall Road

Shelby Township

MI

48315

 

 

5

Michigan Total

 

 

 

95

Edina

31171

7651 France Avenue S

Minneapolis

MN

55435

96

Ridgedale

31124

11390 Wayzata Blvd.

Hopkins

MN

55305

97

Rosedale Mall

31278

502 Rosedale Center

Saint Paul

MN

55113

 

 

3

Minn Total

 

 

 

98

Brentwood

31253

8590 Eager Road

Brentwood

MO

63144

99

Chesterfield

31113

963 Chesterfield Pkwy

Chesterfield

MO

63017

100

Stadium

31326

305 N. Stadium Blvd.

Columbia

MO

65203

101

South County

31266

4125 Lemay Ferry Road Way

St. Louis

MO

63129

102

Mid Rivers

31256

121 CostCo Way

St. Peters

MO

63376

  

 
 

--------------------------------------------------------------------------------

 

 

 

 

5

Missouri Total

 

 

 

103

Cary

31115

740 SE Maynard Rd.

Cary

NC

27511

104

UNCC

31206

8620 Research Dr.

Charlotte

NC

28262

105

Promenade

31241

10706 Providence Road

Charlotte

NC

28277

106

Greensboro

31259

3120 Northline Avenue

Greensboro

NC

27408

107

Triangle Town Center

31273

3421 Sumner Blvd.

Raleigh

NC

27616

108

Mayfaire

31321

1035 International Drive

Wilmington

NC

28405

109

Winston Salem

31119

1915 Hampton Inn Ct.

Winston-Salem

NC

27103

 

 

7

North Carolina Total

 

 

 

110

Lincoln

31209

6800 S. 27th Street

Lincoln

NE

68512

 

 

1

Nebraska Total

 

 

 

111

E. Hanover

31055

138 State Route 10 Suite #2

E. Hanover

NJ

07936

112

Edison

31062

1521 Rt. 1

Edison

NJ

08837

113

Mt. Olive-* Tenant is Mac Acquisition of New Jersey, LLC

31263

51 International Drive South

Flanders

NJ

07836

114

Ramsey-* Tenant is Mac Acquisition of New Jersey, LLC

31076

900 State Rt. 17 N Suite #2

Ramsey

NJ

07446

115

Wayne

31047

1958 State Route 23 N

Wayne

NJ

07470

 

 

5

New Jersey Total

 

 

 

116

Albuquerque

31029

2100 Louisiana

Albuquerque

NM

87110

 

 

1

New Mexico Total

 

 

 

  

 
 

--------------------------------------------------------------------------------

 

 

117

Henderson

31156

573 N. Stephanie St.

Henderson

NV

89014

118

Sahara

31072

2400 W. Sahara Ave.

Las Vegas

NV

89102

119

Summerlin

31151

2001 N. Rainbow Blvd.

Las Vegas

NV

89108

120

Reno

31184

5505 S. Virginia Street

Reno

NV

89502

 

 

4

Nevada Total

 

 

 

121

Colonie

31165

1 Metro Park Rd.

Colonie

NY

12205

122

Henrietta

31112

760 Jefferson Rd.

Henrietta

NY

14467

 

 

2

New York Total

 

 

 

123

Montrose

31064

41 Springside Dr.

Akron

OH

44333

124

Canton

31312

4721 Dressler Road NW

Canton

OH

44718

125

Tuttle Crossing

31085

6115 Park Ctr. Circle

Columbus

OH

43017

126

N. Olmstead

31033

25001 Country Club Blvd.

N. Olmsted

OH

44070

127

Springdale

31110

925 E. Kemper Rd.

Springdale

OH

45246

128

Strongsville

31109

17095 S. Park Ctr.

Strongsville

OH

44136

 

 

6

Ohio Total

 

 

 

129

Oklahoma City

31082

3510 NW Expwy.

Oklahoma City

OK

73112

130

Tulsa

31014

6603 S. Memorial Drive E

Tulsa

OK

74133

 

 

2

Oklahoma Total

 

 

 

131

Oxford Valley

31116

640 Commerce Blvd.

Fairless Hills

PA

19030

132

Harrisburg

31327

2531 Brindle Rd.

Harrisburg

PA

17110

133

Lancaster

31325

925 Plaza Blvd.

Lancaster

PA

17601

134

Montgomeryville

31320

29 Airport Square

N. Wales

PA

19454

 

 

4

Pennsylvania Total

 

 

 

135

Columbiana Station

31243

148 Harbison Blvd

Columbia

SC

29212

136

Greenville

31108

105 E. Beacon Dr.

Greenville

SC

29615

 

 

2

S Carolina Total

 

 

 

137

Chattanooga

31228

2271 Gunbarrel Rd.

Chattanooga

TN

37421

138

Cool Springs

31065

1712 Galleria Blvd.

Franklin

TN

37064

139

Germantown

31026

6705 Poplar Ave.

Germantown

TN

38138

  

 
 

--------------------------------------------------------------------------------

 

 

140

Wolfchase

31195

2859 N. Germantown

Memphis

TN

38133

141

Murfreesboro

31342

2535 Medical Center Parkway

Murfreesboro

TN

37129

142

Opry Mills

31280

517 Opry Mills Drive

Nashville

TN

37214

 

 

6

Tennessee Total

 

 

 

143

S. Arlington

31037

1670 West Interstate 20

Arlington

TX

76017

144

Austin

31004

9828 Great Hills Trail

Austin

TX

78759

145

South Austin

31235

701 East Stassney Lane Bldg. B

Austin

TX

78745

146

Cedar Hill

31212

388 N. Highway 67

Cedar Hill

TX

75104

147

Corpus Christi

31131

5133 S. Padre Island Dr.

Corpus Christi

TX

78411

148

Addison

31002

4535 Beltline Rd.

Dallas

TX

75244

149

NW Highway

31005

5858 W. NW Hwy

Dallas

TX

75225

150

E. El Paso

31268

11885 Gateway Blvd West

El Paso

TX

79936

151

Frisco

31234

3111 Preston Road

Frisco

TX

75034

152

University

31067

1505 S. University Dr.

Ft. Worth

TX

76107

153

Grapevine

31024

700 W Hwy 114 N Access Rd

Grapevine

TX

76051

154

Westheimer

31025

5802 Westheimer Rd.

Houston

TX

77057

155

Willowbrook

31043

7607 F.M. 1960

Houston

TX

77070

156

Vista Ridge

31179

2437 S Stemmons Freeway

Lewisville

TX

75067

157

Plano

31045

5005 W. Park Blvd.

Plano

TX

75093

158

Legacy

31229

7205 N Central Expressway

Plano

TX

75025

159

Round Rock

31176

2501 S IH 35

Round Rock

TX

78664

160

Huebner Oaks

31267

11745 W IH 10, Suite 300

San Antonio

TX

78230

161

Retama

31222

8355 Agora Parkway

Selma

TX

78154

162

Woodlands

31088

1155 Lake Woodlands Dr.

The Woodlands

TX

77380

 

 

20

Texas Total

 

 

 

163

Fashion Place

31182

102 E. Winchester Street

Murray

UT

84107

164

River Woods

31181

4801 North University Suite 50

Provo

UT

84604

165

Peery Hotel

31213

110 West Broadway

Salt Lake City

UT

84101

 

 

3

Utah Total

 

 

 

166

Fraconia

31284

5925 Kingstowne Towne Ctr.

Alexandria

VA

22315

  

 
 

--------------------------------------------------------------------------------

 

 

167

Woodbridge

31158

2641 Prince William Pkwy.

Dale City

VA

22192

168

Dulles

31207

21055 Dulles Town Cir

Dulles

VA

20166

169

Fairfax

31079

12169 Fair Lakes Promenade Dr.

Fairfax

VA

22033

170

Reston

31071

1845 Fountain Dr.

Reston

VA

22090

171

Virginia Beach

31300

4574 Virginia Beach Blvd.

Virginia Beach

VA

23462

 

 

6

Virginia Total

 

 

 

172

Lynwood

31349

3000 184th Street SW #922

Lynwood

WA

98037

 

 

1

Washington Total

 

 

 

 

SUBLEASED LOCATIONS:

 

CORPORATE

Pelican

2572 Citiplace

BATON ROUGE

LA

70808

 

MT. LAUREL

Chili's

4162 Church Rd.

MT. LAUREL

NJ

08054

 

CLOSED

 

Restaurant Name

#

Address

City

State

ZIP

 

Perimeter

31036

4788 Ashford Dunwoody Rd.

Dunwoody

GA

30338

 

Clearwater

31073

28795 US Hwy 19 N.

Clearwater

FL

34621

 

Sonterra Park

31262

1011 North FM 1604 E

San Antonio

TX

78232

 

Thousand Oaks

31090

4000 E. Thousand Oaks Blvd.

Thousand Oaks

CA

91362

 

Creve Coeur

31169

10453 Olive Blvd.

Creve Coeur

MO

63141

 

Silver Spring

31236

931 Ellsworth Drive

Silver Spring

MD

20910

 

West Town

31097

7723 Kingston Pike

Knoxville

TN

37919

 

Lake Mary

31201

835 Currency Cr.

Lake Mary

FL

32746

 

Mesa

31193

1705 S. Stapley Drive

Mesa

AZ

85204

 

Fossil Creek

31188

6300 North Freeway

Ft. Worth

TX

76137

 

Montclair

31313

4955 S. Plaza Lane

Montclair

CA

91763

 

Princeton

31162

3569 State Route 1

W. Windsor

NJ

08540

 

Carmel

31258

2375 116th East

Carmel

IN

46032

 

N. Tampa

31227

17641 Bruce B Downs Blvd

Tampa

FL

33647

 

Gainesville

31329

6419 Newberry Road Suite B-2

Gainesville

FL

32605

  

 
 

--------------------------------------------------------------------------------

 

 

 

Converted to BHTT

   

Corporate - Joe's Crab Shack

 

Except as otherwies indicated, the Tenant of all leases is Crab Addison, Inc.

   

 

Restaurant Name

#

Address

City

State

ZIP

1

Hoover

10684

20 Meadow View Dr

Hoover

AL

35242

 

 

1

Alabama Total

 

 

 

2

Tucson

10044

410 Wilmont Rd

Tuscon

AZ

85711

3

Tempe Southern

10613

1604 E Southern Ave

Tempe

AZ

85282

4

Tempe Baseline

10669

1606 West Baseline

Tempe

AZ

85283

 

 

3

Arizona Total

 

 

 

5

Newport

10027

2607 Pacific Coast Hwy

Newport Beach

CA

92663

6

Oceanside

10159

314 Harbor Dr

Oceanside

CA

92054

7

Ventura

10166

567 San Jon Rd

Ventura

CA

93001

8

Rowing Club

10173

525 East Harbor Dr

San Diego

CA

92101

9

San Diego

10652

7610 Hazard Center Dr #703

San Diego

CA

92108

10

Long Beach

10670

6550 Marina Drive

Long Beach

CA

90803

11

Pacific Beach

10671

4325 Ocean Blvd

San Diego

CA

92109

12

Redondo Beach-* Tenant is Joe's Crab Shack - Redondo Beach, Inc.

10700

230 Portofino Way

Redondo Beach

CA

90277

13

Garden Grove

10711

12011 Harbor Blvd

Garden Grove

CA

92840

14

Fisherman's Wharf

10713

245 Jefferson St

San Francisco

CA

94133

15

Industry

10728

1420 S Azusa Ave

City of Industry

CA

91748

16

Sacramento

10731

1210 Front Street

Sacramento

CA

95814

17

Rancho Cucamonga

10745

12327 Foothill Blvd

Rancho Cucamonga

CA

91739

 

 

13

California Total

 

 

 

  

 
 

--------------------------------------------------------------------------------

 

 

18

Aurora

10615

14025 East Evans Ave

Aurora

CO

80014

19

Colorado Springs

10680

805 Citadel Dr

Colorado Springs

CO

80909

20

Westminster

10707

8911 N Yates St

Westminster

CO

80031

 

 

3

Colorado Total

 

 

 

21

Wilmington

10729

600 S Madison St

Wilmington

DE

19801

 

 

1

Delaware Total

 

 

 

22

Ft. Myers

10174

2024 West First St

Ft Meyers

FL

33901

23

Ft. Lauderdale

10776

1515 N Federal Hwy

Ft. Lauderdale

FL

33304

24

Lauderhill

10406

4402 N University Dr

Lauderhill

FL

33351

25

Destin

10612

14055 Emerald Coast Pkwy

Destin

FL

32541

26

Clearwater

10648

2730 Gulf to Bay Blvd

Clearwater

FL

33755

27

Sanford

10675

4659 W 1st Street

Sanford

FL

32771

28

Orlando

10676

4601 Semoran Blvd

Orlando

FL

32822

29

Jacksonville

10697

# 6 Beach Blvd

Jacksonville

FL

32250

30

Disney

10708

12124 S Apopka Vineland Rd

Orlando

FL

32836

31

Kissimmee

10735

10 Blake Blvd.

Celebration

FL

34747

32

W. Kissimmee

10751

7903 Irlo Bronson Memorial Highway

W. Kissimmee

FL

34747

33

Orlando I-Drive

10752

8400 International Drive

Orlando

FL

32819

34

Daytona Beach

10762

1200 Main Street

Daytona Beach

FL

32118

 

 

13

Florida Total

 

 

 

35

Morrow

10643

1965 Zion Rd

Morrow

GA

30260

36

Kennesaw

10691

2501 Cobb Place Blvd

Kennesaw

GA

30144

37

Duluth

10702

1590 Pleasant Hill Rd

Duluth

GA

30096

38

Stone Mountain

10719

4300 Stone Mountain

Liburn

GA

30047

39

Douglasville

10720

2868 Chapel Hill Rd

Douglasville

GA

30135

40

Savannah

10773

504 E. River Street

Savannah

GA

31401

 

 

6

Georgia Total

 

 

 

41

West Des Moines

10739

130 S. Jordan Creek Pkwy

West Des Moines

IA

50266

 

 

1

Iowa Total

 

 

 

42

Boise

10160

2288 North Garden St

Boise

ID

83704

  

 
 

--------------------------------------------------------------------------------

 

 

    1 Idaho Total      

43

Schaumburg

10630

2000 E. Golf Road

Schaumburg

IL

60173

44

Fairview Heights

10641

51 Ludwig Dr

Fairview Heights

IL

62208

45

Peoria

10698

110 SW Water St

Peoria

IL

61602

46

Gurnee

10715

5626 Northridge Dr

Gurnee

IL

60031

 

 

4

Illinois Total

 

 

 

47

Indy 1

10639

7303 US 31 South

Indianapolis

IN

46227

48

Indy 2 - Dean Rd.

10657

8250 Dean Rd

Indianapolis

IN

46240

49

Hobart

10659

2757 E 80th Ave

Merrillville

IN

46410

 

 

3

Indiana Total

 

 

 

50

Olathe-* Tenant is Joe's Crab Shack - Kansas, Inc.

10663

11965 S Strangline Rd

Olathe

KS

66062

 

 

1

Kansas Total

 

 

 

51

Louisville

10636

131 River Road

Louisville

KY

40202

52

Bellevue

10714

5 Fairfield Ave

Bellevue

KY

41073

 

 

2

Kentucky Total

 

 

 

53

Baton Rouge

10621

7620 Andrea Dr

Baton Rouge

LA

70809

54

Bossier City

10741

625 Boardwalk Blvd

Bossier City

LA

71111

 

 

2

Louisiana Total

 

 

 

55

Methuen

10764

105 Pleasant Valley Street

Metheun

MA

01844

 

 

1

Massachusetts Total

 

 

 

56

Gaithersburg

10692

221 Rio Boulevard

Gaithersburg

MD

20878

57

Greenbelt-* Tenant is Joe's Crab Shack - Maryland, Inc.

10754

6002 Greenbelt Road

Greenbelt

MD

20770

58

Abingdon-* Tenant is Joe's Crab Shack - Abingdon, MD, Inc.

10755

3414 Merchant Blvd.

Abingdon

MD

21009

  

 
 

--------------------------------------------------------------------------------

 

 

59

Hunt Valley-* Tenant is Joe's Crab Shack - Hunt Valley, MD, Inc.

10766

50 Shawan Rd.

Cockeysville

MD

21030

60

Anne Arundel-* Tenant is Joe's Crab Shack - Anne Arundel Maryland, Inc.

10770

7051 Arundel Mills Boulevard

Hanover

MD

21076

 

 

5

Maryland Total

 

 

 

61

Sterling Heights

10653

33879 Van Dyke

Sterling Heights

MI

48312

62

Ann Arobor

10682

3020 W Water Rd

Ann Arbor

MI

48108

63

Auburn Hills

10696

4975 S Baldwin

Auburn Hills

MI

48359

 

 

3

Michigan Total

 

 

 

64

Roseville

10693

2704 Snelling Ave N

Roseville

MN

55113

 

 

1

Minnestoa Total

 

 

 

65

St. Louis

10649

5856 Suemandy Drive

St Peters

MO

63376

66

Independence

10716

20001 East Jackson Dr

Independence

MO

64057

67

Branson

10747

717 Branson Landing

Branson

MO

65616

 

 

3

Missouri Total

 

 

 

68

Fayetteville

10679

155 McPherson Church Rd

Fayetteville

NC

28303

 

 

1

North Carolina Total

 

 

 

69

Omaha

10769

701 North 102nd Street

Omaha

NE

68114

 

 

1

Nebraska Total

 

 

 

70

Lawrenceville

10694

3191 US Route One

Lawrenceville

NJ

08648

71

South Plainfield-* Tenant is Ignite Restaurants - New Jersey, Inc.

10749

4905 Stelton Road

South Plainfield

NJ

07080

72

Clifton

10756

The Promenade Shops at Clifton, Suite 252 - State Route 3

Clifton

NJ

07014

  

 
 

--------------------------------------------------------------------------------

 

 

73

Eatontown-* Tenant is JCS Monmouth Mall - NJ, LLC

10759

190 N.J. State Highway 35

Eatontown

NJ

07724

74

Deptford

10771

2000 Clements Bridge Rd.

Depftord Township

NJ

08096

75

Brick

10779

1048 Cedar Bridge Ave.

Brick

NJ

08723

76

Newark

10777

560 Broad Street

Newark

NJ

07102

 

 

7

New Jersey Total

 

 

 

77

Las Vegas

10637

1991 Rainbow Blvd N

Las Vegas

NV

89108

78

Henderson

10677

4250 East Sunset Blvd

Henderson

NV

89014

 

 

2

Nevada Total

 

 

 

79

Henrietta

10750

100 Marketplace Dr.

Henrietta

NY

14467

80

Oceanside

10753

3555 Long Beach Road

Oceanside

NY

11572

81

Amherst

10758

4125 Maple Road

Amherst

NY

14226

82

Latham Farms

10768

579 Troy Schenectady Rd. #80

Latham

NY

12110

83

W. Nyack

10774

4370 Palisades Center Drive

W. Nyack

NY

10994

84

Riverhead

10775

1490 Old Country Road

Riverhead

NY

11901

85

Harlem

10772

2349 Frederick Douglas Blvd.

Harlem

NY

10027

86

Westbury

10780

1195 Corporate Dr.

Westbury

NY

11590

 

 

8

New York

 

 

 

87

Columbus

10623

3720 West Dublin-Granville

Columbus

OH

43225

 

 

1

Ohio Total

 

 

 

88

Oklahoma City

10022

5940 NW Expressway

Oklahoma City

OK

73132

89

Tulsa

10030

7646 East 61st St

Tulsa

OK

74133

90

Oklahoma City II

10725

1508 SW 74th St

Oklahoma City

OK

73159

 

 

3

Oklahoma Total

 

 

 

91

Pittsburgh

10722

5 Station Square Dr #226

Pittsburgh

PA

15219

92

Robinson

10734

6491 Robinson Centre Dr

Pittsburgh

PA

15205

93

King of Prussia

10760

240 Mall Blvd.

King of Prussia

PA

19406

94

Bala Cynwyd

10761

555 East City Line Avenue

Bala Cynwyd

PA

19004

  

 
 

--------------------------------------------------------------------------------

 

 

 

 

4

Pennsylvania Total

 

 

 

95

Greenville

10619

102 E Beacon Dr

Greenville

SC

29615

96

Myrtle Bach (N)

10620

4846 Hwy 17 South

North Myrtle Beach

SC

29582

97

Myrtle Bach (2)

10632

1219 Celebrity Circle

Myrtle Beach

SC

29577

 

 

3

South Carolina Total

 

 

 

98

Nashville

10420

123 2nd Avenue South

Nashville

TN

37201

99

Memphis

10646

7990 Horizon Center Blvd

Memphis

TN

38133

100

Sevierville

10765

1605 Parkway

Sevierville

TN

37862

 

 

3

Tennessee Total

 

 

 

101

Town Lake

10007

600 East Riverside Dr

Austin

TX

78704

102

Arlington

10012

1520 Nolan Ryan Expswy

Arlington

TX

76011

103

Loop 410

10039

4711 NW Loop 410

San Antonio

TX

78229

104

North

10602

14901 North Freeway I-45

Houston

TX

77090

105

610

10603

2621 South Loop West

Houston

TX

77054

106

Fuqua

10605

12400 Gulf Freeway

Houston

TX

77034

107

Grapevine

10608

201 W State Hwy 114

Grapevine

TX

76051

108

Stemmons

10610

10250 E Technology Blvd

Dallas

TX

75220

109

Seawall

10611

3502 Seawall Blvd

Galveston

TX

77550

110

McAllen

10622

711 E Expressway 83

McAllen

TX

78501

111

Fiesta

10627

12485 IH-10 West

San Antonio

TX

78230

112

Quarry

10628

255 East Basse Rd #1400

San Antonio

TX

78209

113

Lubbock

10633

5802 W Loop S 289

Lubbock

TX

79414

114

Riverwalk

10635

212 College St #100

San Antonio

TX

78205

115

Highway 6

10640

2120 South Highway 6

Houston

TX

75220

116

Beaumont

10645

3825 I-10 South

Beaumont

TX

77705

117

Round Rock

10650

2401 South IH-35

Round Rock

TX

78664

118

Plano

10651

3320 Central Expressway

Plano

TX

75023

119

Corpus Christi

10655

5025 S Padre Island Dr

Corpus Christi

TX

78411

120

Mesquite

10662

1340 N Peachtree Rd

Mesquite

TX

75149

  

 
 

--------------------------------------------------------------------------------

 

 

121

Humble

10688

2100 Highway 59

Humble

TX

77338

122

Lighthouse

10710

444 N Shoreline Dr

Corpus Christi

TX

78401

123

Pier 19

10712

2000 Wharfside Dr., Ste. A

Galveston

TX

77550

124

Fossil Creek

10718

3040 Western Center Blvd

Fort Worth

TX

76131

125

Lewisville

10727

2206 Stemmons

Lewisville

TX

75029

126

Cedar Hill

10736

735 N Hwy 67

Cedar Hill

TX

75104

127

Sugar Land

10737

19740 Southwest Fwy

Sugar Land

TX

77479

128

Pearland

10743

3239 Silver Lake Village Dr

Pearland

TX

77584

 

 

28

Texas Total

 

 

 

129

Sandy

10701

9400 South State St

Sandy

UT

84070

130

West Jordan

10733

7277 S Plaza Center Dr

West Jordan

UT

84084

 

 

2

Utah Total

 

 

 

131

Fairfax

10424

12831 Fair Lakes Pkwy

Fairfax

VA

22033

132

Norfolk

10674

333 Waterside Dr #101

Norfolk

VA

23510

133

Chesapeake

10686

1568 Crossways Blvd

Chesapeake

VA

23320

134

Fredricksburg

10724

2805 Plank Rd

Fredricksburg

VA

22401

135

Hampton

10738

1974 Power Plant Pkwy

Hampton

VA

23666

 

 

5

Virginia

 

 

 

136

Vancouver

10177

101 East Columbia Way

Vancouver

WA

98661

 

 

1

Washington

 

 

 

 

 

* Ft. Lauderdale is Joe's Seafood Shack

       

CLOSED:

 

1

Indy III - Post Dr.

10672

2307 Post Dr

Indianapolis

IN

46219

2

Naples

10023

1355 Fifth Ave. South

Naples

FL

34102

 

CONVERTED TO BHTT

 

1

Highway 249

10717

17111 Tomball Pkwy

Houston

TX

77064

  

 
 

--------------------------------------------------------------------------------

 

 

 

Corporate - Brick House Tavern + Tap

   

Except as otherwise indicated, the Tenant of all leases is BHTT Entertainment,
Inc.

 

 

Restaurant Name

#

Address

City

State

ZIP

1

Parker

20224

19320 Cottonwood Dr.

Parker

CO

80138

 

 

1

Colorado Total

 

 

 

2

Orlando

20215

8440 International Dr.

Orlando

FL

32819

3

Tampa

20211

1102 North Dale Mabry Hwy.

Tampa

FL

33607

4

Clearwater

20228

28795 US Hwy 19 N.

Clearwater

FL

33761

 

 

3

Florida Total

 

 

 

5

Downers Grove

20201

1461 Butterfield Rd.

Downers Grove

IL

60515

6

Niles

20206

5650 West Touhy Ave.

Niles

IL

60714

 

 

2

Illinois Total

 

 

 

7

Louisville

20210

871 S. Hurstbourne Parkway

Louisville

KY

40222

 

 

1

Kentucky Total

 

 

 

8

Chesterfield

20205

2 McBride & Son Center Dr.

Chesterfield

MO

63005

 

 

1

Missouri Total

 

 

 

9

South Plainfield-* Tenant is Ignite Restaurants - New Jersey, Inc.

20207

4905 Stelton Rd.

South Plainfield

NJ

07080

10

Neptune

20205

3655 Route 66

Neptune

NJ

07753

 

 

 

 

 

 

 

 

 

2

New Jersey Total

 

 

 

11

Amherst

20212

4120 Maple Rd.

Amherst

NY

14226

 

 

1

New York Total

 

 

 

12

Cuyahoga Falls

20209

581 Howe Ave.

Cuyahoga Falls

OH

44221

 

 

1

Ohio Total

 

 

 

13

Willow Grove

20203

2402 Easton Rd.

Willow Grove

PA

19090

 

 

1

Pennsylvania Total

 

 

 

14

290

20202

12910 Northwest Freeway

Houston

TX

77040

  

 
 

--------------------------------------------------------------------------------

 

 

15

Austin

20218

11680 A Research Blvd.

Austin

TX

78759

16

Galveston-* Tenant is Crab Addison Inc.

20223

3502 Seawall Blvd.

Galveston

TX

77550

17

Humble

20204

140 FM 1960 Bypass E. Rd.

Humble

TX

77338

18

Plano

20208

4900 West Park Blvd.

Plano

TX

75093

19

Houston 249

20226

17111 Tomball Parkway

Houston

TX

77064

20

San Antonio

20227

1011 North FM 1604 E

San Antonio

TX

78232

 

 

7

Texas Total

 

 

 

  

 
 

--------------------------------------------------------------------------------

 

 

Schedule 6.9(b)

Locations for which a Landlord’s Waiver was Requested under the Existing Credit
Agreement

 

Unit Name

Unit #

Address

JCS FORT MEYERS

10174

Navillus Group LLC

c/o Bingham McCutchen LLP

150 Federal Street

Boston, MA 02110

JCS VANCOUVER

10177

Leo L. Wang DBA ACW Properties Series 1 LLC

969 G Edgewater Blvd, #350 

Foster City, CA 94404 

JCS LAUDERHILL

10406

4400 University Limited Partnership

In Care Of: Sevell Realty Partners

2295 Corporate Blvd. NW, Suite 131

Boca Raton, FL 33431

Attn: Arnold Sevell, President & BrokerTel

JCS NASHVILLE

10420

Gregcoh, LLC

Attn: Nancy Cohn

16955 Ostego St.

Encino, CA 91319

JCS GALVESTON

10611

Gulf Properties

P.O. Box 329

Galveston, TX 77553

JCS DESTIN

10612

Andrew Kwiat
Chief Financial Officer
Rosen Associates
2665 South Bayshore Drive, Suite 701
Coconut Grove, Florida 33133

JCS MYRTLE BROADWAY

10632

Broadway at the Beach

Attention: Lease Administration

P.O. Box 7577

Myrtle Beach, SC 29572

JCS SAN ANTONIO RIVERWALK

10635

Director of Parks & Recreation

City of San Antonio

115 Plaza De Armas, #240

PO Box 39966, San Antonio, TX 78283;

 

212 College Street Ltd.

16 Carriage Hills

San Antonio, TX 78257

ATTN: Samuel L. Panchevre

JCS LOUISVILLE

10636

Waterfront Development Corporation

129 East River Road, Louisville, KY 40202

ATTN: Margaret Walker

JCS CLEARWATER

10648

CLANT, INC.

PO BOX 290727

Port Orange, FL

C/O SEA LOVE BOAT WORKS

4877 Front Street

Ponce Inlet, FL 32127

  

 
 

--------------------------------------------------------------------------------

 

 

Unit Name Unit # Address

JCS TEMPE BASELINE

10669

Arizona Mills Mall, LLC

c/o Simon Property Group

225 W. Washington St.

Indianapolis, IN 46204

Attn: General Counsel

JCS LAWRENCEVILLE

10694

Lawrence Investment Group

100 Federal City Rd., Ste. C101

Lawrenceville, NJ 86480

JCS JACKSONVILLE BEACH

10697

Beach Boulevard Associates

1200 Shetter Ave.

Jacksonville Beach, FL 32250 

JCS ORLANDO 2-LBV

10708

Brinker Florida, Inc.

6820 LBJ Freeway

Dallas, TX 75240

ATTN: General Counsel

JCS CORPUS CHRISTI 2

10710

City of Corpus Christi

P. O. Box 9277

Corpus Christi, TX 78469-9277;

1201 Leopard St.

Corpus Christi, TX 78401

ATTN: George K. (Skip) Noe, City Manager

JCS GARDEN GROVE

10711

Millbrae Square Company III, LLC

717 Broadway

Millbrae, CA 94030

Attn: Vicki Imbimbo

JCS SAN FRANCISCO

10713

DiMaggio Realty

c/o Dominic DiMaggio

6110 North Ocean Blvd., Suite 24

Ocean Ridge, FL 33435

JCS BELLEVUE

10714

City of Bellevue

616 Poplar Street

Bellevue, KY 41073

ATTN: BURCDA & Office of the Mayor

JCS FORT WORTH 2-FOSSIL CREEK

10718

Hugo Herzberg Company

c/o Walpert Properties

11457 Olde Cabin Rd.

St. Louis, MO 63141

ATTN: Nancy Hoeing, Controller

JCS FREDERICKSBURG

10724

Central Park 1210, LLC

Kimco Realty Corporation, Mid-Atlantic Region

170 West Ridgely Road, Suite 210

Lutherville, MD 21093

JCS WILMINGTON

10729

Shipyard Dining LLC

234 North James Street

Newport, DE 19804

JCS SACRAMENTO

10731

City of Sacramento, Convention, Culture & Leisure Dept.

1030 15th Street, Suite 250

Sacramento, CA 95814

ATTN: Director of Convention, Culture & Leisure

  

 
 

--------------------------------------------------------------------------------

 

 

Unit Name Unit # Address

JCS KISSIMMEE

10735

CLPF - Water Tower Shoppes, LP

c/o Crossman & Company as Agent

3333 S. Orange Avenue, #201

Orlando, FL 32806

JCS BOSSIER CITY

10741

Bayer Properties

2222 Arlington Avenue

Birmingham, AL 35205

JCS BRANSON

10747

HCW Development Company, LLC

c/o GGP General Growth Properties Inc.

100 Branson Landing

Branson, MO

JCS SOUTH PLAINFIELD

10749

Office Two Limited Partnership

Care Of: National Realty & Development Corp.

3 Manhattanville Rd.

Purchase, New York, 10577

JCS ORLANDO I-DRIVE

10752

8400 I Drive LLC

Attn Rashid Khatib

5555 S. Kirkman Rd., #201

Orlando, FL 32819

JCS GREENBELT

10754

GB Mall Limited Partnership t/a Beltway Plaza Shopping Center

4912 Del Ray Avenue

Bethesda, MD 20814

Attention: Fred Wine

JCS CLIFTON

10756

Clifton Lifestyle Center, LLC

78 Okner Parkway

Livingston, NJ 07039

Attn: Mr. Brad Honigfeld

JCS KING OF PRUSSIA

10760

King of Prussia Hotel Associates

c/o LodgeWorks, L.P.

Attn: Roy R. Baker, SVP/CFO

8100 E. 22nd Street, Bldg. 500

Wichita, KS 67226

BHTT TAMPA

20211

Host Hotels

PO Box 34779

Alexandria, VA 22334

 

 

Unit Name

Unit #

Address

RMG Kendall

1003

Kendallgate Center Associates, LTD

Attn: Jeffrey L. Berkowitz

Bersin Development Corp.

2665 S. Bayshore Dr., Ste. 1200
Coconut Grove, FL 33133

RMG Louisville

1015

THP Development Company

Attn: J. Scott Hagan

10002 Shelbyville Road, Ste. 221

Louisville, KY 40223

RMG Albuquerque

1029

Winrock Partners, LLC

c/o Goodman Realty Group

Attn: Gary Goodman

100 Sun Avenue NE, Ste. 100
Albuquerque, NM 87109

  

 
 

--------------------------------------------------------------------------------

 

 

RMG N. Olmsted

1033

25001 Country Club, LLC

Attn: Tom Goebel

6855 Roseroad Circle

Independence, OH 44131

RMG Carrollwood

1039

Kimco Carrollwood 664, Inc.

c/o Kimco Relalty Corporation

Attn: Kevin Hipes

3333 New Hyde Park Rd.

New Hyde Park, NY 11042

RMG Montrose

1064

Grilloni, LLC

Attn: Andrew Shapiro

222 Grand Avenue

Englewood, NJ 07631

RMG University

1067

Bearden Children’s Trust

1509 B South University Dr.

Fort Worth, TX 76107

RMG Woodlands

1088

AmREIT

Attn: Property Management

8 Greenway Plaza, Ste. 1000

Houston, TX 77046

RMG Annapolis

1089

Annapolis Mall Limited Partnership

Westfield America, Inc.

Attn: Scott L. Grossman

11601 Wilshire Blvd., 12th Floor

Los Angeles, CA 90025

RMG Beacon Center

1132

Francisco R. Unanue, Maria Elena Ortega Wollberg and Jose A. Ortega, Jr. as
co-trustees of the P&L Trust

2000 N.W. 92nd Ave.

Miami, FL 33172

RMG Wilmington

1143

Concord Square Associates, LLC

c/o Capano Management Company

Attn: Karen M. Fini

105 Foulk Road

Wilmington, DE 19803

RMG Denver West

1167

Denver West Mills, LP

c/o Colorado Mills Mall

Attn: Peripheral Development Dept.

14500 W. Colfax Avenue, Ste. 1000

Lakewood, CO 80401

RMG Vista Ridge

1179

SPC/35 Vista Ltd.

10720 Preston Road, Ste. 1000

Dallas, TX 75230

RMG Northridge

1203

U.K. American Properties, Inc.

c/o Northridge Fashion Center

Attn: Law/Lease Administration Dept.

110 North Wacker Drive

Chicago, IL 60606

  

 
 

--------------------------------------------------------------------------------

 

 

RMG Retama

1222

Mike and Martha Witt

1956 Cobblestone Drive

Heber, UT 84032

RMG Frederick

1279

Frederick Westview Properties, LLC

Attn: Anthony E. Giulio

9640 Deereco Road

Timonium, MD 21093

RMG Franconia

1284

Kingstowne Town Center, LP

c/o Comar Management, Inc.

2900 Linden Lane, Ste. 300

Silver Spring, MD 20910

Attn: John Halle

RMG North County Fair

1285

EWH Escondido Associates

c/o Westfield Corporation, Inc.

Attn: COO-Operations

11601 Wilshire Blvd, 12th Floor

Los Angeles, CA 90025

RMG Redlands

1324

Redlands Joint Venture, LLC

c/o Majestic Realty Co.

13191 Crossroads Pkwy N., 6th Floor

City of Industry, CA 91746

RMS Harrisburg

1327

Stanbery Harrisburg, L.P.

c/o Stanbery Development, LLC

Attn: Property Management

250 East Broad St., Ste. 200

Columbus, OH 43215

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 6.9(c)

Locations for which a Landlord’s Waiver was Requested under this Agreement

 

None.

  

 
 

--------------------------------------------------------------------------------

 

 

Schedule 6.16

Material Agreements

 

None.

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 6.17

Intellectual Property

 

 

Crab Addison, Inc., Mac Acquisition IP, LLC, and BHTT Entertainment, Inc. own
rights and goodwill in the trademarks and service marks listed below as a result
of their use of the listed marks for the goods and services identified. The
scope and nature of those rights are determined by and consistent with the
extent of use by Crab Addison Inc., Mac Acquisition IP, LLC, and BHTT
Entertainment, Inc. Consistent with their use of the marks, Crab Addison Inc.,
Mac Acquisition IP, LLC, and BHTT Entertainment, Inc. also own the identified
registrations for the identified goods and services. Any of the registrations
that is listed below that is less than five years old is subject to an action
for cancellation by a party who believes that it has prior superior and
conflicting common law rights in a particular geographical area. Such
cancellation actions do not address or affect the non-conflicting common law
rights that have been developed through use of such marks. Similarly, the claim
of rights in any of the listed marks is subject to the possibility of the
existence of prior common law rights being owned by another in a geographical
area.  

 

 

Title

Application

Number

Registration

Number

Country

Case Status

Owner

BRICK HOUSE TAVERN + TAP

1,678,670

 

Canada

Application Filed

BHTT Entertainment, Inc.

BRICK HOUSE TAVERN + TAP

77/472,707

3,815,051

United States of America

Registered

BHTT Entertainment, Inc.

BRICK HOUSE TAVERN + TAP

85/101,055

3,943,731

United States of America

Registered

BHTT Entertainment, Inc.

BRICK HOUSE TAVERN + TAP & Design (with color)

77/472,877

3,815,053

United States of America

Registered

BHTT Entertainment, Inc.

BRICK HOUSE SUBS

1,393,999

 

Canada

Allowed

BHTT Entertainment, Inc.

BRICK HOUSE SUBS

78,685,240

3,349,634

United States of America

Registered

BHTT Entertainment, Inc.

DISPENSING HAPPINESS

86/148,114

 

United States of America

Allowed

BHTT Entertainment, Inc.

DISPENSING HAPPINESS TO THE COMMON MAN

86/148,080

 

United States of America

Examination in progress

BHTT Entertainment, Inc.

 

Title

Application

Number

Registration

Number

Country

Case Status

Owner

100% SHORE

85/854,507

4,523,116

United States of America

Registered

Crab Addison, Inc.

100% SHORE

85/854,568

4,456,599

United States of America

Registered

Crab Addison, Inc.

Design (Arrow Logo)

76/604,777

3,069,795

United States of America

Registered

Crab Addison, Inc.

  

 
 

--------------------------------------------------------------------------------

 

 

EAT CRABS. HAVE FUN!

75/931,532

2,419,307

United States of America

Registered

Crab Addison, Inc.

FREE CRABS TOMORROW

75/145,477

2,125,102

United States of America

Registered

Crab Addison, Inc.

FREE CRABS TOMORROW & Design

75/145,512

2,148,694

United States of America

Registered

Crab Addison, Inc.

JOE'S CRAB SHACK

 

 

United Arab Emirates

Filing Instructions Sent

Crab Addison, Inc.

JOE'S CRAB SHACK

0,841,129

TMA497,711

Canada

Registered

Crab Addison, Inc.

JOE'S CRAB SHACK

181798

181798

Egypt

Registered

Crab Addison, Inc.

JOE'S CRAB SHACK

21237

4639775

Japan

Registered

Crab Addison, Inc.

JOE'S CRAB SHACK

265006

657305

Mexico

Registered

Crab Addison, Inc.

JOE'S CRAB SHACK

633397

818097

Mexico

Registered

Crab Addison, Inc.

Title

Application

Number

Registration

Number

Country

Case Status

Owner

JOE'S CRAB SHACK

 

624853

Louisiana

Registered

Crab Addison, Inc.

JOE'S CRAB SHACK

 

10155085

Nebraska

Registered

Crab Addison, Inc.

JOE'S CRAB SHACK

74/527,135

1,972,218

United States of America

Registered

Crab Addison, Inc.

JOE'S CRAB SHACK

85/041,044

3,994,982

United States of America

Registered

Crab Addison, Inc.

JOE'S CRAB SHACK & Design

658309

847694

Mexico

Registered

Crab Addison, Inc.

JOE'S CRAB SHACK & Design

78-903434

112248

Alabama

Registered

Crab Addison, Inc.

JOE'S CRAB SHACK & Design

 

 

United Arab Emirates

Filing Instructions Sent

Crab Addison, Inc.

JOE'S CRAB SHACK & Design (Arrow w/color)

85/042,703

3,994,991

United States of America

Registered

Crab Addison, Inc.

JOE'S CRAB SHACK & Design (Arrow w/color)

85/041,042

3,934,052

United States of America

Registered

Crab Addison, Inc.

JOE'S CRAB SHACK & Design (Arrow)

85/041,046

3,999,452

United States of America

Registered

Crab Addison, Inc.

JOE'S CRAB SHACK & Design (Arrow)

85/040,608

3,937,064

United States of America

Registered

Crab Addison, Inc.

JOE'S CRAB SHACK & Design (Pirate)

181799

181799

Egypt

Registered

Crab Addison, Inc.

Title

Application

Number

Registration

Number

Country

Case Status

Owner

JOE'S CRAB SHACK & Design (Pirate)

74/580,036

1,980,521

United States of America

Registered

Crab Addison, Inc.

  

 
 

--------------------------------------------------------------------------------

 

 

JOE'S CRAB SHACK & Design (Pirate)

74/669,421

1,955,196

United States of America

Registered

Crab Addison, Inc.

JOE'S CRAB SHACK 100% SHORE & Design

 

 

United Arab Emirates

Filing Instructions Sent

Crab Addison, Inc.

JOE'S CRAB SHACK AN EMBARRASSMENT TO ANY NEIGHBORHOOD

74/571,008

1,917,042

United States of America

Registered

Crab Addison, Inc.

JOE'S CRAB SHACK NO VACANCY & Design

75/145,511

2,075,735

United States of America

Registered

Crab Addison, Inc.

JOE'S CRAB SHACK VACANCY & Design

 

 

United Arab Emirates

Filing Instructions Sent

Crab Addison, Inc.

JOE'S SEAFOOD HOUSE

76/182,995

2,981,272

United States of America

Registered

Crab Addison, Inc.

JOE'S SEAFOOD SHACK

76/352,833

2,757,177

United States of America

Registered

Crab Addison, Inc.

JOE'S SHRIMP HOUSE

76/182,996

2,782,406

United States of America

Registered

Crab Addison, Inc.

PEACE LOVE & CRABS!

75/145,413

2,099,152

United States of America

Registered

Crab Addison, Inc.

PEACE LOVE & CRABS! (Stylized)

75/145,513

2,101,214

United States of America

Registered

Crab Addison, Inc.

SEAFOOD WITH AN ATTITUDE!

75/073,828

2,183,259

United States of America

Registered

Crab Addison, Inc.

 

Title

Application

Number

Registration

Number

Country

Case Status

Owner

A FRESH TRANSLATION OF ITALIAN.

77/243,315

3,381,627

United States of America

Registered

Mac Acquisition IP LLC

ALL THE ITALIAN YOU NEED TO KNOW

74/510,569

1,891,511

United States of America

Registered

Mac Acquisition IP LLC

CALZONETTO

76/104,222

2,558,178

United States of America

Registered

Mac Acquisition IP LLC

CASTELINA

1195

1111442

Italy

Registered

Mac Acquisition IP LLC

CASTELLINA

1196

1111443

Italy

Registered

Mac Acquisition IP LLC

CASTELLINA EXTRA VERGIN OLIVE OIL FIRST COLD PRESSED NATURALLY CHOLESTEROL FREE
PRODUCT OF ITALY PACKAGED EXCLUSIVELY FOR MACARONI GRILL BY MINERVA SRL GENOA &
Design (Olive Hillside)

1193

1111444

Italy

Registered

Mac Acquisition IP LLC

CASTELLINA OLIO EXTRA VERGINE DI OLIVA PERSONALITY SELECTED BY MORGAN HULL
EXECUTIVE CHEF MACARONI GRILL & Design (Stylistic Label)

1194

1111441

Italy

Registered

Mac Acquisition IP LLC

CHEESEOLI

75/534,581

2,257,320

United States of America

Registered

Mac Acquisition IP LLC

  

 
 

--------------------------------------------------------------------------------

 

 

CHEFS RUN OUR COMPANY. THAT EXPLAINS OUR FOOD.

0,887,165

TMA525,208

Canada

Registered

Mac Acquisition IP LLC

CHEFS RUN OUR COMPANY. THAT EXPLAINS OUR FOOD.

351139

600409

Mexico

Registered

Brinker International, Inc.

CREATE YOUR OWN HANDCRAFTED PASTA

77/739,148

3,761,912

United States of America

Registered

Mac Acquisition IP LLC

Design (Chef Logo)

2362075

2362075

United Kingdom

Registered

Mac Acquisition IP LLC

Title

Application

Number

Registration

Number

Country

Case Status

Owner

Design (Pizza Box)

77/799,612

3,801,093

United States of America

Registered

Mac Acquisition IP LLC

ITALIAN MEDITERRANEAN COOKING IS SIMPLY BETTER.

85/092,607

3,937,526

United States of America

Registered

Mac Acquisition IP LLC

MACARONI (Stylized)

367716

930431

Mexico

Registered

Mac Acquisition IP LLC

MACARONI GRILL

77516

102682

United Arab Emirates

Registered

Mac Acquisition IP LLC

MACARONI GRILL

46677

46677

Bahrain

Registered

Mac Acquisition IP LLC

MACARONI GRILL

27,349

24,027

Brunei Darussalam

Registered

Mac Acquisition IP LLC

MACARONI GRILL

960131981

1136258

China

Registered

Mac Acquisition IP LLC

MACARONI GRILL

9800 116062

1387856

China

Registered

Mac Acquisition IP LLC

MACARONI GRILL

182134

182134

Egypt

Registered

Mac Acquisition IP LLC

MACARONI GRILL

4852621

4852621

European Community

Registered

Mac Acquisition IP LLC

MACARONI GRILL

D972583

406226

Indonesia

Registered

Mac Acquisition IP LLC

MACARONI GRILL

J972584

406220

Indonesia

Registered

Mac Acquisition IP LLC

MACARONI GRILL

1418294

1038685

India

Registered

Mac Acquisition IP LLC

MACARONI GRILL

FI2004C001536

1111406

Italy

Registered

Mac Acquisition IP LLC

MACARONI GRILL

77722

70000

Kuwait

Registered

Mac Acquisition IP LLC

MACARONI GRILL

291

105239

Lebanon

Registered

Mac Acquisition IP LLC

MACARONI GRILL

101586

101586

Morocco

Registered

Mac Acquisition IP LLC

MACARONI GRILL

38800

38800

Oman

Registered

Mac Acquisition IP LLC

Title

Application

Number

Registration

Number

Country

Case Status

Owner

MACARONI GRILL

286866

S00044073

Peru

Registered

Mac Acquisition IP LLC

  

 
 

--------------------------------------------------------------------------------

 

 

MACARONI GRILL

115348

4-1996-115348

Philippines

Registered

Mac Acquisition IP LLC

MACARONI GRILL

115349

4-1996-115349

Philippines

Registered

Mac Acquisition IP LLC

MACARONI GRILL

4-2006-010771

4-2006-010771

Philippines

Registered

Mac Acquisition IP LLC

MACARONI GRILL

4-2006-010771

4-2006-010771

Philippines

Registered

Mac Acquisition IP LLC

MACARONI GRILL

1168-2006

293670

Paraguay

Registered

Mac Acquisition IP LLC

MACARONI GRILL

38403

 

Qatar

Registered

Mac Acquisition IP LLC

MACARONI GRILL

102779

944/49

Saudi Arabia

Registered

Mac Acquisition IP LLC

MACARONI GRILL

10796/96

T96/10796E

Singapore

Registered

Mac Acquisition IP LLC

MACARONI GRILL

10798/96

T96/10798A

Singapore

Registered

Mac Acquisition IP LLC

MACARONI GRILL

321385

KOR71064

Thailand

Registered

Mac Acquisition IP LLC

MACARONI GRILL

321386

 

Thailand

Pending

Mac Acquisition IP LLC

MACARONI GRILL

2006/002482

2006 02482

Turkey

Registered

Mac Acquisition IP LLC

MACARONI GRILL

85-059429

817090

Taiwan

Registered

Mac Acquisition IP LLC

MACARONI GRILL (Stylized)

413362

656611

Mexico

Registered

Mac Acquisition IP LLC

MACARONI GRILL (Stylized)

75/522,889

2,259,587

United States of America

Registered

Mac Acquisition IP LLC

MAKING LIFE DELICIOUS

1,182,599

TMA631,546

Canada

Registered

Mac Acquisition IP LLC

MAKING LIFE DELICIOUS

3281185

3281185

European Community

Registered

Mac Acquisition IP LLC

Title

Application

Number

Registration

Number

Country

Case Status

Owner

MAKING LIFE DELICIOUS

612339

807719

Mexico

Registered

Mac Acquisition IP LLC

PENNE RUSTICA

0,887,006

TMA524,892

Canada

Registered

Mac Acquisition IP LLC

PENNE RUSTICA

333495

584667

Mexico

Registered

Mac Acquisition IP LLC

PENNE RUSTICA

75/467,663

2,249,559

United States of America

Registered

Mac Acquisition IP LLC

POLLO LIMONE RUSTICA

77/672,002

3,695,203

United States of America

Registered

Mac Acquisition IP LLC

ROMANO’S FATBREADS

Application Pending

Application Pending

United States of America

Application Pending

Application Pending

  

 
 

--------------------------------------------------------------------------------

 

 

ROMANO'S GRILL

2052556

2052556

United Kingdom

Registered

Mac Acquisition IP LLC

ROMANO'S ITALIAN GRILL

386631

629224

Mexico

Registered

Mac Acquisition IP LLC

ROMANO'S ITALIAN GRILL

386633

648844

Mexico

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

42399

33028

United Arab Emirates

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

42400

33030

United Arab Emirates

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

546568

546568

Australia

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

1095657

1095657

Australia

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

32897

32897

Bahrain

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

5464

S5464

Bahrain

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

24,754

24,995

Brunei Darussalam

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

0,670,704

TMA417,252

Canada

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

960131979

1136251

China

Registered

Mac Acquisition IP LLC

Title

Application

Number

Registration

Number

Country

Case Status

Owner

ROMANO'S MACARONI GRILL

1999-9247

121214

Costa Rica

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

170871

1185-07

Ecuador

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

1173517

1173517

European Community

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

1449077

1449077

United Kingdom

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

02977/95

B05394/97

Hong Kong

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

06824/94

B02430/96

Hong Kong

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

D9628151

404451

Indonesia

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

10293

340626

Indonesia

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

1418295

834193

India

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

82047

82047

Jordan

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

82046

82046

Jordan

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

51448

45559

Kuwait

Registered

Mac Acquisition IP LLC

  

 
 

--------------------------------------------------------------------------------

 

 

ROMANO'S MACARONI GRILL

292

105151

Lebanon

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

101587

101587

Morocco

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

275149

556449

Mexico

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

95/002306

95/002306

Malaysia

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

37807

37807

Oman

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

37808

37808

Oman

Registered

Mac Acquisition IP LLC

Title

Application

Number

Registration

Number

Country

Case Status

Owner

ROMANO'S MACARONI GRILL

192378

S00040821

Peru

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

115346

4-1996-115346

Philippines

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

4-2006-08272

4-2006-008272

Philippines

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

218593

218593

Pakistan

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

67909

 

Puerto Rico

Pending

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

1342-2006

293672

Paraguay

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

37101

37101

Qatar

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

37102

37102

Qatar

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

2007705870

358572

Russian Federation

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

11222/96

T96/11222E

Singapore

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

4272/94

T94/04272F

Singapore

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

2005051497

13 69 29-30

El Salvador

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

2005051498

27 62 55-56

El Salvador

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

7510

 

Syria

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

268605

Bor3614

Thailand

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

98/80607

98/017637

Turkey

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

98/80606

98/017636

Turkey

Registered

Mac Acquisition IP LLC

  

 
 

--------------------------------------------------------------------------------

 

 

ROMANO'S MACARONI GRILL

2004/001167

2004 001167

Turkey

Registered

Mac Acquisition IP LLC

Title

Application

Number

Registration

Number

Country

Case Status

Owner

ROMANO'S MACARONI GRILL

94-9549

764803

Taiwan

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

44-9560

84420

Taiwan

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

74/016,308

1,658,573

United States of America

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

15410-1999

S012963

Venezuela

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

15017-2003

S026138

Venezuela

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

2006/14468

2006/14468

South Africa

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL

77/246,756

3,381,639

United States of America

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL (Stylized Curved)

77/708,502

3,701,361

United States of America

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL (Stylized)

42401

33031

United Arab Emirates

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL (Stylized)

42402

33032

United Arab Emirates

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL (Stylized)

32898

32898

Bahrain

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL (Stylized)

5465

S5465

Bahrain

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL (Stylized)

24,751

23,624

Brunei Darussalam

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL (Stylized)

960131980

1136257

China

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL (Stylized)

141163

141163

Egypt

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL (Stylized)

141164

141164

Egypt

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL (Stylized)

02976/95

B05393/97

Hong Kong

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL (Stylized)

6827

B02431/96

Hong Kong

Registered

Mac Acquisition IP LLC

Title

Application

Number

Registration

Number

Country

Case Status

Owner

ROMANO'S MACARONI GRILL (Stylized)

18454-08

107,485

Honduras

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL (Stylized)

18453-08

14,219

Honduras

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL (Stylized)

96-28151

404450

Indonesia

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL (Stylized)

FI2004C001596

1111454

Italy

Registered

Mac Acquisition IP LLC

  

 
 

--------------------------------------------------------------------------------

 

 

ROMANO'S MACARONI GRILL (Stylized)

82083

82083

Jordan

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL (Stylized)

82082

82082

Jordan

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL (Stylized)

51449

45558

Kuwait

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL (Stylized)

238578

502714

Mexico

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL (Stylized)

487944

924190

Mexico

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL (Stylized)

238576

504077

Mexico

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL (Stylized)

95/02305

95002305

Malaysia

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL (Stylized)

37809

37809

Oman

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL (Stylized)

37810

37810

Oman

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL (Stylized)

192379

S00040822

Peru

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL (Stylized)

37099

37099

Qatar

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL (Stylized)

37100

37100

Qatar

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL (Stylized)

69677

628/35

Saudi Arabia

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL (Stylized)

69678

623/09

Saudi Arabia

Registered

Mac Acquisition IP LLC

Title

Application

Number

Registration

Number

Country

Case Status

Owner

ROMANO'S MACARONI GRILL (Stylized)

10797/96

T96/10797C

Singapore

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL (Stylized)

04273/94

T94/04273D

Singapore

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL (Stylized)

2005051526

71,63,143-144

El Salvador

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL (Stylized)

2005051527

74,63,149-150

El Salvador

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL (Stylized)

268604

Bor3430

Thailand

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL (Stylized)

98/80605

98/017635

Turkey

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL (Stylized)

98/80604

207874

Turkey

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL (Stylized)

2004/001168

2004 001168

Turkey

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL (Stylized)

94-9552

764854

Taiwan

Registered

Mac Acquisition IP LLC

  

 
 

--------------------------------------------------------------------------------

 

 

ROMANO'S MACARONI GRILL (Stylized)

Unknown

84348

Taiwan

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL (Stylized)

74/223,235

1,716,914

United States of America

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL (Stylized)

17814-1999

S016247

Venezuela

Registered

Mac Acquisition IP LLC

ROMANO'S MACARONI GRILL (Stylized)

15016-2003

S026137

Venezuela

Registered

Mac Acquisition IP LLC

ROMANO'S NEAPOLITAN PIZZA

77/729,324

3,877,631

United States of America

Registered

Mac Acquisition IP LLC

ROMANO'S PASTA GRILL

386632

624196

Mexico

Registered

Mac Acquisition IP LLC

ROMANO'S PASTA GRILL

386634

626179

Mexico

Registered

Mac Acquisition IP LLC

THAT'S SO MACARONI

78/772,659

3,309,271

United States of America

Registered

Mac Acquisition IP LLC

MACARONI GRILL

86/002057

4,487,956

United States of America

Registered

Mac Acquisition IP LLC

ITALIAN MEDITERRANEAN COOKING IS SIMPLY BETTER

85/092607

3937526

United States of America

Registered

Mac Acquisition IP LLC

  

Restaurants operated by Ignite Restaurant Group, Inc. and its franchisees under
the trade name Joe’s Crab Shack have the right to conduct test marketing of
promotional food items, containing Original TABASCO brand Pepper Sauce as an
ingredient and marketed in association with McIlhenny Company’s TABASCO
trademarks pursuant to a letter agreement dated January 24, 2013 between Ignite
Restaurant Group, Inc. and McIlhenny Company.

  

 

Copyright:

Title

Type of work

Creation Date

Registration No.

Owner

Joe’s Crab Shack: an embarrassment to any neighborhood

Text

10-01-1991

TX0003862644

Ignite Restaurant Group, Inc.1

 

___________________________

1 Copyright assignment from Ignite Restaurant Group, Inc. to Crab Addison, Inc.
has been filed prior to the Closing Date.

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 6.18

Insurance

 

 

[ex1img001.gif]

 

 
 

--------------------------------------------------------------------------------

 

  

 

[ex1img002.gif]

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 7.4

Pledged Notes

 

 

None.

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 7.5

Commercial Tort Claims

 

 

None.

 